 

Exhibit 10.1

 



FIRST AMENDED AND RESTATED CREDIT AGREEMENT

 

DATED AS OF AUGUST 1, 2019

 

BY AND AMONG

 

GLOBAL NET LEASE OPERATING PARTNERSHIP, L.P.,

 

as THE Borrower,

 

KEYBANK NATIONAL ASSOCIATION,

 

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT, AND

 

OTHER LENDERS THAT MAY BECOME PARTIES TO THIS AGREEMENT,

 

KEYBANK NATIONAL ASSOCIATION,

 

AS THE AGENT,

 

CAPITAL ONE, NATIONAL ASSOCIATION, CITIZENS BANK, N.A.,

 

BMO HARRIS BANK, N.A., MIZUHO BANK, LTD.,

 

BBVA USA, AN ALABAMA BANKING CORPORATION, AND

 

SUMITOMO MITSUI BANKING CORPORATION,

 

AS CO-SYNDICATION AGENTS,

 

KEYBANC CAPITAL MARKETS INC., CAPITAL ONE, NATIONAL ASSOCIATION,

 

CITIZENS BANK, N.A., BMO CAPITAL MARKETS, MIZUHO BANK, LTD.,

 

SUMITOMO MITSUI BANKING CORPORATION, AND

 

BBVA USA, AN ALABAMA BANKING CORPORATION,

 

AS JOINT LEAD ARRANGERS AND BOOK RUNNERS,

 

AND

 

SUMITOMO MITSUI BANKING CORPORATION

 

AS THE DOCUMENTATION AGENT

 

 

 

 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is made as
of August 1, 2019, by and among GLOBAL NET LEASE OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership (the “Borrower”), KEYBANK NATIONAL ASSOCIATION
(“KeyBank”), the other lending institutions which are parties to this Agreement
as “Lenders”, and the other lending institutions that may become parties hereto
as “Lenders” pursuant to §18 (together with KeyBank, the “Lenders”), KEYBANK
NATIONAL ASSOCIATION, as Agent for the Lenders (the “Agent”), KEYBANC CAPITAL
MARKETS INC. (“KCM”), as a Joint Lead Arranger and Book Runner, CAPITAL ONE,
NATIONAL ASSOCIATION (“CONA”), as a Joint Lead Arranger and Book Runner and a
Co-Syndication Agent, CITIZENS BANK, N.A. (“Citizens”), as a Joint Lead Arranger
and Book Runner and a Co-Syndication Agent, BMO CAPITAL MARKETS (“BCM”), as a
Joint Lead Arranger and Book Runner, BMO HARRIS BANK, N.A. (“BMO”), as a
Co-Syndication Agent, MIZUHO BANK, LTD., (“Mizuho”), as a Joint Lead Arranger
and Book Runner and a Co-Syndication Agent, BBVA USA, an Alabama banking
corporation, as a Joint Lead Arranger and Book Runner and a Co-Syndication Agent
(“BBVA”), and SUMITOMO MITSUI BANKING CORPORATION (“SMBC”), as a Joint Lead
Arranger and Book Runner, a Co-Syndication Agent and as Documentation Agent.

 

RECITALS

 

WHEREAS, the Borrower, KeyBank, individually and as administrative agent, and
the other parties thereto have entered into that certain Credit Agreement dated
as of July 24, 2017, as amended by that certain First Amendment to Credit
Agreement dated as of March 29, 2018 (collectively, the “Existing Credit
Agreement”);

 

WHEREAS, the Borrower has requested that the Agent and the Lenders make certain
modifications to the Existing Credit Agreement; and

 

WHEREAS, the Borrower, the Agent and the Lenders desire to amend and restate the
Existing Credit Agreement in its entirety.

 

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby amend and restate the
Existing Credit Agreement in its entirety and covenant and agree as follows:

 

§1.          DEFINITIONS AND RULES OF INTERPRETATION.

 

§1.1         Definitions. The following terms shall have the meanings set forth
in this §l or elsewhere in the provisions of this Agreement referred to below:

 

Additional Commitment Request Notice. See §2.11(a).

 

Additional Subsidiary Guarantor. Each additional Subsidiary of the REIT which
becomes a Subsidiary Guarantor pursuant to §5.2.

 

 

 

 

Adjusted Consolidated EBITDA. With respect to any period, the Consolidated
EBITDA for such period less the amount equal to Capital Reserves for such
period.

 

Adjusted FFO. With respect to any fiscal quarter, the Funds from Operations of
the REIT and its Subsidiaries for such fiscal quarter, adjusted for the
following items, as applicable, included in the determination of Net Income (or
Loss) for such fiscal quarter (without duplication of any adjustments included
in Funds from Operations for such quarter): (i) acquisition fees and expenses;
(ii) amounts relating to amortization of above and below market leases and
liabilities (which are adjusted in order to reflect such payments from a GAAP
accrual basis to a cash basis of disclosing the rent and lease payments); (iii)
accretion of discounts and amortization of premiums on debt investments; (iv)
mark-to-market adjustments included in Net Income (or Loss); (v) non-recurring
expenses; (vi) gains or losses included in Net Income (or Loss) from the
extinguishment or sale of debt, hedges, foreign exchange, derivatives or
securities holdings where trading of such holdings is not a fundamental
attribute of the business plan, unrealized gains or losses resulting from
consolidation from, or deconsolidation to, equity accounting, and after
adjustments for consolidated and unconsolidated partnerships and joint ventures,
determined in a manner consistent with the Investment Program Association’s
Guideline 2010-01 (it being understood that Adjusted FFO shall not include an
adjustment for amounts relating to deferred rent receivables), Supplemental
Performance Measure for Publicly Registered, Non-Listed REITs: Modified Funds
from Operations, or the Practice Guideline, issued in November 2010; and (vii)
other non-cash charges.

 

Advisor. Global Net Lease Advisors, LLC, a Delaware limited liability company.

 

Advisory Agreement. That certain Fourth Amended and Restated Advisory Agreement
dated as of June 2, 2015, as amended by that certain First Amendment to the
Fourth Amendment and Restated Advisory Agreement dated as of August 14, 2018,
and that certain Second Amendment to the Fourth Amended and Restated Advisory
Agreement dated as of November 6, 2018, by and among REIT, the Borrower and the
Advisor, as the same may be further modified or amended in accordance with the
terms of this Agreement.

 

Affected Lender. See §4.14.

 

Affiliate. An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote twenty-five percent (25%) or more of the stock,
shares, voting trust certificates, beneficial interest, partnership interests,
member interests or other interests having voting power for the election of
directors of such Person or otherwise to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise, or (b) the ownership of (i) a general
partnership interest or managing partnership interest, (ii) a managing member’s,
manager’s or director’s interest in a limited liability company or Approved
Foreign Entity, or (iii) a limited partnership interest or preferred stock (or
other ownership interest) representing twenty-five percent (25%) or more of the
outstanding limited partnership interests, preferred stock or other ownership
interests of such Person.

 

 2 

 

 

Agent. KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.

 

Agent’s Head Office. The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrower and the Lenders.

 

Agent’s Special Counsel. Dentons US LLP or such other counsel as selected by the
Agent.

 

Agreement. This First Amended and Restated Credit Agreement, including the
Schedules and Exhibits hereto.

 

Agreement Regarding Fees. See §4.2.

 

Alternate Rate. For any day, for any Alternative Currency, the sum of (a) a rate
per annum quoted or established as the “prime rate” appearing on a nationally
recognized screen (or if no such screen is available a similar rate quoted by a
nationally recognized bank) as determined by the Agent in its reasonable
discretion, in consultation with the Borrower and based on market conditions,
reflecting the cost to the Lenders of obtaining funds in such Alternative
Currency, plus (b) the Applicable Margin for LIBOR Rate Loans. When used in
reference to any Loan, “Alternate Rate” refers to whether such Loan is bearing
interest at a rate determined by reference to the Alternate Rate.

 

Alternate Rate Loan. Any Loan bearing interest at a rate determined by reference
to the Alternate Rate.

 

Alternative Currency. At any time, any of Euro, Sterling, Canadian Dollar, and
Swiss Francs, so long as, in each such case, at such time (i) such Currency is
dealt with in the London interbank deposit market or, in the case of Canadian
Dollars, the relevant local market for obtaining quotations, (ii) such Currency
is readily available to all Lenders and freely transferable and convertible into
Dollars in the London foreign exchange market, (iii) the LIBOR Rate can be
calculated therefor as provided in the definition thereof for such Currency for
an Interest Period of one month or such other Interest Period selected by the
Borrower pursuant to and in accordance with the terms of this Agreement (as
reasonably determined by the Agent), and (iv) no central bank or other
governmental authorization in the country of issue of such Currency is required
to permit use of such Currency by any Lender for making any Loan hereunder
and/or to permit the Borrower to borrow and repay the principal thereof and to
pay the interest thereon, unless such authorization has been obtained and is in
full force and effect.

 

Alternative Currency Equivalent. At any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as reasonably determined by the Agent at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

 

Alternative Currency Loan. A Revolving Credit Loan that is made in an
Alternative Currency as requested in the applicable Loan Request.

 

 3 

 

 

Applicable Capitalization Rate. For assets which are used primarily for
industrial purposes, seven and one-quarter percent (7.25%), for assets which are
used primarily for office purposes, seven and one-half percent (7.5%), and for
assets which are used primarily for retail purposes, seven and three-quarters
percent (7.75%).

 

Applicable Law. Collectively, all international, non-U.S., Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

Applicable Margin.

 

(a)          From and after the date of this Agreement (and unless and until the
REIT obtains an Investment Grade Rating from at least two (2) of the Rating
Agencies and elects to have the Applicable Margin determined pursuant to
subparagraph (b) below), the Applicable Margin for Revolving Credit LIBOR Rate
Loans, Term LIBOR Rate Loans, Revolving Credit Base Rate Loans and Term Base
Rate Loans shall be a percentage per annum as set forth below based on the ratio
of the Consolidated Total Indebtedness to the Consolidated Total Asset Value:

 

Pricing
Level   Ratio   Revolving
Credit
LIBOR
Rate Loans   Revolving
Credit
Base Rate
Loans   Term
LIBOR
Rate
Loans   Term
Base
Rate
Loans Pricing Level 1   Less than 40%   1.45%   0.45%   1.40%   0.40% Pricing
Level 2   Greater than or equal to 40% but less than 45%   1.60%   0.60%   1.55%
  0.55% Pricing Level 3   Greater than or equal to 45% but less than 50%   1.75%
  0.75%   1.70%   0.70% Pricing Level 4   Greater than or equal to 50% but less
than 55%   1.90%   0.90%   1.85%   0.85% Pricing Level 5   Greater than or equal
to 55%   2.05%   1.05%   2.00%   1.00%

 

 4 

 

 

The initial Applicable Margin shall be at Pricing Level 3. The Applicable Margin
shall not be adjusted based upon such ratio, if at all, until the first day of
the first month following the delivery by the Borrower to the Agent of the
Compliance Certificate after the end of a calendar quarter. In the event that
the Borrower shall fail to deliver to the Agent a quarterly Compliance
Certificate on or before the date required by §7.4(c), then, without limiting
any other rights of the Agent and the Lenders under this Agreement, the
Applicable Margin shall be at Pricing Level 5 until such failure is cured within
any applicable cure period, or waived in writing by the Majority Lenders, in
which event the Applicable Margin shall adjust, if necessary, on the first day
of the first month following receipt of such Compliance Certificate.

 

In the event that the Agent, REIT or the Borrower in good faith determines that
any financial statements previously delivered were incorrect or inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then (a)
the Borrower shall as soon as practicable deliver to the Agent the corrected
financial statements for such Applicable Period, (b) the Applicable Margin shall
be determined as if the Pricing Level for such higher Applicable Margin were
applicable for such Applicable Period, and (c) the Borrower shall within three
(3) Business Days of demand thereof by the Agent pay to the Agent the accrued
additional amount owing as a result of such increased Applicable Margin for such
Applicable Period, which payment shall be promptly applied by the Agent in
accordance with this Agreement.

 

(b)          From and after the time that Agent receives written notice from
REIT or Borrower that REIT has first obtained an Investment Grade Rating from at
least two (2) of the Rating Agencies and that REIT elects to use such Credit
Rating as the basis for the Applicable Margin, the Applicable Margin for
Revolving Credit LIBOR Rate Loans, Term LIBOR Rate Loans, Revolving Credit Base
Rate Loans and Term Base Rate Loans shall mean, as of any date of determination,
a percentage per annum determined by reference to the Credit Rating Level as set
forth below (provided that any accrued interest payable at the Applicable Margin
determined by reference to the ratio of Consolidated Total Indebtedness to
Consolidated Total Asset Value shall be payable as provided in §2.6):

 

 

Pricing
Level

  Credit Rating
Level   Revolving
Credit
LIBOR Rate
Loans   Revolving
Credit Base
Rate
Loans   Term
LIBOR
Rate
Loans   Term
Base Rate
Loans I   Credit Rating Level 1    0.775%   0.00%    0.900%   0.00% II   Credit
Rating Level 2    0.825%   0.00%    0.975%   0.00% III   Credit Rating Level 3  
 0.900%    0.00%   1.100%    0.10% IV   Credit Rating Level 4    1.100%    0.20%
   1.350%    0.35% V   Credit Rating Level 5    1.450%    0.55%    1.750%  
 0.75%

 

 5 

 

 

At such time as this subparagraph (b) is applicable, the Applicable Margin for
each Base Rate Loan shall be determined by reference to the Credit Rating Level
in effect from time to time, and the Applicable Margin for any Interest Period
for all LIBOR Rate Loans comprising part of the same borrowing shall be
determined by reference to the Credit Rating Level in effect on the first day of
such Interest Period; provided, however that no change in the Applicable Margin
resulting from the application of the Credit Rating Levels or a change in the
Credit Rating Level shall be effective until three (3) Business Days after the
date on which the Agent receives written notice of the application of the Credit
Rating Levels or a change in such Credit Rating Level. From and after the first
time that the Applicable Margin is based on REIT’s Credit Rating, the Applicable
Margin shall no longer be calculated by reference to the ratio of Consolidated
Total Indebtedness to Consolidated Total Asset Value.

 

Applicable Time. With respect to any borrowings and payments in any Alternative
Currency, the local time in the place of settlement for such Alternative
Currency as may be determined by the Agent to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

 

Approved Foreign Country. Finland, France, Germany, Luxembourg, the Netherlands
and the United Kingdom.

 

Approved Foreign Entity. A société à responsabilité limitée (SARL) organized
under the laws of Luxembourg, a Société Civile Immobilière (SCI) organized under
the laws of France, a mutual real estate company (MREC) organized under the laws
of Finland, or, subject to the prior written consent of Agent (which may be
withheld in Agent’s sole discretion), any other business entity organized under
the laws of any jurisdiction.

 

Arrangers. KCM, CONA, Citizens, BCM, Mizuho, SMBC and BBVA.

 

Assignment and Acceptance Agreement. See §18.1.

 

Automatic Alternative Currency Conversion Date. Any date on which the Automatic
Alternative Currency Conversion Trigger shall have occurred.

 

Automatic Alternative Currency Conversion Trigger. Either (a) the occurrence of
an Event of Default under §12.1(g), (h), or (i), or (b) any of the Commitments
shall have been terminated prior to the Revolving Credit Maturity Date or the
Term Loan Maturity Date, as applicable, and/or the Loans shall have been
declared immediately due and payable, in either case pursuant to §12.

 

 6 

 

 

Authorized Officer. Any of the following persons: James L. Nelson and
Christopher J. Masterson; and such other Persons as the Borrower shall designate
in a written notice to the Agent.

 

Bail-In Action. The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

Bail-In Legislation. With respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.

 

Balance Sheet Date. March 31, 2019.

 

Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

 

Base Rate. The greatest of (a) the fluctuating annual rate of interest announced
from time to time by the Agent at the Agent’s Head Office as its “prime rate”,
(b) one half of one percent (0.5%) above the Federal Funds Effective Rate or (c)
the then applicable LIBOR for a one month interest period plus one percent
(1.0%) per annum. Any change in the rate of interest payable hereunder resulting
from a change in the Base Rate shall become effective as of 12:01 a.m. on the
Business Day on which such change in the Base Rate becomes effective, without
notice or demand of any kind. The Base Rate is a reference rate used by the
Lender acting as the Agent in determining interest rates on certain loans and is
not intended to be the lowest rate of interest charged by the Lender acting as
the Agent or any other Lender on any extension of credit to any debtor.

 

Base Rate Loans. Collectively, (a) the Revolving Credit Base Rate Loans, (b) the
Term Base Rate Loans, and (c) the Swing Loans, each of which bear interest
calculated by reference to the Base Rate.

 

BBVA. As defined in the preamble hereto.

 

BCM. As defined in the preamble hereto.

 

Beneficial Ownership Certification. As to the Borrower, a certification
regarding beneficial ownership as required by the Beneficial Ownership
Regulation which is otherwise in form and substance reasonably satisfactory to
the Agent or any Lender requesting the same.

 

Beneficial Ownership Regulation. 31 C.F.R. § 1010.230.

 

BHC Act Affiliate. With respect to any Person, means an “affiliate” (as such
term is defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of
such Person.

 

BMO. As defined in the preamble hereto.

 

Borrower. As defined in the preamble hereto.

 

 7 

 

 

Breakage Costs. The actual cost incurred (or reasonably expected to be incurred)
by any Lender of re-employing funds bearing interest at LIBOR in connection with
(a) any payment of any portion of the Loans bearing interest at LIBOR prior to
the termination of any applicable Interest Period, (b) the conversion of a LIBOR
Rate Loan to any other applicable interest rate on a date other than the last
day of the relevant Interest Period, or (c) the failure of the Borrower to draw
down, on the first day of the applicable Interest Period, any amount as to which
the Borrower has elected a LIBOR Rate Loan, in each case, regardless of whether
such LIBOR Rate Loans are denominated in Dollars or an Alternative Currency.

 

Business Day. Any day on which banking institutions located in the same city and
State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.

 

Canadian CDOR Rate. For any Interest Period with respect to LIBOR Rate Loans
denominated in Canadian Dollars, the rate determined by the Agent by reference
to the average rate quoted on the Reuters Monitor Screen (Page CDOR, or such
other Page as may replace such Page on such Screen for the purpose of displaying
Canadian interbank bid rates for Canadian Dollar bankers’ acceptances)
applicable to Canadian Dollars bankers’ acceptances with a term comparable to
such Interest Period as of 10:00 a.m. (Toronto, Canada time) on the first day of
such Interest Period (or, if such first day is not a Business Day, then at 10:00
a.m. Toronto, Canada time on the immediately preceding Business Day), adjusted
for reserves and taxes if required by future regulations. If for any reason the
Reuters Monitor Screen rates are unavailable, the Canadian CDOR Rate, in respect
of any Interest Period applicable to a LIBOR Loan, shall be determined from such
financial reporting service as the Agent shall reasonably determine as of 10:00
a.m. (Toronto, Canada time) on the first day of such Interest Period (or, if
such first day is not a Business Day, then at 10:00 a.m. Toronto, Canada time on
the immediately preceding Business Day) and reported to the Borrower from time
to time. In no event shall the Canadian CDOR Rate be less than zero.

 

Canadian Dollar or CAD. The lawful currency of Canada.

 

Capital Reserve. For any period and with respect to any Real Estate for which
the Borrower or any Subsidiary of Borrower is obligated by a Lease or any other
agreement to make any capital expenditures (i.e., such Real Estate is not one
hundred percent (100%) leased pursuant to an absolute triple net lease), an
amount equal to (i)(a) the aggregate square footage of all completed space of
such Property, multiplied by (b) $0.15; multiplied by (b) the number of days in
such period divided by three hundred sixty-five (365).

 

Capitalized Lease. Subject to §1.2(l), a lease under which the discounted future
rental payment obligations of the lessee or the obligor are required to be
capitalized on the balance sheet of such Person in accordance with GAAP.

 

Capitalized Value. For any applicable Real Estate as of any date of
determination, an amount equal to (a) the Net Operating Income for such Real
Estate for the most recently completed full fiscal quarter annualized, divided
by (b) the Applicable Capitalization Rate.

 

 8 

 

 

Cash Equivalents. As of any date, (a) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (b) time deposits and certificates of deposits having maturities of not
more than one (1) year from such date and issued by any domestic commercial bank
having (i) senior long term unsecured debt rated at least A or the equivalent
thereof by S&P or A2 or the equivalent thereof by Moody’s and (ii) capital and
surplus in excess of $100,000,000.00, (c) commercial paper rated at least A-1 or
the equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s and in
either case maturing within one hundred twenty (120) days from such date, and
(d) shares of any money market mutual fund rated at least AAA or the equivalent
thereof by S&P or at least Aaa or the equivalent thereof by Moody’s.

 

CERCLA. The federal Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended from time to time, and regulations promulgated
thereunder.

 

Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:

 

(a)          any Person (including a Person’s Affiliates and associates) or
group (as that term is understood under Section 13(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and the rules and regulations
thereunder) shall have acquired beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act) of a percentage (based on voting power, in the
event different classes of stock or interests shall have different voting
powers) of the voting stock or voting interests of REIT greater than thirty
percent (30.0%);

 

(b)           as of any date a majority of the Board of Directors or Trustees or
similar body (the “Board”) of REIT or the Borrower consists of individuals who
were not either (i) directors or trustees of REIT or the Borrower as of the
corresponding date of the previous year, or (ii) selected or nominated to become
directors or trustees by the Board of REIT or the Borrower of which a majority
consisted of individuals described in clause (i) above, or (iii) selected or
nominated to become directors or trustees by the Board of REIT or the Borrower,
which majority consisted of individuals described in clause (i) above and
individuals described in clause (ii) above;

 

(c)          REIT fails to own, directly or indirectly, at least fifty-one
percent (51%) of the economic, voting and beneficial interest of the Borrower,
or fails to own any of its interest in Borrower free and clear of any lien,
encumbrance or other adverse claim;

 

(d)          REIT fails to control the Borrower;

 

(e)          (i) REIT fails to own, directly or indirectly, free of any lien,
encumbrance or other adverse claim, at least one hundred percent (100%) of the
economic, voting and beneficial interest of each Subsidiary Guarantor (other
than Mayflower Acquisitions to the extent it is required to be a Subsidiary
Guarantor pursuant to the terms hereof), and (ii) the Borrower fails to own,
directly or indirectly, free of any lien, encumbrance or other adverse claim, at
least one hundred percent (100%) of the economic, voting and beneficial interest
of each Unencumbered Property Subsidiary;

 

 9 

 

 

(f)          before an Internalization, the Advisor, or a replacement advisor
controlled by a Potential Replacement Advisor and consented to in writing by the
Majority Lenders, such approval to not be unreasonably withheld, shall fail to
be the advisor of the Borrower; or

 

(g)          before an Internalization, if at any time either (A) Bellevue
Capital Partners, LLC fails to own, directly or indirectly, at least fifty-one
percent (51%) of the economic, voting and beneficial interest of the Advisor, or
(B) the current owners of Bellevue Capital Partners, LLC fail to own, directly
or indirectly (including through estate planning vehicles such as trusts
controlled by such Persons), at least fifty-one percent (51%) of the economic,
voting and beneficial interest of Bellevue Capital Partners, LLC (or in the
event a replacement advisor is approved pursuant to clause (f) above, such
Persons as shall be reasonably identified by the Majority Lenders shall fail to
own, at least 51% of the economic, voting and beneficial interest of such
replacement advisor); or

 

(h)          at any time any of Ed Rendell, Christopher J. Masterson, Portia Sue
Perrotty, James Nelson, Edward Michael Weil, Jr., or Lee M. Elman shall die or
become disabled or otherwise cease to be active on a daily basis in the
management of the REIT or serve as board members of the REIT, and such event
results in fewer than three (3) of such individuals, being active on a daily
basis in the management of the REIT or serving as board members of the REIT;
provided that if fewer than three (3) of such individuals shall continue to be
active on a daily basis in the management of the REIT or serve as board members
of the REIT, it shall not be a “Change of Control” if a replacement executive or
director of comparable experience and reasonably satisfactory to the Majority
Lenders shall have been retained within six (6) months of such event such that
there are not fewer than three (3) of such individuals active in the daily
management of REIT or serving as board members of the REIT.

 

Citizens. As defined in the preamble hereto.

 

Closing Date. The date of this Agreement.

 

Code. The Internal Revenue Code of 1986, as amended, and all regulations and
formal guidance issued thereunder.

 

Collateral Account. A special deposit account established by the Agent pursuant
to §12.6 and under its sole dominion and control.

 

Commitment. With respect to each Lender, the aggregate of (a) the Revolving
Credit Commitment of such Lender, and (b) the Term Loan Commitment of such
Lender.

 

Commitment Increase. An increase in the Total Revolving Credit Commitment and/or
the Total Term Loan Commitment pursuant to §2.11.

 

Commitment Increase Date. See §2.11(a).

 

 10 

 

 

Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the Total Commitment, as the
same may be changed from time to time in accordance with the terms of this
Agreement; provided that if the Revolving Credit Commitments of the Lenders have
been terminated as provided in §12.3 of this Agreement, then the Revolving
Credit Commitment of each Lender shall be determined based on the Commitment
Percentage of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof;
provided, further, that with respect to any class of Term Loans, upon the
funding of the Commitments of such class of Term Loans, the Commitment
Percentage of such Term Loans with respect to each Lender shall be the
percentage that each Lender’s aggregate Outstanding Term Loans of such class
represent with respect to the aggregate Outstanding Term Loans of such class.

 

Commodity Exchange Act. The Commodity Exchange Act (7 U.S.C. §1 et seq.), as
amended from time to time, and any successor statute.

 

Communications. See §7.4.

 

Competitor REIT. See §18.1.

 

Compliance Certificate. See §7.4(c).

 

CONA. As defined in the preamble hereto.

 

Connection Income Taxes. Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.

 

Consolidated. With reference to any term defined herein, that term as applied to
the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

 

Consolidated EBITDA. With respect to any period, an amount equal to the EBITDA
of REIT and its Subsidiaries for such period determined on a Consolidated basis.

 

Consolidated Fixed Charges. With respect to any period, the sum, without
duplication, of (a) Interest Expense of REIT and its Subsidiaries determined on
a Consolidated basis in accordance with GAAP for such period,
minus (x) amortization or write-off of debt issuance costs, commissions and
defeasance charges and (y) amortization of intangibles pursuant to FASB ASC 805,
plus (b) all regularly-scheduled principal payments paid with respect to
Indebtedness of REIT and its Subsidiaries during such period, other than any
balloon, bullet or similar principal payment which repays or defeases such
Indebtedness in full and any related defeasance premiums, plus (c) all Preferred
Distributions paid or accrued during such period. Such Person’s Equity
Percentage in the fixed charges referred to in clauses (b) and (c) above of its
Unconsolidated Affiliates shall be included in the determination of Consolidated
Fixed Charges.

 

 11 

 

 

Consolidated Tangible Net Worth. As of any date of determination, the
stockholders’ equity of the REIT and its Subsidiaries on a Consolidated basis,
plus accumulated depreciation and amortization, minus (to the extent included
when determining stockholders’ equity): (a) the amount of any write-up in the
book value of any assets reflected in any balance sheet resulting from
revaluation thereof or any write-up in excess of the cost of such assets
acquired, and (b) the aggregate of all amounts appearing on the assets side of
any such balance sheet for franchises, licenses, permits, patents, patent
applications, copyrights, trademarks, service marks, trade names, goodwill,
treasury stock, experimental or organizational expenses and other like assets
which would be classified as intangible assets under GAAP (excluding
amortization in respect of acquired intangible lease assets), all determined on
a Consolidated basis.

 

Consolidated Total Asset Value. As of any date of determination, on a
Consolidated basis for the REIT and its Subsidiaries in accordance with GAAP
applied on a consistent basis, the sum (without duplication) of all of the
following:

 

(a)          with respect to Real Estate owned by REIT and its Subsidiaries
(other than Real Estate included under clause (c) below) for four (4) full
fiscal quarters or more, an amount equal to the Capitalized Value of all such
Real Estate; plus

 

(b)          with respect to Real Estate owned by REIT and its Subsidiaries for
less than four (4) full fiscal quarters (other than Real Estate included under
clause (c) below), the purchase price (converted to Dollars as of the date of
acquisition of such Real Estate, if necessary) paid by REIT or any of its
Subsidiaries for such Real Estate exclusive of (i) closing and other transaction
costs to the extent not capitalized under FASB ASC 805 and (ii) any amounts paid
to REIT or such Subsidiary as a purchase price adjustment, or any amounts held
in escrow, to be retained as a contingency reserve, or held pursuant to other
similar arrangements in connection with such acquisition; provided, that
Borrower may elect by providing written notice to Agent to have any such Real
Estate valued pursuant to clause (a) above; plus

 

(c)          the book value determined in accordance with GAAP of all
Development Properties and Land Assets owned by REIT and its Subsidiaries, plus

 

(d)          the book value determined in accordance with GAAP of all Mortgage
Note Receivables, and investments in Equity Interests of other Persons,
including common shares, preferred shares and mutual funds, plus

 

(e)          the aggregate amount of all Unrestricted Cash and Cash Equivalents
of REIT and its Subsidiaries as of the date of determination, plus

 

(f)          the value of other short term liquid investments approved by the
Agent to be included in the calculation of Consolidated Total Asset Value, and
valued in a manner consistent with GAAP with such adjustments as reasonably
required by Agent.

 

Consolidated Total Asset Value will be adjusted, as appropriate, for
acquisitions, dispositions and other changes to the portfolio during the
calendar quarter most recently ended prior to a date of determination. All
income, expense and value associated with assets included in Consolidated Total
Asset Value disposed of during the calendar quarter period most recently ended
prior to a date of determination will be eliminated from calculations.
Consolidated Total Asset Value will be adjusted to include an amount equal to
REIT or any of its Subsidiaries’ pro rata share (based upon the greater of such
Person’s Equity Percentage in such Unconsolidated Affiliate or such Person’s pro
rata liability for the Indebtedness of such Unconsolidated Affiliate) of the
Consolidated Total Asset Value attributable to any of the items listed above in
this definition owned by such Unconsolidated Affiliate (other than items
described in clause (e)).

 

 12 

 

 

Consolidated Total Indebtedness. On any date of determination, all Indebtedness
of REIT and its Subsidiaries determined on a Consolidated basis and including
(without duplication) such Persons’ Equity Percentage of the Indebtedness of its
Unconsolidated Affiliates.

 

Consolidated Total Secured Indebtedness. On any date of determination, all
Secured Indebtedness of REIT and its Subsidiaries determined on a Consolidated
basis and including (without duplication) such Persons’ Equity Percentage of the
Secured Indebtedness of its Unconsolidated Affiliates.

 

Consolidated Total Secured Recourse Indebtedness. On any date of determination,
all Secured Recourse Indebtedness of REIT and its Subsidiaries determined on a
Consolidated basis and including (without duplication) such Persons’ Equity
Percentage of the Secured Recourse Indebtedness of its Unconsolidated
Affiliates.

 

Consolidated Total Unsecured Indebtedness. On any date of determination, all
Unsecured Indebtedness of REIT and its Subsidiaries determined on a Consolidated
basis and including (without duplication) such Persons’ Equity Percentage of the
Unsecured Indebtedness of its Unconsolidated Affiliates.

 

Contribution Agreement. The First Amended and Restated Contribution Agreement
dated as of even date herewith among the Borrower, REIT and each Subsidiary
Guarantor which may hereafter become a party thereto, as the same may be
modified, amended or ratified from time to time.

 

Conversion/Continuation Request. A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.

 

Covered Entity. Any of the following: (i) a “covered entity” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. §252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. §47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. §382.2(b).

 

Covered Party. See §39.

 

 13 

 

 

Credit Rating. As of any date of determination, except as hereinafter provided
in this definition, the highest of the credit ratings (or their equivalents)
then assigned to REIT’s long-term senior unsecured non-credit enhanced debt by
any of the Rating Agencies. A credit rating of BBB- from S&P or Fitch is
equivalent to a credit rating of Baa3 from Moody’s and vice versa. A credit
rating of BBB from S&P or Fitch is equivalent to a credit rating of Baa2 from
Moody’s and vice versa. A credit rating of BBB+ from S&P or Fitch is equivalent
to a credit rating of Baa1 by Moody’s and vice versa. It is the intention of the
parties that REIT shall obtain a credit rating from at least two (2) Rating
Agencies in order for Borrower to be entitled to the benefit of the Credit
Rating Level for such credit rating. If the credit ratings obtained by REIT are
not equivalent, pricing shall be determined by the highest of the credit
ratings, provided that the next highest credit rating is only one level below
that of the highest credit rating. If the second highest credit rating obtained
by REIT is more than one level below that of the highest credit rating obtained
by REIT, the operative rating shall be the credit rating that is one level
higher than the second highest of the credit ratings. In the event that REIT
shall have obtained a credit rating from at least two (2) Rating Agencies and
shall thereafter lose one or more credit ratings (whether as a result of a
withdrawal, suspension, election to not obtain a rating, or otherwise) such that
REIT no longer has a credit rating from at least two (2) Rating Agencies, REIT
shall be deemed for the purposes hereof not to have a Credit Rating.
Notwithstanding anything to the contrary contained herein, if at any time two or
three of the Rating Agencies shall cease performing the functions of a
securities rating agency such that REIT shall be unable to maintain a credit
rating from at least two of the three Rating Agencies, then Borrower and the
Agent shall promptly negotiate in good faith to agree upon one or more
substitute rating agencies (and to correlate the system of ratings of each such
substitute rating agency with that of the rating agency being replaced), and
pending such amendment, the Credit Rating in effect immediately prior to such
time shall continue to apply, provided that the designation of such replacement
agency and such amendment are completed within thirty (30) days of such event,
and if not so completed within such thirty (30) day period, Credit Rating Level
5 shall be the applicable Credit Rating Level until such time as REIT obtains a
credit rating from at least two Rating Agencies.

 

Credit Rating Level. One of the following five (5) pricing levels, as
applicable, and provided, further, that, from and after the time that Agent
receives written notice that REIT has first obtained an Investment Grade Rating
from at least two (2) of the Rating Agencies and elected to use such Credit
Rating as the basis for the Applicable Margin:

 

“Credit Rating Level 1” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to A- by S&P and Fitch
or A3 by Moody’s;

 

“Credit Rating Level 2” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB+ by S&P and
Fitch or Baa1 by Moody’s and Credit Rating Level 1 is not applicable; and

 

“Credit Rating Level 3” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB by S&P and
Fitch or Baa2 by Moody’s and Credit Rating Levels 1 and 2 are not applicable;

 

“Credit Rating Level 4” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB- by S&P and
Fitch or Baa3 by Moody’s and Credit Rating Levels 1, 2 and 3 are not applicable;

 

“Credit Rating Level 5” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is less than BBB- by S&P and Fitch or Baa3 by
Moody’s or there is no Credit Rating.

 

 14 

 

 

Currency. Dollars or any Alternative Currency.

 

Currency of Payment. See §4.3(a).

 

Default. See §12.1.

 

Default Rate. See §4.11.

 

Default Right. Default Right shall have the meaning assigned to that term in,
and shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1,
as applicable.

 

Defaulting Lender. Any Lender that (a) has failed to (i) fund all or any portion
of its Loans within two Business Days of the date such Loans were required to be
funded hereunder unless such Lender notifies the Agent and the Borrower in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Agent, any Issuing Lender,
any Swing Loan Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Loans) within two Business Days of the date when due, (b) (i) has
notified the Borrower, the Agent or any Lender that it does not intend to comply
with its funding obligations hereunder or (ii) has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within two (2) Business Days after request by the Agent, to confirm in a
manner reasonably satisfactory to the Agent that it will comply with its funding
obligations; provided that, notwithstanding the provisions of §2.13, such Lender
shall cease to be a Defaulting Lender upon the Agent’s receipt of confirmation
that such Defaulting Lender will comply with its funding obligations, or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any bankruptcy, insolvency, reorganization, liquidation,
conservatorship, assignment for the benefit of creditors, moratorium,
receivership, rearrangement or similar debtor relief law of the United States or
other applicable jurisdictions from time to time in effect, including any law
for the appointment of the Federal Deposit Insurance Corporation or any other
state or federal regulatory authority as receiver, conservator, trustee,
administrator or any similar capacity, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person,
including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such capacity, charged with
reorganization or liquidation of its business or a custodian appointed for it,
(iii) taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any such proceeding or appointment or (iv) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts of the United
States or from the enforcement of judgments or writs of attachment of its assets
or permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow, or disaffirm any contracts or agreements made with such Person). Any
determination by the Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to §2.13(g)) upon delivery of written notice of such determination to
the Borrower and each Lender.

 

 15 

 

 

Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement. Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement of similar type, including any such
obligations or liabilities under any such master agreement.

 

Derivatives Termination Value. In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) above, the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Agent or any Lender).

 

Designated Person. See §6.31.

 

Development Property. Any Real Estate owned or acquired by the Borrower or its
Subsidiaries or Unconsolidated Affiliates and on which construction,
redevelopment or material rehabilitation of material improvements for use as a
commercial, single-tenant income producing property has commenced and is
proceeding to completion without undue delay from permit denial, construction
delays or otherwise, all pursuant to the ordinary course of business of Borrower
and its Subsidiaries and remains less than one hundred percent (100%) leased to
an unaffiliated third party as the first tenant following such construction,
redevelopment or material rehabilitation.

 

Directions. See §14.13.

 

 16 

 

 

Distribution. Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of REIT or any of its Subsidiaries now or
hereafter outstanding, except a dividend or other distribution payable in Equity
Interests; (b) redemption, conversion, exchange, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any Equity Interest of REIT or any of its Subsidiaries now or hereafter
outstanding, except in the form of Equity Interests; and (c) payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any Equity Interests of REIT or any of its Subsidiaries
now or hereafter outstanding, except in the form of Equity Interests.
Distributions from any Subsidiary of the Borrower to, directly or indirectly,
the Borrower or REIT shall be excluded from this definition.

 

Dividend Reinvestment Proceeds. All dividends or other distributions, direct or
indirect, on account of any Equity Interest of any Person which any holder(s) of
such Equity Interests direct to be used, concurrently with the making of such
dividend or distribution, for the purposes of purchasing for the account of such
holder(s) additional Equity Interests in such Person or any of its Subsidiaries.

 

Documentation Agent. SMBC, but only in the event that, and for so long as, SMBC
is a Lender.

 

Dollar Equivalent. At any time, (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount denominated in any
Alternative Currency, the equivalent amount thereof in Dollars as determined by
the Agent at such time on the basis of the Spot Rate (determined on the relevant
Revaluation Date) for the purchase of Dollars with such Alternative Currency.

 

Dollars or $. Dollars in lawful currency of the United States of America.

 

Domestic Lending Office. Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.

 

Drawdown Date. The date on which any Loan is made or is to be made, and the date
on which any Loan which is made prior to the Revolving Credit Maturity Date or
the Term Loan Maturity Date, as applicable, is converted in accordance with
§4.1.

 

EEA Financial Institution. (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

EEA Member Country. Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

EEA Resolution Authority. Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

 17 

 

 

EBITDA. With respect to any Person and its Subsidiaries with respect to any
period (without duplication): (a) Net Income (or Loss) on a Consolidated basis,
excluding the following (but only to the extent included in determination of
such Net Income (or Loss) for such period): (i) depreciation and amortization
expense; (ii) Interest Expense; (iii) income tax expense and franchise tax
expense; (iv) extraordinary or non-recurring items (including, without
limitation, gains and losses on the sale of Real Estate (unless such Real Estate
was developed for the purpose of sale)), (v) Net Income (or Loss) attributable
to such Person’s Unconsolidated Affiliates, and (vi) non-cash expenses; plus (b)
such Person’s pro rata share (based on Equity Percentage) of EBITDA of its
Unconsolidated Affiliates. EBITDA shall be adjusted to remove any impact from
straight line rent leveling adjustments required under GAAP and amortization of
intangibles pursuant to FASB ASC 805. For purposes of this definition,
non-recurring items shall be deemed to include (x) gains and losses on early
extinguishment of Indebtedness, (y) non-cash severance and other non-cash
restructuring charges and (z) transaction costs not permitted to be capitalized
pursuant to GAAP.

 

Electronic System. See §7.4.

 

Eligible Real Estate. Real Estate which at all times satisfies the following
requirements:

 

(a)          which is wholly-owned in fee simple, or leased pursuant to a Ground
Lease, by the Borrower or a Wholly-Owned Subsidiary of Borrower;

 

(b)          such Real Estate is either located in any State of the United
States of America or, subject to Agent’s receipt of adequate assurances
reasonably acceptable to Agent of the enforceability and collectability of a
guaranty (including, any judgment arising from such guaranty) relating to such
Real Estate and the owner or lessee thereof, in a jurisdiction reasonably
approved by Agent within an Approved Foreign Country;

 

(c)          if such Real Estate is owned or leased by a Subsidiary of Borrower,
such Subsidiary (and any other Subsidiary of Borrower which directly or
indirectly owns Equity Interests in such Subsidiary) is either organized under
the laws of any State of the United States of America or, provided such Real
Estate is located in an Approved Foreign Country and subject to Agent’s receipt
of adequate assurances reasonably acceptable to Agent of such Subsidiary’s
ability and authority to enter into a guaranty of the Obligations and of the
enforceability and collectability of such guaranty (including, any judgment
arising from such guaranty) against any such Subsidiary in its jurisdiction of
organization, the jurisdiction in which such Real Estate is located and such
other jurisdictions as the Agent may reasonably require, such Subsidiary is an
Approved Foreign Entity;

 

(d)          regardless of whether such Real Estate is owned or leased by the
Borrower or a Subsidiary of the Borrower, the Borrower has the right directly,
or indirectly through a Subsidiary of the Borrower, to take the following
actions without the need to obtain the consent of any Person: (i) to create
Liens on such Real Estate as security for Indebtedness of the Borrower or such
Subsidiary, as applicable, and (ii) to sell, transfer or otherwise dispose of
such Real Estate;

 

 18 

 

 

(e)          no Tenant of such Real Estate, nor any guarantor of such Tenant’s
obligations under the Lease of such Real Estate, (i) is subject to any
proceeding under any Insolvency Laws, or (ii) is more than 60 days past due on
any rental obligation to the Borrower or any of its Subsidiaries in respect of
such Real Estate;

 

(f)          such Real Estate is 100% occupied by a single Tenant pursuant to a
Net Lease or a GSA Lease with a remaining term of at least five (5) years at the
time such Real Estate is included as Unencumbered Pool Assets; provided,
however, that all Real Estate included as “Unencumbered Pool Assets” under the
Existing Credit Agreement immediately prior to the Closing Date shall not fail
to qualify as Eligible Real Estate pursuant to this clause (f) solely for
failing to have a remaining lease term of at least five (5) years as of the
Closing Date;

 

(g)          such Real Estate is not a Land Asset or Development Property and
has been developed for office, retail or industrial use;

 

(h)          as to which all of the representations set forth in §6 of this
Agreement concerning such Unencumbered Pool Asset are true and correct in all
material respects (provided that to the extent that all or any portion of the
representations and warranties contained in §6 is qualified by “Material Adverse
Effect” or any other materiality qualifier, then the qualifier therein contained
shall apply in lieu of the “in all material respects” contained in this clause
(h)); and

 

(i)          as to which the Agent has received and approved all Eligible Real
Estate Qualification Documents required by the Agent, or will receive and
approve them prior to inclusion of such Real Estate as a Unencumbered Pool Asset
(provided, with respect to the initial Unencumbered Pool Assets set forth on
Schedule 1.2 attached hereto, that the Eligible Real Estate Qualification
Documents required to be delivered pursuant to this clause (i) shall be deemed
to be the “Eligible Real Estate Qualification Documents” delivered pursuant to
the Existing Credit Agreement and Agent hereby confirms its approval of the
same).

 

Eligible Real Estate Qualification Documents. See Schedule 1.3 attached hereto.

 

Employee Benefit Plan. Any employee benefit plan within the meaning of Section
3(3) of ERISA maintained or contributed to by REIT or any ERISA Affiliate as to
which REIT or any ERISA Affiliate may have any liability (including contingent
liability), other than a Multiemployer Plan.

 

Environmental Engineer. Any firm of independent professional engineers,
consultants or other scientists generally recognized as expert in the detection,
analysis and remediation of Hazardous Substances and related environmental
matters, as applicable, and acceptable to the Agent in its reasonable
discretion.

 

Environmental Laws. Any judgment, decree, order, law, license, rule, regulation,
injunction or binding agreement issued, promulgated or entered into by any
Governmental Authority (whether non-U.S., federal, state, provincial or local)
pertaining to human health or the pollution or protection of the environment or
the preservation or reclamation of natural resources or the management, release,
threatened release or discharge of any Hazardous Substances into the
environment, including, without limitation, those arising under the Resource
Conservation and Recovery Act, CERCLA, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Clean Water Act, the Federal Clean Air
Act, the Toxic Substances Control Act, any state or local statute, regulation,
ordinance, order or decree relating to the environment, or any comparable
statutes, regulations, ordinances, orders or decrees from time to time in effect
in any of the Approved Foreign Countries.

 

 19 

 

 

EPA. See §6.19(b).

 

Equity Interests. With respect to any Person, (a) any share of capital stock of
(or other ownership or profit interests in) such Person, (b) any warrant, option
or other right for the purchase or other acquisition from such Person of (i) any
share of capital stock of (or other ownership or profit interests in) such
Person, or (ii) any security convertible into or exchangeable for any share of
capital stock of (or other ownership or profit interests in) such Person or
warrant, right or option for the purchase or other acquisition from such Person
of such shares (or such other interests) and whether or not such share, warrant,
option, right or other interest is authorized or otherwise existing on any date
of determination, and (c) any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting.

 

Equity Offering. The issuance and sale after the Closing Date by REIT or any of
its Subsidiaries of any equity securities of such Person (other than equity
securities issued to REIT or any one or more of its Subsidiaries in their
respective Subsidiaries).

 

Equity Percentage. The aggregate ownership percentage of any Person or its
Subsidiaries in each Unconsolidated Affiliate, which shall be calculated as the
greater of (a) such Person’s direct or indirect nominal capital ownership
interest in the Unconsolidated Affiliate as set forth in the Unconsolidated
Affiliate’s organizational documents, and (b) such Person’s direct or indirect
economic ownership interest in the Unconsolidated Affiliate reflecting such
Person’s current allocable share of income and expenses of the Unconsolidated
Affiliate.

 

ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time and all regulations and formal guidelines issued
thereunder.

 

ERISA Affiliate. Any Person which is treated as a single employer with REIT or
its Subsidiaries under Section 414(b), (c), (m) or (o) of the Code or Section
4001 of ERISA and any predecessor entity of any of them.

 

ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of Section 4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived or any
other event with respect to which the Borrower, a Guarantor or an ERISA
Affiliate could have liability under Section 4062(e) or Section 4063 of ERISA.

 

EU Bail-In Legislation Schedule. The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

 

 20 

 

 

EURIBOR Rate. For any Interest Period with respect to LIBOR Rate Loans
denominated in Euro, the euro interbank offered rate administered by the
European Money Markets Institute (or any other Person which takes over the
administration of that rate) for deposits in Euro and having a maturity
approximately equal to the requested Interest Period displayed on page EURIBOR01
of the Reuters screen (or any successor service, or if such Person no longer
reports such rate as determined by the Agent, by another commercially available
source providing such quotations approved by the Agent) at approximately 11:00
a.m. (Brussels time) on the day that is two (2) LIBOR Business Days prior to the
first day of such Interest Period. In no event shall the EURIBOR Rate be less
than zero.

 

Euro or €. The single currency of the Participating Member States.

 

Event of Default. See §12.1.

 

Excluded Hedge Obligation. With respect to any Guarantor, any Hedge Obligation,
if, and to the extent that, all or a portion of the guarantee of such Guarantor
of such Hedge Obligation (or any guarantee thereof) is or becomes illegal under
the Commodity Exchange Act or any rule regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor becomes
effective with respect to such Hedge Obligation. If a Hedge Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Hedge Obligation that is attributable to swaps
for which such guarantee is or becomes illegal.

 

Excluded Taxes. Any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or its Commitment
pursuant to an Applicable Law in effect on the date on which (i) such Lender
acquires such interest in the Loan or its Commitment (other than pursuant to an
assignment request by the Borrower under §4.14 as a result of costs sought to be
reimbursed pursuant to §4.3) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to §4.3, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with §4.3(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

 

Existing Credit Agreement. As defined in the recitals hereto.

 

Extension Request. See §2.12(a)(i).

 

FATCA. Sections 1471 through 1474 of the Code (or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with), any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code
and any applicable intergovernmental agreements with respect thereto.

 

 21 

 

 

Federal Funds Effective Rate. For any day, the rate per annum (rounded upward to
the nearest one-hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of Cleveland on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate.” If the Federal Funds Effective Rate is less than zero, it shall be deemed
to be zero hereunder.

 

Fee Owner. The applicable owner of the fee interest in an Unencumbered Pool
Asset that is subject to a Ground Lease.

 

Fitch. Fitch Ratings Inc., and any successor thereto.

 

Foreign Lender. If the Borrower is a U.S. Person, a Lender that is not a U.S.
Person, and if the Borrower is not a U.S. Person, a Lender that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.

 

Fronting Exposure. At any time there is a Defaulting Lender, (a) with respect to
the Issuing Lender, such Defaulting Lender’s Revolving Credit Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Credit Lenders or cash collateral or
other credit support acceptable to the Issuing Lender shall have been provided
in accordance with the terms hereof and (b) with respect to the Swing Loan
Lender, such Defaulting Lender’s Revolving Credit Commitment Percentage of Swing
Loans other than Swing Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Credit Lenders, repaid by the
Borrower or for which cash collateral or other credit support acceptable to the
Swing Loan Lender shall have been provided in accordance with the terms hereof.

 

Funds from Operations. “Funds From Operations” as such term is defined by the
National Association of Real Estate Investment Trusts (NAREIT) as of the
Effective Date (or, if approved by the Borrower and the Agent, as such meaning
may be updated from time to time).

 

GAAP. Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles.

 

Global II Holdco. ARC Global II Holdco, LLC, a Delaware limited liability
company.

 

Global II International Holdco. ARC Global II International Holdco, LLC, a
Delaware limited liability company.

 

 22 

 

 

Governmental Authority. Any national, state or local government (whether U.S. or
non-U.S.), any political subdivision thereof or any other governmental,
quasi-governmental, judicial, public or statutory instrumentality, authority,
body, agency, bureau, commission, board, department or other entity (including,
without limitation, the Federal Deposit Insurance Corporation, the Comptroller
of the Currency or the Federal Reserve Board, any central bank or any comparable
authority) or any arbitrator with authority to bind a party at law, and
including any supra-national bodies such as the European Union or the European
Central Bank.

 

Ground Lease. An unsubordinated ground lease as to which no default (other than
a default which remains subject to grace or cure periods) or event of default
has occurred or with the passage of time or the giving of notice would occur and
containing the following terms and conditions: (a) a remaining term (exclusive
of any unexercised extension options) of thirty (30) years or more from the date
such Real Estate is included as an Unencumbered Pool Asset; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosure, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including the ability to sublease; and (e)
such other rights customarily required by mortgagees making a loan secured by
the interest of the holder of the leasehold estate demised pursuant to a ground
lease.

 

Ground Lease Default. See §6.21.

 

GSA Lease. Any Lease under which the government of the United States of America
(or any subdivision thereof) is the Tenant.

 

Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
Section 3(2) of ERISA maintained or contributed to by REIT or any ERISA
Affiliate for or on behalf of any present or former employee of REIT or any
ERISA Affiliate, the benefits of which are guaranteed on termination in full or
in part by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer
Plan.

 

Guarantors. Collectively, REIT and the Subsidiary Guarantors (including all
Additional Subsidiary Guarantors), and individually any one of them.

 

Guaranty. Individually or collectively, as the context requires, (a) the First
Amended and Restated Unconditional Guaranty of Payment and Performance dated of
even date herewith made by REIT, International Holdco, Global II Holdco and each
Subsidiary Guarantor in favor of the Agent and the Lenders, as the same may be
modified, amended, restated or ratified, and (b) any other Unconditional
Guaranty of Payment and Performance made by an Approved Foreign Entity which
becomes an Additional Subsidiary Guarantor hereunder, as the same may be
modified, amended, restated or ratified, each such Guaranty to be in form and
substance reasonably satisfactory to the Agent.

 

 23 

 

 

Hazardous Substances. Each and every element, compound, chemical mixture,
contaminant, pollutant, toxic substance, oil, petroleum and petroleum byproduct,
material, waste or other substance which is defined, determined or identified as
hazardous or toxic under any Environmental Law. Without limiting the generality
of the foregoing, the term shall mean and include the following:

 

(a)          “hazardous substances” as defined under CERCLA;

 

(b)          “hazardous waste” and “regulated substances” as defined in the
Resource Conservation and Recovery Act of 1976, as amended, and regulations
promulgated thereunder;

 

(c)          “hazardous materials” as defined in the Hazardous Materials
Transportation Act, as amended, and regulations promulgated thereunder; and

 

(d)          “chemical substance or mixture” as defined in the Toxic Substances
Control Act, as amended, and regulations promulgated thereunder.

 

Hedge Obligations. All obligations of the Borrower, the REIT or any other
Guarantor to any Lender Hedge Provider under any agreement with respect to an
interest rate swap, collar, cap or floor or a forward rate agreement or other
agreement regarding the hedging of interest rate risk exposure relating to the
Obligations, or any agreement with respect to a forward foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
contract, or any other similar transaction regarding the hedging of currency
exchange rate risk exposure, and any confirming letter executed pursuant to any
such hedging agreement, and which shall include, without limitation, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act, all as amended, restated or otherwise modified. Under no
circumstances shall any of the Hedge Obligations guaranteed by any Loan Document
as to a Guarantor include any obligation that constitutes an Excluded Hedge
Obligation of such Guarantor.

 

Implied Rating Analysis. An implied credit rating analysis of a Tenant (or the
parent or controlling entity of such Tenant) performed by Borrower through
Moody's CreditEdge (for publicly traded companies) or Moody's RiskCalc (for
privately held companies).

 

Income Component. See §1.3(b).

 

Increase Notice. See §2.11(a).

 

 24 

 

 

Indebtedness. With respect to a Person, at the time of computation thereof, all
of the following (without duplication): (a) all obligations of such Person in
respect of money borrowed or for the deferred purchase price of property or
services (excluding trade debt incurred in the ordinary course of business); (b)
all obligations of such Person for money borrowed (adjusted to eliminate
increases or decreases arising from FASB ASC 805) (i) represented by notes
payable representing extensions of credit, (ii) evidenced by bonds, debentures,
notes or similar instruments, or (iii) constituting purchase money indebtedness,
conditional sales contracts, title retention debt instruments or other similar
instruments, upon which interest charges are customarily paid or that are issued
or assumed as full or partial payment for property or for services rendered; (c)
obligations of such Person as a lessee or obligor under a Capitalized Lease; (d)
all reimbursement obligations (contingent or otherwise) of such Person under or
in respect of any letters of credit or acceptances (whether or not the same have
been presented for payment); (e) all Off-Balance Sheet Obligations of such
Person; (f) all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Mandatorily Redeemable Stock
issued by such Person or any other Person, valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (g) all obligations of such Person in respect of any purchase or
repurchase obligation (excluding (i) obligations under agreements to purchase
real estate in the ordinary course of business and agreements to consummate
permitted acquisitions, and (ii) obligations in respect of Equity Interests that
would be deemed Mandatorily Redeemable Stock hereunder if not for the redemption
or conversion right thereunder not being exercisable prior to the date that is
ninety-one (91) days after the latest Maturity Date), takeout commitment or
forward equity commitment, in each case evidenced by a binding agreement
(excluding any such obligation to the extent the obligation can be satisfied by
the issuance of Equity Interests (other than Mandatorily Redeemable Stock)); (h)
net obligations under any Derivatives Contract (the amount of any net obligation
under any Derivatives Contract on any date of determination shall be deemed to
be the Dollar Equivalent of the Derivatives Termination Value thereof as of the
last day of the fiscal quarter most recently ended prior to such date for which
financial statements have been or were required to be delivered, which shall be
a positive number if such amount would be owed by the Borrower and a negative
number if such amount would be owed to the Borrower, and the net obligations
under Derivatives Contracts shall not be less than zero); (i) all Indebtedness
of other Persons which such Person has guaranteed or is otherwise recourse to
such Person (except for guaranties of customary exceptions for fraud,
misapplication of funds, environmental indemnities, violation of “special
purpose entity” covenants, permitted transfers, voluntary bankruptcy, collusive
involuntary bankruptcy and other similar exceptions to non-recourse liability);
(j) all Indebtedness of another Person secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property or assets owned by such Person, even though such Person
has not assumed or become liable for the payment of such Indebtedness or other
payment obligation; and (k) such Person’s Equity Percentage of the Indebtedness
of any Unconsolidated Affiliate of such Person. “Indebtedness” shall be adjusted
to remove any impact of intangibles pursuant to FAS 141, as issued by the
Financial Accounting Standards Board in June of 2001. Indebtedness of any Person
shall include Indebtedness of any partnership or joint venture in which such
Person is a general partner or joint venturer to the extent of such Person’s
Equity Percentage of such partnership or joint venture (except if such
Indebtedness, or portion thereof, is recourse to such Person, in which case the
greater of such Person’s Equity Percentage of such Indebtedness or the amount of
the recourse portion of the Indebtedness, shall be included as Indebtedness of
such Person).

 

Indemnified Taxes. (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
or any Guarantor under any Loan Document and (b) to the extent not otherwise
described in the immediately preceding clause (a), Other Taxes.

 

Information Materials. See §7.4.

 

Insolvency Laws. The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, arrangement, rearrangement,
receivership, insolvency, reorganization, readjustment of debt, dissolution,
suspension of payments, or similar debtor relief laws from time to time in
effect in any jurisdiction affecting the rights of creditors generally.

 

 25 

 

 

Interest Expense. With respect to any period, with respect to any Person and its
Subsidiaries, without duplication, total interest expense accruing or paid on
Indebtedness of such Person and its Subsidiaries, on a Consolidated basis,
during such period (including interest expense attributable to Capitalized
Leases and amounts attributable to interest incurred under Derivatives
Contracts, but excluding, (a) interest rate hedge termination payments or
receipts, (b) loan prepayment costs, (c) upfront loan fees, and (d) any interest
expense in respect of any convertible Indebtedness), determined in accordance
with GAAP, and including (without duplication) the Equity Percentage of Interest
Expense for the Unconsolidated Affiliates of such Person and its Subsidiaries.
Interest Expense shall not include capitalized interest funded under a
construction loan by an interest reserve.

 

Interest Payment Date. As to each Base Rate Loan and each Alternate Rate Loan,
the first day of each calendar month during the term of such Loan, in arrears,
the date of any prepayment of such Loan or portion thereof and on the Maturity
Date. As to each LIBOR Rate Loan, the last day of each Interest Period therefor,
in arrears, the date of any prepayment of such Loan or portion thereof and on
the Maturity Date; provided, however, if any Interest Period for a LIBOR Rate
Loan exceeds three (3) months, interest shall be payable with respect to such
LIBOR Rate Loans in arrears in three-month intervals on the last day of each
such three-month interval during the term of such Loan, and on the date of any
prepayment of such Loan or portion thereof and on the Maturity Date.

 

Interest Period. With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending seven (7)
days, one (1) month, two (2) months, three (3) months or six (6) months
thereafter, or such other period agreed by all relevant Lenders, and
(b) thereafter, each period commencing on the day following the last day of the
next preceding Interest Period applicable to such Loan and ending on the last
day of one (1) of the periods set forth above, as selected by the Borrower in a
Loan Request or Conversion/Continuation Request; provided that all of the
foregoing provisions relating to Interest Periods are subject to the following:

 

(i)          if any Interest Period with respect to a LIBOR Rate Loan would
otherwise end on a day that is not a LIBOR Business Day, such Interest Period
shall end on the next succeeding LIBOR Business Day, unless such next succeeding
LIBOR Business Day occurs in the next calendar month, in which case such
Interest Period shall end on the next preceding LIBOR Business Day, as
determined conclusively by the Agent in accordance with the then current bank
practice in London;

 

(ii)         if the Borrower shall fail to give notice as provided in §4.1, the
Borrower shall be deemed to have requested a continuation of the affected LIBOR
Rate Loan as a LIBOR Rate Loan with an Interest Period of one month on the last
day of the then current Interest Period with respect thereto as provided in and
subject to the terms of §4.1(c);

 

(iii)        any Interest Period pertaining to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month; and

 

 26 

 

 

(iv)        no Interest Period relating to any LIBOR Rate Loan shall extend
beyond the Maturity Date.

 

Internalization. Any transaction or series of related transactions (including,
without limitation, mergers, consolidations, stock or other ownership interest
purchases or modifications of agreements) whereby (1) the Advisor ceases or
materially reduces the level of its services accompanied by an elimination or a
commensurate reduction of the amount of the fees payable to the Advisor under
the Advisory Agreement, and (2) REIT or any of its wholly owned Subsidiaries
subsequently is to perform all or substantially all of the duties previously
performed by the Advisor.

 

International Holdco. ARC Global Holdco, LLC, a Delaware limited liability
company.

 

Investment Grade Rating. A Credit Rating of BBB- or better (if provided by S&P
or Fitch) or Baa3 or better (if provided by Moody’s).

 

Investment Grade Tenant. (a) a Tenant with a long term senior unsecured debt
rating of Baa3 or better as rated by Moody’s (or an equivalent shadow rating
using Moody’s ratings grid) or BBB- or better as rated by S&P (it being
understood that in the event there is a discrepancy between the Moody’s rating
and the S&P rating, the higher of the two ratings will be utilized), (b) a
Tenant for which the Borrower has delivered an Investment Grade Tenant
Certificate and Borrower has (and shall continue to) furnish Agent with an
updated Investment Grade Tenant Certificate for each such Tenant each year on or
before the date which is the anniversary of the initial Investment Grade Tenant
Certificate delivered to Agent for such Tenant (for the avoidance of doubt, if
such updated Investment Grade Tenant Certificate is not timely delivered to the
Agent, the applicable Tenant shall no longer be considered an Investment Grade
Tenant unless and until Borrower delivers to Agent a new Investment Grade Tenant
Certificate), provided, that for purposes of this definition, an Investment
Grade Tenant Certificate shall include an “Investment Grade Tenant Certificate”
delivered pursuant to the Existing Credit Agreement with respect to a Tenant so
long as such Investment Grade Tenant Certificate is dated within one (1) year of
the previous Investment Grade Tenant Certificate delivered to Agent with respect
to such Tenant, (c) a Tenant that is a Subsidiary of an entity that meets such
ratings requirement under clause (a) or (b) above provided that such entity has
guaranteed all of such Tenant’s obligations under the applicable Lease, or (d) a
Tenant who is a controlled Affiliate of FedEx Corporation, General Electric Co.,
Trane U.S., Inc., State of Indiana, Nissan North America, Inc., Sandoz, Inc.,
Wyndham Worldwide Corp., Waste Management Inc. or Panasonic Corp., or any other
Person identified in writing from time to time by the Borrower and accepted by
the Agent in its reasonable discretion, but in each case only for so long as
such Person satisfies the rating requirements under clause (a) or (b) above. It
is agreed and understood that (subject to actual changes in the long term senior
unsecured debt rating of any Tenant or any entity which has guaranteed such
Tenant’s Lease) each Tenant which qualifies as an “Investment Grade Tenant”
under the Existing Credit Agreement immediately prior to the Closing Date shall
constitute an “Investment Grade Tenant” on the Closing Date.

 

 27 

 

 

Investment Grade Tenant Certificate. A certificate to the Agent, signed by the
chief financial officer of the REIT, certifying that the Borrower considers the
Tenant which is the subject thereof to be of an equivalent credit quality to a
Tenant satisfying clause (a) of the definition of Investment Grade Tenant, which
certificate shall be given in reliance upon an Implied Rating Analysis dated
within ten (10) days of such certificate, a true and correct copy of which
Implied Rating Analysis shall be attached to such Investment Grade Tenant
Certificate.

 

Investments. With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person, all interests in real
property, and all other investments; provided, however, that the term
“Investment” shall not include (i) equipment, inventory and other tangible
personal property acquired in the ordinary course of business, (ii) maintenance
or capital expenditures undertaken with respect to any Real Estate in the
ordinary course of business, (iii) current trade and customer accounts
receivable for services rendered in the ordinary course of business and payable
in accordance with customary trade terms, (iv) prepaid expenses, (v) obligations
under Derivatives Contracts as permitted by this Agreement, and (vi) investments
consisting of cash collateral to secure payment of worker’s compensation,
unemployment insurance, old-age pensions or other social security obligations.
In determining the aggregate amount of Investments outstanding at any particular
time: (a) there shall not be included as an Investment any interest accrued with
respect to Indebtedness constituting an Investment; (b) there shall be deducted
in respect of each Investment any amount received as a return of capital or
principal; (c) there shall not be deducted in respect of any Investment any
amounts received as earnings on such Investment, whether as dividends, interest
or otherwise; and (d) there shall not be deducted in respect of any Investment
any decrease in the value thereof.

 

Issuing Lender. KeyBank, in its capacity as the Lender issuing the Letters of
Credit and any successor thereto”); provided, however, that at the prior written
request of Borrower to Agent, in the event that the Borrower determines that it
would be beneficial to have a Letter of Credit issued by a Lender with a higher
credit rating than KeyBank has at any applicable time of reference (as
determined by Moody’s or S&P), desires a Letter of Credit issued in a Currency
other than Dollars, or for any other reason reasonably acceptable to Agent,
another Lender that has agreed in writing in its sole discretion to act as an
“Issuing Lender” hereunder and that is reasonably acceptable to Agent may issue
one or more Letters of Credit hereunder, in which event such other Lender shall
be an Issuing Lender hereunder with respect to such Letters of Credit issued by
it.

 

Joinder Agreement. Each Joinder Agreement with respect to the Guaranty and the
Contribution Agreement to be executed and delivered pursuant to §5.2 by any
Subsidiary Guarantor, such Joinder Agreement to be substantially in the form of
Exhibit A hereto.

 

KCM. As defined in the preamble hereto.

 

KeyBank. As defined in the preamble hereto.

 

 28 

 

 

Land Assets. Land to be developed as a commercial single-tenant income producing
property with respect to which the commencement of grading, construction of
improvements (other than improvements that are not material and are temporary in
nature) or infrastructure has not yet commenced and for which no such work is
reasonably scheduled to commence within the following twelve (12) months.

 

Lease. Each lease, entered into or assumed between the Borrower or Subsidiary
Guarantor which owns (or leases pursuant to a Ground Lease) an Unencumbered Pool
Asset or other Real Estate and a Tenant, as amended, extended or restated.

 

Lender Hedge Provider. With respect to any Hedge Obligations, any counterparty
thereto that, at the time the applicable hedge agreement was entered into, was a
Lender or an Affiliate of a Lender.

 

Lenders. KeyBank, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to §18
(but not including any participant as described in §18). The Issuing Lender
shall be a Lender, as applicable. The Swing Loan Lender shall be a Lender.

 

Letter of Credit. Any standby letter of credit issued at the request of the
Borrower and for the account of the Borrower in accordance with §2.10.

 

Letter of Credit Liabilities. At any time and in respect of any Letter of
Credit, the sum of (a) the maximum undrawn face amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all drawings made under such
Letter of Credit which have not been repaid (including repayment by a Revolving
Credit Loan). For purposes of this Agreement, a Revolving Credit Lender (other
than the Revolving Credit Lender acting as the Issuing Lender) shall be deemed
to hold a Letter of Credit Liability in an amount equal to its participation
interest in the related Letter of Credit under §2.10, and the Revolving Credit
Lender acting as the Issuing Lender shall be deemed to hold a Letter of Credit
Liability in an amount equal to its retained interest in the related Letter of
Credit after giving effect to the acquisition by the Revolving Credit Lenders
other than the Revolving Credit Lender acting as the Issuing Lender of their
participation interests under §2.10.

 

Letter of Credit Request. See §2.10(a).

 

Letter of Credit Sublimit. An amount equal to Fifty Million and No/100 Dollars
($50,000,000.00), as the same may be changed from time to time in accordance
with the terms of this Agreement.

 

LIBOR. (A) For any LIBOR Rate Loan denominated in any Currency other than
Canadian Dollars or Euro, for any Interest Period, the London interbank offered
rate administered by ICE Benchmark Administration Limited (or any other Person
which takes over the administration of that rate) for such Currency and having a
maturity approximately equal to the requested Interest Period displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen (or any successor service, or if such
Person no longer reports such rate as determined by the Agent, by another
commercially available source providing such quotations approved by the Agent)
at approximately 11:00 a.m. (London time) on the day that is two (2) LIBOR
Business Days prior to the first day of such Interest Period, (B) for any LIBOR
Rate Loan denominated in Euro, LIBOR shall deemed to be the EURIBOR Rate, and
(C) for any LIBOR Rate Loan denominated in Canadian Dollars, LIBOR shall deemed
to be the Canadian CDOR Rate. For any period during which a Reserve Percentage
shall apply, LIBOR with respect to LIBOR Rate Loans shall be equal to the amount
determined above divided by an amount equal to 1 minus the Reserve Percentage.
If at any time the rate determined pursuant to this definition for any relevant
Currency and period shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.

 

 29 

 

 

LIBOR Business Day. (a) Relative to the making, continuing, conversion into,
prepaying or repaying of any LIBOR Rate Loans (other than a LIBOR Rate Loan made
in Canadian Dollars), any day which is a Business Day and which is also a day on
which dealings in Dollars or the applicable Alternative Currency, as the case
may be, are carried on in the London interbank market; (b) relative to the
making, continuing, conversion into, prepaying or repaying of any LIBOR Rate
Loan that is made in Canadian Dollars, any day which is a Business Day and which
is also a day on which banks are not authorized or required to be closed in
Toronto, Canada; (c) when used in connection with a LIBOR Rate Loan denominated
in Euro, the term “LIBOR Business Day” shall exclude any day which is not a
TARGET Day (as determined by the Agent); and (d) when used in connection with
the borrowing, payment or prepayment of any LIBOR Rate Loan denominated in an
Alternative Currency, the term “Business Day” shall exclude any day in which
commercial banks or foreign exchange markets are not open for business in the
city where disbursements or payments of any such LIBOR Loans are to be made.

 

LIBOR Lending Office. Initially, the office of each Lender designated as such on
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.

 

LIBOR Rate Loans. Those Loans bearing interest calculated by reference to LIBOR.

 

LIBOR Termination Date. See §4.16.

 

Lien. Any mortgage, deed of trust, security deed, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
in the nature of a security interest of any kind or nature whatsoever (including
(i) any conditional sale or other title retention agreement, (ii) any easement,
right of way or other encumbrance on title to real property that materially
affects the value of such real property, and (iii) any Capitalized Lease or
other financing lease having substantially the same economic effect as any of
the foregoing).

 

LLC Division. In the event the Borrower, any Guarantor or any Subsidiary thereof
is a limited liability company, (i) the division of any such Person into two or
more newly formed limited liability companies (whether or not any such Person is
a surviving entity following any such division) pursuant to, in the event any
such Person is organized under the laws of the State of Delaware, Section 18-217
of the Delaware Limited Liability Company Act or, in the event any such Person
is organized under the laws of a State or Commonwealth of the United States
(other than Delaware) or of the District of Columbia, any similar provision
under any similar act governing limited liability companies organized under the
laws of such State or Commonwealth or of the District of Columbia, or (ii) the
adoption of a plan contemplating, or the filing of any certificate with any
applicable Governmental Authority that results in (or with the passage of time
shall result in) any such division.

 

 30 

 

 

Loan Documents. This Agreement, the Notes, the Guaranty, each Letter of Credit
Request, the Agreement Regarding Fees and all other documents, instruments or
agreements now or hereafter executed or delivered by or on behalf of the
Borrower or any Guarantor in connection with the Loans.

 

Loan and Loans. An individual loan or the aggregate loans (including a Revolving
Credit Loan, a Term Loan and a Swing Loan (or Loans)), as the case may be, in
the maximum principal amount of the Total Commitment. Amounts drawn under a
Letter of Credit shall also be considered Revolving Credit Loans as provided in
§2.10.

 

Loan Request. See §2.7.

 

Majority Lenders. As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is greater than fifty percent (50.0%) of the Total
Commitment; provided that in determining such percentage at any given time, all
then existing Defaulting Lenders will be disregarded and excluded and any
Commitment Percentages of the Lenders shall be redetermined for voting purposes
only to exclude the Commitment Percentages of such Defaulting Lenders; provided,
however, that the amount of any participation in any Swing Loan and unreimbursed
amounts under any Letters of Credit that any such Defaulting Lender has failed
to fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Lender that is the Swing Loan Lender or Issuing Lender,
as the case may be, in making such determination.

 

Management Agreements. The Property Management and Leasing Agreement dated as of
April 20, 2012, by and among REIT, the Borrower and Global Net Lease Properties,
LLC (f/k/a American Realty Capital Global Properties, LLC), as modified or
amended from time to time, and any other Agreement to which any owner or lessee
of an Unencumbered Pool Asset is a party, whether written or oral, with a
Property Manager providing for the management of the Unencumbered Pool Assets or
any of them.

 

Mandatorily Redeemable Stock. With respect to any Person, any Equity Interest of
such Person which by the terms of such Equity Interest (or by the terms of any
security into which it is convertible or for which it is exchangeable or
exercisable), upon the happening of any event or otherwise (a) matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise
(other than an Equity Interest to the extent redeemable in exchange for Equity
Interests that are not Mandatorily Redeemable Stock at the option of the issuer
of such Equity Interest), (b) is convertible into or exchangeable or exercisable
for Indebtedness or Mandatorily Redeemable Stock, or (c) is redeemable at the
option of the holder thereof, in whole or in part (other than an Equity Interest
which, either by its terms or pursuant to an option or right exercisable in the
sole discretion of such first Person, is redeemable entirely in exchange for
Equity Interests that are not Mandatorily Redeemable Stock), in the case of each
of clauses (a) through (c), prior to the date that is ninety-one (91) days after
the latest Maturity Date.

 

 31 

 

 

Material Acquisition. A simultaneous acquisition of one or more assets by
Borrower and/or its Subsidiaries with an aggregate purchase price equal to or
greater than ten percent (10%) of Consolidated Total Asset Value at the time of
such acquisition.

 

Material Adverse Effect. A material adverse effect on (a) the business, assets,
financial condition or operations of REIT and its Subsidiaries, taken as a
whole; (b) the ability of the Borrower or any Guarantor to perform any of its
material obligations under the Loan Documents; or (c) the validity or
enforceability of any of the Loan Documents; or (d) the material rights or
remedies of the Agent or the Lenders thereunder.

 

Material Subsidiary. (a) All existing and future direct and indirect
Subsidiaries of the REIT and/or International Holdco that own or lease an
Unencumbered Pool Asset, or own, directly or indirectly, Equity Interests in any
Subsidiary that owns or leases an Unencumbered Pool Asset, (b) each of
International Holdco and Global II Holdco, (c) each of Global II International
Holdco and Mayflower Acquisitions, but only during such times as such Persons
are actively engaged in any business enterprise or own any material asset, and
(d) all existing and future direct and indirect Subsidiaries of the REIT
(including, without limitation, International Holdco and any of its
Subsidiaries) that are organized in any State or other jurisdiction of the
United States and that are primary obligors under, or guaranty, any Unsecured
Indebtedness of REIT or any of its Subsidiaries, but only for so long as such
obligations or guaranties are in effect; provided, however, that at any time
REIT has obtained and is maintaining an Investment Grade Rating from at least
one (1) Rating Agency, any Person which is a Material Subsidiary pursuant to
clauses (a), (b) or (c) above shall no longer constitute a Material Subsidiary
unless and until such time as REIT fails to maintain an Investment Grade Rating
from at least one (1) Rating Agency.

 

Maturity Date. Either the Revolving Credit Maturity Date or the Term Loan
Maturity Date, as the context may require.

 

Mayflower Acquisitions. Mayflower Acquisitions, LLC, a Delaware limited
liability company.

 

Metropolitan Statistical Area or MSA. Any Metropolitan Statistical Area as
defined from time to time by the Executive Office of the President of the United
States of America, Office of Management and Budget, or if such office no longer
publishes such definition, such other definition Agent may reasonably determine.

 

Mizuho. As defined in the preamble hereto.

 

Moody’s. Moody’s Investor Service, Inc., and any successor thereto.

 

Mortgage Note Receivables. A first priority mortgage loan on a completed
single-tenant commercial real estate property, and which Mortgage Note
Receivable includes, without limitation, the indebtedness secured by a related
first priority security instrument.

 

 32 

 

 

Multiemployer Plan. Any multiemployer plan within the meaning of Section 3(37)
of ERISA maintained or contributed to by REIT or any ERISA Affiliate or to which
Borrower or any ERISA Affiliate may have any liability (including contingent
liability).

 

Negative Pledge. See §7.20.

 

Net Income (or Loss). With respect to any Person (or any asset of any Person)
with respect to any period, the net income (or loss) of such Person (or
attributable to such asset), determined in accordance with GAAP.

 

Net Lease. A Lease pursuant to which the Tenant is responsible for all operating
costs and expenses in connection with the property; provided, however, in the
event that such Lease does not make such Tenant responsible for insurance
premiums and/or maintenance and/or repair of such property, the same shall not
disqualify such Lease from being a Net Lease.

 

Net Offering Proceeds. The gross cash proceeds received by REIT or any of its
Subsidiaries as a result of an Equity Offering less the costs, expenses and
discounts paid by REIT or such Subsidiary in connection therewith up to an
amount equal to fifteen percent (15%) of the gross cash proceeds received by
REIT or any of its Subsidiaries as a result of such Equity Offering. Net
Offering Proceeds shall not include cash proceeds received by a Subsidiary as a
result of an investment by a joint venture partner or any Dividend Reinvestment
Proceeds.

 

Net Operating Income. For any Real Estate and for a given period, an amount
equal to (a) the aggregate gross revenues from the operations of such Real
Estate during such period from Tenants paying rent (exclusive of any rental
income from Tenants subject to proceedings under any Insolvency Law, to the
extent the relevant Leases have been rejected pursuant to such proceedings
during the subject period, and exclusive of non-cash revenue adjustments made in
accordance with GAAP), minus (b) the sum of all expenses and other charges
incurred in connection with the operation of such Property during such period
(including accruals for real estate taxes and insurance and Property Management
Fees, but excluding debt service charges, general and administrative expenses,
income taxes, depreciation, amortization and other non-cash expenses), which
expenses and accruals shall be calculated in accordance with GAAP.

 

Non-Consenting Lender. See §18.8.

 

Non-Defaulting Lender. At any time, any Lender that is not a Defaulting Lender
at such time.

 

Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (a) are based on fraud, intentional or material misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (b) result from
intentional mismanagement of or waste at the real property securing such
Non-Recourse Indebtedness, (c) relate to environmental matters, including those
that arise from the presence of Hazardous Substances, in each case, at the real
property securing such Non-Recourse Indebtedness, (d) are the result of any
unpaid real estate taxes and assessments (whether contained in a loan agreement,
promissory note, indemnity agreement or other document) or (e) result from the
borrowing Subsidiary and/or its assets becoming the subject of any proceeding
under voluntary or involuntary bankruptcy or other proceeding under any
Insolvency Law.

 

 33 

 

 

Non-Recourse Indebtedness. With respect to a Person, (a) Indebtedness in respect
of which recourse for payment (except for Non-Recourse Exclusions until a
written claim is made with respect thereto, and then such Indebtedness shall not
constitute Non-Recourse Indebtedness only to the extent of the anticipated
liability under such claim determined in accordance with GAAP (or prior to any
determination by REIT’s independent auditors of such amount, only to the extent
of the anticipated liability reasonably determined by Borrower of such amount,
such amount to be reasonably acceptable to Agent)) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness
or (b) if such Person is a Single Asset Entity, any Indebtedness of such Person.
A loan secured by multiple properties owned by Single Asset Entities shall be
considered Non-Recourse Indebtedness of such Single Asset Entities even if such
Indebtedness is cross defaulted and cross collateralized with the loans to such
other Single Asset Entities.

 

Notes. Collectively, the Revolving Credit Notes, the Term Loan Notes and the
Swing Loan Note.

 

Notice. See §19.

 

Obligations. All indebtedness, obligations and liabilities of the Borrower or
any Guarantor to any of the Lenders or the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans, the Notes or the Letters of Credit, or other instruments at any time
evidencing any of the foregoing, whether existing on the date of this Agreement
or arising or incurred hereafter, or whether arising before or after any
bankruptcy or other proceeding under any Insolvency Law (including interest and
any other of the foregoing amounts accruing after the commencement of any
bankruptcy or other proceeding under any Insolvency Law, whether or not any such
interest or other amount is allowed as an enforceable claim in such bankruptcy
or other proceeding under any Insolvency Law), direct or indirect, joint or
several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise.

 

OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America, or any successor thereto carrying out similar
functions.

 

Off-Balance Sheet Obligations. Liabilities and obligations of REIT or any of its
Subsidiaries or any other Person in respect of “off-balance sheet arrangements”
(as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated under the
Securities Act) which REIT would be required to disclose in the “Management’s
Discussion and Analysis of Financial Condition and Results of Operations”
section of REIT’s report on Form 10-Q or Form 10-K (or their equivalents) which
REIT is required to file with the SEC or would be required to file if it were
subject to the jurisdiction of the SEC (or any Governmental Authority
substituted therefor).

 

 34 

 

 

Other Connection Taxes. With respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising solely from such Recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

Other Taxes. All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
§4.14 as a result of costs sought to be reimbursed pursuant to §4.3).

 

Outstanding. With respect to the Loans, the Dollar Equivalent of the aggregate
unpaid principal thereof as of any date of determination. With respect to
Letters of Credit, the aggregate undrawn face amount of issued Letters of
Credit.

 

Participant Register. See §18.4.

 

Participating Member States. Those members of the European Union from time to
time which adopt a single, shared currency under the applicable legislative
measures of the European Council for the introduction of, changeover to or
operation of a single or unified European currency.

 

Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

 

PBGC. The Pension Benefit Guaranty Corporation created by Section 4002 of ERISA
and any successor entity or entities having similar responsibilities.

 

Permits. With respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other contractual obligations with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

Permitted Liens. Liens, security interests and other encumbrances permitted by
§8.2.

 

Person. Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, business, or other legal entity (including,
without limitation, any Approved Foreign Entity), and any government or any
governmental agency or political subdivision thereof.

 

Plan Assets. Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.

 

 35 

 

 

Potential Replacement Advisor. Any of the Persons set forth in that certain
letter dated as of July 24, 2017 from Borrower to Agent regarding potential
third-party advisors.

 

Preferred Distributions. With respect to any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by REIT or any of its
Subsidiaries. Preferred Distributions shall not include dividends or
distributions: (a) paid or payable solely in Equity Interests of identical class
payable to holders of such class of Equity Interests; (b) paid or payable to the
REIT or any of its Subsidiaries; or (c) constituting or resulting in the
redemption of Preferred Securities, other than scheduled redemptions not
constituting balloon, bullet or similar redemptions in full.

 

Preferred Securities. With respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

 

Property Management Fees. With respect to any Real Estate for any period, the
greater of (i) the actual property management fee paid during such period with
respect to such Real Estate, and (ii) an imputed management fee in the amount of
2% of the gross revenues for such Real Estate for such period.

 

Property Manager. The manager of an Unencumbered Pool Asset. Such property
manager shall be (a) Global Net Lease Properties, LLC, a Delaware limited
liability company, (b) with respect to certain of the Unencumbered Pool Assets
located in a State, Colliers International, CBRE Group and their respective
affiliates, (c) with respect to certain of the Unencumbered Pool Assets located
in an Approved Foreign Country, CBRE Group and its affiliates, or (d) another
qualified management company approved by Agent, such approval to not be
unreasonably withheld, conditioned or delayed.

 

Public Lender. See §7.4.

 

QFC. QFC shall have the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).

 

QFC Credit Support. See §39.

 

Rating Agencies. Fitch, Moody’s and S&P.

 

Real Estate. All real property, including, without limitation, the Unencumbered
Pool Assets, at the time of determination then owned or leased (as lessee or
sublessee) in whole or in part or operated by REIT or any of its Subsidiaries,
or an Unconsolidated Affiliate of the Borrower.

 

Recipient. The Agent and any Lender.

 

Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.

 

 36 

 

 

Recourse Indebtedness. As of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to REIT or any of its
Subsidiaries. Recourse Indebtedness shall not include Non-Recourse Indebtedness,
but shall include any Non-Recourse Exclusions at such time a written claim is
made with respect thereto to the extent of the anticipated liability under such
claim determined in accordance with GAAP (or prior to any determination by
REIT’s independent auditors of such amount, only to the extent of the
anticipated liability reasonably determined by Borrower of such amount, such
amount to be reasonably acceptable to Agent).

 

Register. See §18.2.

 

REIT. Global Net Lease, Inc., a Maryland corporation.

 

REIT Status. With respect to a Person, its status as a real estate investment
trust as defined in Section 856(a) of the Code.

 

Related Fund. With respect to any Lender which is a fund that invests in loans,
any Affiliate of such Lender or any other fund that invests in loans that is
managed by the same investment advisor as such Lender or by an Affiliate of such
Lender or such investment advisor.

 

Release. Any releasing, spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, disposing or dumping (other than the use and
storing of Hazardous Substances in reasonable quantities to the extent necessary
for the operation of property in the ordinary course of business, and in any
event in material compliance with all applicable Environmental Laws) of
Hazardous Substances.

 

Representative. See §14.15.

 

Required Revolving Credit Lenders. As of any date, any Revolving Credit Lender
or Revolving Credit Lenders whose aggregate Revolving Credit Commitment
Percentage is greater than fifty percent (50.0%) of the Total Revolving Credit
Commitment; provided that in determining said percentage at any given time, all
the existing Revolving Credit Lenders that are Defaulting Lenders will be
disregarded and excluded and the Revolving Credit Commitment Percentages of the
Revolving Credit Lenders shall be redetermined for voting purposes only to
exclude the Revolving Credit Commitment Percentages of such Defaulting Lenders.

 

Required Term Loan Lenders. As of any date, any Term Loan Lender or Term Loan
Lenders whose aggregate Term Loan Commitment Percentage is greater than fifty
percent (50.0%) of the Total Term Loan Commitment; provided that in determining
said percentage at any given time, all the existing Term Loan Lenders that are
Defaulting Lenders will be disregarded and excluded and the Term Loan Commitment
Percentages of the Term Loan Lenders shall be redetermined for voting purposes
only to exclude the Term Loan Commitment Percentages of such Defaulting Lenders.

 

Reserve Percentage. For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
Governmental Authority with jurisdiction over the Agent or any Lender for
determining the maximum reserve requirement (including, but not limited to, any
marginal reserve requirement) for the Agent or any Lender with respect to
liabilities constituting of or including (among other liabilities) Eurocurrency
liabilities in an amount equal to that portion of the Loan affected by such
Interest Period and with a maturity equal to such Interest Period.

 

 37 

 

 

Revaluation Date. (a) for purposes of borrowing, converting or continuing a Loan
or issuing, amending or extending a Letter of Credit (including for purposes of
calculating the Outstanding amount of Loans and the amount of outstanding
Commitments and Letter of Credit Liabilities on such date), including, any Loans
which are made by the Revolving Credit Lenders for purposes of reimbursing the
Issuing Lender with respect to amounts drawn under a Letter of Credit pursuant
to §2.10(f) or for refinancing or participating in a Swing Loan pursuant to
§2.5(d) or (e), respectively, the date on which notice of such borrowing,
conversion, continuation, issuance, participation, amendment or extension is
deemed given pursuant to this Agreement (or, if no such notice is required (or
such requirement for giving notice is waived), the date of such borrowing,
conversion, continuation, issuance, amendment or extension); (b) for purposes of
determining the amount of any Commitment Increase or the aggregate amount of the
Revolving Credit Commitments the Borrower elects to extend pursuant to §2.12, or
determining compliance with any applicable covenant or condition precedent for
any such Commitment Increase or extension of the Revolving Credit Maturity Date
which requires determination as of the date of such Increase Notice or Extension
Request is given, on the date that the applicable Increase Notice or Extension
Request is deemed given pursuant to this Agreement (or, if the requirement for
providing such notice is waived, any Commitment Increase Date or the date on
which Borrower elects to extend Revolving Credit Commitments pursuant to §2.12,
as applicable), (c) for purposes of determining compliance with any applicable
covenant or condition precedent for any Commitment Increase or extension of the
Revolving Credit Maturity Date pursuant to §2.12 (other than the requirement for
providing notice thereof or any determining compliance with any applicable
covenant or condition precedent which requires determination as of the date of
the Increase Notice or Extension Request, as applicable, which shall be governed
by clause (b) above), on the applicable Commitment Increase Date or the date on
which the Revolving Credit Maturity Date is extended pursuant to §2.12, as the
case may be, (d) for purposes of optionally prepaying Loans or optionally
reducing the Revolving Credit Commitments (including for purposes of calculating
the Outstanding amount of Loans and the amount of outstanding Revolving Credit
Commitments and Letter of Credit Liabilities on such date), the date notice of
such prepayment or reduction is deemed given pursuant to this Agreement (or, if
no such notice is required (or the requirement for such notice is waived), the
date of such optional prepayment or reduction of Commitments); (e) for purposes
of calculating any fee or mandatory prepayment or mandatory commitment
termination due hereunder, the date upon which such fee became due and payable
or the date upon which such mandatory prepayment or mandatory commitment
termination arose, provided that for purposes of making any prepayment required
pursuant to §3.2(b), the Revaluation Date applicable to such prepayment shall be
the last calendar day of each calendar month prior to the Revolving Credit
Maturity Date; provided, further, that, for the avoidance of doubt, any payments
or prepayments of principal amounts of Loans and repayments of drawings on
Letters of Credit will be made in the currency in which such Loan or Letter of
Credit is denominated, (f) for purposes of calculating any financial covenant in
§9 or any applicable monetary limit in §8 with respect to all amounts not
denominated in Dollars, the date of determination for such financial covenant
(except, in each case, (i) the Dollar Equivalent of any Derivatives Termination
Value shall be determined as of the day set forth in the definition of
“Indebtedness”, and (ii) the calculation of any such covenant which requires the
determination of an Income Component of REIT, Borrower or any of their
respective Subsidiaries or Unconsolidated Affiliates for amounts not denominated
in Dollars shall be determined in accordance with the last sentence of §1.3(b));
(g) any Automatic Alternative Currency Conversion Date; (h) any other date under
this Agreement when the Dollar Equivalent or Alternative Currency Equivalent is
to be determined; and (i) at any time that a Default or Event of Default exists
or an Automatic Alternative Currency Conversion Trigger has occurred and is
continuing, such additional dates as the Agent shall determine.

 

 38 

 

 

Revolving Credit Base Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to the Base Rate.

 

Revolving Credit Commitment. With respect to each Revolving Credit Lender, the
amount set forth on Schedule 1.1 hereto as the amount in Dollars of such
Revolving Credit Lender’s Revolving Credit Commitment to make or maintain
Revolving Credit Loans to the Borrower, and to participate in Letters of Credit
for the account of the Borrower, as the same may be changed from time to time in
accordance with the terms of this Agreement.

 

Revolving Credit Commitment Percentage. With respect to each Revolving Credit
Lender, the percentage set forth on Schedule 1.1 hereto as such Revolving Credit
Lender’s percentage of the Total Revolving Credit Commitment, as the same may be
changed from time to time in accordance with the terms of this Agreement;
provided that if the Total Revolving Credit Commitment has been terminated as
provided in this Agreement, then the Revolving Credit Commitment Percentage of
each Revolving Credit Lender shall be determined based on the Revolving Credit
Commitment Percentage of such Revolving Credit Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof.

 

Revolving Credit Lenders. Collectively, the Lenders which have a Revolving
Credit Commitment, the initial Revolving Credit Lenders being identified on
Schedule 1.1 hereto.

 

Revolving Credit LIBOR Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to LIBOR.

 

Revolving Credit Loan or Loans. An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, in the maximum principal
amount of the Total Revolving Credit Commitment to be made by the Revolving
Credit Lenders hereunder as more particularly described in §2. Without limiting
the foregoing, Revolving Credit Loans shall also include Revolving Credit Loans
made pursuant to §2.10(f).

 

Revolving Credit Maturity Date. August 1, 2023, as such date may be extended as
provided in §2.12, or such earlier date on which the Revolving Credit Loans
shall become due and payable pursuant to the terms hereof.

 

Revolving Credit Notes. See §2.1(b).

 

 39 

 

 

Same Day Funds. With respect to disbursements and payments in Dollars,
immediately available funds and with respect to disbursements and payments in an
Alternative Currency, same day or other funds as may be determined by the Agent
to be customary in the place of disbursement or payment for the settlement of
international banking transactions in such Alternative Currency.

 

Sanctions Laws and Regulations. Any applicable sanctions, prohibitions or
requirements imposed by any applicable executive order or by any applicable
sanctions program administered by OFAC, the United States Department of State,
the Office of the United States Treasury, the United Nations Security Council,
the European Union or Her Majesty’s Treasury.

 

S&P. S&P Global Inc., and any successor thereto.

 

SEC. The federal Securities and Exchange Commission.

 

Secured Indebtedness. The aggregate Indebtedness of a Person and its
Subsidiaries (without duplication) that is secured by a Lien on any Real Estate
or other asset. With respect to the REIT and its Subsidiaries as of any date of
determination, Secured Indebtedness shall include the Equity Percentage of
Secured Indebtedness of such Persons’ Unconsolidated Affiliates.

 

Secured Recourse Indebtedness. With respect to any Person as of any date of
determination, Secured Indebtedness of other Persons which such first Person has
guaranteed, other than guarantees constituting Non-Recourse Indebtedness (but
including such guarantees once a written claim is made with respect thereto to
the extent provided for in the definition of Non-Recourse Indebtedness), or
Secured Indebtedness which is otherwise recourse to such first Person.

 

Securities Act. The Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

Single Asset Entity. A bankruptcy remote, single purpose entity which is a
Subsidiary of the Borrower and which is not a Subsidiary Guarantor which owns
real property and related assets which are security for Indebtedness of such
entity, and which Indebtedness does not constitute Indebtedness of any other
Person except as provided in the definition of Non-Recourse Indebtedness (except
for Non-Recourse Exclusions).

 

SMBC. As defined in the preamble hereto.

 

Spot Rate. For a Currency, the rate reasonably determined by the Agent to be the
rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such Currency with another Currency through its
principal foreign exchange trading office at approximately 11:00 a.m. (London
time) on the date two (2) Business Days prior to the date as of which the
foreign exchange computation is made; provided that the Agent may obtain such
spot rate from another financial institution designated by the Agent if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such Currency.

 

 40 

 

 

State. A state or Commonwealth of the United States of America and the District
of Columbia.

 

Sterling or £. The lawful currency of the United Kingdom.

 

Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP. Notwithstanding any ownership interest in the
Borrower, the Borrower shall at all times be considered a Subsidiary of REIT.

 

Subsidiary Guarantor. Each party to the Guaranty as of the date of this
Agreement (other than REIT), and any Additional Subsidiary Guarantor.

 

Supported QFC. See §39.

 

Swing Loan. See §2.5(a).

 

Swing Loan Commitment. An amount equal to Fifty Million and No/100 Dollars
($50,000,000.00), as the same may be changed from time to time in accordance
with the terms of this Agreement.

 

Swing Loan Lender. KeyBank, in its capacity as Swing Loan Lender and any
successor thereof.

 

Swing Loan Note. See §2.5(b).

 

Swiss Francs or CHF. The lawful currency of the Swiss Confederation.

 

Swiss Francs Limit. See §2.1(a).

 

Syndication Agent. Each of CONA, Citizens, BMO, Mizuho, SMBC and BBVA, but only
in the event that, and for so long as, such Person is a Lender.

 

TARGET Day. Any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Agent to be a suitable replacement) is open for the settlement of payments in
Euro.

 

Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

 41 

 

 

Tenant. The tenant of an Unencumbered Pool Asset or other Real Estate pursuant
to a Lease of such Unencumbered Pool Asset or other Real Estate.

 

Term Base Rate Loans. The Term Loans bearing interest by reference to the Base
Rate.

 

Term LIBOR Rate Loans. The Term Loans bearing interest by reference to LIBOR.

 

Term Loan or Term Loans. An individual Term Loan or the aggregate Term Loans, as
the case may be, made by the Term Loan Lenders hereunder.

 

Term Loan Commitment. With respect to each Term Loan Lender, the amount set
forth on Schedule 1.1 hereto as the amount in the applicable Currency of such
Term Loan Lender’s Term Loan Commitment to make Term Loans to the Borrower on
the Closing Date or on any Commitment Increase Date, as the case may be, as the
same may be changed from time to time in accordance with the terms of this
Agreement.

 

Term Loan Commitment Percentage. With respect to each Term Loan Lender, the
percentage set forth on Schedule 1.1 hereto as such Term Loan Lender’s
percentage of the aggregate Term Loan to the Borrower, as the same may be
changed from time to time in accordance with the terms of this Agreement;
provided that with respect to any class of Term Loans, upon the funding of the
Commitments of such class of Term Loans, the Commitment Percentage of such Term
Loans with respect to each Lender shall be the percentage that each Lender’s
aggregate Outstanding Term Loans of such class represent with respect to the
aggregate Outstanding Term Loans of such class.

 

Term Loan Lenders. Collectively, the Lenders which have a Term Loan Commitment,
the initial Term Loan Lenders being identified on Schedule 1.1 hereto.

 

Term Loan Maturity Date. August 1, 2024 or such earlier date on which the Term
Loans shall become due and payable pursuant to the terms hereof.

 

Term Loan Note. A promissory note made by the Borrower in favor of a Term Loan
Lender in the principal face amount equal to such Term Loan Lender’s Term Loan
Commitment, in substantially the form of Exhibit B hereto.

 

Titled Agents. The Arrangers, the Syndication Agents and the Documentation
Agent.

 

Total Commitment. The sum of the Dollar Equivalent of the Total Revolving Credit
Commitment and the Dollar Equivalent of the Total Term Loan Commitment, as each
is in effect from time to time. The Total Commitment may increase in accordance
with §2.11.

 

Total Revolving Credit Commitment. The sum of the Revolving Credit Commitments
of the Revolving Credit Lenders, as in effect from time to time. As of the date
of this Agreement, the Total Revolving Credit Commitment is Eight Hundred
Thirty-Five Million and No/100 Dollars ($835,000,000.00). The Total Revolving
Credit Commitment may increase in accordance with §2.11.

 

 42 

 

 

Total Term Loan Commitment. The sum of the Term Loan Commitments of the Term
Loan Lenders, as in effect from time to time. As of the date of this Agreement,
the Total Term Loan Commitment is Three Hundred Fifty-Nine Million Five Hundred
Fifty Thousand Five Hundred Sixty-Two and 00/100 Euro (€359,550,562.00),
committed and denominated in Euro (based on the Alternative Currency Equivalent
as of the Closing Date). The Total Term Loan Commitment may increase in
accordance with §2.11.

 

Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

 

Unconsolidated Affiliate. In respect of any Person, any other Person in whom
such Person holds an Equity Interest, which Equity Interest is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person if such financial statements were prepared in accordance with the
full consolidation method of GAAP as of such date.

 

Unencumbered Asset Value. With respect to an Unencumbered Pool Asset for any
date of determination, an amount equal to (a) in the case of an Unencumbered
Pool Asset owned or leased by the Borrower or Wholly-Owned Subsidiary of the
Borrower for the entire period of four consecutive fiscal quarters most recently
ended, the Capitalized Value; and (b) in the case of an Unencumbered Pool Asset
acquired during the period of four consecutive fiscal quarters most recently
ended, the purchase price (converted to Dollars if necessary) paid by the
Borrower or any of its Subsidiaries for such Unencumbered Pool Asset exclusive
of (i) closing and other transaction costs to the extent not capitalized under
FASB ASC 805 and (ii) any amounts paid to the Borrower or such Subsidiary as a
purchase price adjustment, or any amounts held in escrow, to be retained as a
contingency reserve, or held pursuant to other similar arrangements in
connection with such acquisition.

 

Unencumbered Implied Debt Service. At any time determined by the Agent, an
amount equal to the annual principal and interest payment sufficient to amortize
in full over a thirty (30) year period a loan amount equal to the aggregate sum
of all Outstanding Loans and Letters of Credit Liabilities (denominated and
converted to Dollars as necessary), calculated using a per annum interest rate
equal to the greatest of (a) the then-current annual yield on ten (10) year
obligations issued by the United States Treasury most recently prior to the date
of determination plus two hundred fifty (250) basis points (2.50%), (b) the
highest interest rate being paid as of the last day of the most recent calendar
quarter and (c) six and one-half percent (6.5%) constant.

 

Unencumbered Net Operating Income. As of any date of determination, with respect
to any period, the aggregate sum of Net Operating Income of the Unencumbered
Pool Assets.

 

Unencumbered Pool Aggregate Asset Value. As of any date of determination, the
sum of the Unencumbered Asset Value of each of the Unencumbered Pool Assets.

 

 43 

 

 

Unencumbered Pool Assets. Eligible Real Estate which satisfies all conditions
set forth in §7.20(a) and the Real Estate assets which are accepted in writing
pursuant to §7.20(b), and, in each case, which have not been removed pursuant to
§7.20(d) or §7.20 (e). The initial properties designated by the Borrower to be
Unencumbered Pool Assets are described on Schedule 1.2 hereto.

 

Unencumbered Pool Asset Certificate. See 7.20(a)(xiv).

 

Unencumbered Pool Certificate. See §7.4(c).

 

Unencumbered Property Subsidiary. A Wholly Owned Subsidiary of Borrower that
directly owns or, pursuant to a Ground Lease, leases an Unencumbered Pool Asset.
An Unencumbered Property Subsidiary shall include any Subsidiary Guarantor as a
result of clause (a) of the definition of Material Subsidiary.

 

Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of Unrestricted cash and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at fair market value). As used in this
definition, “Unrestricted” means the specified asset is readily available for
the satisfaction of any and all obligations of such Person. For the avoidance of
doubt, Unrestricted Cash and Cash Equivalents shall not include any tenant
security deposits or other restricted deposits.

 

Unsecured Indebtedness. With respect to any Person, Indebtedness of such Person
which is not Secured Indebtedness.

 

Unused Fee. See §2.3.

 

Unused Fee Percentage. With respect to any day during a calendar quarter while
the leverage-based pricing grid set forth in clause (a) of the definition of
“Applicable Margin” is in effect, (i) 0.15% per annum, if the sum of the Dollar
Equivalent of the Revolving Credit Loans and Letter of Credit Liabilities
outstanding on such day is more than 50% of the Total Revolving Credit
Commitment, or (ii) 0.25% per annum if the sum of the Dollar Equivalent of the
Revolving Credit Loans and Letter of Credit Liabilities outstanding on such day
is less than or equal to 50% of the Total Revolving Credit Commitment.

 

U.S. Person. Any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.

 

U.S. Special Resolution Regimes. See §39.

 

U.S. Tax Compliance Certificate. See §4.3(g)(ii)(B)(3).

 

Wholly-Owned Subsidiary. As to a Person, any Subsidiary of such first Person
that is directly or indirectly owned one hundred percent (100%) by such first
Person.

 

Withholding Agent. The REIT, the Borrower, any other Guarantor and the Agent, as
applicable.

 

 44 

 

 

Write-Down and Conversion Powers. With respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

§1.2         Rules of Interpretation.

 

(a)          A reference to any document or agreement shall include such
document or agreement as amended, modified or supplemented from time to time in
accordance with its terms and the terms of this Agreement.

 

(b)          The singular includes the plural and the plural includes the
singular.

 

(c)          A reference to any law includes any amendment or modification of
such law.

 

(d)          A reference to any Person includes its permitted successors and
permitted assigns , and in the event the Borrower, any Guarantor or any of their
respective Subsidiaries is a limited liability company and shall undertake an
LLC Division (any such LLC Division being a violation of this Agreement), shall
be deemed to include each limited liability company resulting from any such LLC
Division.

 

(e)          Accounting terms not otherwise defined herein have the meanings
assigned to them by GAAP applied on a consistent basis by the accounting entity
to which they refer.

 

(f)          The words “include”, “includes” and “including” are not limiting.

 

(g)          The words “approval” and “approved”, as the context requires, means
an approval in writing given to the party seeking approval after full and fair
disclosure to the party giving approval of all material facts necessary in order
to determine whether approval should be granted.

 

(h)          All terms not specifically defined herein or by GAAP, which terms
are defined in the Uniform Commercial Code as in effect in the State of New
York, have the meanings assigned to them therein.

 

(i)          Reference to a particular “§”, refers to that section of this
Agreement unless otherwise indicated.

 

(j)          The words “herein”, “hereof”, “hereunder” and words of like import
shall refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

 

 45 

 

 

(k)          In the event of any change in GAAP after the date hereof or any
other change in accounting procedures pursuant to §7.3 which would affect the
computation of any financial covenant, ratio or other requirement set forth in
any Loan Document, then upon the request of the Borrower or the Agent, the
Borrower, the Guarantors, the Agent and the Lenders shall negotiate promptly,
diligently and in good faith in order to amend the provisions of the Loan
Documents such that such financial covenant, ratio or other requirement shall
continue to provide substantially the same financial tests or restrictions of
the Borrower and the Guarantors as in effect prior to such accounting change, as
determined by the Majority Lenders in their good faith judgment. Until such time
as such amendment shall have been executed and delivered by the Borrower, the
Guarantors, the Agent and the Majority Lenders, such financial covenants, ratio
and other requirements, and all financial statements and other documents
required to be delivered under the Loan Documents, shall be calculated and
reported as if such change had not occurred.

 

(l)          Notwithstanding any other provision contained herein, all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any of its Subsidiaries at “fair value”, as
defined therein, (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof, and (iii)
without giving effect to any change in accounting for leases (X) pursuant to
GAAP resulting from the implementation of Financial Accounting Standards Board
ASU No. 2016-02, Leases (Topic 842), or (Y) other changes to GAAP taking effect
after the Closing Date, in each case, to the extent such adoption would require
treating any lease (or similar arrangement conveying the right to use) as a
capital lease where such lease (or similar arrangement) would not have been
required to be so treated under GAAP as in effect immediately prior to the
effectiveness of such change.

 

(m)          To the extent that any of the representations and warranties
contained in this Agreement or any other Loan Document is qualified by “Material
Adverse Effect” or any other materiality qualifier, then the qualifier “in all
material respects” contained in §§2.12(a)(iv), 2.13(c)(iii), 7.20(a)(ii), 10.8
and 11.2 shall not apply with respect to any such representations and
warranties.

 

§1.3         Currencies; Currency Equivalents.

 

(a)          At any time, any reference in the definition of the term
“Alternative Currency” or in any other provision of this Agreement to the
Currency of any particular nation shall mean the then lawful currency of such
nation at such time whether or not the name of such Currency is the same as it
was on the date of this Agreement.

 

 46 

 

 

(b)          The Agent shall determine the Spot Rates as of each Revaluation
Date to be used for calculating the Dollar Equivalent of Outstanding Loans
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable Currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered hereunder or
calculating covenants hereunder or except as otherwise provided herein, the
applicable amount of any Currency (other than Dollars) for purposes of the Loan
Documents shall be the Dollar Equivalent of such amount as so determined by the
Agent. All financial statements delivered hereunder and covenants (including the
respective components of such covenants) calculated hereunder by Borrower shall
be calculated in Dollars using, for amounts denominated in currencies other than
Dollars, the Spot Rate then in effect or such other rate as may be approved by
Agent in its reasonable discretion; provided, however, that for any such
financial statements or covenant calculations that require the determination of
Net Operating Income, Net Income (or Loss), EBITDA, Funds from Operations and/or
Adjusted FFO (each, an “Income Component”) of REIT, Borrower or any of their
respective Subsidiaries or Unconsolidated Affiliates, any amounts comprising
such Income Components that are denominated in currencies other than Dollars
shall be converted to Dollars using the same exchange rates used by REIT for its
financial statements filed (or to be filed) with the SEC for the applicable
period.

 

(c)          For purposes of determining (i) whether the amount of any Loan,
together with all other Loans and Letter of Credit Liabilities then outstanding,
would exceed the aggregate amount of Term Loan Commitments or the Revolving
Credit Commitments (as applicable) or would cause a violation of any covenants
contained herein, (ii) the aggregate unutilized amount of the Revolving Credit
Commitments, (iii) the outstanding aggregate principal amount of the Loans or
the Letter of Credit Liabilities, and (iv) the Letter of Credit Liabilities in
respect of any Letters of Credit denominated in an Alternative Currency, the
outstanding principal amount of any Alternative Currency Loan or any Letter of
Credit Liabilities relating to any Letter of Credit that is denominated in any
Alternative Currency shall be deemed to be the Dollar Equivalent of the amount
of the Alternative Currency of such Loan or such Letter of Credit Liabilities
determined by Agent as of the applicable Revaluation Date.

 

(d)          For purposes of determining, in connection with the borrowing,
converting, continuing or prepaying of a Loan hereunder, the termination of any
Commitment hereunder or the issuance, amendment or extension of a Letter of
Credit hereunder on any date, any amount (including, without limitation, any
required minimum or multiple amount) is expressed in Dollars, but such Loan or
Letter of Credit is denominated in an Alternative Currency, such amount shall be
the relevant Alternative Currency Equivalent of such Dollar amount (rounded to
the nearest 1,000 units of such Alternative Currency), as determined by the
Agent or Issuing Lender, as applicable, as of the applicable Revaluation Date.

 

(e)          The Agent does not warrant, or accept responsibility for, nor shall
the Agent have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBOR” or with
respect to any comparable or successor rate thereto. Any determination by the
Agent under this section shall be conclusive absent manifest error.

 

 47 

 

 

§2.          THE CREDIT FACILITY.

 

§2.1         Revolving Credit Loans.

 

(a)          Subject to the terms and conditions set forth in this Agreement,
each of the Revolving Credit Lenders severally agrees to lend to the Borrower,
and the Borrower may borrow (and repay and reborrow), from time to time between
the Closing Date and the Revolving Credit Maturity Date in Dollars or in any
Alternative Currency requested by the Borrower upon notice by the Borrower to
the Agent given in accordance with §2.7, such sums as are requested by the
Borrower for the purposes set forth in §2.9 up to a maximum aggregate principal
amount outstanding (after giving effect to all amounts requested) at any one
time equal to the lesser of (i) such Lender’s Revolving Credit Commitment and
(ii) such Lender’s Revolving Credit Commitment Percentage of the maximum amount
which, when added to the sum of (1) the amount of all Outstanding Revolving
Credit Loans, Term Loans and Swing Loans, (2) the aggregate amount of Letter of
Credit Liabilities and (3) the amount of all other Unsecured Indebtedness of
REIT and its Subsidiaries, would not cause a violation of the covenants set
forth in §§9.3 and 9.4; provided, that, (X) the outstanding principal amount of
the Revolving Credit Loans (after giving effect to all amounts requested), Swing
Loans and Letter of Credit Liabilities shall not at any time exceed the Total
Revolving Credit Commitment, (Y) in all events no Default or Event of Default
shall have occurred and be continuing, and (Z) the Dollar Equivalent of the
outstanding principal amount of all Revolving Credit Loans denominated in Swiss
Francs shall not at any time exceed $800,000,000.00 (the “Swiss Francs Limit”).
Each Revolving Credit Loan shall be made of the same Currency and Type and made
by the Revolving Credit Lenders pro rata in accordance with each Revolving
Credit Lender’s Revolving Credit Commitment Percentage. Each request for a
Revolving Credit Loan hereunder shall constitute a representation and warranty
by the Borrower that all of the conditions required of the Borrower set forth in
§11 (and, in the case of any request for a Revolving Credit Loan hereunder on
the Closing Date, §10) have been satisfied on the date of such request. The
Agent may assume that the conditions in §10 and §11 have been satisfied unless
it receives prior written notice from a Revolving Credit Lender that such
conditions have not been satisfied. No Revolving Credit Lender shall have any
obligation to make Revolving Credit Loans to the Borrower or participate in
Letter of Credit Liabilities in the maximum aggregate principal outstanding
balance of more than the lesser of the amount equal to its Revolving Credit
Commitment Percentage of the Revolving Credit Commitments and the principal face
amount of its Revolving Credit Note.

 

(b)          The Revolving Credit Loans shall be evidenced by separate
promissory notes of the Borrower in substantially the form of Exhibit C hereto
(collectively, the “Revolving Credit Notes”), dated of even date with this
Agreement (except as otherwise provided in §18.3) and completed with appropriate
insertions. One Revolving Credit Note shall be payable to the order of each
Revolving Credit Lender in the principal amount equal to such Revolving Credit
Lender’s Commitment or, if less, the outstanding amount of all Revolving Credit
Loans made by such Revolving Credit Lender, plus interest accrued thereon, as
set forth below. The Borrower irrevocably authorizes the Agent to make or cause
to be made, at or about the time of the Drawdown Date of any Revolving Credit
Loan or the time of receipt of any payment of principal thereof, an appropriate
notation on the Agent’s Record reflecting the making of such Revolving Credit
Loan or (as the case may be) the receipt of such payment. The outstanding amount
of the Revolving Credit Loans set forth on the Agent’s Record shall be prima
facie evidence of the principal amount thereof owing and unpaid to each
Revolving Credit Lender, but the failure to record, or any error in so
recording, any such amount on the Agent’s Record shall not limit or otherwise
affect the obligations of the Borrower hereunder or under any Revolving Credit
Note to make payments of principal of or interest on any Revolving Credit Note
when due. By delivery of this Agreement and any Revolving Credit Note hereunder,
there shall not be deemed to have occurred, and there has not otherwise
occurred, any payment, satisfaction or novation of the Indebtedness evidenced by
the Existing Credit Agreement or the “Revolving Credit Notes” described in the
Existing Credit Agreement, which Indebtedness is instead allocated among the
Revolving Credit Lenders as of the date hereof in accordance with their
respective Revolving Credit Commitment Percentages, and is evidenced by this
Agreement and the Revolving Credit Notes issued hereunder, and the Revolving
Credit Lenders shall as of the date hereof make such adjustments to the
outstanding Revolving Credit Loans of such Revolving Credit Lenders so that such
outstanding Revolving Credit Loans are consistent with their respective
Revolving Credit Commitment Percentages. Any and all Revolving Credit Notes
issued on the Closing Date in connection with this Agreement to Lenders holding
Revolving Credit Notes issued under the Existing Credit Agreement replace and
are in lieu of such Revolving Credit Notes issued under the Existing Credit
Agreement.

 

 48 

 

 

§2.2         Commitment to Lend Term Loan. Subject to the terms and conditions
of this Agreement, each of the Term Loan Lenders severally agrees to lend to the
Borrower on the Closing Date a Term Loan denominated in Euro in the maximum
principal amount (after giving effect to all amounts requested) equal to the
lesser of (i) such Lender’s Term Loan Commitment and (ii) such Lender’s Term
Loan Commitment Percentage of the maximum amount which, when added to the sum of
(1) the amount of all Outstanding Revolving Credit Loans, Term Loans and Swing
Loans, (2) the aggregate amount of Letter of Credit Liabilities and (3) the
aggregate amount of all other Unsecured Indebtedness of REIT and its
Subsidiaries, would not cause a violation of the covenants set forth in §§9.3
and 9.4; provided, that, no Default or Event of Default shall have occurred and
be continuing. The Term Loans shall be evidenced by the Term Loan Notes, dated
as of even date with this Agreement (except as otherwise provided in §2.11(c)
and §18.3). One Term Loan Note shall be payable to each Term Loan Lender in the
principal amount equal to such Term Loan Lender’s Term Loan Commitment. In
addition, any additional Term Loans made as a result of any increase in the
Total Term Loan Commitment pursuant to §2.11 shall be made on the applicable
Commitment Increase Date, may be made in Dollars or in any Alternative Currency
as requested by Borrower, and each Term Loan Lender which elects to increase its
or acquire a Term Loan Commitment pursuant to §2.11 severally and not jointly
agrees to make a Term Loan to the Borrower on such Commitment Increase Date in
an amount equal to the lesser of (a) with respect to any existing Term Loan
Lender, the amount by which such Lender’s Term Loan Commitment increases on the
applicable Commitment Increase Date, and with respect to any new Term Loan
Lender, the amount of such new Lender’s Term Loan Commitment, and (b) such
Lender’s Term Loan Commitment Percentage of the maximum amount which, when added
to the sum of (1) the amount of all Outstanding Revolving Credit Loans, Term
Loans and Swing Loans, (2) the aggregate amount of Letter of Credit Liabilities
and (3) the aggregate amount of all other Unsecured Indebtedness of REIT and its
Subsidiaries, would not cause a violation of the covenants set forth in §§9.3
and 9.4. No Term Loan Lender shall have any obligation to make Term Loans to the
Borrower in the maximum aggregate principal outstanding balance of more than the
principal face amount of its Term Loan Note. By delivery of this Agreement and
any Term Loan Note hereunder, there shall not be deemed to have occurred, and
there has not otherwise occurred, any payment, satisfaction or novation of the
Indebtedness evidenced by the Existing Credit Agreement or the “Term Loan Notes”
described in the Existing Credit Agreement, which Indebtedness is instead
allocated among the Term Loan Lenders as of the date hereof in accordance with
their respective Term Loan Commitment Percentages, and is evidenced by this
Agreement and the Term Loan Notes issued hereunder, and the Term Loan Lenders
shall as of the date hereof make such adjustments to the outstanding Term Loans
of such Term Loan Lenders so that such outstanding Term Loans are consistent
with their respective Term Loan Commitment Percentages. Any and all Term Loan
Notes issued on the Closing Date in connection with this Agreement to Lenders
holding Term Loan Notes issued under the Existing Credit Agreement replace and
are in lieu of such Term Loan Notes issued under the Existing Credit Agreement.

 

 49 

 

 

§2.3         Unused Fee; Facility Fee.

 

(a)          Subject to §2.3(b), the Borrower agrees to pay to the Agent for the
account of the Revolving Credit Lenders (other than a Defaulting Lender for such
period of time as such Revolving Credit Lender is a Defaulting Lender) in
accordance with their respective Revolving Credit Commitment Percentages a
facility unused fee (the “Unused Fee”) calculated by multiplying the Unused Fee
Percentage applicable to such day, calculated as a per diem rate, times the
excess of the Total Revolving Credit Commitment over the Dollar Equivalent of
outstanding principal amount of the Revolving Credit Loans and Letter of Credit
Liabilities (but not the Swing Loans). The Unused Fee shall be payable quarterly
in arrears on the first (1st) day of each fiscal quarter for the immediately
preceding fiscal quarter or portion thereof, and on any earlier date on which
the Revolving Credit Commitments shall be reduced or shall terminate as provided
in §2.4, with a final payment on the Revolving Credit Maturity Date. The Unused
Fee shall be paid in Dollars.

 

(b)          From and after the date that Agent receives written notice that
REIT has first obtained an Investment Grade Rating from at least two (2) of the
Rating Agencies and that Borrower has irrevocably elected to have the Applicable
Margin determined pursuant to subparagraph (b) of the definition of Applicable
Margin, the Unused Fee shall no longer accrue (but any accrued Unused Fee shall
be payable as provided in §2.3(a)), and from and thereafter, Borrower agrees to
pay to the Agent for the account of the Revolving Credit Lenders in accordance
with their respective Revolving Credit Commitment Percentages a facility fee
(the “Facility Fee”) calculated at the rate per annum set forth below based upon
the applicable Credit Rating Level on the Total Revolving Credit Commitment:

 

Credit Rating Level   Facility Fee Rate Credit Rating Level 1   0.125% Credit
Rating Level 2   0.15% Credit Rating Level 3   0.20% Credit Rating Level 4  
0.25% Credit Rating Level 5   0.30%

 

The Facility Fee shall be calculated for each day and shall be payable quarterly
in arrears on the first (1st) day of each fiscal quarter for the immediately
preceding fiscal quarter or portion thereof, and on any earlier date on which
the Revolving Credit Commitments shall be reduced or shall terminate as provided
in §2.4, with a final payment on the Revolving Credit Maturity Date. The
Facility Fee shall be paid in Dollars. The Facility Fee shall be determined by
reference to the Credit Rating Level in effect from time to time; provided,
however, that no change in the Facility Fee rate resulting from a change in the
Credit Rating Level shall be effective until three (3) Business Days after the
date on which the Agent receives written notice of a change.

 

 50 

 

 

§2.4         Reduction and Termination of the Revolving Credit Commitments. The
Borrower shall have the right at any time and from time to time upon five (5)
Business Days’ prior written notice to the Agent to (a) reduce by $5,000,000.00
or an integral multiple of $1,000,000.00 in excess thereof or (b) terminate
entirely the Revolving Credit Commitments, whereupon the Revolving Credit
Commitments of the Revolving Credit Lenders shall be reduced pro rata in
accordance with their respective Revolving Credit Commitment Percentages of the
amount specified in such notice or, as the case may be, terminated, any such
termination or reduction to be without penalty except as otherwise set forth in
§4.7; provided, however, that no such termination or reduction shall be
permitted if, after giving effect thereto, the sum of Outstanding Revolving
Credit Loans, the Outstanding Swing Loans and the Letter of Credit Liabilities
would exceed the Revolving Credit Commitments of the Revolving Credit Lenders as
so terminated or reduced. Promptly after receiving any notice from the Borrower
delivered pursuant to this §2.4, the Agent will notify the Revolving Credit
Lenders of the substance thereof. Any reduction of the Revolving Credit
Commitments which results in the Total Revolving Credit Commitment being less
than $500,000,000.00 shall result in a proportionate reduction (rounded to the
next lowest integral multiple of $100,000.00) in the maximum amount of Letters
of Credit (such proportion to be determined based on the amount that the Total
Revolving Credit Commitment is reduced below $500,000,000.00), and the Swing
Loan Commitment shall automatically decrease by an amount equal to ten percent
(10%) of the applicable reduction of the Total Revolving Credit Commitment below
$500,000,000.00. Upon the effective date of any such reduction or termination,
the Borrower shall pay to the Agent for the respective accounts of the Revolving
Credit Lenders the full amount of any facility fee under §2.3 then accrued on
the amount of the reduction. No reduction or termination of the Revolving Credit
Commitments may be reinstated.

 

§2.5         Swing Loan Commitment.

 

(a)          Subject to the terms and conditions set forth in this Agreement,
the Swing Loan Lender agrees to lend to the Borrower (the “Swing Loans”), and
the Borrower may borrow (and repay and reborrow), in Dollars only, from time to
time between the Closing Date and the date which is five (5) Business Days prior
to the Revolving Credit Maturity Date upon notice by the Borrower to the Swing
Loan Lender given in accordance with this §2.5, such sums as are requested by
the Borrower for the purposes set forth in §2.9 in an aggregate principal amount
at any one time outstanding not exceeding the Swing Loan Commitment; provided
that in all events (i) no Default or Event of Default shall have occurred and be
continuing; (ii) the outstanding principal amount of the Revolving Credit Loans
and Swing Loans (after giving effect to all amounts requested) plus the Letter
of Credit Liabilities shall not at any time exceed the Total Revolving Credit
Commitment, and (iii) the sum of (A) the outstanding principal amount of the
Revolving Credit Loans, Term Loans and Swing Loans, plus the Letter of Credit
Liabilities and (B) the aggregate amount of all other Unsecured Indebtedness of
REIT and its Subsidiaries shall not cause a violation of the covenants set forth
in §§9.3, or 9.4. Notwithstanding anything to the contrary contained in this
§2.5, the Swing Loan Lender shall not be obligated to make any Swing Loan at a
time when any other Revolving Credit Lender is a Defaulting Lender, unless the
Swing Loan Lender is satisfied that the participation therein will otherwise be
fully allocated to the Revolving Credit Lenders that are Non-Defaulting Lenders
consistent with §2.13(c) and the Defaulting Lender shall not participate
therein, except to the extent the Swing Loan Lender has entered into
arrangements with the Borrower or such Defaulting Lender that are satisfactory
to the Swing Loan Lender in its good faith determination to eliminate the Swing
Loan Lender’s Fronting Exposure with respect to any such Defaulting Lender,
including the delivery of cash collateral. Swing Loans shall constitute
“Revolving Credit Loans” for all purposes hereunder. The funding of a Swing Loan
hereunder shall constitute a representation and warranty by the Borrower that
all of the conditions set forth in §11 have been satisfied on the date of such
funding. The Swing Loan Lender may assume that the conditions in §11 have been
satisfied unless the Swing Loan Lender has received written notice from a
Revolving Credit Lender that such conditions have not been satisfied. Each Swing
Loan shall be due and payable within five (5) Business Days of the date such
Swing Loan was provided and the Borrower hereby agrees (to the extent not repaid
as contemplated by §2.5(d)) to repay each Swing Loan on or before the date that
is five (5) Business Days from the date such Swing Loan was provided. A Swing
Loan may not be refinanced with another Swing Loan.

 

 51 

 

 

(b)          The Swing Loans shall be evidenced by a separate promissory note of
the Borrower in substantially the form of Exhibit D hereto (the “Swing Loan
Note”), dated the date of this Agreement and completed with appropriate
insertions. The Swing Loan Note shall be payable to the order of the Swing Loan
Lender in the principal face amount equal to the Swing Loan Commitment and shall
be payable as set forth below. The Borrower irrevocably authorizes the Swing
Loan Lender to make or cause to be made, at or about the time of the Drawdown
Date of any Swing Loan or at the time of receipt of any payment of principal
thereof, an appropriate notation on the Swing Loan Lender’s Record reflecting
the making of such Swing Loan or (as the case may be) the receipt of such
payment. The outstanding amount of the Swing Loans set forth on the Swing Loan
Lender’s Record shall be prima facie evidence of the principal amount thereof
owing and unpaid to the Swing Loan Lender, but the failure to record, or any
error in so recording, any such amount on the Swing Loan Lender’s Record shall
not limit or otherwise affect the obligations of the Borrower hereunder or under
the Swing Loan Note to make payments of principal of or interest on any Swing
Loan Note when due. By delivery of this Agreement and any Swing Line Note
hereunder, there shall not be deemed to have occurred, and there has not
otherwise occurred, any payment, satisfaction or novation of the Indebtedness
evidenced by the Existing Credit Agreement or the “Swing Line Note” described in
the Existing Credit Agreement. Any and all Swing Loan Notes issued on the
Closing Date in connection with this Agreement to Lenders holding Swing Loan
Notes issued under the Existing Credit Agreement replace and are in lieu of such
Swing Loan Notes issued under the Existing Credit Agreement.

 

(c)          The Borrower shall request a Swing Loan by delivering to the Swing
Loan Lender a Loan Request executed by an Authorized Officer no later than 11:00
a.m. (Cleveland time) on the requested Drawdown Date specifying the amount of
the requested Swing Loan (which shall be in the minimum amount of $1,000,000.00)
and providing the wire instructions for the delivery of the Swing Loan proceeds.
The Loan Request shall also contain the statements and certifications required
by §2.7. Each such Loan Request shall be irrevocable and binding on the Borrower
and shall obligate the Borrower to accept such Swing Loan on the Drawdown Date.
Notwithstanding anything herein to the contrary, a Swing Loan shall be a Base
Rate Loan and shall bear interest at the Base Rate plus the Applicable Margin.
The proceeds of the Swing Loan will be disbursed by wire by the Swing Loan
Lender to the Borrower no later than 1:00 p.m. (Cleveland time).

 

 52 

 

 

(d)          The Swing Loan Lender shall, within five (5) Business Days after
the Drawdown Date with respect to such Swing Loan, request each Revolving Credit
Lender to make a Revolving Credit Loan pursuant to §2.1 in an amount equal to
such Lender’s Revolving Credit Commitment Percentage of the amount of the Swing
Loan outstanding on the date such notice is given. In the event that the
Borrower does not notify the Agent in writing otherwise on or before noon
(Cleveland Time) on the Business Day of the Drawdown Date with respect to such
Swing Loan, the Agent shall notify the Revolving Credit Lenders that such
Revolving Credit Loan shall be a LIBOR Rate Loan with an Interest Period of one
(1) month, provided that the making of such LIBOR Rate Loan will not be in
contravention of any other provision of this Agreement, or if the making of a
LIBOR Rate Loan would be in contravention of this Agreement, then such notice
shall indicate that such loan shall be a Base Rate Loan. The Borrower hereby
irrevocably authorizes and directs the Swing Loan Lender to so act on its
behalf, and agrees that any amount advanced to the Agent for the benefit of the
Swing Loan Lender pursuant to this §2.5(d) shall be considered a Revolving
Credit Loan pursuant to §2.1. Unless any of the events described in §12.1(g),
12.1(h) or 12.1(i) shall have occurred (in which event the procedures of §2.5(e)
shall apply), each Revolving Credit Lender shall make the proceeds of its
Revolving Credit Loan available to the Swing Loan Lender for the account of the
Swing Loan Lender at the Agent’s Head Office prior to 12:00 noon (Cleveland
time) in Same Day Funds no later than one (1) Business Day after the date such
request was made by the Swing Loan Lender just as if the Revolving Credit
Lenders were funding directly to the Borrower, so that thereafter such
Obligations shall be evidenced by the Revolving Credit Notes. The proceeds of
such Revolving Credit Loan shall be immediately applied to repay the Swing
Loans.

 

(e)          If for any reason a Swing Loan cannot be refinanced by a Revolving
Credit Loan pursuant to §2.5(d), each Revolving Credit Lender will, on the date
such Revolving Credit Loan pursuant to §2.5(d) was to have been made, purchase
an undivided participation interest in the Swing Loan in an amount equal to its
Revolving Credit Commitment Percentage of such Swing Loan. Each Revolving Credit
Lender will immediately transfer to the Swing Loan Lender in immediately
available funds the amount of its participation and upon receipt thereof the
Swing Loan Lender will deliver to such Revolving Credit Lender a Swing Loan
participation certificate dated the date of receipt of such funds and in such
amount.

 

(f)          The Agent shall notify the Borrower of any Revolving Credit Loans
made pursuant to §2.5(d) or participations in any Swing Loan acquired pursuant
to §2.5(e), and thereafter payments in respect of such Swing Loan shall be made
to the Agent and not to the Swing Loan Lender. Subject to §2.13, any amounts
received by the Swing Loan Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swing Loan after receipt by the Swing Loan Lender
of the proceeds of Revolving Credit Loans made pursuant to §2.5(d) with respect
to such Swing Loan shall be remitted to the Agent, and be promptly remitted by
the Agent to the Revolving Credit Lenders that shall have made such Revolving
Credit Loans pursuant to §2.5(d) and to the Swing Loan Lender, as their
interests may appear; provided, however, that in the event that such payment
received by the Swing Loan Lender is required to be returned, such Revolving
Credit Lender will return to the Swing Loan Lender any portion thereof
previously distributed by the Swing Loan Lender to it. Subject to §2.13,
whenever at any time after the Swing Loan Lender has received from any Revolving
Credit Lender such Revolving Credit Lender’s participation interest in a Swing
Loan, the Swing Loan Lender receives any payment on account thereof, the Swing
Loan Lender will distribute to such Revolving Credit Lender its participation
interest in such amount (appropriately adjusted in the case of interest payments
to reflect the period of time during which such Revolving Credit Lender’s
participating interest was outstanding and funded); provided, however, that in
the event that such payment received by the Swing Loan Lender is required to be
returned, such Revolving Credit Lender will return to the Swing Loan Lender any
portion thereof previously distributed by the Swing Loan Lender to it.

 

 53 

 

 

(g)          Each Revolving Credit Lender’s obligation to fund a Revolving
Credit Loan as provided in §2.5(d) or to purchase participation interests
pursuant to §2.5(e) shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation, (a) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Credit
Lender or the Borrower may have against the Swing Loan Lender, the Borrower or
anyone else for any reason whatsoever; (b) the occurrence or continuance of a
Default or an Event of Default; (c) any adverse change in the condition
(financial or otherwise) of REIT or any of its Subsidiaries; (d) any breach of
this Agreement or any of the other Loan Documents by the Borrower or any
Guarantor or any Lender; or (e) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. Any portions of a
Swing Loan not so purchased or converted may be treated by the Agent and the
Swing Loan Lender as against such Revolving Credit Lender as a Revolving Credit
Loan which was not funded by the non-purchasing Revolving Credit Lender, thereby
making such Revolving Credit Lender a Defaulting Lender. Each Swing Loan, once
so sold or converted, shall cease to be a Swing Loan for the purposes of this
Agreement, but shall be a Revolving Credit Loan made by each Revolving Credit
Lender under its Revolving Credit Commitment.

 

§2.6         Interest on Loans.

 

(a)          Each Revolving Credit Base Rate Loan shall bear interest for the
period commencing with the Drawdown Date thereof and ending on the date on which
such Revolving Credit Base Rate Loan is repaid or converted to a Revolving
Credit LIBOR Rate Loan at the rate per annum equal to the sum of the Base Rate
plus the Applicable Margin for Revolving Credit Base Rate Loans.

 

(b)          Each Revolving Credit LIBOR Rate Loan shall bear interest for the
period commencing with the Drawdown Date thereof and ending on the last day of
each Interest Period with respect thereto at the rate per annum equal to the sum
of LIBOR determined for such Interest Period plus the Applicable Margin for
Revolving Credit LIBOR Rate Loans.

 

(c)          Each Term Base Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the date on which such
Term Base Rate Loan is repaid or is converted to a Term LIBOR Rate Loan at a
rate per annum equal to the sum of the Base Rate plus the Applicable Margin for
Term Base Rate Loans.

 

(d)          Each Term LIBOR Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the last day of each
Interest Period with respect thereto at the rate per annum equal to the sum of
LIBOR determined for such Interest Period plus the Applicable Margin for Term
LIBOR Rate Loans.

 

 54 

 

 

(e)          The Borrower promises to pay, in each case in the applicable
Currency in which such Loan is denominated, interest on each Loan in arrears on
each Interest Payment Date with respect thereto.

 

(f)          Base Rate Loans and LIBOR Rate Loans may be converted to Loans of
the other Type as provided in §4.1.

 

Notwithstanding anything to the contrary contained herein, all Alternative
Currency Loans shall be LIBOR Rate Loans (except to the extent any such
Alternative Currency LIBOR Rate Loan is converted to an Alternate Rate Loan
pursuant to the express provisions of this Agreement, in which event such
Alternate Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the date on which such Alternate Rate Loan
is repaid or converted to a LIBOR Rate Loan at the rate per annum equal to the
sum of the Alternate Rate plus the Applicable Margin for LIBOR Rate Loans).

 

§2.7         Requests for Revolving Credit Loans. Except with respect to the
initial Revolving Credit Loan on the Closing Date, if any, the Borrower shall
give to the Agent written notice executed by an Authorized Officer in the form
of Exhibit E hereto (or telephonic notice confirmed in writing in the form of
Exhibit E hereto) of each Revolving Credit Loan requested hereunder (a “Loan
Request”) by 11:00 a.m. (Cleveland time) one (1) Business Day prior to the
proposed Drawdown Date with respect to Revolving Credit Base Rate Loans, and
three (3) Business Days prior to the proposed Drawdown Date with respect to
Revolving Credit LIBOR Rate Loans. Each such notice shall specify with respect
to the requested Revolving Credit Loan the proposed principal amount of such
Revolving Credit Loan, the Type of Revolving Credit Loan (provided that all
Alternative Currency Loans shall be LIBOR Loans), the Currency in which such
Loan is to be made, the initial Interest Period (if applicable) for such
Revolving Credit Loan and the Drawdown Date. Each such notice shall also contain
(a) a general statement as to the purpose for which such advance shall be used
(which purpose shall be in accordance with the terms of §2.9) and (b) a
certification by the chief executive officer, president or chief financial
officer of the Borrower that the Borrower and Guarantors (including any
Unencumbered Property Subsidiary) are and will be in compliance with all
covenants under the Loan Documents after giving effect to the making of such
Revolving Credit Loan. Promptly upon receipt of any such notice, the Agent shall
notify each of the Revolving Credit Lenders thereof. Each such Loan Request
shall be irrevocable and binding on the Borrower and shall obligate the Borrower
to accept the Revolving Credit Loan requested from the Revolving Credit Lenders
on the proposed Drawdown Date. Nothing herein shall prevent the Borrower from
seeking recourse against any Revolving Credit Lender that fails to advance its
proportionate share of a requested Revolving Credit Loan as required by this
Agreement. Each Loan Request shall be (x) for a Revolving Credit Base Rate Loan
in a minimum aggregate amount of $1,000,000.00 or an integral multiple of
$100,000.00 in excess thereof; or (y) for a Revolving Credit LIBOR Rate Loan in
a minimum aggregate amount of $1,000,000.00 or an integral multiple of
$1,000,000.00 in excess thereof; provided, however, that there shall be no more
than eight (8) LIBOR Rate Loans outstanding at any one time. Any consent given
by a Lender to the Agent to fund in a particular Alternative Currency shall be
binding on such Lender and the Agent may conclusively assume the effectiveness
thereof absent receipt of notice to the contrary from any such Lender. If
Borrower fails to specify a Currency in a Loan Request requesting a Revolving
Credit Loan, then the requested Revolving Credit Loan shall be made in Dollars.

 

 55 

 

 

§2.8         Funds for Loans.

 

(a)          Not later than 1:00 p.m. (Cleveland time) on the proposed Drawdown
Date of any Revolving Credit Loans or Term Loans denominated in Dollars, each of
the applicable Revolving Credit Lenders or Term Loan Lenders, as applicable,
will make available to the Agent, at the Agent’s Head Office, in Same Day Funds
in the applicable Currency, the amount of such Lender’s applicable Commitment
Percentage of the amount of the requested Loans which may be disbursed pursuant
to §2.1 or §2.2, as applicable. In the case of a borrowing denominated in an
Alternative Currency, each of the applicable Revolving Credit Lenders or Term
Loan Lenders, as applicable, will make available to the Agent, at the Agent’s
Head Office, in Same Day Funds in the applicable Currency not later than the
Applicable Time specified by the Agent on the Business Day specified in the
applicable Loan Request. A Lender at its option may, upon reasonable prior
notice to Agent, make a LIBOR Rate Loan by causing any U.S. or non-U.S. branch
or Affiliate of such Lender to make such Loan and any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement. Upon receipt from each such Revolving Credit
Lender or Term Loan Lender, as applicable, of such amount, and upon receipt of
the documents required by §11 (and in connection with the making of the initial
Loan on the Closing Date, §10) and the satisfaction of the other conditions set
forth therein, to the extent applicable, the Agent will make available to the
Borrower the aggregate amount of such Revolving Credit Loans or Term Loans made
available to the Agent by the Revolving Credit Lenders or Term Loan Lenders, as
applicable, by crediting such amount to the account of the Borrower maintained
at the Agent’s Head Office. The failure or refusal of any Revolving Credit
Lender or Term Loan Lender to make available to the Agent at the aforesaid time
and place on any Drawdown Date, or on the Closing Date or Commitment Increase
Date (if applicable) with respect to any Term Loans, the amount of its
Commitment Percentage of the requested Loans shall not relieve any other
Revolving Credit Lender or Term Loan Lender from its several obligation
hereunder to make available to the Agent the amount of such other Lender’s
Commitment Percentage of any requested Loans, including any additional Revolving
Credit Loans that may be requested subject to the terms and conditions hereof to
provide funds to replace those not advanced by the Lender so failing or
refusing.

 

(b)          Unless the Agent shall have been notified by any Lender prior to
the applicable Drawdown Date of any Revolving Credit Loans, or on the Closing
Date or Commitment Increase Date (if applicable) with respect to any Term Loans,
that such Lender will not make available to Agent (in the applicable Currency)
such Lender’s Revolving Credit Commitment Percentage of a proposed Revolving
Credit Loan or Term Loans, Agent may in its discretion assume that such Lender
has made such Loan available to Agent (in the applicable Currency) in accordance
with the provisions of this Agreement and the Agent may, if it chooses, in
reliance upon such assumption make such Loan available to the Borrower, and such
Lender shall be liable to the Agent for the amount of such advance. If such
Lender does not pay such corresponding amount in the applicable Currency upon
the Agent’s demand therefor, the Agent will promptly notify the Borrower, and
the Borrower shall promptly pay such corresponding amount to the Agent. The
Agent shall also be entitled to recover from the Lender or the Borrower, as the
case may be, interest on such corresponding amount in respect of each day from
the date such corresponding amount was made available by the Agent to the
Borrower to the date such corresponding amount is recovered by the Agent at a
per annum rate equal to (i) from the Borrower at the applicable rate for such
Loan or (ii) from a Lender at the Federal Funds Effective Rate plus one percent
(1%), plus with respect to any payment to be made by a Lender that is
denominated in an Alternative Currency, the cost to Agent of funding such amount
(as determined by Agent).

 

 56 

 

 

§2.9         Use of Proceeds. The Borrower will use the proceeds of the Loans
solely for (a) payment of closing costs in connection with this Agreement, (b)
repayment of Indebtedness, (c) acquisitions of fee simple ownership of Real
Estate or Real Estate subject to a Ground Lease and other Investments permitted
under the Loan Documents, and (d) general corporate and working capital
purposes, including, without limitation, acquisitions, capital expenditures,
distributions, joint ventures, note purchases, share repurchases and other
lawful corporate purposes.

 

§2.10       Letters of Credit.

 

(a)          Subject to the terms and conditions set forth in this Agreement, at
any time and from time to time from the Closing Date through the day that is
ninety (90) days prior to the Revolving Credit Maturity Date, the Issuing Lender
shall issue such Letters of Credit in Dollars (or, if available as determined by
the applicable Issuing Lender in its sole discretion, in Alternative Currencies)
as the Borrower may request upon the delivery of a written request in the form
of Exhibit F hereto (a “Letter of Credit Request”) to the relevant Issuing
Lender, provided that (i) no Default or Event of Default shall have occurred and
be continuing, (ii) upon issuance of such Letter of Credit, the Letter of Credit
Liabilities shall not exceed the Letter of Credit Sublimit, (iii) in no event
shall (A) the sum of the outstanding principal amount of the Revolving Credit
Loans, Swing Loans and Letter of Credit Liabilities (after giving effect to any
requested Letters of Credit) exceed the Total Revolving Credit Commitment, and
(B) the sum of the (1) outstanding principal amount of the Revolving Credit
Loans, Term Loans, Swing Loans and Letter of Credit Liabilities (after giving
effect to any requested Letters of Credit), and (2) the aggregate amount of all
other Unsecured Indebtedness of REIT and its Subsidiaries cause a violation of
the covenants set forth in §§9.3 or 9.4, (iv) the conditions set forth in §11
(and, in connection with any request for the issuance of any Letters of Credit
on the Closing Date, §10) shall have been satisfied, and (v) in no event shall
any amount drawn under a Letter of Credit be available for reinstatement or a
subsequent drawing under such Letter of Credit. Notwithstanding anything to the
contrary contained in this §2.10, the Issuing Lender shall not be obligated to
issue, amend, extend, renew or increase any Letter of Credit at a time when any
other Revolving Credit Lender is a Defaulting Lender, unless the Issuing Lender
is satisfied that the participation therein will otherwise be fully allocated to
the Revolving Credit Lenders that are Non-Defaulting Lenders consistent with
§2.13(c) and the Defaulting Lender shall have no participation therein, except
to the extent the Issuing Lender has entered into arrangements with the Borrower
or such Defaulting Lender which are satisfactory to the Issuing Lender in its
good faith determination to eliminate the Issuing Lender’s Fronting Exposure
with respect to any such Defaulting Lender, including the delivery of cash
collateral. The Issuing Lender may assume that the conditions in §11 have been
satisfied unless it receives written notice from a Revolving Credit Lender that
such conditions have not been satisfied. Each Letter of Credit Request shall be
executed by an Authorized Officer of the Borrower. The Issuing Lender shall be
entitled to conclusively rely on such Person’s authority to request a Letter of
Credit on behalf of the Borrower. The Issuing Lender shall have no duty to
verify the authenticity of any signature appearing on a Letter of Credit
Request. The Borrower assumes all risks with respect to the use of the Letters
of Credit. Unless the Issuing Lender and the Required Revolving Credit Lenders
otherwise consent, the term of any Letter of Credit shall not exceed a period of
time commencing on the issuance of the Letter of Credit and ending one year
after the date of issuance thereof (or such longer period as Issuing Lender may
approve); provided, however, that a Letter of Credit may contain a provision
providing for the automatic extension of the expiration date in the absence of a
notice of non-renewal from the Issuing Lender but, subject to the following
proviso, in no event shall any such provision permit the extension of the
expiration date of such Letter of Credit beyond the Revolving Credit Maturity
Date; provided further, that a Letter of Credit may, as a result of its express
terms or as the result of the effect of an automatic extension provision, have
an expiration of not more than one year beyond the Revolving Credit Maturity
Date so long as the Borrower delivers to the Issuing Lender no later than thirty
(30) days prior to the Revolving Credit Maturity Date cash collateral for such
Letter of Credit for deposit into the Collateral Account in an amount equal to
the maximum amount available to be drawn under such Letter of Credit or other
credit support acceptable to such Issuing Lender. The amount available to be
drawn under any Letter of Credit shall reduce on a dollar-for-dollar basis the
amount available to be drawn under the Total Revolving Credit Commitment as a
Revolving Credit Loan.

 

 57 

 

 

(b)          Each Letter of Credit Request shall be submitted to the Issuing
Lender at least five (5) Business Days (or such shorter period as the Issuing
Lender may approve) prior to the date upon which the requested Letter of Credit
is to be issued. Each such Letter of Credit Request shall contain (i) a
statement as to the purpose for which such Letter of Credit shall be used (which
purpose shall be in accordance with the terms of this Agreement), and (ii) a
certification by the chief financial officer of the Borrower that the Borrower
and Guarantors (including any Unencumbered Property Subsidiary) are and will be
in compliance with all covenants under the Loan Documents after giving effect to
the issuance of such Letter of Credit. The Borrower shall further deliver to the
Issuing Lender such additional applications (which application as of the date
hereof for KeyBank is in the form of Exhibit G attached hereto) and documents as
the Issuing Lender may require, in conformity with the then standard practices
of its letter of credit department, in connection with the issuance of such
Letter of Credit; provided that in the event of any conflict between the terms
of any such additional application(s) and this Agreement, the terms of this
Agreement shall control.

 

(c)          The Issuing Lender shall, subject to the conditions set forth in
this Agreement, issue the Letter of Credit on or before five (5) Business Days
following receipt of the documents last due pursuant to §2.10(b). Each Letter of
Credit shall be in form and substance reasonably satisfactory to the Issuing
Lender in its reasonable discretion. The Issuing Lender shall promptly notify
the Agent of the issuance of each Letter of Credit.

 

(d)          Upon the issuance of a Letter of Credit, each Revolving Credit
Lender shall be deemed to have purchased a participation therein from the
Issuing Lender in an amount equal to its respective Revolving Credit Commitment
Percentage of the amount of such Letter of Credit. No Revolving Credit Lender’s
obligation to participate in a Letter of Credit shall be affected by any other
Revolving Credit Lender’s failure to perform as required herein with respect to
such Letter of Credit or any other Letter of Credit.

 

 58 

 

 

(e)          Upon the issuance of each Letter of Credit, the Borrower shall pay
to the Issuing Lender (i) for its own account, a Letter of Credit fronting fee
calculated at the rate equal to one-eighth of one percent (0.125%) of the face
amount of such Letter of Credit (which fee shall not be less than $1,500 in any
event) and an administrative charge of $250, and (ii) for the accounts of the
Revolving Credit Lenders that are Non-Defaulting Lenders (including the Issuing
Lender) in accordance with their respective percentage shares of participation
in such Letter of Credit, a Letter of Credit fee calculated at the rate per
annum equal to the Applicable Margin then applicable to LIBOR Rate Loans on the
face amount of such Letter of Credit. Such fees shall be payable in quarterly
installments in arrears with respect to each Letter of Credit on the first day
of each calendar quarter following the date of issuance and continuing on each
quarter or portion thereof thereafter, as applicable, or on any earlier date on
which the Revolving Credit Commitments shall terminate and on the expiration or
return of any Letter of Credit. In addition, the Borrower shall pay to the
Issuing Lender for its own account within five (5) days of demand of the Issuing
Lender the standard issuance, documentation and service charges for Letters of
Credit issued from time to time by the Issuing Lender.

 

(f)          In the event that any amount is drawn under a Letter of Credit by
the beneficiary thereof, (i) the Issuing Lender shall notify Agent of the amount
drawn and the Letter of Credit to which such amount relates, (ii) the Borrower
shall reimburse the Issuing Lender by having such amount drawn treated as an
outstanding Revolving Credit Base Rate Loan under this Agreement (the Borrower
being deemed to have requested a Revolving Credit Base Rate Loan on such date in
an amount equal to the Dollar Equivalent of the amount of such drawing and such
amount drawn shall be treated as an outstanding Revolving Credit Base Rate Loan
under this Agreement) and (iii) the Agent shall promptly notify each Revolving
Credit Lender by telecopy, email, telephone (confirmed in writing) or other
similar means of transmission, and each Revolving Credit Lender shall promptly
and unconditionally pay to the Agent, for the Issuing Lender’s own account, an
amount equal to such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of such Letter of Credit (to the extent of the amount drawn). If and
to the extent any Revolving Credit Lender shall not make such amount available
on the Business Day on which such draw is funded, such Revolving Credit Lender
agrees to pay such amount to the Agent forthwith on demand, together with
interest thereon, for each day from the date on which such draw was funded until
the date on which such amount is paid to the Agent, at the Federal Funds
Effective Rate until three (3) days after the date on which the Agent gives
notice of such draw and at the Federal Funds Effective Rate plus one percent
(1%) for each day thereafter. Further, such Revolving Credit Lender shall be
deemed to have assigned any and all payments made of principal and interest on
its Revolving Credit Loans, amounts due with respect to its participations in
Letters of Credit and any other amounts due to it hereunder to the Agent to fund
the amount of any drawn Letter of Credit which such Revolving Credit Lender was
required to fund pursuant to this §2.10(f) until such amount has been funded (as
a result of such assignment or otherwise). In the event of any such failure or
refusal, the Revolving Credit Lenders not so failing or refusing shall be
entitled to a priority secured position for such amounts as provided in §12.5.
The failure of any Revolving Credit Lender to make funds available to the Agent
in such amount shall not relieve any other Revolving Credit Lender of its
obligation hereunder to make funds available to the Agent pursuant to this
§2.10(f).

 

 59 

 

 

(g)          If after the issuance of a Letter of Credit pursuant to §2.10(c) by
the Issuing Lender, but prior to the funding of any portion thereof by a
Revolving Credit Lender, for any reason a drawing under a Letter of Credit
cannot be refinanced as a Revolving Credit Loan, each Revolving Credit Lender
will, on the date such Revolving Credit Loan pursuant to §2.10(f) was to have
been made, purchase an undivided participation interest in the Letter of Credit
in an amount equal to its Revolving Credit Commitment Percentage of the amount
of such Letter of Credit in the applicable Currency. Each Revolving Credit
Lender will immediately transfer to the Issuing Lender in immediately available
funds the amount of its participation and upon receipt thereof the Issuing
Lender will deliver to such Revolving Credit Lender a Letter of Credit
participation certificate dated the date of receipt of such funds and in such
amount.

 

(h)          Whenever at any time after the Issuing Lender has received from any
Revolving Credit Lender any such Revolving Credit Lender’s payment of funds
under a Letter of Credit and thereafter the Issuing Lender receives any payment
on account thereof, then the Issuing Lender will distribute to such Revolving
Credit Lender its participation interest in such amount (appropriately adjusted
in the case of interest payments to reflect the period of time during which such
Revolving Credit Lender’s participation interest was outstanding and funded);
provided, however, that in the event that such payment received by the Issuing
Lender is required to be returned, such Revolving Credit Lender will return to
the Issuing Lender any portion thereof previously distributed by the Issuing
Lender to it.

 

(i)          The issuance of any supplement, modification, amendment, renewal or
extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.

 

(j)          The Borrower assumes all risks of the acts, omissions, or misuse of
any Letter of Credit by the beneficiary thereof. Neither the Agent, the Issuing
Lender nor any Lender will be responsible for (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Letter of Credit or
any document submitted by any party in connection with the issuance of any
Letter of Credit, even if such document should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of any beneficiary of any Letter of Credit to comply fully with the conditions
required in order to demand payment under a Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telecopy, email or otherwise; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document or draft required by or from a beneficiary in order to make a
disbursement under a Letter of Credit or the proceeds thereof; (vii) the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) any consequences arising from
causes beyond the control of the Agent or any Lender. None of the foregoing will
affect, impair or prevent the vesting of any of the rights or powers granted to
the Agent, the Issuing Lender or the Lenders hereunder. In furtherance and
extension and not in limitation or derogation of any of the foregoing, any act
taken or omitted to be taken by the Agent, the Issuing Lender or the other
Lenders in good faith will be binding on the Borrower and will not put the
Agent, the Issuing Lender or the other Lenders under any resulting liability to
the Borrower; provided nothing contained herein shall relieve the Issuing Lender
for liability to the Borrower arising as a result of the gross negligence or
willful misconduct of the Issuing Lender as determined by a final non-appealable
judgment of a court of competent jurisdiction.

 

 60 

 

 

§2.11       Increase in Total Commitment.

 

(a)          Subject to the terms and conditions set forth in this §2.11, the
Borrower shall have the option at any time and from time to time before the
Revolving Credit Maturity Date (as the same may be extended pursuant to §2.12
below) or the Term Loan Maturity Date, as applicable, to request an increase in
the Total Revolving Credit Commitment and/or the Total Term Loan Credit
Commitment by giving written notice to the Agent (an “Increase Notice”; and the
amount of such requested increase is the “Commitment Increase”), provided that
any such individual increase must be in a minimum amount of $20,000,000.00 and
increments of $5,000,000.00 in excess thereof, and the Total Commitment shall
not exceed $1,750,000,000.00. Upon receipt of any Increase Notice, the Agent
shall consult with KCM and shall notify the Borrower of the amount of the
facility fees to be paid to any Lenders who provide an additional Revolving
Credit Commitment and/or Term Loan Commitment, as applicable, in connection with
such increase in the Revolving Credit Commitment and/or Term Loan Commitment, as
applicable, pursuant to the Agreement Regarding Fees. If the Borrower agrees to
pay the facility fees so determined (and/or such other fees as may be agreed to
by Borrower and Agent), the Agent shall send a notice to all Revolving Credit
Lenders and/or Term Loan Lenders, as applicable (the “Additional Commitment
Request Notice”) informing them of the Borrower’s request to increase the Total
Revolving Credit Commitment and/or the Total Term Loan Commitment, as
applicable, and of the facility fees to be paid with respect thereto. Each
Revolving Credit Lender and/or Term Loan Lender, as applicable, who desires to
provide an additional Revolving Credit Commitment and/or Term Loan Commitment,
as applicable, upon such terms shall provide Agent with a written commitment
letter specifying the amount of the additional Revolving Credit Commitment
and/or Term Loan Commitment, as applicable, which it is willing to provide prior
to such deadline as may be specified in the Additional Commitment Request
Notice. If the requested increase is oversubscribed then the Agent and KCM shall
allocate the Commitment Increase among the Revolving Credit Lenders and/or Term
Loan Lenders, as applicable, who provide such commitment letters on such basis
as the Agent and KCM, shall determine following consultation with the Borrower.
If the additional Revolving Credit Commitments and/or Term Loan Commitments, as
applicable, so provided are not sufficient to provide the full amount of the
Revolving Credit Commitment Increase and/or the Term Loan Commitment Increase,
as applicable, that is requested by the Borrower, then the Agent, KCM, or the
Borrower may, but shall not be obligated to, invite one or more banks or lending
institutions (which banks or lending institutions shall be acceptable to Agent,
KCM, and the Borrower) to become a Revolving Credit Lender and/or Term Loan
Lender, as applicable, and provide an additional Revolving Credit Commitment
and/or Term Loan Commitment, as applicable. The Agent shall provide all
Revolving Credit Lenders and/or Term Loan Lenders, as applicable, with a notice
setting forth the amount, if any, of the additional Revolving Credit Commitment
and/or Term Loan Commitment, as applicable, to be provided by each Revolving
Credit Lender and/or Term Loan Lender, as applicable, and the revised Revolving
Credit Commitment Percentages and/or Term Loan Commitment Percentages, as
applicable, which shall be applicable after the effective date of the Revolving
Credit Commitment Increase and/or Term Loan Commitment Increase, as applicable,
specified therein (the “Commitment Increase Date”). In no event shall any Lender
be obligated to provide an additional Revolving Credit Commitment and/or Term
Loan Commitment.

 

 61 

 

 

(b)          On any Commitment Increase Date the outstanding principal balance
of the Revolving Credit Loans shall be reallocated among the Revolving Credit
Lenders such that after the applicable Commitment Increase Date the outstanding
principal amount of Revolving Credit Loans owed to each Revolving Credit Lender
shall be equal to such Lender’s Revolving Credit Commitment Percentage (as in
effect after the applicable Commitment Increase Date) of the outstanding
principal amount of all Revolving Credit Loans. The participation interests of
the Revolving Credit Lenders in Letters of Credit shall be similarly adjusted.
On any Commitment Increase Date, those Revolving Credit Lenders whose Revolving
Credit Commitment Percentage is increasing shall advance the funds to the Agent
(in each case, in the applicable Currency for such Revolving Credit Loans) and
the funds so advanced shall be distributed among the Revolving Credit Lenders
whose Revolving Credit Commitment Percentage is decreasing as necessary to
accomplish the required reallocation of the outstanding Revolving Credit Loans.
The funds so advanced in Dollars shall be Base Rate Loans or LIBOR Rate Loans,
in accordance with the request of the Borrower, and the funds so advanced in an
Alternative Currency shall be LIBOR Rate Loans which are allocated among all
Lenders based on their Revolving Credit Commitment Percentages. To the extent
such reallocation results in certain Lenders receiving funds which are applied
to LIBOR Rate Loans prior to the last day of the applicable Interest Period,
then the Borrower shall pay to the Agent for the account of the affected Lenders
the Breakage Costs for each such Lender (provided that the parties agree to
attempt to coordinate the closing of any increase of the Total Revolving Credit
Commitment or Total Term Loan Commitment, as applicable, to minimize Breakage
Costs that may come due); provided, however, each Lender agrees to apply any
amounts received by them pursuant to this §2.11(b) first to the principal of any
Base Rate Loans held by such Lender and then to the principal of LIBOR Rate
Loans held by such Lender.

 

(c)          Upon the effective date of each increase in the Total Commitment
pursuant to this §2.11, (i) the Agent may unilaterally revise Schedule 1.1 to
reflect the name and address, Commitment and Commitment Percentage of each
Lender following such increase and the Borrower shall execute and deliver to the
Agent new Revolving Credit Notes or Term Loan Notes, as applicable, for each
Lender whose Commitment has changed so that the principal amount of such
Lender’s Revolving Credit Note or Term Loan Note, as applicable, shall equal its
Commitment. The Agent shall deliver such replacement Revolving Credit Note
and/or Term Loan Note, as applicable, to the respective Lenders in exchange for
the Revolving Credit Notes and/or Term Loan Notes replaced thereby which shall
be surrendered by such Lenders. Such new Revolving Credit Notes and/or Term Loan
Notes, as applicable, shall provide that they are replacements for the
surrendered Revolving Credit Notes and/or Term Loan Notes, as applicable, and
that they do not constitute a novation, shall be dated as of the applicable
Commitment Increase Date and shall otherwise be in substantially the form of the
replaced Revolving Credit Notes or Term Loan Notes, as applicable. In connection
with the issuance of any new Revolving Credit Notes and/or Term Loan Notes, as
applicable, pursuant to this §2.11(c), the Borrower shall deliver an opinion of
counsel, addressed to the Lenders and the Agent, relating to the due
authorization, execution and delivery of such new Revolving Credit Notes and/or
Term Loan Notes, as applicable, and the enforceability thereof, in form and
substance substantially similar to the opinion delivered in connection with the
first disbursement under this Agreement or otherwise in form and substance
reasonably satisfactory to the Agent. The surrendered Revolving Credit Notes
and/or Term Loan Notes, as applicable, shall be canceled and returned to the
Borrower.

 

 62 

 

 

(d)          Notwithstanding anything to the contrary contained herein, the
obligation of the Agent and the Revolving Credit Lenders to increase the Total
Revolving Credit Commitment, and/or the Agent and the Term Loan Lenders to
increase the Total Term Loan Commitment, as applicable, pursuant to this §2.11
shall be conditioned upon satisfaction of the following conditions precedent
which must be satisfied prior to the effectiveness of any increase of the Total
Revolving Credit Commitment or the Total Term Loan Commitment, as applicable:

 

(i)          Payment of Activation Fee. The Borrower shall pay (A) to the Agent
and KCM those fees described in and contemplated by the Agreement Regarding Fees
with respect to the applicable Commitment Increase, and (B) to KCM such facility
fees as the Revolving Credit Lenders or Term Loan Lenders who are providing an
additional Revolving Credit Commitment or Term Loan Commitment, as applicable,
may require to increase the aggregate Revolving Credit Commitment or Term Loan
Commitment, as applicable, which fees shall, when paid, be fully earned and
non-refundable under any circumstances. KCM shall pay to the Lenders acquiring
the applicable Commitment Increase certain fees pursuant to their separate
agreement; and

 

(ii)         No Default. On the date any such increase becomes effective, both
immediately before and after the Total Revolving Credit Commitment or Total Term
Loan Commitment is increased, there shall exist no Default or Event of Default;
and

 

(iii)        Representations True. The representations and warranties made by
the Borrower and the Guarantors in the Loan Documents or otherwise made by or on
behalf of the Borrower, the Guarantors or the Unencumbered Property Subsidiaries
in connection therewith or after the date thereof shall have been true and
correct in all material respects when made and shall also be true and correct in
all material respects on the date of such Increase Notice and on the date the
Total Revolving Credit Commitment or Total Term Loan Commitment is increased
(although any representations and warranties which expressly relate to a given
date or period shall be required only to be true and correct in all material
respects as of the respective date or for the respective period, as the case may
be) (in each case, without duplication of any materiality qualifier contained
therein), both immediately before and after the Total Revolving Credit
Commitment or Total Term Loan Commitment is increased; and

 

(iv)        Beneficial Ownership Certification. If requested by the Agent or any
Lender, the Borrower shall have delivered, at least five (5) Business Days prior
to the Commitment Increase Date, to the Agent (and any such Lender) a completed
and executed Beneficial Ownership Certification; and

 

(v)         Additional Documents and Expenses. The Borrower and the Guarantors
shall execute and deliver to the Agent and the Lenders such additional
documents, instruments, certifications and opinions as the Agent may reasonably
require (including, without limitation, in the case of the Borrower, a
Compliance Certificate, demonstrating compliance with all covenants,
representations and warranties set forth in the Loan Documents after giving
effect to the increase).

 

 63 

 

 

§2.12       Extension of Revolving Credit Maturity Date.

 

(a)          The Borrower shall have the right and option to extend the
Revolving Credit Maturity Date in respect of the Total Revolving Credit
Commitment or portion thereof in accordance with §2.4 (as determined by the
Borrower in its sole discretion) a total of two (2) times for a period of six
(6) months each time upon satisfaction of the following conditions precedent,
which must be satisfied prior to the effectiveness of any extension of the
Revolving Credit Maturity Date:

 

(i)          Extension Request. The Borrower shall deliver written notice of
such request to extend the Revolving Credit Maturity Date (the “Extension
Request”) to the Agent not earlier than the date which is one hundred twenty
(120) days and not later than the date which is thirty (30) days prior to the
then-applicable Revolving Credit Maturity Date (as determined without regard to
such extension) and which notice shall specify the aggregate amount of the
Revolving Credit Commitments the Borrower elects to so extend (provided that any
reduction of the Revolving Credit Commitments shall be in accordance with §2.4).

 

(ii)         Payment of Extension Fee. The Borrower shall pay to the Agent for
the pro rata accounts of the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitments an extension fee in an amount equal to
seven and one-half (7.5) basis points on the Total Revolving Credit Commitment
in effect on the then-applicable Revolving Credit Maturity Date (as determined
without regard to such extension) or on the portion thereof to be extended
pursuant to the Extension Request, which fee shall, when paid, be fully earned
and non-refundable under any circumstances.

 

(iii)        No Default. On the date of such extension, there shall exist no
Default or Event of Default.

 

(iv)        Beneficial Ownership Certification. If requested by the Agent or any
Lender, the Borrower shall have delivered, at least five (5) Business Days prior
to the date of such extension, to the Agent (and any such Lender) a completed
and executed Beneficial Ownership Certification.

 

(v)         Representations and Warranties. The representations and warranties
made by the Borrower and the Guarantors in the Loan Documents or otherwise made
by or on behalf of the Borrower, the Guarantors or the Unencumbered Property
Subsidiaries in connection therewith or after the date thereof shall have been
true and correct in all material respects when made and shall also be true and
correct in all material respects on the date of such extension (although any
representations and warranties which expressly relate to a given date or period
shall be required only to be true and correct in all material respects as of the
respective date or for the respective period, as the case may be) (in each case,
without duplication of any materiality qualified contained therein).

 

 64 

 

 

For purposes of clarity, if the Borrower exercises its first right and option as
provided above to extend the Revolving Credit Maturity Date pursuant to this
§2.12 (the “First Extension Option”), the Revolving Credit Maturity Date shall
be extended to February 1, 2024, and if the Borrower subsequently exercises its
second right and option as provided above to extend the Revolving Credit
Maturity Date pursuant to this §2.12 (the “Second Extension Option”), then the
Revolving Credit Maturity Date shall be extended to August 1, 2024. Borrower may
only exercise the Second Extension Option if it has exercised the First
Extension Option in accordance with this §2.12. Any extension of the Revolving
Credit Maturity Date pursuant to this §2.12 shall become effective on the day
that all the conditions in this §2.12 with respect to such Extension Request are
satisfied (which may be prior to the then-applicable Revolving Credit Maturity
Date), provided that such conditions must be satisfied within the time period
provided in each such condition, and, in any event, on or prior to the
then-applicable Revolving Credit Maturity Date (as determined without regard to
such extension).

 

§2.13       Defaulting Lenders.

 

(a)          If for any reason any Lender shall be a Defaulting Lender, then, in
addition to the rights and remedies that may be available to the Agent or the
Borrower under this Agreement or Applicable Law, such Defaulting Lender’s right
to participate in the administration of the Loans, this Agreement and the other
Loan Documents, including without limitation, any right to vote in respect of,
to consent to or to direct any action or inaction of the Agent or to be taken
into account in the calculation of the Majority Lenders, the Required Revolving
Credit Lenders, the Required Term Loan Lenders or all of the Lenders, shall be
suspended during the pendency of such failure or refusal. If a Lender is a
Defaulting Lender because it has failed to make timely payment to the Agent of
any amount required to be paid to the Agent hereunder (without giving effect to
any notice or cure periods), in addition to other rights and remedies which the
Agent or the Borrower may have under the immediately preceding provisions or
otherwise, the Agent shall be entitled (i) to collect interest from such
Defaulting Lender on such delinquent payment for the period from the date on
which the payment was due until the date on which the payment is made at the
Federal Funds Effective Rate plus one percent (1%), (ii) to withhold or setoff
and to apply in satisfaction of the defaulted payment and any related interest,
any amounts otherwise payable to such Defaulting Lender under this Agreement or
any other Loan Document and (iii) to bring an action or suit against such
Defaulting Lender in a court of competent jurisdiction to recover the defaulted
amount and any related interest. Any amounts received by the Agent in respect of
a Defaulting Lender’s Loans shall be applied as set forth in §2.13(d).

 

 65 

 

 

(b)          Any Non-Defaulting Lender may, but shall not be obligated, in its
sole discretion, to acquire all or a portion of a Defaulting Lender’s
Commitments. Any Lender desiring to exercise such right shall give written
notice thereof to the Agent and the Borrower no sooner than two (2) Business
Days and not later than five (5) Business Days after such Defaulting Lender
became a Defaulting Lender. If more than one Lender exercises such right, each
such Lender shall have the right to acquire an amount of such Defaulting
Lender’s Commitments in proportion to the Commitments of the other Lenders
exercising such right. If after such fifth Business Day, the Lenders have not
elected to purchase all of the Commitments of such Defaulting Lender, then the
Borrower (so long as no Default or Event of Default exists) or the Majority
Lenders may, by giving written notice thereof to the Agent, such Defaulting
Lender and the other Lenders, demand that such Defaulting Lender assign its
Commitments to an eligible assignee subject to and in accordance with the
provisions of §18.1 for the purchase price provided for below. No party hereto
shall have any obligation whatsoever to initiate any such replacement or to
assist in finding an eligible assignee. Upon any such purchase or assignment,
and any such demand with respect to which the conditions specified in §18.1 have
been satisfied, the Defaulting Lender’s interest in the Loans and its rights
hereunder (but not its liability in respect thereof or under the Loan Documents
or this Agreement to the extent the same relate to the period prior to the
effective date of the purchase) shall terminate on the date of purchase, and the
Defaulting Lender shall promptly execute all documents reasonably requested to
surrender and transfer such interest to the purchaser or assignee thereof,
including an appropriate Assignment and Acceptance Agreement. If such Defaulting
Lender does not execute and deliver to the Agent a duly completed Assignment and
Acceptance Agreement and/or such other documentation reasonably requested by the
Agent to surrender and transfer such interest to the purchaser or assignee
thereof within a period of time deemed reasonable by the Agent after the later
of (i) the date on which such purchaser or assignee executes and delivers such
Assignment and Acceptance Agreement and/or such other documentation and (ii) the
date on which the Defaulting Lender receives all payments required to be paid to
it by this §2.13(b), then such Defaulting Lender shall, to the extent
permissible by Applicable Law, be deemed to have executed and delivered such
Assignment and Acceptance Agreement and/or such other documentation as of such
date and the Borrower shall be entitled (but not obligated) to execute and
deliver such Assignment and Acceptance Agreement and/or such other documentation
on behalf of such Defaulting Lender. The purchase price for the Commitments of a
Defaulting Lender shall be equal to the amount of the principal balance of the
Loans (including the Dollar Equivalent of any Alternative Currency Loans)
outstanding and owed by the Borrower to the Defaulting Lender plus any accrued
but unpaid interest thereon (but not on accrued and unpaid fees). Prior to
payment of such purchase price to a Defaulting Lender, the Agent shall apply
against such purchase price any amounts retained by the Agent pursuant to
§2.13(d).

 

(c)          During any period in which there is a Defaulting Lender, all or any
part of such Defaulting Lender’s obligation to acquire, refinance or fund
participations in Letters of Credit pursuant to §2.10(g) or Swing Loans pursuant
to §2.5(e) shall be reallocated among the Revolving Credit Lenders that are
Non-Defaulting Lenders in accordance with their respective Revolving Credit
Commitment Percentages (computed without giving effect to the Revolving Credit
Commitment of such Defaulting Lender); provided that (i) each such reallocation
shall be given effect only if, at the time of such reallocation, the conditions
set forth in §§10 and 11, as applicable, are satisfied or waived in writing
(and, unless the Borrower shall have notified the Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at the time), and (ii) the aggregate obligation of each Revolving
Credit Lender that is a Non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Loans shall not exceed the
positive difference, if any, of (A) the Revolving Credit Commitment of that
Non-Defaulting Lender minus (B) the sum of (1) the aggregate outstanding
principal amount of the Revolving Credit Loans of that Lender plus (2) such
Lender’s pro rata portion in accordance with its Revolving Credit Commitment
Percentage of outstanding Letter of Credit Liabilities and Swing Loans. Subject
to §34, no reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

 66 

 

 

(d)          Any payment of principal, interest, fees or other amounts received
by the Agent for the account of such Defaulting Lender (whether voluntary or
mandatory, at maturity, or otherwise, and including any amounts made available
to the Agent for the account of such Defaulting Lender pursuant to §13), shall
be applied at such time or times as may be determined by the Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Agent (other than with respect to Letter of Credit Liabilities) hereunder
(including, without limitation, in the case of a payment made by such Defaulting
Lender that is denominated in an Alternative Currency, the cost to the Agent of
funding such payment (as determined by the Agent)); second, to the payment of
any amounts owing by such Defaulting Lender to the Issuing Lender (with respect
to Letter of Credit Liabilities) and/or the Swing Loan Lender hereunder; third,
if so determined by the Agent or requested by the Issuing Lender or the Swing
Loan Lender, to be held as cash collateral for future funding obligations of
such Defaulting Lender of any participation in any Letter of Credit or Swing
Loan; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent; fifth, if so determined by the Agent and the Borrower,
to be held in a non-interest bearing deposit account and released pro rata in
order to (x) satisfy obligations of such Defaulting Lender to fund Loans or
participations under this Agreement and (y) be held as cash collateral for
future funding obligations of such Defaulting Lender of any participation in any
Letter of Credit or Swing Loan; sixth, to the payment of any amounts owing to
the Agent or the Lenders (including the Issuing Lender and the Swing Loan
Lender) as a result of any judgment of a court of competent jurisdiction
obtained by the Agent or any Lender (including the Issuing Lender and the Swing
Loan Lender) against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (i) such payment is a payment of the principal
amount of any Revolving Credit Loans, Term Loans or funded participations in
Letters of Credit or Swing Loans in respect of which such Defaulting Lender has
not fully funded its appropriate share and (ii) such Revolving Credit Loans,
Term Loans or funded participations in Letters of Credit or Swing Loans were
made at a time when the conditions set forth in §§10 and 11, to the extent
required by this Agreement, were satisfied or waived, such payment shall be
applied solely to pay the Revolving Credit Loans or Term Loans of, and funded
participations in Letters of Credit or Swing Loans owed to, all Non-Defaulting
Lenders on a pro rata basis until such time as all Revolving Credit Loans, Term
Loans and funded and unfunded participations in Letters of Credit and Swing
Loans are held by the Revolving Credit Lenders and Term Loan Lenders, as
applicable, pro rata in accordance with their Revolving Credit Commitment
Percentages or Term Loan Commitment Percentages, as applicable, without regard
to §2.13(c), prior to being applied to the payment of any Revolving Credit Loans
or Term Loans of, or funded participations in Letters of Credit or Swing Loans
owed to, such Defaulting Lender. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post cash collateral pursuant to this §2.13(d)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto, and to the extent allocated to the repayment
of principal of the Loans, shall not be considered outstanding principal under
this Agreement.

 

 67 

 

 

(e)          If the reallocation described in clause (c) above cannot, or can
only partially, be effected, within five (5) Business Days of demand by the
Issuing Lender or the Swing Loan Lender from time to time, the Borrower shall
first, prepay Swing Loans in an amount equal to the Swing Loan Lenders’ Fronting
Exposure and, second, deliver to the Agent for the benefit of each Issuing
Lender, cash collateral in an amount sufficient to cover all Fronting Exposure
with respect to such Issuing Lender (after giving effect to §§2.5(a), 2.10(a)
and 2.13(c)) on terms satisfactory to the Issuing Lender in its good faith
determination (and such cash collateral shall be in Dollars or in the
Alternative Currency of the cash-collateralized obligation). Any such cash
collateral shall be deposited in the Collateral Account as collateral (solely
for the benefit of the Issuing Lender) for the payment and performance of each
Defaulting Lender’s pro rata portion in accordance with their respective
Revolving Credit Commitment Percentages of outstanding Letter of Credit
Liabilities. Moneys in the Collateral Account deposited pursuant to this
§2.13(e) shall be applied by the Agent to reimburse the Issuing Lender
immediately for each Defaulting Lender’s pro rata portion in accordance with
their respective Revolving Credit Commitment Percentages of any funding
obligation with respect to a Letter of Credit which has not otherwise been
reimbursed by the Borrower or such Defaulting Lender.

 

(f)          (i)          Each Revolving Credit Lender that is a Defaulting
Lender shall not be entitled to receive any Facility Fee or Unused Fee pursuant
to §2.3 for any period during which that Lender is a Defaulting Lender.

 

(ii)         Each Revolving Credit Lender that is a Defaulting Lender shall not
be entitled to receive Letter of Credit fees pursuant to §2.10(e) for any period
during which that Lender is a Defaulting Lender.

 

(iii)        With respect to any Facility Fee, Unused Fee or Letter of Credit
fees not required to be paid to any Defaulting Lender pursuant to clause (i) or
(ii) above, the Borrower shall (x) pay to each Non-Defaulting Lender that is a
Revolving Credit Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Liabilities or Swing Loans that has been reallocated to such
Non-Defaulting Lender pursuant to §2.13(c), (y) pay to the Issuing Lender and
the Swing Loan Lender the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to the Issuing Lender’s or the Swing
Loan Lender’s Fronting Exposure to such Defaulting Lender and (z) not be
required to pay any remaining amount of any such fee.

 

(g)          If the Borrower (so long as no Default or Event of Default exists)
and the Agent agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Agent will so notify
the parties hereto, whereupon as of the date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), that Lender will, to the extent applicable,
purchase that portion of outstanding Revolving Credit Loans or Term Loans, as
applicable, of the other Lenders or take such other actions as the Agent may
determine to be necessary to cause the Revolving Credit Loans and funded and
unfunded participations in Letters of Credit and Swing Loans, or Term Loans, as
applicable, to be held on a pro rata basis by the Lenders in accordance with
their Revolving Credit Commitments or Term Loan Commitments, as the case may be
(without giving effect to §2.13(c)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

 

 68 

 

 

§2.14       Evidence of Debt. The indebtedness of the Borrower resulting from
the Loans made by each Lender from time to time shall be evidenced by one or
more accounts or records maintained by such Lender and the Agent in the ordinary
course of business, including, without limitation, the amounts of principal and
interest payable and paid to such Lender from time to time hereunder. The
Borrower hereby irrevocably authorizes Agent and the Lenders to make, or cause
to be made, at or about the time of the Drawdown Date of any Loan or at the time
of receipt of any payment thereof, an appropriate notation on Agent’s and the
Lender’s records reflecting the making of such Loan or (as the case may be) the
receipt of such payment. The Agent shall maintain accounts or records in
accordance with its usual practice in which it shall record: (i) the date and
the amount of each Loan made hereunder, the Type of such Loan, the denominated
Currency of such Loan, and, if appropriate, the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder, and (iii) the
amount of any sum received by the Agent hereunder from the Borrower and each
Lender’s share thereof. The accounts or records maintained by the Agent and each
Lender shall be prima facie evidence of the existence and amounts of the
Obligations recorded therein and shall be conclusive absent manifest error of
the amount of the Loans made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder or
under the Notes, if any, to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Agent in respect of
such matters, the accounts and records of the Agent shall control in the absence
of manifest error. The Borrower agrees that upon the request of any Lender made
through the Agent (whether for purposes of pledge, enforcement or otherwise),
the Borrower shall promptly execute and deliver to such Lender (through the
Agent) a Revolving Credit Note, a Term Loan Note and/or a Swing Loan Note, as
applicable, payable to the order of such Lender, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Notes and endorse thereon the date, Type (if applicable),
Currency, amount and maturity of its Loans and payments with respect thereto.
All references to Notes in the Loan Documents shall mean Notes, if any, to the
extent issued hereunder.

 

 69 

 

 

§3.          REPAYMENT OF THE LOANS.

 

§3.1         Stated Maturity.

 

(a)          The Borrower promises to pay on the Revolving Credit Maturity Date
and there shall become absolutely due and payable on the Revolving Credit
Maturity Date all of the Revolving Credit Loans, Swing Loans and other Letter of
Credit Liabilities Outstanding on such date, together with any and all accrued
and unpaid interest thereon.

 

(b)          The Borrower promises to pay on the Term Loan Maturity Date and
there shall become absolutely due and payable on the Term Loan Maturity Date all
of the Term Loans Outstanding on such date, together with any and all accrued
and unpaid interest thereon. The principal amount of the Term Loans shall not
amortize prior to the Term Loan Maturity Date.

 

§3.2         Mandatory Prepayments.

 

(a)           If at any time (i) the sum of the aggregate outstanding principal
amount of the Revolving Credit Loans, the Swing Loans and the Letter of Credit
Liabilities exceeds the Total Revolving Credit Commitment, (ii) the sum of the
aggregate outstanding principal amount of the Revolving Credit Loans, the Term
Loans, the Swing Loans and the Letter of Credit Liabilities exceeds the Total
Commitment; provided that, for purposes of this §3.2(a)(ii), the Revaluation
Date for purposes of determining the Dollar Equivalent of any amount of Term
Loans, or of the portion of the Total Commitment consisting of Term Loan
Commitments, shall be deemed to be the Revaluation Date determined upon the
incurrence of such Term Loans or Term Loan Commitments, as the case may be,
pursuant to clause (a) of the definition of Revaluation Date, or (iii) the sum
of (A) the aggregate outstanding principal amount of the Revolving Credit Loans,
the Term Loans, the Swing Loans and the Letter of Credit Liabilities, and (B)
the aggregate amount of all other Unsecured Indebtedness of REIT and its
Subsidiaries causes a violation of the covenants set forth in §§9.3 or 9.4, then
the Borrower shall, within five (5) Business Days of such occurrence pay the
amount of such excess to the Agent for the respective accounts of the Revolving
Credit Lenders (in the case of clause (i)) or all of the Lenders (in the case of
clauses (ii) and (iii)), as applicable, for application to the Revolving Credit
Loans and Term Loans as provided in §3.4, together with any additional amounts
payable pursuant to §4.7, and deposit in the Collateral Account and pledge to
Agent cash in any additional amount necessary to secure the Outstanding Letter
of Credit Liabilities, except that the amount of any Swing Loans shall be paid
solely to the Swing Loan Lender. Without limiting the foregoing, if at any time
the Dollar Equivalent of the outstanding principal amount of all Revolving
Credit Loans denominated in Swiss Francs shall exceed the Swiss Francs Limit,
then the Borrower shall, within five (5) Business Days of such occurrence pay
the amount of such excess to the Agent for the respective accounts of the
Revolving Credit Lenders for application to the Revolving Credit Loans
denominated in Swiss Francs, together with any additional amounts payable
pursuant to §4.7.

 

(b)          For purposes of determining compliance with §3.2(a) and the
covenants set forth in §9, the Outstanding amount of the Revolving Credit Loans
and the Letters of Credit Liabilities which are denominated in Alternative
Currencies shall be re-determined on the Revaluation Date occurring on the last
calendar day of each calendar month prior to the Revolving Credit Maturity Date
based on the Dollar Equivalent of the aggregate outstanding principal amount of
such Revolving Credit Loans and Letter of Credit Liabilities (determined as of
such day prior to 11:00 a.m. Cleveland, Ohio time). If, as a result of such
re-determination, a prepayment of such Revolving Credit Loans shall be required
under §3.2(a), the Agent shall promptly notify the Lenders and the Borrower
thereof and Borrower shall within five (5) Business Days of receiving such
notice from Agent make a prepayment of such Revolving Credit Loans to the extent
required under §3.2(a).

 

 70 

 

 

§3.3         Optional Prepayments.

 

(a)          The Borrower shall have the right, at its election, to prepay the
outstanding amount of the Revolving Credit Loans, Term Loans and Swing Loans, as
a whole or in part, at any time without penalty or premium; provided, that if
any prepayment of the outstanding amount of any LIBOR Rate Loans pursuant to
this §3.3 is made on a date that is not the last day of the Interest Period
relating thereto, such prepayment shall be accompanied by the payment of any
amounts due pursuant to §4.7.

 

(b)          The Borrower shall give the Agent, no later than 10:00 a.m.
(Cleveland time) at least three (3) days prior written notice (or, in the case
of LIBOR Rate Loans denominated in an Alternative Currency, three (3) Business
Days) of any prepayment pursuant to this §3.3, in each case specifying the
proposed date of prepayment of the Loans and the principal amount to be prepaid
(provided that any such notice may be revoked or modified upon one (1) day’s
prior notice to the Agent); provided, however, that Agent may reduce the
required time period for such notice requirement to any shorter period
reasonably acceptable to the Agent in connection with a prepayment of the Loans
made by Borrower for purposes of curing any failure to comply with the terms of
§§9.1, 9.3, 9.4, 9.5 or 9.6 pursuant to §12.2(a)(iv). Notwithstanding the
foregoing, no prior notice shall be required for the prepayment of any Swing
Loan.

 

§3.4         Partial Prepayments. Each partial prepayment of the Loans under
§3.3 shall be in a minimum amount of $1,000,000.00 or an integral multiple of
$100,000.00 in excess thereof (or, in the case of LIBOR Rate Loans that are
denominated in an Alternative Currency, an amount for which the Dollar
Equivalent is not less than $1,000,000 or $100,000, respectively), shall be
accompanied by the payment of accrued interest on the principal prepaid to the
date of payment. Except with respect to any partial payment made pursuant to the
last sentence of §3.2(a), which shall be applied to the principal of Outstanding
Revolving Credit Loans denominated in Swiss Francs, each partial payment under
§3.2 shall be applied, first, pro rata to the principal of any Outstanding Swing
Loans, second, pro rata to the principal of any Outstanding Revolving Credit
Loans (and with respect to each category of Revolving Credit Loans, first, pro
rata to the principal of Revolving Credit Base Rate Loans, second, pro rata to
the principal of Revolving Credit LIBOR Rate Loans denominated in Dollars, and
then, third, pro rata to the principal of Revolving Credit LIBOR Rate Loans
denominated in Alternative Currencies), third, solely in the case of a mandatory
prepayment under §3.2(a)(ii) or (iii), pro rata to the principal of any
Outstanding Term Loans (and with respect to each category of Term Loans, first
pro rata to the principal of Term Base Rate Loans, second, pro rata to the
principal of Term LIBOR Rate Loans denominated in Dollars, third, pro rata to
the principal of Term LIBOR Rate Loans denominated in Alternative Currencies)
and then, fourth, to cash collateralize any outstanding Letter of Credit
Liabilities on a pro rata basis. Each partial prepayment under §3.3 shall be
applied, first, pro rata to the principal of any Outstanding Swing Loans, then,
in the absence of instruction by the Borrower, second, pro rata to the principal
of any Outstanding Revolving Credit Loans, third, to cash collateralize any
outstanding Letter of Credit Liabilities on a pro rata basis, and then, fourth,
pro rata to the principal of any Outstanding Term Loans (and with respect to
each category of Loans, first, pro rata to the principal of Base Rate Loans,
second, pro rata to the principal of LIBOR Rate Loans denominated in Dollars,
and then, third, pro rata to the principal of LIBOR Rate Loans denominated in
Alternative Currencies).

 

 71 

 

 

§3.5         Effect of Prepayments. Amounts of the Revolving Credit Loans and
Swing Loans prepaid under §§3.2 and 3.3 prior to the Maturity Date may be
reborrowed as provided in §2. Any portion of the Term Loans that is prepaid may
not be reborrowed.

 

§4.          CERTAIN GENERAL PROVISIONS.

 

§4.1         Conversion Options.

 

(a)          The Borrower may elect from time to time to convert any of its
outstanding Revolving Credit Loans or Term Loans to a Revolving Credit Loan or
Term Loan, respectively, of another Type and such Revolving Credit Loans or Term
Loans shall thereafter bear interest as a Base Rate Loan or a LIBOR Rate Loan,
as applicable; provided that (i) with respect to any such conversion of a LIBOR
Rate Loan to a Base Rate Loan, the Borrower shall give the Agent at least one
(1) Business Day’s prior written notice of such election, and such conversion
shall only be made on the last day of the Interest Period with respect to such
LIBOR Rate Loan; (ii) with respect to any such conversion of a Base Rate Loan to
a LIBOR Rate Loan, the Borrower shall give the Agent at least three (3) LIBOR
Business Days’ prior written notice of such election and the Interest Period
requested for such Loan, the principal amount of the Loan so converted shall be
in a minimum aggregate amount of $1,000,000.00 or an integral multiple of
$1,000,000.00 in excess thereof and, after giving effect to the making of such
Loan, there shall be no more than eight (8) LIBOR Rate Loans outstanding at any
one time; (iii) no Loan may be converted into a LIBOR Rate Loan when any Default
or Event of Default has occurred and is continuing, and (iv) no Alternative
Currency Loan shall be converted to a Base Rate Loan. All or any part of the
outstanding Revolving Credit Loans or Term Loans of any Type may be converted as
provided herein, provided that no partial conversion shall result in a Base Rate
Loan in a principal amount of less than $1,000,000.00 or an integral multiple of
$100,000.00 or a LIBOR Rate Loan in a principal amount of less than
$1,000,000.00 or an integral multiple of $1,000,000.00. On the date on which
such conversion is being made, each Lender shall take such action as is
necessary to transfer its Commitment Percentage of such Loans to its Domestic
Lending Office or its LIBOR Lending Office, as the case may be. Each
Conversion/Continuation Request relating to the conversion of a Base Rate Loan
to a LIBOR Rate Loan shall be irrevocable by the Borrower.

 

(b)          Any LIBOR Rate Loan may be continued as such Type upon the
expiration of an Interest Period with respect thereto by compliance by the
Borrower with the terms of §4.1; provided that no LIBOR Rate Loan may be
continued as such when any Default or Event of Default has occurred and is
continuing, but shall be automatically converted to a Base Rate Loan on the last
day of the Interest Period relating thereto ending during the continuance of any
Default or Event of Default (except for a LIBOR Rate Loan denominated in an
Alternative Currency which, during the continuance of a Default, shall continue
as a LIBOR Rate Loan with an Interest Period of one (1) month, and during the
continuance of an Event of Default, shall be converted to an Alternate Rate
Loan).

 

 72 

 

 

(c)          In the event that the Borrower does not notify the Agent of its
election hereunder with respect to any LIBOR Rate Loan, such Loan shall be
automatically continued at the end of the applicable Interest Period as a LIBOR
Rate Loan with an Interest Period of one month, provided that no circumstance
exists which would preclude Borrower from obtaining a LIBOR Rate Loan, or if
Borrower would be precluded from obtaining a LIBOR Rate Loan, it shall be
converted to a Base Rate Loan at the end of the applicable Interest Period
(except for a LIBOR Rate Loan denominated in an Alternative Currency which, if
Borrower shall be precluded from obtaining a LIBOR Rate Loan, shall be converted
to an Alternate Rate Loan).

 

Notwithstanding anything to the contrary contained herein, a LIBOR Rate Loan
denominated in an Alternative Currency may be continued in the same Interest
Period or converted to a different Interest Period in accordance with this §4.1
in an amount equal to the same number of units of the relevant Currency for
which such LIBOR Rate Loan was initially made regardless of whether the
principal amount of such Loan as of such date of continuation or conversion is
less than $1,000,000.00.

 

§4.2         Fees. The Borrower agrees to pay to KeyBank, the Agent, KCM and
CONA for their own account certain fees for services rendered or to be rendered
in connection with the Loans as provided pursuant to that certain fee letter
dated June 12, 2019 among the Borrower, KeyBank, KCM and CONA (as the same may
be amended, modified, supplemented, restated or replaced, the “Agreement
Regarding Fees”). All such fees shall be fully earned when paid and
nonrefundable under any circumstances.

 

 73 

 

 

§4.3         Funds for Payments.

 

(a)          All payments in Dollars of principal, interest, facility fees,
Letter of Credit fees, closing fees and any other amounts due hereunder or under
any of the other Loan Documents shall be made to the Agent, for the respective
accounts of the Lenders and the Agent, as the case may be, at the Agent’s Head
Office, not later than 2:00 p.m. (Cleveland time) on the day when due, in each
case in lawful money of the United States in Same Day Funds. All payments in any
Alternative Currency hereunder or otherwise under the Loan Documents shall be
made to the Agent’s Head Office for payments in such Alternative Currency and in
Same Day Funds not later than the Applicable Time specified by the Agent on the
date specified herein. Without limiting the generality of the foregoing, the
Agent may require that any payments due under this Agreement be made in the
United States. If, for any reason, the Borrower or any Guarantor is prohibited
by any Applicable Law from making any required payment hereunder in an
Alternative Currency, the Borrower or Guarantor shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. All
payments of principal of and interest on any Loan shall be payable in the same
Currency as the Loan is denominated other than as provided in the preceding
sentence, and all other fees and other amounts payable under this Agreement
shall be payable in Dollars. With respect to the payment of any amount
denominated in the Alternative Currency, the Agent shall not be liable to the
Borrower or any Revolving Credit Lender in any way whatsoever for any delay, or
the consequences of any delay, in the crediting to any account of any amount
required by this Agreement to be paid by the Agent if the Agent shall have taken
all relevant steps to achieve, on the date required by this Agreement, the
payment of such amount in Same Day Funds in the applicable Alternative Currency
to the account with Agent designated by Borrower or the applicable LIBOR Lending
Office. For purposes of this clause, “all relevant steps” means all such steps
as may be prescribed from time to time by the regulations or operating
procedures of such clearing or settlement system as the Agent may from time to
time determine for the purpose of clearing or settling payments of the
applicable Alternative Currency. The obligation of the Borrower and the
Guarantors to pay any amount pursuant to this Agreement or any other Loan
Document in Dollars or any particular Alternative Currency (the “Currency of
Payment”) shall, notwithstanding any payment in any other currency (including
pursuant to the judgment of a court), be discharged only to the extent that the
Lender receiving such payment may, in accordance with its normal banking
procedures on the Business Day following receipt of any such payment, purchase
with the sum paid in such other currency (after payment of any premium and costs
of exchange) the Currency of Payment on the Business Day on which such Lender
receives such payment. If the amount of the Currency of Payment that is
purchased by any Lender is less than the amount owing to such Lender in the
applicable currency pursuant to this Agreement or any other Loan Document, the
Borrower agrees, as a separate and independent obligation and notwithstanding
any of the other terms contained in this Agreement or any other Loan Document,
to pay such additional amount so that the applicable Lender receives payment in
full in the applicable Currency of Payment all of the relevant monetary
Obligations in accordance with the terms of this clause and the other terms of
this Agreement. If the amount of the Currency of Payment that is purchased by
any Lender exceeds the sum due in the applicable currency to such Lender, such
Lender shall promptly pay the excess over to the Borrower in the currency and to
the extent actually received by such Lender. To the extent not already paid
pursuant to this paragraph, the Agent is hereby authorized to charge the
accounts of the Borrower with KeyBank set forth on Schedule 4.3, on the dates
when the amount thereof shall become due and payable, with the amounts of the
principal of and interest on the Loans and all fees, charges, expenses and other
amounts owing to the Agent and/or the Lenders (including the Swing Loan Lender)
under the Loan Documents. Subject to the foregoing, all payments made to the
Agent on behalf of the Lenders, and actually received by the Agent, shall be
deemed received by the Lenders on the date actually received by the Agent.

 

(b)          All payments by the Borrower hereunder and under any of the other
Loan Documents shall be made without setoff or counterclaim, and free and clear
of and without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Guarantor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this §4.3) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)          The Borrower and the Guarantors shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Agent timely reimburse it for the payment of, any Other Taxes.

 

 74 

 

 

(d)          The Borrower and the Guarantors shall jointly and severally
indemnify each Recipient, within ten (10) days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this §4.3) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error; provided that the determinations in such
statement are made on a reasonable basis and in good faith.

 

(e)          Each Lender shall severally indemnify the Agent, within ten (10)
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower or a Guarantor has not already
indemnified the Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the Guarantors to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of §18.4
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this subsection.

 

(f)          As soon as practicable after any payment of Taxes by the Borrower
or any Guarantor to a Governmental Authority pursuant to this §4.3, the Borrower
or such Guarantor shall deliver to the Agent the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Agent.

 

(g)           (i)          Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Agent, at the time or times
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Agent, shall deliver such other documentation prescribed by Applicable Law
or reasonably requested by the Borrower or the Agent as will enable the Borrower
or the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in the
immediately following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

 75 

 

 

(ii)         Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person:

 

(A)         any Lender that is a U.S. Person shall deliver to the Borrower and
the Agent on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Agent), an electronic copy (or an original if requested by
the Borrower or the Agent) of an executed IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

 

(1)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Agent) of an executed IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)         an electronic copy (or an original if requested by the Borrower or
the Agent) of an executed IRS Form W-8ECI;

 

(3)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit L-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or W-8BEN-E; or

 

(4)         to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the Agent) of an
executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
L-2 or Exhibit L-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit L-4 on
behalf of each such direct and indirect partner;

 

 76 

 

 

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), an electronic copy (or an
original if requested by the Borrower or the Agent) of any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Agent to determine the withholding or deduction required to be made; and

 

(D)         if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Agent at the time or times
prescribed by Applicable Law and at such time or times reasonably requested by
the Borrower or the Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the Agent as
may be necessary for the Borrower and the Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

 

(h)          If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this §4.3 (including by the payment of additional
amounts pursuant to this §4.3), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this §4.3 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this subsection (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this subsection the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund has not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it reasonably deems confidential) to the indemnifying
party or any other Person.

 

 77 

 

 

(i)          Each party’s obligations under this §4.3 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

 

(j)          The obligations of the Borrower to the Lenders under this Agreement
with respect to Letters of Credit (and of the Revolving Credit Lenders to make
payments to the Issuing Lender with respect to Letters of Credit and to the
Swing Loan Lender with respect to Swing Loans) shall be absolute, unconditional
and irrevocable, and shall be paid and performed strictly in accordance with the
terms of this Agreement, under all circumstances whatsoever, including, without
limitation, the following circumstances: (i) any lack of validity or
enforceability of this Agreement, any Letter of Credit or any of the other Loan
Documents; (ii) any improper use which may be made of any Letter of Credit or
any improper acts or omissions of any beneficiary or transferee of any Letter of
Credit in connection therewith; (iii) the existence of any claim, set-off,
defense or any right which the Borrower or any of its Subsidiaries or Affiliates
may have at any time against any beneficiary or any transferee of any Letter of
Credit (or persons or entities for whom any such beneficiary or any such
transferee may be acting) or the Lenders (other than the defense of payment to
the Lenders in accordance with the terms of this Agreement) or any other person,
whether in connection with any Letter of Credit, this Agreement, any other Loan
Document, or any unrelated transaction; (iv) any draft, demand, certificate,
statement or any other documents presented under any Letter of Credit proving to
be insufficient, forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever; (v) any breach of
any agreement between the Borrower, any Guarantor or any of their Subsidiaries
or Affiliates and any beneficiary or transferee of any Letter of Credit;
(vi) any irregularity in the transaction with respect to which any Letter of
Credit is issued, including any fraud by the beneficiary or any transferee of
such Letter of Credit; (vii) payment by the Issuing Lender under any Letter of
Credit against presentation of a sight draft, demand, certificate or other
document which does not comply with the terms of such Letter of Credit, provided
that such payment shall not have constituted gross negligence or willful
misconduct on the part of the Issuing Lender as determined by a final
non-appealable judgment of court of competent jurisdiction; (viii) any
non-application or misapplication by the beneficiary of a Letter of Credit of
the proceeds of such Letter of Credit; (ix) the legality, validity, form,
regularity or enforceability of the Letter of Credit; (x) the failure of any
payment by the Issuing Lender to conform to the terms of a Letter of Credit (if,
in the Issuing Lender’s good faith judgment, such payment is determined to be
appropriate); (xi) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents;
(xii) the occurrence of any Default or Event of Default; and (xiii) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, provided that such circumstance or happening under this clause (xiii)
shall not have occurred as a result of gross negligence or willful misconduct on
the part of the Issuing Lender as determined by a final non-appealable judgment
of a court of competent jurisdiction.

 

 78 

 

 

§4.4         Computations. All computations of interest on the Base Rate Loans
and Alternate Rate Loans to the extent applicable shall be based on a three
hundred sixty-five (365) or, in the event of a leap year, three hundred
sixty-six (366)-day year, and paid for the actual number of days elapsed. All
other computations of interest on the Loans and of other fees to the extent
applicable shall be based on a 360-day year and paid for the actual number of
days elapsed. Except as otherwise provided in the definition of the term
“Interest Period” with respect to LIBOR Rate Loans, whenever a payment hereunder
or under any of the other Loan Documents becomes due on a day that is not a
Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension. The
Outstanding Loans and Letter of Credit Liabilities as reflected on the records
of the Agent from time to time shall be considered prima facie evidence of such
amount absent manifest error.

 

§4.5         Suspension of LIBOR Rate Loans. In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan of any
Currency, the Agent shall determine that adequate and reasonable methods do not
exist for ascertaining LIBOR with respect to borrowings of such Currency for
such Interest Period, or the Agent shall reasonably determine that LIBOR with
respect to borrowings of such Currency will not accurately and fairly reflect
the cost of the Lenders making or maintaining LIBOR Rate Loans of such Currency
for such Interest Period, the Agent shall forthwith give notice of such
determination (which shall be conclusive and binding on the Borrower and the
Lenders absent manifest error) to the Borrower and the Lenders. In such event
(a) any Loan Request with respect to a LIBOR Rate Loan of such affected Currency
shall be automatically withdrawn and shall be deemed a request for a Base Rate
Loan, (b) if such event relates to LIBOR Rate borrowings denominated in Dollars,
each LIBOR Rate Loan denominated in Dollars will automatically, on the last day
of the then current Interest Period applicable thereto, become a Base Rate Loan,
and (c) if such event relates to LIBOR Rate borrowings denominated in any
Alternative Currency, each LIBOR Rate Loan denominated in such Alternative
Currency will automatically, on the last day of the then current Interest Period
applicable thereto, become an Alternate Rate Loan, and the obligations of the
Lenders to make LIBOR Rate Loans of such Currency shall be suspended until the
Agent determines that the circumstances giving rise to such suspension no longer
exist, whereupon the Agent shall so notify the Borrower and the Lenders;
provided that, for the avoidance of doubt, if the circumstances giving rise to
the notice referenced above affect only the LIBOR Rate with respect to
borrowings denominated in a single Currency, the provisions of this §4.5 shall
apply only to LIBOR Rate borrowings denominated in such Currency, and borrowings
of LIBOR Rate Loans denominated in other Currencies shall be permitted.

 

§4.6         Illegality. Notwithstanding any other provisions herein, if any
present or future law, regulation, treaty or directive or the interpretation or
application thereof shall make it unlawful, or any central bank or other
Governmental Authority having jurisdiction over a Lender or its LIBOR Lending
Office shall assert that it is unlawful, for any Lender to make or maintain
LIBOR Rate Loans denominated in any Currency, such Lender shall forthwith give
notice of such circumstances to the Agent and the Borrower and thereupon (a) the
commitment of the Lenders to make LIBOR Rate Loans denominated in such Currency
shall forthwith be suspended, (b) if such event relates to LIBOR Rate borrowings
denominated in Dollars, the LIBOR Rate Loans then outstanding which are
denominated in Dollars shall be converted automatically to Base Rate Loans on
the last day of each Interest Period applicable to such LIBOR Rate Loans or
within such earlier period as may be required by law, and (c) if such event
relates to LIBOR Rate borrowings denominated in an Alternative Currency, the
LIBOR Rate Loans then outstanding which are denominated in such Alternative
Currency shall be converted automatically to Alternate Rate Loans on the last
day of each Interest Period applicable to such LIBOR Rate Loans or within such
earlier period as may be required by law; provided that, for the avoidance of
doubt, if the circumstances giving rise to the notice referenced above affect
only the LIBOR Rate with respect to borrowings denominated in a single Currency,
the provisions of this §4.6 shall apply only to LIBOR Rate borrowings
denominated in such Currency, and borrowings of LIBOR Rate Loans denominated in
other Currencies shall be permitted. Notwithstanding the foregoing, before
giving such notice, the applicable Lender shall designate a different lending
office if such designation will void the need for giving such notice and will
not, in the judgment of such Lender, be otherwise materially disadvantageous to
such Lender or increase any costs payable by the Borrower hereunder.

 

 79 

 

 

§4.7         Additional Interest. If any LIBOR Rate Loan or any portion thereof
is repaid or is converted to a Base Rate Loan or an Alternate Rate Loan for any
reason on a date which is prior to the last day of the Interest Period
applicable to such LIBOR Rate Loan, or if repayment of the Loans has been
accelerated as provided in §12.1, or if the Borrower fails to draw down on the
first day of the applicable Interest Period any amount as to which the Borrower
has elected a LIBOR Rate Loan, the Borrower will pay to the Agent upon demand
for the account of the applicable Lenders in accordance with their respective
Commitment Percentages, in addition to any amounts of interest otherwise payable
hereunder, the Breakage Costs. The Borrower understands, agrees and acknowledges
the following: (a) no Lender has any obligation to purchase, sell and/or match
funds in connection with the use of LIBOR as a basis for calculating the rate of
interest on a LIBOR Rate Loan; (b) LIBOR is used merely as a reference in
determining such rate; and (c) the Borrower has accepted LIBOR as a reasonable
and fair basis for calculating such rate and any Breakage Costs. The Borrower
further agrees to pay the Breakage Costs, if any, whether or not a Lender elects
to purchase, sell and/or match funds. For the purpose of calculating amounts
payable to a Lender under this Section, each Lender shall be deemed to have
actually funded its relevant LIBOR Rate Loan through the purchase of a deposit
in Dollars or an applicable Alternative Currency bearing interest at LIBOR in an
amount equal to the amount of that LIBOR Rate Loan and having a maturity
comparable to the relevant Interest Period; provided, that each Lender may fund
each of its LIBOR Rate Loans in any manner it sees fit, and the foregoing
assumption shall be utilized only for the calculation of amounts payable under
this Section.

 

§4.8         Additional Costs, Etc. Notwithstanding anything herein to the
contrary, if any present or future Applicable Law, which expression, as used
herein, includes statutes, rules and regulations thereunder and interpretations
thereof by any competent court or by any governmental or other regulatory body
or official charged with the administration or the interpretation thereof and
requests, directives, instructions and notices at any time (or from time to
time) hereafter made upon or otherwise issued to any Lender or the Agent by any
central bank or other fiscal, monetary or other authority (whether or not having
the force of law), shall:

 

(a)          subject any Lender or the Agent to any tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature with respect to this
Agreement, the other Loan Documents, such Lender’s Commitment, a Letter of
Credit or the Loans (whether in Dollars or an Alternative Currency)(except for
Indemnified Taxes, Taxes described in clauses (b) through (d) of the definition
of Excluded Taxes, and Connection Income Taxes), or

 

 80 

 

 

(b)          impose on any Lender or Issuing Lender, the London interbank market
or the relevant local market for obtaining quotations for Canadian CDOR Rate any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans (whether in Dollars or an Alternative Currency) made by such Lender or any
Letter of Credit or participation therein, or

 

(c)          impose or increase or render applicable any special deposit,
compulsory loan, insurance charge, reserve, assessment, liquidity, capital
adequacy or other similar requirements (whether or not having the force of law
and which are not already reflected in any amounts payable by the Borrower
hereunder) against assets held by, or deposits in or for the account of, or
loans by, or commitments of an office of any Lender, or

 

(d)          impose on any Lender or the Agent any other conditions or
requirements with respect to this Agreement, the other Loan Documents, the
Loans, such Lender’s Commitment, a Letter of Credit or any class of loans or
commitments of which any of the Loans or such Lender’s Commitment forms a part;
and the result of any of the foregoing is:

 

(i)          to increase the cost to any Lender of making, continuing,
converting to, funding, issuing, renewing, extending or maintaining any of the
Loans, the Letters of Credit or such Lender’s Commitment, or

 

(ii)         to reduce the amount of principal, interest or other amount payable
to any Lender or the Agent hereunder on account of such Lender’s Commitment or
any of the Loans or the Letters of Credit, or

 

(iii)        to require any Lender or the Agent to make any payment or to forego
any interest or other sum payable hereunder, the amount of which payment or
foregone interest or other sum is calculated by reference to the gross amount of
any sum receivable or deemed received by such Lender or the Agent from the
Borrower hereunder,

 

then, and in each such case, the Borrower will, within fifteen (15) days of
demand made by such Lender or (as the case may be) the Agent at any time and
from time to time and as often as the occasion therefor may arise, pay to such
Lender or the Agent such additional amounts as such Lender or the Agent shall
determine in good faith to be sufficient to compensate such Lender or the Agent
for such additional cost, reduction, payment or foregone interest or other sum.
Each Lender and the Agent in determining such amounts may use any reasonable
averaging and attribution methods generally applied by such Lender or the Agent.

 

 81 

 

 

§4.9         Capital Adequacy. If after the date hereof any Lender determines
that (a) the adoption of or change in any Applicable Law regarding liquidity or
capital ratio or requirements for banks or bank holding companies or any change
in the interpretation or application thereof by any Governmental Authority
charged with the administration thereof, or (b) compliance by such Lender or its
parent bank holding company with any guideline, request or directive of any such
entity regarding liquidity or capital ratios or adequacy (whether or not having
the force of law), has the effect of reducing the return on such Lender’s or
such holding company’s capital as a consequence of such Lender’s commitment to
make Loans or participate in Letters of Credit hereunder to a level below that
which such Lender or holding company could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such holding
company’s then existing policies with respect to capital adequacy and assuming
the full utilization of such entity’s capital) by any amount deemed by such
Lender to be material, then such Lender may notify the Borrower thereof. The
Borrower agrees to pay to such Lender the amount of such reduction in the return
on capital as and when such reduction is determined, upon presentation by such
Lender of a statement of the amount setting forth the Lender’s calculation
thereof. In determining such amount, such Lender may use any reasonable
averaging and attribution methods generally applied by such Lender. For purposes
of §4.8 and this §4.9, the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, publications, orders, guidelines and directives
thereunder or issued in connection therewith and all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall be deemed to have been adopted and gone into effect after the date
hereof regardless of when adopted, enacted or issued.

 

§4.10       Breakage Costs. The Borrower shall pay all Breakage Costs required
to be paid by it pursuant to this Agreement and incurred from time to time by
any Lender upon demand within fifteen (15) days from receipt of written notice
from the Agent, or such earlier date as may be required by this Agreement.

 

§4.11       Default Interest. Upon the occurrence and during the continuance of
any Event of Default, and regardless of whether or not the Agent or the Lenders
shall have accelerated the maturity of the Loans, the Borrowers shall pay
interest (after as well as before judgment) on the Obligations at a rate per
annum equal to (such rate, the “Default Rate”): (a) in the case of Loans of any
Type denominated in any Currency, the rate per annum then in effect for each
such Loan of such Type denominated in such Currency (inclusive of the Applicable
Margin) plus a margin of 2% per annum; and (b) in the case of Letters of Credit
and other Obligations payable hereunder, the rate per annum equal to, (i) in the
case of Letters of Credit denominated in any Currency, the rate applicable to
Base Rate Loans or Alternate Rate Loans, as the case may be, denominated in such
Currency plus the Applicable Margin for Base Rate Loans plus 2% per annum, and
(ii) in the case of such other Obligations, the rate applicable to Base Rate
Loans plus the Applicable Margin for Base Rate Loans plus 2% per annum, in each
case from the date of such non-payment until such amount shall be paid in full
(after as well as before judgment); provided that if any of such amounts shall
exceed the maximum rate permitted by law, then at the maximum rate permitted by
law.

 

§4.12       Certificate. A certificate setting forth any amounts payable
pursuant to §4.7, §4.8, §4.9, §4.10 or §4.11 and a reasonably detailed
explanation of such amounts which are due, submitted by any Lender or the Agent
to the Borrower, shall be conclusive in the absence of manifest error, and shall
be promptly provided to the Agent and the Borrower upon their written request.

 

 82 

 

 

§4.13       Limitation on Interest. Notwithstanding anything in this Agreement
or the other Loan Documents to the contrary, all agreements between or among the
Borrower, the Guarantors, the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under Applicable Law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under Applicable Law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by Applicable Law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations and to the payment of interest or, if such
excessive interest exceeds the unpaid balance of principal of the Obligations,
such excess shall be refunded to the Borrower. All interest paid or agreed to be
paid to the Lenders shall, to the extent permitted by Applicable Law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations (including the period of any
renewal or extension thereof) so that the interest thereon for such full period
shall not exceed the maximum amount permitted by Applicable Law. This §4.13
shall control all agreements between or among the Borrower, the Guarantors, the
Lenders and the Agent.

 

§4.14       Certain Provisions Relating to Increased Costs and Non-Funding
Lenders. If a Lender gives notice of the existence of the circumstances set
forth in §4.8 or any Lender requests compensation for any losses or costs to be
reimbursed pursuant to any one or more of the provisions of §§4.3(b) (as a
result of the imposition of U.S. withholding taxes on amounts paid to such
Lender under this Agreement), 4.8, 4.9 or 15(b), then, upon request of the
Borrower, such Lender, as applicable, shall use reasonable efforts to designate
another of such Lender’s offices, branches or affiliates for funding or booking
its Loans hereunder or assign its rights and obligations hereunder to another of
its offices, branches or affiliates, if, in the reasonable judgment of such
Lender, such designation or assignment (i) would eliminate or reduce such
amounts payable or (ii) would not subject Lender to any unreimbursed costs or
expenses and would not otherwise be disadvantageous to Lender; the Borrower
agreeing to pay all reasonably incurred costs and expenses incurred by such
Lender in connection with any such action. Notwithstanding anything to the
contrary contained herein, if no Default or Event of Default shall have occurred
and be continuing, and if any Lender (a) has given notice of the existence of
the circumstances set forth in §4.8 or has requested payment or compensation for
any losses or costs to be reimbursed pursuant to any one or more of the
provisions of §§4.3(b) (as a result of the imposition of U.S. withholding taxes
on amounts paid to such Lender under this Agreement), 4.8, 4.9 or 15(b) and
following the request of the Borrower has been unable to take the steps
described above to mitigate such amounts (each, an “Affected Lender”), or (b)
has failed to make available to Agent its pro rata share of any Loan or
participation in a Letter of Credit or Swing Loan and such failure has not been
cured (a “Non-Funding Lender”), then, within thirty (30) days after such notice
or request for payment or compensation or failure to fund, as applicable, the
Borrower shall have the one-time right as to such Affected Lender or Non-Funding
Lender, as applicable, to be exercised by delivery of written notice delivered
to the Agent and the Affected Lender or Non-Funding Lender, as applicable,
within thirty (30) days of receipt of such notice or failure to fund, as
applicable, to elect to cause the Affected Lender or Non-Funding Lender, as
applicable, to transfer its Commitments and assign its Loans. The Agent shall
promptly notify the remaining Lenders that each of such Lenders shall have the
right, but not the obligation, to acquire a portion of the Commitments and
Loans, pro rata based upon their relevant Commitment Percentages, of the
Affected Lender or Non-Funding Lender, as applicable (or if any of such Lenders
does not elect to purchase its pro rata share, then to such remaining Lenders in
such proportion as approved by the Agent). In the event that the Lenders do not
elect to acquire all of the Affected Lender’s or Non-Funding Lender’s
Commitments and Loans, then the Agent shall endeavor to, and the Borrower may,
obtain a new Lender to acquire such remaining Commitments. Upon any such
purchase of the Commitments of the Affected Lender or Non-Funding Lender, as
applicable, the Affected Lender’s or Non-Funding Lender’s interest in the
Obligations and its rights hereunder and under the Loan Documents shall
terminate at the date of purchase, and the Affected Lender or Non-Funding
Lender, as applicable, shall promptly execute all documents reasonably requested
to surrender and transfer such interest, including an appropriate Assignment and
Acceptance Agreement. If such Affected Lender or Non-Funding Lender, as
applicable, does not execute and deliver to the Agent a duly completed
Assignment and Acceptance Agreement and/or such other documentation reasonably
requested by the Agent to surrender and transfer such interest to the purchaser
or assignee thereof within a period of time deemed reasonable by the Agent after
the later of (i) the date on which such purchaser or assignee executes and
delivers such Assignment and Acceptance Agreement and/or such other
documentation and (ii) the date on which such Affected Lender or Non-Funding
Lender, as applicable, receives all payments required to be paid to it by this
§4.14, then such Affected Lender or Non-Funding Lender, as applicable, shall, to
the extent permissible by Applicable Law, be deemed to have executed and
delivered such Assignment and Acceptance Agreement and/or such other
documentation as of such date and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance Agreement
and/or such other documentation on behalf of such Affected Lender or Non-Funding
Lender, as applicable. The purchase price for the Affected Lender’s or
Non-Funding Lender’s Commitments and Loans shall equal any and all amounts
outstanding and owed by the Borrower to the Affected Lender or Non-Funding
Lender, as applicable, including principal, prepayment premium or fee, and all
accrued and unpaid interest or fees.

 

 83 

 

 

§4.15       Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to the foregoing §§4.3, 4.8 and
4.9 shall not constitute a waiver of such Lender’s or the Issuing Lender’s right
to demand such compensation, provided that Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to the foregoing provisions
of this Section for any increased costs incurred or reductions suffered more
than one hundred eighty (180) days prior to the date that such Lender or the
Issuing Lender, as the case may be, notifies Borrower of the eligible
circumstances giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Lender’s intention to claim compensation therefor
(except that, if the change in law giving rise to such increased costs or
reductions is retroactive, then the one hundred eighty (180) day period referred
to above shall be extended to include the period of retroactive effect thereof).

 

§4.16       Successor LIBOR Rate.

 

(a)          If the Agent determines (which determination shall be final and
conclusive, absent manifest error) that either (a) (i) the circumstances set
forth in §4.5 with respect to borrowings of any Currency have arisen and are
unlikely to be temporary, or (ii) the circumstances set forth in §4.5 have not
arisen with respect to borrowings of any Currency but the applicable supervisor
or administrator (if any) of LIBOR with respect to borrowings of such Currency
or a Governmental Authority having jurisdiction over the Agent has made a public
statement identifying the specific date after which LIBOR with respect to
borrowings of such Currency shall no longer be used for determining interest
rates for loans (either such date, a “LIBOR Termination Date”), or (b) a rate
other than LIBOR has become a widely recognized benchmark rate for newly
originated floating rate commercial real estate loans in such Currency in the
U.S. market, then the Agent and the Borrower may endeavor to establish a
replacement index for LIBOR with respect to borrowings in such Currency, and
make adjustments to applicable margins and related amendments to this Agreement
as referred to below such that, to the extent practicable, the all-in interest
rate based on the replacement index will be substantially equivalent to the
all-in LIBOR based interest rate with respect to borrowings in such Currency in
effect prior to its replacement. Notwithstanding the foregoing or anything to
the contrary contained herein, if (i) the Borrower, in the exercise of its
reasonable judgment, does not agree to the replacement index as notified by the
Agent to the Borrower or (ii) the Agent and the Borrower cannot reasonably agree
on an alternate rate, then in either such case, the Borrower shall have the
option to repay the debt in full (or to repay in full all Loans made in the
applicable Currency with respect to which such replacement index and alternate
rate would apply), without any prepayment penalty.

 

 84 

 

 

(b)          Upon the establishment of a replacement index in accordance with
clause (a) above, the Agent, the Borrower and the Guarantors shall enter into an
amendment to this Agreement to reflect the replacement index, the adjusted
margins and such other related amendments as may be appropriate, in the
discretion of the Agent, for the implementation and administration of the
replacement index-based rate. Notwithstanding anything to the contrary in this
Agreement or the other Loan Documents (including, without limitation, §27), such
amendment shall become effective without any further action or consent of any
other party to this Agreement at 5:00 p.m. (Cleveland, Ohio time) on the tenth
(10th) Business Day after the date a draft of the amendment is provided to the
Lenders, unless the Agent receives, on or before such tenth (10th) Business Day,
a written notice from the Majority Lenders stating that such Lenders object to
such amendment.

 

(c)          Selection of the replacement index, adjustments to the applicable
margins, and amendments to this Agreement (i) will be determined with due
consideration to the then-current market practices for determining and
implementing a rate of interest for newly originated floating rate commercial
real estate loans in the applicable Currency in the United States and loans
converted from the applicable LIBOR based rate with respect to borrowings in
such Currency to a replacement index-based rate, and (ii) may also reflect
adjustments to account for (x) the effects of the transition from LIBOR with
respect to borrowings in such Currency to the replacement index and (y) yield or
risk-based differences between LIBOR with respect to borrowings in such Currency
and the replacement index.

 

(d)          Until an amendment reflecting a new replacement index in accordance
with this §4.16 is effective, each advance, conversion and renewal of a LIBOR
Rate Loan will continue to bear interest with reference to LIBOR; provided
however, that if the Agent determines (which determination shall be final and
conclusive, absent manifest error) that a LIBOR Termination Date has occurred,
then following such LIBOR Termination Date, (i) if such LIBOR Termination Date
relates to borrowings denominated in Dollars, all LIBOR Rate Loans denominated
in Dollars shall automatically be converted to Base Rate Loans, and/or (ii) if
such LIBOR Termination Date relates to borrowings denominated in any Alternative
Currency, all LIBOR Rate Loans denominated in any such Alternative Currency
shall automatically be converted to Alternate Rate Loans, in each case, until
such time as an amendment reflecting a replacement index and related matters as
described above is implemented.

 

 85 

 

 

(e)          Notwithstanding anything to the contrary contained herein, if at
any time any replacement index is less than zero, at such times, such index
shall be deemed to be zero for purposes of this Agreement.

 

§5.          UNSECURED OBLIGATIONS; GUARANTORS.

 

§5.1         Reserved

 

§5.2         Additional Guarantors. In the event that the Borrower shall request
that certain Real Estate owned or leased by a Wholly-Owned Subsidiary of the
Borrower be included as an Unencumbered Pool Asset, the Borrower shall as a
condition thereto, in addition to the requirements of §7.20, cause each such
Wholly-Owned Subsidiary, and each other Wholly-Owned Subsidiary of the Borrower
which owns, directly or indirectly, Equity Interests in such Wholly-Owned
Subsidiary, to execute and deliver to Agent a Joinder Agreement, and such
Subsidiary shall become a Guarantor hereunder and thereunder. In addition, in
the event any Subsidiary of the REIT shall constitute a Material Subsidiary
pursuant to clause (c) of the definition thereof, Borrower shall promptly cause
such Subsidiary to execute and deliver to Agent a Joinder Agreement, and such
Subsidiary shall become a Subsidiary Guarantor hereunder. In addition, in the
event any Subsidiary of REIT shall constitute a Material Subsidiary within the
meaning of clause (d) of the definition thereof, the Borrower shall cause such
Subsidiary, as a condition to such Subsidiary’s becoming an obligor or guarantor
with respect to such other Unsecured Indebtedness described therein, to execute
and deliver to Agent a Joinder Agreement, and such Subsidiary shall thereby
become a Subsidiary Guarantor hereunder. Each such Subsidiary shall be
specifically authorized, in accordance with its respective organizational
documents, to be a Guarantor hereunder and thereunder and to execute the
Contribution Agreement. The Borrower shall further cause all representations,
covenants and agreements in the Loan Documents with respect to the Guarantors to
be true and correct with respect to each such Subsidiary. Additionally,
notwithstanding anything to the contrary contained herein, for any Approved
Foreign Entity which is required to become an Additional Subsidiary Guarantor
pursuant to this Agreement, Agent may require that such Approved Foreign Entity
execute and deliver a separate Guaranty (in addition to or in lieu of a Joinder
Agreement), which Guaranty shall contain such provisions as are reasonably
required by Agent for purposes of aiding in the enforceability and
collectability of such Guaranty (including, any judgment arising thereunder)
against any such Subsidiary in its jurisdiction of organization, the
jurisdiction in which Real Estate or other assets owned by such Approved Foreign
Entity are located and in such other jurisdictions as the Agent may reasonably
require. In connection with the delivery of any Joinder Agreement or separate
Guaranty, the Borrower shall deliver to the Agent such customary organizational
agreements, resolutions, consents, opinions and other documents and instruments
as the Agent may reasonably require.

 

 86 

 

 

§5.3         Release of Subsidiary Guarantors.

 

(a)          The Borrower may request in writing that the Agent release, and
upon receipt of such request the Agent shall release (subject to the terms
hereof), a Subsidiary Guarantor from the Guaranty so long as: (i) no Default or
Event of Default shall then be in existence or would occur as a result of such
release or the removal of any Unencumbered Pool Asset held by such Subsidiary
Guarantor referred to in clause (iii)(B) below; (ii) the Agent shall have
received such written request at least five (5) Business Days prior to the
requested date of release together with an updated Compliance Certificate and
Unencumbered Pool Certificate, each giving effect to such proposed release; and
(iii) Borrower shall deliver to Agent evidence reasonably satisfactory to Agent
that (A) the Borrower has disposed of or simultaneously with such release will
dispose of its entire interest in such Subsidiary Guarantor or that
substantially all of the assets of such Subsidiary Guarantor have been or
simultaneously with such release will be disposed of in compliance with the
terms of this Agreement to a Person other than REIT or any of its Subsidiaries
or Affiliates, and the net cash proceeds from such disposition are being
distributed to the Borrower in connection with such disposition; or (B) such
Subsidiary Guarantor does not own, directly or indirectly, any Real Estate that
will remain included as an Unencumbered Pool Asset after giving effect to such
release and any removal of any Unencumbered Pool Asset effected in connection
therewith, all such assets having been (or concurrently being) removed as
Unencumbered Pool Assets in accordance with the terms of this Agreement (and
such Subsidiary Guarantor is not otherwise required by the terms of this
Agreement to be a Guarantor); or (C) such Subsidiary Guarantor (i) does not
directly or indirectly own or lease an Unencumbered Pool Asset and will not,
upon giving effect to such requested release, be an obligor or guarantor of any
other Unsecured Indebtedness of the REIT, Borrower or any of their respective
Subsidiaries of the type described in clause (d) of the definition of Material
Subsidiary which would require it to be a Guarantor and (ii) would not be
required to be a Guarantor pursuant to clauses (b) or (c) of the definition of
Material Subsidiary upon giving effect to such requested release. Delivery by
the Borrower to the Agent of any such request for a release shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request. Notwithstanding the foregoing, the provisions of this §5.3(a) shall not
apply to REIT.

 

(b)          Notwithstanding the terms of §5.2 and §5.3(a), from and after any
date that Agent first receives written notice from Borrower that REIT has first
obtained an Investment Grade Rating from at least one (1) Rating Agency, then
(i) subject to the terms of this §5.3(b), all Material Subsidiaries (including,
without limitation, any Subsidiary Guarantor that is a direct or indirect owner
or lessee of an Unencumbered Pool Asset) shall no longer be required to be
Guarantors under this Agreement, and (ii) Agent shall promptly release the
Material Subsidiaries from the Guaranty; provided however that notwithstanding
the foregoing, (A) Agent shall not be obligated to release any Material
Subsidiary from the Guaranty in the event that a Default or Event of Default
shall have occurred and be continuing, and (B) no Material Subsidiary shall be
released in the event that such Material Subsidiary constitutes a Material
Subsidiary within the meaning of clause (d) of the definition thereof. In the
event that at any time after REIT obtains an Investment Grade Rating, REIT shall
no longer have an Investment Grade Rating, Borrower and REIT shall within thirty
(30) days after such occurrence cause all Material Subsidiaries to execute a
Joinder Agreement (and/or a Separate Guaranty for any such Material Subsidiary
that is an Approved Foreign Entity if required pursuant to §5.2) and shall
further cause to be satisfied within such thirty (30) day period all of the
provisions of §5.2 that would be applicable to the addition of a new Guarantor.
In no event shall the provisions of this §5.3(b) entitle REIT to be released
from the Guaranty. For the avoidance of doubt, if at any time during which the
REIT has an Investment Grade Rating (whether from one (1) or more of the Rating
Agencies) the provisions of clause (d) of the definition of Material Subsidiary
shall be applicable to a Subsidiary of Borrower, the Borrower shall nonetheless
be required to cause such Subsidiary to become a Guarantor by executing a
Joinder Agreement and comply with the provisions of §5.2 as a condition to such
Subsidiary's becoming an obligor or guarantor of such other Unsecured
Indebtedness regardless of REIT having obtained such Investment Grade Rating.

 

 87 

 

 

§6.          REPRESENTATIONS AND WARRANTIES.

 

The Borrower represents and warrants to the Agent and the Lenders as follows.

 

§6.1         Corporate Authority, Etc.

 

(a)          Incorporation; Good Standing. REIT is a Maryland corporation duly
organized pursuant to articles of incorporation filed with the Maryland
Secretary of State, and is validly existing and in good standing under the laws
of Maryland. REIT conducts its business in a manner which enables it to qualify
as a real estate investment trust under, and to be entitled to the benefits of,
Section 856 of the Code, and has elected to be treated as and is entitled to the
benefits of a real estate investment trust thereunder. The Borrower is a
Delaware limited partnership duly organized pursuant to its certificate of
limited partnership filed with the Delaware Secretary of State, and is validly
existing and in good standing under the laws of Delaware. The Borrower (i) has
all requisite power to own its property and conduct its business as now
conducted and as presently contemplated, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect, and
(ii) is in good standing and is duly authorized to do business in (x) the
jurisdiction of its organization, and (y) each jurisdiction where an
Unencumbered Pool Asset owned or leased by it is located (to the extent required
by Applicable Law), and (z) in each other jurisdiction where a failure to be so
qualified in such other jurisdiction could have a Material Adverse Effect.

 

(b)          Subsidiaries. Each of the Guarantors and each of the Subsidiaries
of the Borrower and the Guarantors (i) is a corporation, limited partnership,
general partnership, limited liability company, an Approved Foreign Entity,
trust or other business organization duly organized under the laws of its
jurisdiction of organization and is validly existing and in good standing and is
duly authorized to business under the laws thereof (except, solely with respect
to any Subsidiary of the Borrower other than any Subsidiary Guarantor or any
Unencumbered Property Subsidiary, to the extent that the failure to do so could
not reasonably be expected to have a Material Adverse Effect), (ii) has all
requisite power to own its property and conduct its business as now conducted
and as presently contemplated, except to the extent that the failure to do so
could not reasonably be expected to have a Material Adverse Effect, and (iii) is
in good standing and is duly authorized to do business (A) in each jurisdiction
where an Unencumbered Pool Asset owned or leased by it is located (to the extent
required by Applicable Law), and (B) in each other jurisdiction where a failure
to be so qualified could reasonably be expected to have a Material Adverse
Effect.

 

 88 

 

 

(c)          Authorization. The execution, delivery and performance of this
Agreement and the other Loan Documents to which any of the Borrower or any
Guarantor is a party and the transactions contemplated hereby and thereby
(i) are within the authority of such Person, (ii) have been duly authorized by
all necessary proceedings on the part of such Person, (iii) do not and will not
conflict with or result in any breach or contravention of any provision of law,
statute, rule or regulation to which such Person is subject or any judgment,
order, writ, injunction, license or permit applicable to such Person, (iv) do
not and will not conflict with or constitute a default (whether with the passage
of time or the giving of notice, or both) under any provision of the partnership
agreement, operating agreement, articles of incorporation or other formation,
governing or charter documents or bylaws of, or any agreement or other
instrument binding upon, such Person or any of its properties, (v) do not and
will not result in or require the imposition of any lien or other encumbrance on
any of the properties, assets or rights of such Person, and (vi) do not require
the approval or consent of any Person other than (x) from a Governmental
Authority and (y) those already obtained and delivered to the Agent.

 

(d)          Enforceability. This Agreement and the other Loan Documents to
which any of the Borrower or any Guarantor is a party are valid and legally
binding obligations of such Person enforceable in accordance with the respective
terms and provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and general principles
of equity.

 

§6.2         Governmental Approvals. The execution, delivery and performance of
this Agreement and the other Loan Documents to which the Borrower or any
Guarantor is a party and the transactions contemplated hereby and thereby do not
require the approval or consent of, or filing or registration with, or the
giving of any notice to, any Governmental Authority other than (i) those already
obtained, (ii) filings after the date hereof of disclosures with the SEC, and
(iii) as may be required hereafter with respect to tenant improvements, repairs
or other work with respect to any Real Estate.

 

§6.3         Title to Properties. Except as indicated on Schedule 6.3 hereto,
REIT and its Subsidiaries own or lease all of the assets reflected in the
consolidated balance sheet of the Borrower as of the Balance Sheet Date or
acquired or leased since that date (except property and assets sold or otherwise
disposed of since that date) subject, in the case of the fee owned properties
(and, with respect to the leased properties, its leasehold interest in such
properties), only to Permitted Liens and, as to Subsidiaries of the Borrower
that are not Subsidiary Guarantors, except for such defects as individually or
in the aggregate do not have and could not reasonably be expected to have a
Material Adverse Effect.

 

§6.4         Financial Statements. The Borrower has furnished to the Agent:
(a) the consolidated balance sheet of REIT and its Subsidiaries as of the
Balance Sheet Date and the related consolidated statement of income and cash
flow for the calendar year then ended certified by the chief financial officer
of REIT, (b) an unaudited statement of Net Operating Income for each of the
Unencumbered Pool Assets for the period ending March 31, 2019, certified by the
chief financial officer of REIT as fairly presenting the Net Operating Income
for such periods, and (c) certain other financial information relating to the
Borrower, the Guarantors and the Real Estate, including, without limitation, the
Unencumbered Pool Assets. The balance sheet and statements referred to in
clauses (a) and (b) above have been prepared in accordance with generally
accepted accounting principles, except as otherwise expressly noted therein, and
fairly present the consolidated financial condition of REIT and its
Subsidiaries, taken as a whole, as of such dates and the consolidated results of
the operations of REIT and its Subsidiaries, taken as a whole, for such periods.
As of the date hereof or, if later, the date of the most recent financial
statements delivered pursuant to §7.4, there are no liabilities, contingent or
otherwise, of REIT or any of its Subsidiaries involving material amounts not
disclosed in the financial statements referred to in clauses (a) and (b) of the
first sentence of this §6.4 and the related notes thereto or in such financial
statements most recently delivered pursuant to §7.4, as applicable.

 

 89 

 

 

§6.5         No Material Changes. Since the Balance Sheet Date or the date of
the most recent financial statements delivered pursuant to §7.4, as applicable,
there has occurred no materially adverse change in the financial condition,
operations or business of REIT and its Subsidiaries taken as a whole as shown on
or reflected in the consolidated balance sheet of REIT as of the Balance Sheet
Date, or its consolidated statement of income or cash flows for the calendar
year then ended, other than changes in the ordinary course of business that do
not have and could not reasonably be expected to have a Material Adverse Effect.
As of the date hereof, except as set forth on Schedule 6.5 hereto, there has
occurred no materially adverse change in the financial condition, operations or
business activities of REIT, its Subsidiaries or any of the Unencumbered Pool
Assets from the condition shown on the statements of income delivered to the
Agent pursuant to §6.4 other than changes in the ordinary course of business
that have not had any materially adverse effect either individually or in the
aggregate on the business, operations or financial condition of REIT and its
Subsidiaries, considered as a whole, or of any of the Unencumbered Pool Assets.

 

§6.6         Franchises, Patents, Copyrights, Etc. The Borrower, the Guarantors
and their respective Subsidiaries possess all franchises, patents, copyrights,
trademarks, trade names, service marks, licenses and permits, and rights in
respect of the foregoing, adequate for the conduct of their business
substantially as now conducted without known conflict with any rights of others,
except, in each case, where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

§6.7         Litigation. Except as stated on Schedule 6.7, there are no actions,
suits, proceedings or investigations of any kind pending or to the knowledge of
the Borrower threatened in writing against the Borrower, any Guarantor or any of
their respective Subsidiaries before any court, tribunal, arbitrator, mediator
or administrative agency or board which question the validity of this Agreement
or any of the other Loan Documents, any action taken or to be taken pursuant
hereto or thereto, or which involve any of the Unencumbered Pool Assets, or
which, if adversely determined, could reasonably be expected to have a Material
Adverse Effect. Except as set forth on Schedule 6.7, as of the date hereof,
there are no judgments, final orders or awards outstanding against or affecting
the Borrower, any Guarantor, any of their respective Subsidiaries. No
injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided.

 

§6.8         No Material Adverse Contracts, Etc. None of the Borrower, any
Guarantor or any of their respective Subsidiaries is subject to any charter,
corporate or other legal restriction that has or could reasonably be expected to
have a Material Adverse Effect. None of the Borrower, any Guarantor or any of
their respective Subsidiaries is a party to any contract or agreement that has
or could reasonably be expected to have a Material Adverse Effect.

 

 90 

 

 

§6.9         Compliance with Other Instruments, Laws, Etc. None of the Borrower,
any Guarantor or any of their respective Subsidiaries is in violation of any
provision of its charter or other organizational documents, bylaws, or any
agreement or instrument to which it is subject or by which it or any of its
properties is bound or any decree, order, judgment, statute, license, rule or
regulation, except in such instances in which (a) such provision or decree,
order, judgment, statute, license, rule or regulation is being contested in good
faith by appropriate proceedings diligently conducted or (b) the failure to
comply therewith, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

 

§6.10       Tax Status. Each of the Borrower, the Guarantors and their
respective Subsidiaries (a) has made or filed all material federal and state
income and other tax returns, reports and declarations required by any
jurisdiction to which it is subject (including, without limitations, any tax
returns, reports and declarations required to be filed by such Person in an
Approved Foreign Country) or has obtained an extension for filing, (b) has paid
prior to delinquency all material taxes and other governmental assessments and
charges shown or determined to be due on such returns, reports and declarations,
(c) has paid prior to delinquency all material real estate and other taxes due
or purported to be due with respect to the Unencumbered Pool Assets and (d) has
set aside on its books provisions reasonably adequate for the payment of all
material taxes for periods subsequent to the periods to which such returns,
reports or declarations apply or such taxes are due, except, in each case, those
which are being contested in good faith by appropriate procedures diligently
conducted as permitted by §7.8. Except as set forth on Schedule 6.10, there are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and to the knowledge of the Borrower, there is no basis for
any such claim. Except as set forth on Schedule 6.10, as of the date hereof,
there are no material audits pending or to the knowledge of the Borrower
threatened with respect to any tax returns filed by the Borrower, any Guarantor
or their respective Subsidiaries. The taxpayer identification numbers for the
Borrower and the Guarantors as of the date hereof are set forth on Schedule
6.10.

 

§6.11       No Event of Default. No Default or Event of Default has occurred and
is continuing.

 

§6.12       Investment Company Act. None of the Borrower, the Guarantors nor any
of the Unencumbered Property Subsidiaries is an “investment company”, or an
“affiliated company” or a “principal underwriter” of an “investment company”, as
such terms are defined in the Investment Company Act of 1940.

 

§6.13       Reserved.

 

 91 

 

 

§6.14       Certain Transactions. Except as disclosed on Schedule 6.14 hereto,
none of the partners, officers, trustees, managers, members, directors, or
employees of the Borrower, any Guarantor or any of their respective Subsidiaries
is, nor shall any such Person become, a party to any transaction with the
Borrower, any Guarantor or any of their respective Subsidiaries or Affiliates
(other than for services as partners, managers, members, employees, officers and
directors), including any agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any partner,
officer, trustee, director or such employee or, to the knowledge of the
Borrower, any corporation, partnership, trust or other entity in which any
partner, officer, trustee, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner, which (a) are on terms
less favorable to the Borrower, a Guarantor or any of their respective
Subsidiaries than those that would be obtained in a comparable arms-length
transaction, or (b) are not permitted pursuant to §8.12.

 

§6.15       Employee Benefit Plans. The Borrower, each Guarantor, each
Unencumbered Property Subsidiary and each ERISA Affiliate has fulfilled its
obligation, if any, under the minimum funding standards of ERISA and the Code
with respect to each Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan and is in compliance in all material respects with the presently
applicable provisions of ERISA and the Code with respect to each Employee
Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan. Neither the
Borrower, any Guarantor, any Unencumbered Property Subsidiary nor any ERISA
Affiliate has (a) sought a waiver of the minimum funding standard under Section
412 of the Code in respect of any Employee Benefit Plan, Multiemployer Plan or
Guaranteed Pension Plan, (b) failed to make any contribution or payment to any
Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, or made
any amendment to any Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan, which has resulted or could reasonably be expected to result in
the imposition of a Lien or the posting of a bond or other security under ERISA
or the Code, or (c) incurred any liability under Title IV of ERISA other than a
liability to the PBGC for premiums under Section 4007 of ERISA. None of the
assets of Borrower or any of its Subsidiaries, including, without limitation,
any Unencumbered Pool Asset, constitutes a “plan asset” of any Employee Plan,
Multiemployer Plan or Guaranteed Pension Plan.

 

§6.16       Disclosure. All of the representations and warranties made by or on
behalf of the Borrower, the Guarantors and their respective Subsidiaries in this
Agreement and the other Loan Documents or any document or instrument delivered
to the Agent or the Lenders pursuant to or in connection with any of such Loan
Documents are true and correct in all material respects, and neither the
Borrower nor any Guarantor has failed to disclose such information as is
necessary to make such representations and warranties not misleading. All
information contained in this Agreement, the other Loan Documents or otherwise
furnished to or made available to the Agent or the Lenders by or on behalf of
the Borrower, any Subsidiary or any Guarantor (other than projections and
estimates), as supplemented to date, is and, when delivered, will be true and
correct in all material respects and, as supplemented to date, does not, and
when delivered will not, contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements contained therein not
misleading. The written information, reports and other papers and data with
respect to the Borrower, any Subsidiary, any Guarantor or the Unencumbered Pool
Assets (other than projections and estimates) furnished to the Agent or the
Lenders in connection with this Agreement or the obtaining of the Commitments of
the Lenders hereunder was, at the time so furnished, complete and correct in all
material respects, or has been subsequently supplemented by other written
information, reports or other papers or data, to the extent necessary to give in
all material respects a true and accurate knowledge of the subject matter in all
material respects; provided that such representation shall not apply to (a) the
accuracy of any appraisal, title commitment, survey, or engineering and
environmental reports, or any other reports, prepared by third parties or legal
conclusions or analysis provided by the Borrower’s or the Guarantors’ counsel
(although the Borrower and the Guarantors have no reason to believe that the
Agent and the Lenders may not rely on the accuracy thereof) or (b) budgets,
projections and other forward-looking speculative information prepared in good
faith by the Borrower (except to the extent the related assumptions were when
made manifestly unreasonable).

 

 92 

 

 

§6.17       Trade Name; Place of Business. Neither the Borrower nor any
Guarantor uses any trade name and conducts business under any name other than
its actual name set forth in the Loan Documents. As of the date hereof, the
principal place of business of the Borrower is 405 Park Avenue, Third Floor, New
York, NY 10022.

 

§6.18       Regulations T, U and X. No portion of any Loan or Letter of Credit
is to be used, whether directly or indirectly, for any purpose which violates
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R. Parts 220, 221 and 224. Neither the Borrower, any Guarantor nor any
Unencumbered Property Subsidiary is engaged, nor will it engage, principally or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224.

 

§6.19       Environmental Compliance.

 

(a)          None of the Borrower, the Guarantors or their respective
Subsidiaries nor, to the best knowledge of the Borrower, any operator of the
Real Estate, nor, to the best knowledge of the Borrower, any tenant or
operations thereon, is in violation, or alleged violation, of any Environmental
Law, which violation (i) involves Real Estate (other than the Unencumbered Pool
Assets) and has had or could reasonably be expected to have a Material Adverse
Effect or (ii) involves an Unencumbered Pool Asset included in the calculation
of Unencumbered Pool Aggregate Asset Value and has had or could reasonably be
expected, when taken together with other matters covered by this §6.19, to
result in liability, clean-up, remediation, containment, correction or other
costs to the Borrower or any Guarantor or any of their respective Subsidiaries
individually or in the aggregate with other Unencumbered Pool Assets in excess
of $10,000,000.00 or could reasonably be expected to materially adversely affect
the operation of or ability to use such property or the health and safety of the
tenants or other occupants of such property.

 

(b)          None of the Borrower, any Guarantor nor any of their respective
Subsidiaries has received written notice from any third party including, without
limitation, any Governmental Authority, (i) that it has been identified by the
United States Environmental Protection Agency (“EPA”) as a potentially
responsible party under CERCLA with respect to a site listed on the National
Priorities List, 40 C.F.R. Part 300 Appendix B (1986) (or under any comparable
Environmental Law in another country where any such Person owns Real Estate that
identifies sites requiring environmental remediation or maintenance); (ii) that
any Hazardous Substance(s) which it has generated, transported or disposed of
have been found at any site at which a non-U.S., federal, state, local or
provincial agency (including, without limitations, any equivalent agency or
authority in an Approved Foreign Country) or other third party has conducted or
has ordered that the Borrower, any Guarantor or any of their respective
Subsidiaries conduct a remedial investigation, removal or other response action
pursuant to any Environmental Law; or (iii) that it is or shall be a named party
to any claim, action, cause of action, complaint, or legal or administrative
proceeding (in each case, contingent or otherwise) arising out of any third
party’s incurrence of costs, expenses, losses or damages of any kind whatsoever
in connection with the release of Hazardous Substances, which in any case of
clause (i) through (iii) above (x) involves Real Estate (other than the
Unencumbered Pool Assets) and has had or could reasonably be expected to have a
Material Adverse Effect or (y) involves an Unencumbered Pool Asset.

 

 93 

 

 

(c)          (i) since the date of acquisition of title to the Real Estate by
the Borrower, the Guarantors or their respective Subsidiaries, and, to the best
knowledge of the Borrower, prior to such date of acquisition of title, no
portion of such Real Estate has been used for the handling, processing, storage
or disposal of Hazardous Substances except in accordance with applicable
Environmental Laws, and no underground tank or other underground storage
receptacle for Hazardous Substances is located on any portion of such Real
Estate except those which are being operated and maintained in compliance with
Environmental Laws; (ii) in the course of any activities conducted by the
Borrower, the Guarantors, their respective Subsidiaries or, to the best
knowledge of the Borrower, the tenants and operators of their properties, no
Hazardous Substances have been generated or are being used on the Real Estate
except in the ordinary course of the Borrower’s, the Guarantors’ and their
respective Subsidiaries’, or the tenants’ or operators’ of the Real Estate,
respective businesses and in accordance with applicable Environmental Laws;
(iii) since the date of acquisition of title to the Real Estate by the Borrower,
the Guarantors or their respective Subsidiaries, and, to the best knowledge of
the Borrower, prior to such date of acquisition of title, there has been no
Release or threatened Release of Hazardous Substances on, upon, into or from
such Real Estate; (iv) to the best knowledge of the Borrower without any
independent investigation, there have been no Releases on, upon, from or into
any real property in the vicinity of any of the Real Estate which, through soil
or groundwater contamination, may have come to be located on, and which could be
reasonably anticipated to have a material adverse effect on the value of, the
Real Estate; and (v) since the date of acquisition of title to the Real Estate
by the Borrower, the Guarantors or their respective Subsidiaries, and, to the
best knowledge of the Borrower, prior to such date of acquisition of title, any
Hazardous Substances that have been generated on any of such Real Estate have
been transported off-site in accordance with all applicable Environmental Laws
(except with respect to the foregoing in this §6.19(c) as to (A) any Real Estate
(other than the Unencumbered Pool Assets included in the calculation of the
Unencumbered Pool Aggregate Asset Value) where the foregoing does not have or
could not reasonably be expected to have a Material Adverse Effect and (B) any
Unencumbered Pool Asset included in the calculation of Unencumbered Pool
Aggregate Asset Value where the foregoing has had or could reasonably be
expected, when taken together with other matters covered by this §6.19, to
result in liability, clean up, remediation, containment, correction or other
costs to the Borrower or any Guarantor or any of their respective Subsidiaries
individually or in the aggregate with other Unencumbered Pool Assets in excess
of $10,000,000.00 or could reasonably be expected to materially adversely affect
the operation of or ability to use such property or the health and safety of the
tenants or other occupants of such property.

 

 94 

 

 

(d)          There are no existing or closed sanitary landfills, solid waste
disposal sites, or hazardous waste treatment, storage or disposal facilities (i)
on or affecting the Real Estate (other than the Unencumbered Pool Assets) except
where such existence has not had or could not be reasonably be expected to have
a Material Adverse Effect, or (ii) on or, to the knowledge of the Borrower,
affecting an Unencumbered Pool Asset.

 

(e)          There has been no written claim against the Borrower, the
Guarantors or their respective Subsidiaries or to the knowledge of the Borrower,
against any other Person, by any party that any use, operation, or condition of
the Real Estate has caused any nuisance or any other liability under
Environmental Law or common law on any other property that remains outstanding
or unresolved (except with respect to the foregoing in this §6.19(e) as to (i)
any Real Estate (other than the Unencumbered Pool Assets) where the foregoing
does not have or could not reasonably be expected to have a Material Adverse
Effect and (ii) any Unencumbered Pool Assets where the foregoing has had or
could reasonably be expected, when taken together with other matters covered by
this §6.19, to result in liability, clean up, remediation, containment,
correction or other costs to the Borrower or any Guarantor or any of their
respective Subsidiaries individually or in the aggregate with other Unencumbered
Pool Assets in excess of $10,000,000.00 or could reasonably be expected to
materially adversely affect the operation of or ability to use such property or
the health and safety of the tenants or other occupants of such property).

 

§6.20       Subsidiaries; Organizational Structure. Schedule 6.20(a) sets forth,
as of the date hereof, all of the Subsidiaries of REIT, the form and
jurisdiction of organization of each of the Subsidiaries, and REIT’s direct and
indirect ownership interests therein. Schedule 6.20(b) sets forth, as of the
date hereof, all of the Unconsolidated Affiliates of the Borrower and its
Subsidiaries, the form and jurisdiction of organization of each of the
Unconsolidated Affiliates, REIT’s or its Subsidiary’s ownership interest therein
and the other owners of the applicable Unconsolidated Affiliate. As of the date
hereof, no Person owns any legal, equitable or beneficial interest in any of the
Persons set forth on Schedules 6.20(a) and 6.20(b) except as set forth on such
Schedules.

 

§6.21       Leases.

 

(a)          [Reserved.]

 

(b)          There are no rights to terminate a Ground Lease with respect to an
Unencumbered Pool Asset other than the applicable ground lessor’s right to
terminate by reason of default, casualty, condemnation or other similar reasons,
in each case as expressly set forth in the applicable Ground Lease. Each Ground
Lease with respect to an Unencumbered Pool Asset is in full force and effect,
and no breach or default or event that with the giving of notice or passage of
time would constitute a breach or default under the applicable Ground Lease with
respect to an Unencumbered Pool Asset (a “Ground Lease Default”) exists or has
occurred on the part of the Borrower or any Guarantor or on the part of the
ground lessor under any such Ground Lease. The Borrower and the Guarantors have
not received any written notice that a Ground Lease Default has occurred or
exists, or that any ground lessor or any third party alleges the same to have
occurred or exist. Borrower or a Subsidiary Guarantor is the exclusive holder of
the lessee’s interest under and pursuant to each Ground Lease with respect to an
Unencumbered Pool Asset and has not assigned, transferred or encumbered its
interest in, to, or under such Ground Lease, except for an encumbrance resulting
from Liens which are expressly contemplated in §§8.2(i) and 8.2(iv).

 

 95 

 

 

§6.22       Property. (i) All of the Unencumbered Pool Assets, and all major
building systems located thereon, are structurally sound, in good condition and
working order and free from material defects, subject to ordinary wear and tear,
and (ii) all of the improvement components of the other Real Estate of the
Borrower, the Guarantors and their respective Subsidiaries are structurally
sound, in good condition and working order, subject to ordinary wear and tear,
except with respect to this clause (ii) where such defects do not have and could
not reasonably be expected to have a Material Adverse Effect. Each of the
Unencumbered Pool Assets, and the use and operation thereof, is in material
compliance with all Applicable Laws, including, without limitation, laws,
regulations and ordinances relating to zoning, building codes, subdivision, fire
protection, health, safety, handicapped access, historic preservation and
protection, wetlands and tidelands (but excluding for purposes of this §6.22,
Environmental Laws).

 

§6.23       Brokers. None of REIT nor any of its Subsidiaries has engaged or
otherwise dealt with any broker, finder or similar entity in connection with
this Agreement or the Loans contemplated hereunder.

 

§6.24       Other Debt. As of the date of this Agreement, (a) none of the
Borrower, any Guarantor nor any of their respective Subsidiaries is in default
of the payment of any Indebtedness, the performance of any related agreement,
mortgage, deed of trust, security agreement, financing agreement, indenture or
lease to which any of them is a party, and (b) no Indebtedness of the Borrower,
any Guarantor or any of their respective Subsidiaries has been accelerated.
Neither the Borrower nor any Guarantor is a party to or bound by any agreement,
instrument or indenture that may require the subordination in right or time or
payment of any of the Obligations to any other indebtedness or obligation of the
Borrower or any Guarantor. Schedule 6.24 hereto sets forth as of the date of
this Agreement all agreements, mortgages, deeds of trust, financing agreements
or other material agreements binding upon the Borrower and each Guarantor or
their respective properties and entered into by the Borrower and/or such
Guarantor as of the date of this Agreement with respect to any Indebtedness of
the Borrower or any Guarantor in an amount greater than $10,000,000.00, and the
Borrower has notified the Agent of such documents and, if requested by Agent,
provided the Agent with such true, correct and complete copies thereof if such
documents have not been filed with the SEC.

 

§6.25       Solvency. As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, neither the Borrower nor any
Guarantor is insolvent on a balance sheet basis such that the sum of such
Person’s assets exceeds the sum of such Person’s liabilities, the Borrower and
each Guarantor is able to pay its debts as they become due, and the Borrower and
each Guarantor has sufficient capital to carry on its business.

 

§6.26       No Bankruptcy Filing. Neither the Borrower, any Guarantor nor any
Unencumbered Property Subsidiary is contemplating either the filing of a
petition by it under any state, provincial, federal or non-U.S. bankruptcy or
Insolvency Laws (including corporate laws to the extent used to compromise
debts) or for the liquidation of its assets or property, and Borrower, any
Guarantor nor any Unencumbered Property Subsidiary has any knowledge of any
Person contemplating the filing of any such petition against it or any
Guarantor.

 

 96 

 

 

§6.27       No Fraudulent Intent. Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the performance of any actions
required hereunder or thereunder is being undertaken by the Borrower, any
Guarantor nor any Unencumbered Property Subsidiary or any of their respective
Subsidiaries with or as a result of any actual intent by any of such Persons to
hinder, delay or defraud any entity to which any of such Persons is now or will
hereafter become indebted.

 

§6.28       Transaction in Best Interests of the Borrower and Guarantors;
Consideration. The transaction evidenced by this Agreement and the other Loan
Documents is in the best interests of the Borrower, each Guarantor and their
respective Subsidiaries. The Borrower and the Guarantors are engaged in common
business enterprises related to those of the Borrower and each Guarantor will
derive substantial direct and indirect benefit from the effectiveness and
existence of this Agreement. The direct and indirect benefits to inure to the
Borrower, each Guarantor and their respective Subsidiaries pursuant to this
Agreement and the other Loan Documents constitute substantially more than
“reasonably equivalent value” (as such term is used in Section 548 of the
Bankruptcy Code) and “valuable consideration,” “fair value,” and “fair
consideration” (as such terms are used in any applicable state fraudulent
conveyance law), in exchange for the benefits to be provided by the Borrower,
the Guarantors and their respective Subsidiaries pursuant to this Agreement and
the other Loan Documents, and but for the willingness of each Guarantor to
guaranty the Loan, the Borrower would be unable to obtain the financing
contemplated hereunder which financing will enable the Borrower, each Guarantor
and their respective Subsidiaries to have available financing to conduct and
expand their business.

 

§6.29       Contribution Agreement. The Borrower and the Guarantors have
executed and delivered the Contribution Agreement, and the Contribution
Agreement constitutes the valid and legally binding obligations of such parties
enforceable against them in accordance with the terms and provisions thereof,
except as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought.

 

§6.30       Representations and Warranties of Guarantors. The Borrower has no
knowledge that any of the representations or warranties of any Guarantor
contained in any Loan Document to which such Guarantor is a party are untrue or
inaccurate in any material respect.

 

 97 

 

 

§6.31       OFAC. None of the Borrower, any Guarantor nor any Unencumbered
Property Subsidiary, nor any of such Persons’ respective Subsidiaries, or any of
such Persons’ respective directors, officers, or, to the knowledge of the
Borrower, employees, agents, advisors or Affiliates of Borrower or any Guarantor
(a) is (or will be) a Person: (i) that is, or is owned or controlled by Persons
that are: (x) the subject or target of any Sanctions Laws and Regulations or (y)
located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions Laws and Regulations, including, without
limitation Crimea, Cuba, Iran, North Korea and Syria or (ii) with whom any
Lender is restricted from doing business under OFAC (including, those Persons
named on OFAC’s Specially Designated and Blocked Persons list) or under any
statute, executive order (including the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and (b) is not
and shall not engage in any dealings or transactions or otherwise be associated
with any such Person described in the foregoing clause (a) (any such Person, a
“Designated Person”). In addition, the Borrower hereby agrees to provide to the
Lenders any additional information reasonably necessary from time to time in
order to ensure compliance with all applicable Laws (including, without
limitation, any Sanctions Laws and Regulations) concerning money laundering and
similar activities. Neither Borrower, any Guarantor, nor any Unencumbered
Property Subsidiary, nor any Subsidiary, director or officer of Borrower, any
Guarantor or any Unencumbered Property Subsidiary or, to the knowledge of
Borrower, any Affiliate, agent or employee of Borrower or any Guarantor, has
engaged in any activity or conduct which would violate any applicable
anti-bribery, anti-corruption or anti-money laundering laws or regulations in
any applicable jurisdiction, including without limitation, any Sanctions Laws
and Regulations.

 

§6.32       Unencumbered Pool Assets. Schedule 1.2 is a correct and complete
list of all Unencumbered Pool Assets as of the date of this Agreement. Each of
the Unencumbered Pool Assets included by the Borrower in calculation of the
compliance of the covenants set forth in §9 satisfies all of the requirements
contained in this Agreement for the same to be included therein.

 

§7.          AFFIRMATIVE COVENANTS.

 

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue Letters of Credit:

 

§7.1         Punctual Payment. The Borrower will duly and punctually pay or
cause to be paid the principal and interest on the Loans and all interest and
fees provided for in this Agreement, all in accordance with the terms of this
Agreement and the Notes, as well as all other sums owing pursuant to the Loan
Documents.

 

§7.2         Maintenance of Office. The Borrower and each Guarantor will
maintain their respective chief executive office at 405 Park Avenue, Third
Floor, New York, NY 10022, or at such other place in the United States of
America as the Borrower or any Guarantor shall designate upon five (5) days
prior written notice to the Agent and the Lenders, where notices, presentations
and demands to or upon the Borrower or such Guarantor in respect of the Loan
Documents may be given or made.

 

§7.3         Records and Accounts. The Borrower and each Guarantor will
(a) keep, and cause each of their respective Subsidiaries to keep true and
accurate records and books of account in which full, true and correct entries
will be made in accordance with GAAP and (b) maintain adequate accounts and
reserves for all taxes (including income taxes), depreciation and amortization
of its properties and the properties of their respective Subsidiaries,
contingencies and other reserves. Neither the Borrower, any Guarantor nor any of
their respective Subsidiaries shall, without the prior written consent of the
Agent, (x) make any material change to the accounting policies/principles used
by such Person, except with respect to changes in GAAP as set forth in §1.2(k),
in preparing the financial statements and other information described in §6.4 or
7.4, or (y) change its fiscal year. The Agent and the Lenders acknowledge that
REIT’s fiscal year is a calendar year.

 

 98 

 

 

§7.4         Financial Statements, Certificates and Information. The Borrower
will deliver or cause to be delivered to the Agent:

 

(a)          within ten (10) days of the filing of REIT’s Form 10-K with the
SEC, but in any event not later than ninety (90) days after the end of each
calendar year, the audited consolidated balance sheet of REIT including its
Subsidiaries at the end of such year, and the related audited consolidated
statements of income, shareholders’ equity and cash flows for such year, setting
forth in comparative form the figures for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP,
together with a certification by the chief financial officer of the Borrower or
chief financial officer of REIT, on the Borrower’s behalf, that the information
contained in such financial statements fairly presents the financial position of
REIT including its Subsidiaries, taken as a whole, and accompanied by an
auditor’s report prepared without qualification as to the scope of the audit by
a nationally recognized accounting firm; provided, however, the Borrower may
satisfy its obligations to deliver the financial statements described in this
§7.4(a) by furnishing to the Agent a copy of REIT’s annual report on Form 10-K
in respect of such fiscal year together with the financial statements required
to be attached thereto, provided REIT is required to file such annual report on
Form 10-K with the Securities and Exchange Commission and such filing is
actually made;

 

(b)          within ten (10) days of the filing of REIT’s Form 10-Q with the
SEC, if applicable, but in any event not later than forty-five (45) days after
the end of each of the first three (3) calendar quarters of each year, copies of
the unaudited consolidated balance sheet of REIT including its Subsidiaries, at
the end of such quarter, and the related unaudited consolidated statements of
income, unaudited consolidated balance sheet and cash flows for the portion of
REIT’s fiscal year then elapsed, all in reasonable detail and prepared in
accordance with GAAP, together with a certification by the chief financial
officer of REIT or the chief financial officer of REIT, on the Borrower’s
behalf, that the information contained in such financial statements fairly
presents the financial position of REIT including its Subsidiaries, taken as a
whole, on the date thereof (subject to year-end adjustments and absence of
footnotes); provided, however, the Borrower may satisfy its obligations to
deliver the financial statements described in this §7.4(b) by furnishing to the
Agent a copy of REIT’s quarterly report on Form 10-Q in respect of such fiscal
quarter together with the financial statements required to be attached thereto,
provided REIT is required to file such quarterly report on Form 10-Q with the
Securities and Exchange Commission and such filing is actually made;

 

 99 

 

 

(c)          simultaneously with the delivery of the financial statements
referred to in §§7.4(a) and 7.4(b), (i) a statement (a “Compliance Certificate”)
certified by the chief financial officer or treasurer of the Borrower or the
chief financial officer or treasurer of REIT, on the Borrower’s behalf, in the
form of Exhibit I hereto (or in such other form as the Agent may approve from
time to time) setting forth in reasonable detail computations evidencing
compliance or non-compliance (as the case may be) with the covenants contained
in §9 and the other covenants described in such certificate and (if applicable)
setting forth reconciliations to reflect changes in GAAP since the Balance Sheet
Date and (ii) a statement of Funds From Operations and Adjusted FFO for the
relevant period. The Borrower shall submit with the Compliance Certificate an
Unencumbered Pool Certificate in the form of Exhibit H attached hereto (an
“Unencumbered Pool Certificate”) pursuant to which the Borrower shall calculate
(x) the amount of the Unencumbered Asset Value of each Unencumbered Pool Asset,
and (y) the Unencumbered Pool Aggregate Asset Value, each as of the end of the
immediately preceding calendar quarter. All income, expense and value associated
with Real Estate or other Investments acquired or disposed of during any quarter
will be adjusted, where applicable. Such Unencumbered Pool Certificate shall
specify whether there are any defaults under leases at an Unencumbered Pool
Asset;

 

(d)          simultaneously with the delivery of the financial statements
referred to in §§7.4(a) and 7.4(b), (i) a schedule detailing the Net Operating
Income for each of the Unencumbered Pool Assets for each such calendar quarter
(such schedule to be in form reasonably satisfactory to the Agent), and (ii) any
other evidence reasonably required by the Agent to determine compliance with the
covenants contained in §9 and the other covenants covered by the Compliance
Certificate;

 

(e)          simultaneously with the delivery of the financial statements
referred to in §§7.4(a) and 7.4(b) above, a statement in form and substance
reasonably satisfactory to Agent (i) listing the Real Estate owned or leased by
REIT and its Subsidiaries (or in which REIT or any of its Subsidiaries owns an
interest) and stating the location thereof and the MSA thereof (with respect to
Unencumbered Pool Assets only), the date acquired, the aggregate acquisition
cost for all such Real Estate, the building age, ownership type (fee simple or
Ground Lease), if such Real Estate is leased pursuant to a Ground Lease, the
remaining term of such Ground Lease and any renewal options thereunder, the
identity of the property manager thereof (with respect to Unencumbered Pool
Assets only), the identity of the Tenant thereof (and whether such Tenant is an
Investment Grade Tenant) and any guarantor of such Tenant’s obligations under
the applicable Lease, other financial information for such Tenant and such
guarantor in Borrower’s or a Guarantor’s possession, and scheduled rents, lease
expiration dates, renewal options, tenant improvement allowances which are
outstanding and payable by the landlord under such Lease and other material
terms of the lease(s) applicable to such Real Estate (such as termination
options and purchase options), (ii) listing the Indebtedness of REIT and its
Subsidiaries (excluding Indebtedness of the type described in §§8.1(a) through
8.1(d) and 8.1(f)), which statement shall include, without limitation, a
statement of the original principal amount of such Indebtedness and the current
amount outstanding, the holder thereof, the maturity date and any extension
options, the interest rate, the collateral provided for such Indebtedness and
whether such Indebtedness is Recourse Indebtedness or Non-Recourse Indebtedness,
and (iii) listing the Real Estate owned or leased by Borrower, the Guarantors
and their Subsidiaries (or in which Borrower, any Guarantor, or any of their
Subsidiaries owns an interest) which are Land Assets or Development Properties,
and for each Development Property providing a brief summary of the status of
such development;

 

(f)          promptly following the Agent’s request, after they are filed with
the Internal Revenue Service or other applicable Governmental Authority, copies
of all income tax returns and amendments thereto of the Borrower and REIT;

 

 100 

 

 

(g)          notice of any material audits pending or threatened in writing with
respect to any tax returns filed by REIT or any of its Subsidiaries promptly
following notice of such audit;

 

(h)          upon the Agent’s or any Lender’s written request, evidence
reasonably satisfactory to the Agent of the timely payment of all real estate
taxes for the Unencumbered Pool Assets;

 

(i)          with respect to each Tenant qualifying as an Investment Grade
Tenant pursuant to clause (b) of the definition thereof, on or before the
anniversary of the last Investment Grade Tenant Certificate was delivered to
Agent for such Tenant, an updated Investment Grade Tenant Certificate and
supporting Implied Credit Analysis for such Tenant;

 

(j)          promptly upon becoming aware thereof, notice of a change in the
credit rating of REIT, Borrower or any Investment Grade Tenant given by a Rating
Agency or any announcement that any rating of REIT, Borrower or an Investment
Grade Tenant is “under review” or that such rating has been placed on a watch
list or that any similar action has been taken by a Rating Agency;

 

(k)          within five (5) Business Days of receipt, copies of any written
claim made with respect to any Non-Recourse Exclusion;

 

(l)          promptly upon the request of Agent, copies of any registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and any annual, quarterly or monthly reports and
other statements of REIT which are not publicly available;

 

(m)          without limiting the terms of §2.11 and §2.12, a completed and
executed Beneficial Ownership Certification if requested by the Agent or any
Lender at any time the Agent or such Lender determines that it is required by
law to obtain such certification; and

 

(n)          from time to time, such other financial data and information in the
possession of REIT or its Subsidiaries (including without limitation auditors’
management letters, status of litigation or investigations against REIT or any
of its Subsidiaries and any settlement discussions relating thereto, property
inspection and environmental reports for the Unencumbered Pool Assets (to the
extent in Borrower’s possession), and information as to zoning and other legal
and regulatory changes affecting the Borrower, any Guarantor or any Unencumbered
Property Subsidiary) as the Agent may reasonably request;

 

 101 

 

 

The Borrower shall cooperate with the Agent in connection with the publication
to the Lenders of certain materials and/or information provided by or on behalf
of the Borrower. Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the Agent and
the Lenders (collectively, “Information Materials”) pursuant to this Section.
Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to the Agent and the Lenders, provided that such
material is in a format reasonably acceptable to the Agent, and such material
shall be deemed to have been delivered to the Agent and the Lenders upon the
Agent’s receipt thereof. Upon the request of the Agent, the Borrower shall
deliver paper copies thereof to the Agent and the Lenders. The Borrower and the
Guarantors authorize Agent and Arrangers to disseminate any such materials,
including without limitation the Information Materials, to the other Lenders
through the use of Intralinks, SyndTrak or any other electronic information
dissemination system (an “Electronic System”). Any such Electronic System is
provided “as is” and “as available.” The Agent and the Arrangers do not warrant
the adequacy of any Electronic System and expressly disclaim liability for
errors or omissions in any notice, demand, communication, information or other
material provided by or on behalf of Borrower that is distributed over or by any
such Electronic System (“Communications”). No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by
Agent or the Arrangers in connection with the Communications or the Electronic
System. In no event shall the Agent, the Arrangers or any of their directors,
officers, employees, agents or attorneys have any liability to the Borrower or
the Guarantors, any Lender or any other Person for damages of any kind,
including, without limitation, direct or indirect, special, incidental,
consequential or punitive damages, losses or expenses (whether in tort, contract
or otherwise) arising out of the Borrower’s, any Guarantors’, the Agent’s or any
Arranger’s transmission of Communications through the Electronic System, and the
Borrower and the Guarantors release Agent, the Arrangers and the Lenders from
any liability in connection therewith, except as to any of the Agent, the
Arrangers or any Lender for any actual damages (but specifically excluding any
special, incidental, consequential or punitive damages) to the extent arising
from the Agent’s, any such Arranger’s or any such Lender’s own gross negligence
or willful misconduct as determined by a court of competent jurisdiction after
the exhaustion of all applicable appeal periods. Borrower acknowledges that
certain of the Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to the Borrower,
its Subsidiaries or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market related
activities with respect to such Persons’ securities. All of the Information
Materials delivered by Borrower hereunder shall be deemed to be private
information and shall not be shared with such Public Lenders, except for any
Information Materials that are (a) filed with a Governmental Authority and are
available to the public, or (b) clearly and conspicuously identified by the
Borrower as “PUBLIC”, which, at a minimum, shall mean that the word “PUBLIC”
shall appear prominently on the first page thereof. By marking Information
Materials “PUBLIC,” the Borrower shall be deemed to have authorized the Agent,
the Lenders and the Arrangers to treat such Information Materials as not
containing any material non-public information with respect to the Borrower, its
Subsidiaries, its Affiliates or their respective securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Information Materials constitute confidential information, they
shall be treated as provided in §18.7). Borrower agrees that (i) all Information
Materials marked “PUBLIC” by Borrower are permitted to be made available through
a portion of any electronic dissemination system designated “Public Investor” or
a similar designation, and (ii) the Agent and the Arrangers shall be entitled to
treat any Information Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of any electronic dissemination system not
designated “Public Investor” or a similar designation.

 

 102 

 

 

§7.5         Notices.

 

(a)          Defaults. The Borrower will promptly upon becoming aware of same
notify the Agent in writing of the occurrence of any Default or Event of
Default, or of any failure described in §12.1(c) which does not constitute a
Default or an Event of Default due to the operation of §12.2(a)(iv), which
notice shall describe such occurrence with reasonable specificity and shall
state that such notice is a “notice of default” or “notice of failure”, as
applicable.

 

(b)          Environmental Events. The Borrower will give notice to the Agent
within twenty (20) Business Days of becoming aware of (i) any potential or known
Release, or threat of Release, of any Hazardous Substances in violation of any
applicable Environmental Law; (ii) any violation of any Environmental Law that
the Borrower, any Guarantor or any of their respective Subsidiaries reports in
writing or is reportable by such Person in writing (or for which any written
report supplemental to any oral report is made) to any non-U.S., federal, state,
local or provincial environmental agency or (iii) any inquiry, proceeding,
investigation, or other action, including a notice from any Governmental
Authority of potential environmental liability, of any non-U.S., federal, state,
local or provincial environmental Governmental Authority, that in any case under
this §7.5(b) involves (A) an Unencumbered Pool Asset and could reasonably be
expected to result in liability, clean-up, remediation, containment, correction
or other costs to Borrower or any Guarantor or any of their respective
Subsidiaries of $2,000,000.00 or more, or (B) any other Real Estate and could
reasonably be expected to have a Material Adverse Effect.

 

(c)          Notice of Material Adverse Events. The Borrower will give notice to
the Agent within five (5) Business Days of becoming aware of any matter,
including (i) breach or non-performance of, or any default under, any provision
of any security issued by REIT, Borrower or any of their respective Subsidiaries
or of any agreement, instrument or other undertaking to which such Person is a
party or by which it or any of its property is bound; (ii) any dispute,
litigation, investigation, proceeding or suspension between REIT, Borrower or
any of their respective Subsidiaries and any governmental authority; or (iii)
the commencement of, or any material development in, any litigation or
proceeding affecting REIT, Borrower or any of their respective Subsidiaries, in
each case under this clause (c) that has resulted or could reasonably be
expected to result in a Material Adverse Effect.

 

(d)          Reserved.

 

(e)          Notice of Litigation and Judgments. The Borrower will give notice
to the Agent in writing within ten (10) Business Days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting the Borrower, any Guarantor or any of their respective
Subsidiaries or to which the Borrower, any Guarantor or any of their respective
Subsidiaries is or is to become a party involving an uninsured claim against the
Borrower, any Guarantor or any of their respective Subsidiaries that could
either reasonably be expected to cause a Default or could reasonably be expected
to have a Material Adverse Effect and stating the nature and status of such
litigation or proceedings. The Borrower will give notice to the Agent, in
writing, in form and detail reasonably satisfactory to the Agent and each of the
Lenders, within ten (10) days of any judgment not covered by insurance, whether
final or otherwise, against the Borrower, Guarantors or any of their respective
Subsidiaries in an amount in excess of $5,000,000.00.

 

 103 

 

 

(f)          Ground Lease. The Borrower will promptly notify the Agent in
writing of any material default by a Fee Owner in the performance or observance
of any of the terms, covenants and conditions on the part of a Fee Owner to be
performed or observed under a Ground Lease related to an Unencumbered Pool
Asset. The Borrower will promptly deliver to the Agent copies of all material
notices, certificates, requests, demands and other instruments received from or
given by a Fee Owner to the Borrower or a Subsidiary Guarantor under a Ground
Lease related to an Unencumbered Pool Asset.

 

(g)          ERISA. The Borrower will give notice to the Agent within ten (10)
Business Days after Borrower, Guarantors, any Unencumbered Property Subsidiary
or any ERISA Affiliate (i) gives or is required to give notice to the PBGC of
any “reportable event” (as defined in Section 4043 of ERISA) with respect to any
Guaranteed Pension Plan, Multiemployer Plan or Employee Benefit Plan, or knows
that the plan sponsor or plan administrator of any such plan has given or is
required to give notice of any such reportable event; (ii) gives a copy of any
notice of complete or partial withdrawal liability under Title IV of ERISA; or
(iii) receives a copy of any notice issued by the PBGC under Title IV or ERISA
of an intent to terminate or appoint a trustee to administer any such plan.

 

(h)          Notices of Default Under Leases. The Borrower will give notice to
the Agent in writing within ten (10) Business Days after the Borrower or any
Guarantor (i) receives written notice from a Tenant under a Lease (or any
guarantor of such Lease) of an Unencumbered Pool Asset of a material default by
the landlord under such Lease, or (ii) delivers a written notice to any Tenant
under a Lease (or any guarantor of such Lease) of an Unencumbered Pool Asset of
a payment or other material default by such Tenant under its Lease (or any
guarantor of such Lease).

 

(i)          Governmental Authority Notices. The Borrower will give notice to
the Agent within ten (10) Business Days of receiving any documents,
correspondence or notice from any Governmental Authority that regulates the
operation of any Unencumbered Pool Asset where such document, correspondence or
notice relates to threatened or actual change or development that would be
materially adverse to any Unencumbered Pool Asset, its Tenant or the Subsidiary
Guarantor that owns or leases such Unencumbered Pool Asset, or could reasonably
be expected to have a Material Adverse Effect on the Borrower or any other
Guarantor.

 

(j)          Notification of Lenders. Within five (5) Business Days after
receiving any notice under this §7.5, the Agent will forward a copy thereof to
each of the Lenders, together with copies of any certificates or other written
information that accompanied such notice.

 

§7.6         Existence; Maintenance of Properties.

 

(a)          Except as permitted under §§8.4 and 8.8, the Borrower and each
Guarantor will (i) preserve and keep in full force and effect their legal
existence in the jurisdiction of its incorporation or formation, (ii) will cause
each of their respective Subsidiaries that are not Guarantors to preserve and
keep in full force and effect their legal existence in the jurisdiction of its
incorporation or formation except where such failure has not had and could not
reasonably be expected to have a Material Adverse Effect, and (iii) in the event
the Borrower, any Guarantor or any Unencumbered Property Subsidiary is a limited
liability company, shall not, nor shall any of its members or managers, take any
action in furtherance of, or consummate, an LLC Division with respect to such
Person. Except as permitted under §§8.4 and 8.8, the Borrower and each Guarantor
will preserve and keep in full force all of their rights and franchises and
those of their respective Subsidiaries, the preservation of which is necessary
to the conduct of their business (except with respect to Subsidiaries of the
Borrower that are not Guarantors, where such failure has not had and could not
reasonably be expected to have a Material Adverse Effect). REIT shall at all
times comply with all requirements and Applicable Laws necessary to maintain
REIT Status and shall continue to receive REIT Status. The Borrower shall
continue to own directly or indirectly one hundred percent (100%) of the
Subsidiary Guarantors.

 

 104 

 

 

(b)          The Borrower and each Guarantor (i) will cause all of its
properties and those of its Subsidiaries used or useful in the conduct of its
business or the business of its Subsidiaries to be maintained and kept in good
condition, repair and working order in all material respects (ordinary wear and
tear excepted) and supplied with all necessary equipment, and (ii) will cause to
be made all necessary repairs, renewals, replacements, betterments and
improvements thereof (except to the extent such obligations are required to be
complied with by Tenants under the applicable Lease), except with respect to
Real Estate (other than the Unencumbered Pool Assets) to the extent that
noncompliance with such covenants could not reasonably be expected to have a
Material Adverse Effect; provided, that nothing contained in this §7.6(b) shall
be construed to limit the terms of §7.20(a)(ii).

 

§7.7         Insurance. The Borrower, the Guarantors and their respective
Subsidiaries (as applicable) will procure and maintain or cause to be procured
and maintained insurance covering the Borrower, the Guarantors and their
respective Subsidiaries (as applicable) and the Real Estate in such amounts and
against such risks and casualties as are customary for properties of similar
character and location, due regard being given to the type of improvements
thereon, their construction, location, use and occupancy; it being understood
and agreed that the foregoing shall not modify any obligation of a Tenant under
a Lease with regard to the placement and maintenance of insurance. The Borrower
shall pay all premiums on insurance policies.

 

§7.8         Taxes; Liens. The Borrower and the Guarantors will, and will cause
their respective Subsidiaries to, duly pay and discharge, or cause to be paid
and discharged, before the same shall become delinquent, all material taxes,
assessments and other governmental charges imposed upon them or upon the
Unencumbered Pool Assets or the other Real Estate, sales and activities, or any
part thereof, or upon the income or profits therefrom as well as all claims for
labor, materials or supplies that if unpaid might by law become a lien or charge
upon any of its property or other property of the Borrower, the Guarantors or
their respective Subsidiaries and all non-governmental assessments, levies,
maintenance and other charges, whether resulting from covenants, conditions and
restrictions or otherwise, water and sewer rents and charges assessments on any
water stock, utility charges and assessments and owner association dues, fees
and levies, provided that any such tax, assessment, charge or levy or claim need
not be paid if the validity or amount thereof shall currently be contested in
good faith by appropriate proceedings which shall suspend the collection thereof
with respect to such property and the Borrower or applicable Guarantor or
Subsidiary shall not be subject to any fine, suspension or loss of privileges or
rights by reason of such proceeding, neither such property nor any portion
thereof or interest therein would be in any danger of sale, forfeiture, loss or
suspension of operation by reason of such proceeding and the Borrower, such
Guarantor or any such Subsidiary shall have set aside on its books adequate
reserves in accordance with GAAP; and provided, further, that forthwith upon the
commencement of proceedings to foreclose any lien that may have attached as
security therefor, the Borrower, such Guarantor or any such Subsidiary either
(i) will provide a bond issued by a surety reasonably acceptable to the Agent
and sufficient to stay all such proceedings or (ii) if no such bond is provided,
will pay each such tax, assessment, charge or levy.

 

 105 

 

 

§7.9         Inspection of Properties and Books. The Borrower and the Guarantors
will, and will cause their respective Subsidiaries to, permit the Agent and the
Lenders, at the Borrower’s expense, upon reasonable prior notice, to visit and
inspect any of the properties of the Borrower, each Guarantor or any of their
respective Subsidiaries (subject to the rights of Tenants under their Leases and
provided that, except after an Event of Default, such visits and inspections
shall not include any intrusive or invasive environmental sampling, testing or
investigation), to examine the books of account of the Borrower, any Guarantor
and their respective Subsidiaries (and to make copies thereof and extracts
therefrom) and to discuss the affairs, finances and accounts of the Borrower,
any Guarantor and their respective Subsidiaries with, and to be advised as to
the same by, their respective officers, partners or members, all at such
reasonable times and intervals as the Agent or any Lender may reasonably
request, provided that so long as no Default or Event of Default shall then have
occurred and be continuing, the Borrower shall not be required to pay for such
visits and inspections. In the event that the Agent or a Lender shall visit and
inspect a property of a Subsidiary of the Borrower which is not a Guarantor,
such visit and inspection shall be made with a representative of the Borrower
(and the Borrower agrees to use reasonable efforts to make such representative
available). The Lenders shall use good faith efforts to coordinate such visits
and inspections so as to minimize the interference with and disruption to the
normal business operations of such Persons.

 

§7.10       Compliance with Laws, Contracts, Licenses, and Permits. The Borrower
and the Guarantors will, and will cause each of their respective Subsidiaries
to, and, to the extent permitted by the terms of the applicable Leases, will use
reasonable efforts to cause the Tenants of the Unencumbered Pool Assets to,
comply in all material respects (provided that the foregoing qualification shall
not limit other provisions of this Agreement) with (a) all Applicable Laws now
or hereafter in effect wherever its business is conducted (excluding all
Environmental Laws which are exclusively addressed in §8.6 below), (b) the
provisions of its corporate charter, partnership agreement, limited liability
company agreement or declaration of trust, as the case may be, and other
formation, governing or charter documents and bylaws, (c) all material
agreements and instruments to which it is a party or by which it or any of its
properties may be bound, (d) all applicable decrees, orders, and judgments, and
(e) all licenses and permits required by Applicable Laws (excluding all
Environmental Laws which are exclusively addressed in §8.6 below) for the
conduct of its business or the ownership, use or operation of its properties,
except where (x) in the case of any of the Borrower, any Guarantor or any Tenant
of any Unencumbered Pool Asset, failure to so comply with either clause (a),
(c), (d) or (e) would not result in the material non-compliance with the items
described in such clauses, and (y) with respect to any other Person, failure to
so comply with clause (a), (b), (c), (d) or (e), as the case may be, would not
reasonably be expected to have a Material Adverse Effect. If any authorization,
consent, approval, permit or license from any officer, agency or instrumentality
of any government shall become necessary or required in order that the Borrower,
any Guarantor or their respective Subsidiaries may fulfill any of its
obligations hereunder, the Borrower, such Guarantor or such Subsidiary will
promptly take or cause to be taken all reasonable steps necessary to obtain such
authorization, consent, approval, permit or license and furnish the Agent and
the Lenders with evidence thereof. The Borrower shall develop and implement such
programs, policies and procedures as are necessary to comply with the Patriot
Act (in all material respects) and shall promptly advise the Agent in writing in
the event that the Borrower shall determine that any investors in the Borrower
are in violation of such act.

 

 106 

 

 

§7.11       Further Assurances. The Borrower and each Guarantor will, and will
cause each of their respective Subsidiaries to, cooperate with the Agent and the
Lenders and execute such further instruments and documents as the Lenders or the
Agent shall reasonably request to carry out to their satisfaction the
transactions contemplated by this Agreement and the other Loan Documents.

 

§7.12       Limiting Agreements

 

(a)          Neither Borrower, the Guarantors nor any of their respective
Subsidiaries shall enter into, any agreement, instrument or transaction which
has or may have the effect of prohibiting or limiting Borrower’s, the
Guarantors’ or any of their respective Subsidiaries’ ability to pledge to Agent
any Unencumbered Pool Assets as security for the Obligations (provided that a
requirement to maintain a pool of unencumbered properties to support financial
covenants relating to other Unsecured Indebtedness permitted by this Agreement
shall not violate the foregoing covenant). Borrower will not take, and will not
permit the Guarantors or any of their respective Subsidiaries to take, any
action that would impair the right and ability of Borrower, the Guarantors and
their respective Subsidiaries to pledge such assets as security for the
Obligations without any such pledge after the date hereof causing or permitting
the acceleration (after the giving of notice or the passage of time, or
otherwise) of any other Indebtedness of Borrower, the Guarantors or any of their
respective Subsidiaries.

 

(b)          Borrower shall, upon demand, provide to the Agent such evidence as
the Agent may reasonably require to evidence compliance with this §7.12, which
evidence shall include, without limitation, copies of any agreements or
instruments which would in any way restrict or limit the Borrower’s, any
Guarantor’s or any Subsidiary’s ability to pledge Unencumbered Pool Assets as
security for Indebtedness, or which provide for the occurrence of a default
(after the giving of notice or the passage of time, or otherwise) if
Unencumbered Pool Assets are pledged in the future as security for Indebtedness
of the Borrower or any Guarantor.

 

§7.13       Reserved.

 

§7.14       Business Operations. REIT and its Subsidiaries shall operate their
respective businesses in substantially the same manner and in substantially the
same fields and lines of business as such business is now conducted and such
other lines of business that are reasonably related or incidental or ancillary
thereto and in compliance with the terms and conditions of this Agreement and
the Loan Documents. Neither REIT nor the Borrower will, or permit any of their
respective Subsidiaries to, directly or indirectly, engage in any line of
business other than the acquisition, ownership, operation and development of
primarily single-tenant net lease commercial income producing properties for
office, retail and industrial uses, and such other lines of business that are
reasonably related or incidental or ancillary thereto and in compliance with the
terms and conditions of this Agreement and the Loan Documents.

 

 107 

 

 

§7.15       Reserved.

 

§7.16       Reserved.

 

§7.17       Ownership of Real Estate. Without the prior written consent of the
Agent, all Real Estate and all interests (whether direct or indirect) of REIT or
the Borrower in any Real Estate assets now owned or leased or acquired or leased
after the date hereof shall be owned or leased directly by the Borrower or a
Wholly-Owned Subsidiary of the Borrower; provided, however that the Borrower
shall be permitted to own or lease interests in Real Estate through
non-Wholly-Owned Subsidiaries and Unconsolidated Affiliates of the Borrower as
permitted by §8.3(l).

 

§7.18       Distributions of Income to the Borrower. Subject to the last
sentence of this §7.18, the Borrower shall cause all of its Subsidiaries
(subject to the terms of any loan documents under which such Subsidiary is the
borrower or a guarantor, including, without limitation, any restrictions on
distributions of such Subsidiary set forth in instruments evidencing
property-level Secured Indebtedness of such Subsidiary) to promptly distribute
to the Borrower (but not less frequently than once each calendar quarter, unless
otherwise approved by the Agent), whether in the form of dividends,
distributions or otherwise, all profits, proceeds or other income relating to or
arising from its Subsidiaries’ use, operation, financing, refinancing, sale or
other disposition of their respective assets and properties after (a) the
payment by each Subsidiary of its debt service, operating expenses, any
non-U.S., U.S. federal, state and local taxes payable by such Subsidiary,
capital improvements and leasing commissions for such quarter, and (b) the
establishment of reasonable reserves for the payment of (i) operating expenses
not paid on at least a quarterly basis, (ii) capital improvements and tenant
improvements to be made to such Subsidiary’s assets and properties approved by
such Subsidiary in the course of its business consistent with its past practices
and (iii) any non-U.S., U.S. federal, state and local taxes payable by such
Subsidiary, (c) with respect to any Subsidiary which is a taxable REIT
subsidiary, retention of such funds as REIT may reasonably determine to the
extent that such distribution could reasonably be expected to affect the REIT’s
ability to satisfy the income tests in Section 856(c) of the Code, and (d) with
respect to Subsidiaries not organized under the laws of a political subdivision
of the United States, retention of such funds as are necessary to comply with
applicable legal restrictions, to preserve tax status, or otherwise to address
currency exchange or other operating business issues as reasonably determined by
the officers of the REIT. Neither the Borrower, the Guarantors or any of their
Subsidiaries shall enter into any agreement that limits the ability of any
Subsidiary to make a dividend or distribution payment to the Borrower or any
Guarantor or to otherwise transfer any property to the Borrower or any
Guarantor, provided, however, that this sentence shall not prohibit (x) any
negative pledge incurred or provided in favor of any holder of Secured
Indebtedness permitted under §8.1(h) and §8.1(i) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness, and (y) any negative pledge or other such restriction on the
making of dividend or distribution payments in the definitive documentation of
any Unsecured Indebtedness that is not more onerous, when taken as a whole, than
the terms of this Agreement, taken as a whole. Notwithstanding anything to the
contrary contained in this §7.18, any Subsidiary of Borrower not organized under
the laws of a political subdivision of the United States shall not be required
to make any distributions to the Borrower pursuant to this §7.18 (and Borrower
shall have no obligation under this §7.18 to cause such Subsidiary to make any
such distribution to Borrower), except upon the occurrence and during the
continuance of a Default or an Event of Default, in which event, after
consultation with the Agent, Borrower shall cause each such Subsidiary to
promptly make distributions to Borrower in accordance with the first sentence of
this §7.18 (with the first of such distributions occurring no later than ten
(10) Business Days after Agent directs Borrower to cause such distributions to
be made).

 

 108 

 

 

§7.19       Plan Assets. The Borrower, the Guarantors and each of their
respective Subsidiaries will do, or cause to be done, all things necessary to
ensure that none of its Real Estate will be deemed to be Plan Assets at any
time.

 

§7.20       Unencumbered Pool Assets.

 

(a)          The Eligible Real Estate included as Unencumbered Pool Assets and
in the calculation of the Unencumbered Pool Aggregate Asset Value shall at all
times satisfy all of the following conditions (unless otherwise permitted
pursuant to §7.20(b)):

 

(i)          the Eligible Real Estate shall be owned one hundred percent (100%)
in fee simple, or leased under a Ground Lease as to which no Ground Lease
Default has occurred, by the Borrower or a Subsidiary Guarantor, in each case
free and clear of all Liens other than the Liens permitted in §8.2(i), (iv) and
(ix), and such Eligible Real Estate shall not have applicable to it any
restriction which prohibits or purports to prohibit the sale, pledge, transfer,
mortgage or assignment of such Eligible Real Estate, or the creation or
assumption of any Lien on such Eligible Real Estate or interest therein as
security for the Obligations (including any restrictions contained in any
applicable organizational documents or any other instrument or agreement (other
than a Loan Document)) (any such restriction, a “Negative Pledge”);

 

(ii)         none of the Eligible Real Estate shall have any material title,
survey, environmental, structural or other defects that would give rise to a
materially adverse effect as to the value, use of or ability to sell or
refinance such property, and all representations and warranties with respect to
such Eligible Real Estate shall be true and correct in all material respects
(without giving effect to any knowledge qualifier with respect to any such
representation or warranty set forth in §6.19);

 

(iii)        if such Eligible Real Estate is owned or leased by an Unencumbered
Property Subsidiary, (a) the only asset of such Subsidiary shall be the Eligible
Real Estate included as an Unencumbered Pool Asset and any furniture, fixtures,
equipment and cash related to, or used in the ordinary operation of, such
Eligible Real Estate, (b) Borrower shall directly or indirectly own 100% of all
Equity Interests (including all economic, beneficial and voting interests) in
such Unencumbered Property Subsidiary, any and all intermediate entities shall
be Subsidiary Guarantors to the extent required by this Agreement, and no direct
or indirect ownership or other interests or rights of Borrower in any such
Unencumbered Property Subsidiary shall be subject to any Lien (other than Liens
permitted pursuant to §8.2(i)(A)) or any Negative Pledge, and (c) without
limiting the ability of such Unencumbered Property Subsidiary to guaranty
Unsecured Indebtedness otherwise permitted hereunder, such Unencumbered Property
Subsidiary shall not be a borrower, primary obligor or guarantor with respect to
any other Indebtedness;

 

 109 

 

 

(iv)        such Eligible Real Estate shall be self-managed by the Borrower or
the Subsidiary Guarantor or by a Property Manager pursuant to a Management
Agreement;

 

(v)         no more than fifteen percent (15.0%) of the Unencumbered Pool
Aggregate Asset Value shall be attributable to one Unencumbered Pool Asset (or
twenty percent (20.0%) if the sole Tenant thereof is an Investment Grade
Tenant), provided that any excess Unencumbered Asset Value attributable to such
Unencumbered Pool Asset above such limit shall not, by itself, constitute a
Default or Event of Default, but such excess shall be excluded from the
calculation of Unencumbered Pool Aggregate Asset Value;

 

(vi)        No more than fifteen percent (15.0%) of the Unencumbered Pool
Aggregate Asset Value shall be subject to Ground Leases, provided that any
excess Unencumbered Asset Value attributable to such Unencumbered Pool Asset(s)
above such limit shall not, by itself, constitute a Default or Event of Default,
but such excess shall be excluded from the calculation of Unencumbered Pool
Aggregate Asset Value;

 

(vii)       No more than twenty percent (20.0%) of the Unencumbered Pool
Aggregate Asset Value shall be attributable to the same Tenant or its Affiliates
(or twenty-five percent (25.0%) if such Tenant is an Investment Grade Tenant),
provided that any excess Unencumbered Asset Value attributable to such
Unencumbered Pool Asset(s) above such limit shall not, by itself, constitute a
Default or Event of Default, but such excess shall be excluded from the
calculation of Unencumbered Pool Aggregate Asset Value;

 

(viii)      no more than twenty-five percent (25.0%) of the Unencumbered Pool
Aggregate Asset Value shall be attributable to any single MSA, provided that any
excess Unencumbered Asset Value attributable to such Unencumbered Pool Asset(s)
above such limit shall not, by itself, constitute a Default or Event of Default,
but such excess shall be excluded from the calculation of Unencumbered Pool
Aggregate Asset Value;

 

(ix)         At least forty percent (40.0%) of the Unencumbered Pool Aggregate
Asset Value shall be attributable to Investment Grade Tenants, provided that any
shortfall to such requirement shall not, by itself, constitute a Default or
Event of Default, but Unencumbered Asset Value attributable to Unencumbered Pool
Assets not leased to Investment Grade Tenants shall instead be reduced such
that, after giving effect to such reduction, forty percent (40.0%) of the
Unencumbered Pool Aggregate Asset Value shall be attributable to Investment
Grade Tenants;

 

(x)          the Eligible Real Estate included as Unencumbered Pool Assets shall
at all times have in the aggregate a weighted average remaining lease term
(calculated by weighting the remaining lease term of each such Eligible Real
Estate (without regard to any extension options at the tenant’s discretion) by
the Unencumbered Asset Value attributable to such Eligible Real Estate) of not
less than five (5) years; provided, however, that the foregoing requirement
shall not be applicable at any time REIT has obtained and is maintaining an
Investment Grade Rating from at least two (2) Rating Agencies;

 

 110 

 

 

(xi)         No more than five percent (5.0%) of the Unencumbered Pool Aggregate
Asset Value shall be attributable to Unencumbered Pool Assets that are “dark”
(i.e., not being operated by the applicable Tenant (including any subtenant
thereof) and in respect of which the applicable Tenant is paying in full the
rent and other amounts due under its Lease for such Unencumbered Pool Asset and
is in compliance with its other material obligations under its Lease), provided
that any excess Unencumbered Asset Value attributable to such Unencumbered Pool
Asset(s) above such limit shall not, by itself, constitute a Default or Event of
Default, but such excess shall be excluded from the calculation of Unencumbered
Pool Aggregate Asset Value;

 

(xii)        No more than fifteen percent (15.0%) of the Unencumbered Pool
Aggregate Asset Value shall be attributable to Unencumbered Pool Assets located
in Approved Foreign Countries, provided that any excess Unencumbered Asset Value
attributable to such Unencumbered Pool Asset(s) above such limit shall not, by
itself, constitute a Default or Event of Default, but such excess shall be
excluded from the calculation of Unencumbered Pool Aggregate Asset Value;

 

(xiii)       there shall be at all times at least sixty-five (65) Unencumbered
Pool Assets included in the calculation of Unencumbered Pool Aggregate Asset
Value and the Unencumbered Pool Aggregate Asset Value shall be at least Six
Hundred Million Dollars ($600,000,000);

 

(xiv)      the Borrower shall have delivered to the Agent (A) a written request
to include such Eligible Real Estate as an Unencumbered Pool Asset, (B) the
Eligible Real Estate Qualification Documents, and such Eligible Real Estate
Qualification Documents shall have been approved by the Agent (in its reasonable
discretion); provided, with respect to the initial Unencumbered Pool Assets set
forth on Schedule 1.2 attached hereto, that the Eligible Real Estate
Qualification Documents required to be delivered pursuant to this clause (xiv)
shall be deemed to be the “Eligible Real Estate Qualification Documents”
delivered pursuant to the Existing Credit Agreement and Agent hereby confirms
its approval of the same, (C) a certification by the chief financial officer of
REIT that such Real Estate qualifies as Eligible Real Estate and as to the
matters covered under §7.20(a)(i)-(xiii) in the form of Exhibit “K” hereto (an
“Unencumbered Pool Asset Certificate”), and (D) such other information as the
Agent may reasonably require with respect to such Eligible Real Estate,
including, but not limited to, any information required by the Agent to
determine the Unencumbered Asset Value attributable to such Eligible Real Estate
and compliance with this §7.20; and

 

(xv)       such Eligible Real Estate shall not have been excluded from the
calculation of the Unencumbered Pool Aggregate Asset Value pursuant to §7.20(c),
§7.20(d) or §7.20(e).

 

(b)          Notwithstanding the foregoing, in the event any Real Estate does
not qualify as an Eligible Real Estate or satisfy the requirements of §7.20(a),
such Real Estate shall be included in the calculation of the Unencumbered Pool
Aggregate Asset Value so long as the Agent shall have received the prior written
consent of each of the Majority Lenders to the inclusion of such Real Estate in
the calculation of the Unencumbered Pool Aggregate Asset Value, and no Default
or Event of Default shall arise hereunder solely as a result of such Real Estate
failing to satisfy the specific requirements of Eligible Real Estate or §7.20(a)
which initially disqualified such Real Estate from being included in the
calculation of the Unencumbered Pool Aggregate Asset Value pursuant to §7.20(a).
It is agreed and understood that any Real Estate included in the calculation of
the “Unencumbered Pool Aggregate Asset Value” pursuant to §7.20(b) of the
Existing Credit Agreement which is included in such calculation immediately
prior to the Closing Date shall continue to be included in the calculation of
the Unencumbered Pool Aggregate Asset Value hereunder on the Closing Date so
long as such Real Estate continues to satisfy the requirements of Eligible Real
Estate and §7.20(a) hereof, except for such requirements which initially
disqualified such Real Estate from being included in the calculation of the
Unencumbered Pool Aggregate Asset Value under the Existing Credit Agreement.

 

 111 

 

 

(c)          In the event that all or any material portion of any Unencumbered
Pool Asset included in the calculation of the Unencumbered Pool Aggregate Asset
Value shall be damaged in any material respect or taken by condemnation, then
such property shall no longer be included in the calculation of the Unencumbered
Pool Aggregate Asset Value unless and until (i) any damage to such real estate
is repaired or restored, such real estate becomes fully operational and the
Agent shall receive evidence satisfactory to the Agent of the value of such real
estate following such repair or restoration (both at such time and
prospectively) or (ii) the Agent shall receive evidence reasonably satisfactory
to the Agent that the value of such real estate (both at such time and
prospectively) shall not be materially adversely affected by such damage or
condemnation. In the event that such damage or condemnation only partially
affects such Unencumbered Pool Asset included in the calculation of the
Unencumbered Pool Aggregate Asset Value, then the Agent may in good faith reduce
the Unencumbered Asset Value attributable thereto based on such damage until
such time as the Agent receive evidence satisfactory to the Agent that the value
of such real estate (both at such time and prospectively) shall no longer be
materially adversely affected by such damage or condemnation.

 

(d)          Upon any asset ceasing to qualify to be included as an Unencumbered
Pool Asset, such asset shall no longer be included in the calculation of the
Unencumbered Pool Aggregate Asset Value unless otherwise approved in writing by
the Majority Lenders. Within five (5) Business Days after becoming aware of any
such disqualification, the Borrower shall deliver to the Agent a certificate
reflecting such disqualification, together with the identity of the disqualified
asset, a statement as to whether any Default or Event of Default arises as a
result of such disqualification, and a calculation of the Unencumbered Asset
Value attributable to such asset. Simultaneously with the delivery of the items
required pursuant above, the Borrower shall deliver to the Agent an updated
Unencumbered Pool Certificate demonstrating, after giving effect to such removal
or disqualification, compliance with the conditions and covenants contained in
§§7.20, 9.3 and 9.4.

 

(e)          In addition, the Borrower may voluntarily remove any Real Estate
from the calculation of the Unencumbered Pool Aggregate Asset Value by
delivering to the Agent, no later than five (5) Business Days prior to date on
which such removal is to be effected, notice of such removal, together with a
statement that no Default or Event of Default then exists or would, upon the
occurrence of such event or with passage of time, result from such removal, the
identity of the Unencumbered Pool Asset being removed, and a calculation of the
Unencumbered Asset Value attributable to such Unencumbered Pool Asset.
Simultaneously with the delivery of the items required pursuant above, the
Borrower shall deliver to the Agent a pro forma Compliance Certificate and
Unencumbered Pool Certificate demonstrating, after giving effect to such removal
or disqualification, compliance with the covenants contained in §7.20, §9.3 and
§9.4.

 

 112 

 

 

§7.21       Management. The Borrower shall not and shall not permit any
Subsidiary Guarantor to enter into any Management Agreement with a manager other
than Property Manager after the date hereof for any Unencumbered Pool Asset
without the prior written consent of the Agent (which shall not be unreasonably
withheld, conditioned or delayed).

 

§7.22       Beneficial Ownership. Promptly following any change in beneficial
ownership of the Borrower that would render any statement in an existing
Beneficial Ownership Certification untrue or inaccurate, the Borrower shall
furnish to the Agent (for further delivery by the Agent to the Lenders in
accordance with its customary practice) an updated Beneficial Ownership
Certification for the Borrower.

 

§7.23       Sanctions Laws and Regulations. The Borrower shall not, directly or
indirectly, use the proceeds of the Loans or any Letter of Credit or lend,
contribute or otherwise make available such proceeds to any Guarantor,
Subsidiary, Unconsolidated Affiliate or other Person (i) to fund any activities
or business of or with any Designated Person, or in any country or territory,
that at the time of such funding is itself the subject of territorial sanctions
under applicable Sanctions Laws and Regulations, (ii) in any manner that would
result in a violation of applicable Sanctions Laws and Regulations by any party
to this Agreement, or (iii) in any manner that would cause the Borrower, the
Guarantors or any of their respective Subsidiaries to violate the United States
Foreign Corrupt Practices Act. None of the funds or assets of the Borrower or
Guarantors that are used to pay any amount due pursuant to this Agreement shall
constitute funds obtained from transactions with or relating to Designated
Persons or countries which are themselves the subject of territorial sanctions
under applicable Sanctions Laws and Regulations. Borrower shall maintain
policies and procedures designed to achieve compliance with Sanctions Laws and
Regulations.

 

§8.          NEGATIVE COVENANTS.

 

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any of the Lenders has any obligation to make any Loans
or issue any Letter of Credit:

 

§8.1         Restrictions on Indebtedness. The Borrower will not, and will not
permit any Guarantor or their respective Subsidiaries to, create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness other than:

 

(a)          Indebtedness to the Lenders arising under any of the Loan
Documents;

 

(b)          Indebtedness to the Lender Hedge Providers in respect of any Hedge
Obligations;

 

(c)          current liabilities of the Borrower, the Guarantors or their
respective Subsidiaries incurred in the ordinary course of business but not
incurred through (i) the borrowing of money, or (ii) the obtaining of credit
except for credit on an open account basis customarily extended and in fact
extended in connection with normal purchases of goods and services;

 

 113 

 

 

(d)          Indebtedness in respect of taxes, assessments, governmental charges
or levies and claims for labor, materials and supplies to the extent that
payment therefor shall not at the time be required to be made in accordance with
the provisions of §7.8;

 

(e)          Indebtedness in respect of judgments only to the extent, for the
period and for an amount not resulting in an Event of Default;

 

(f)          endorsements for collection, deposit or negotiation and warranties
of products or services, in each case incurred in the ordinary course of
business;

 

(g)          subject to the provisions of §9, Indebtedness of the REIT, the
Borrower, International Holdco, Global II Holdco, Global II International Holdco
or any other Subsidiary of Borrower (other than a Subsidiary of Borrower which
is a Guarantor or an Unencumbered Property Subsidiary) in respect of Derivatives
Contracts that are entered into in the ordinary course of business and not for
speculative purposes; and

 

(h)          subject to the provisions of §9, (i) Non-Recourse Indebtedness that
is secured by Real Estate (other than the Unencumbered Pool Assets or interest
therein) and related assets (and guaranties of Non-Recourse Exclusions with
respect to such Indebtedness), and (ii) Secured Recourse Indebtedness (and
guaranties of such Indebtedness), provided that no such Secured Recourse
Indebtedness shall be secured by any Unencumbered Pool Asset or interest
therein; and

 

(i)          subject to the provisions of §9, Unsecured Indebtedness (and
guaranties of such Indebtedness) (in each case, other than Indebtedness of the
type included in clause (f) above) of REIT and its Subsidiaries.

 

Notwithstanding anything in this Agreement to the contrary, (i) none of the
Indebtedness described in §8.1(h) above shall have any of the Unencumbered Pool
Assets or any interest therein or any direct or indirect ownership interest in
the Borrower, any Subsidiary Guarantor or the Unencumbered Property Subsidiary
owning such asset as collateral, and (ii) none of the Subsidiaries of Borrower
which directly or indirectly own or lease an Unencumbered Pool Asset (including,
without limitation, any Unencumbered Property Subsidiary) shall create, incur,
assume, guarantee or be or remain liable, contingently or otherwise, with
respect to any Indebtedness (including, without limitation, pursuant to any
conditional or limited guaranty or indemnity agreement creating liability with
respect to usual and customary exclusions from the non-recourse limitations
governing the Non-Recourse Indebtedness of any Person, or otherwise) other than
Indebtedness described in §§8.1(a), 8.1(b), 8.1(c), 8.1(d), 8.1(e), 8.1(f) or
8.1(i) and, solely with respect to International Holdco, Global II Holdco and
Global II International Holdco, 8.1(h) above (provided that such Indebtedness
shall not be secured by an Unencumbered Pool Asset, any asset related thereto or
any interest therein, nor any direct or indirect interest of the Borrower, any
Guarantor or any of their respective Subsidiaries in any Unencumbered Property
Subsidiary), and (iii) REIT shall not create, incur, assume, guarantee or be or
remain liable, contingently or otherwise, with respect to any Indebtedness
(including, without limitation, pursuant to any conditional or limited guaranty
or indemnity agreement creating liability with respect to usual and customary
exclusions from the non-recourse limitations governing the Non-Recourse
Indebtedness of any Person, or otherwise) other than Indebtedness described in
§§8.1(a)-(g) and (i) above and, solely with respect to REIT providing unsecured
guaranties of such Indebtedness, the Indebtedness described in §8.1(h) above.

 

 114 

 

 

§8.2         Restrictions on Liens, Etc. The Borrower will not, and will not
permit any Guarantor or their respective Subsidiaries to create or incur or
suffer to be created or incurred or to exist any Lien upon any of their
respective property or assets of any character whether now owned or hereafter
acquired, or upon the income or profits therefrom; provided that notwithstanding
anything to the contrary contained herein, the Borrower, any Guarantor or any
such Subsidiary may create or incur or suffer to be created or incurred or to
exist:

 

(i)          Liens on properties to secure (A) taxes, assessments and other
governmental charges (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or, (B) claims for
labor, material or supplies incurred in the ordinary course of business in
respect of obligations not then delinquent or which are being contested as
permitted under this Agreement;

 

(ii)         Liens on assets other than (A) Eligible Real Estate, (B)
Unencumbered Pool Assets, or (C) any direct or indirect interest of the
Borrower, any Guarantor or any Subsidiary of the Borrower in any Unencumbered
Property Subsidiary in respect of judgments permitted by §8.1(e); provided that
the foregoing shall not prohibit, in the case of any asset referenced in
subclauses (A), (B) or (C) above of this §8.2(ii), a Lien resulting from a
judgment otherwise permitted by §8.1(e);

 

(iii)        deposits or pledges made in connection with, or to secure payment
of, workers’ compensation, unemployment insurance, old age pensions or other
social security obligations;

 

(iv)        encumbrances on properties consisting of easements, rights of way,
zoning restrictions, leases and other occupancy agreements, restrictions on the
use of real property and defects and irregularities in the title thereto,
landlord’s or lessor’s liens under leases to which the Borrower, an Unencumbered
Property Subsidiary or a Subsidiary of any such Person is a party, and other
minor non-monetary liens or encumbrances none of which interferes materially
with the use of the property affected in the ordinary conduct of the business of
the Borrower, the Subsidiary Guarantors or their respective Subsidiaries, which
defects do not individually or in the aggregate have a materially adverse effect
on the business of the Borrower, any Subsidiary Guarantor or any Unencumbered
Property Subsidiary individually, or on the Unencumbered Pool Assets;

 

(v)         Liens on assets or interests therein (but excluding (A) the
Unencumbered Pool Assets, any asset related thereto or any interest therein, (B)
Eligible Real Estate, or (C) any direct or indirect interest of the Borrower,
Guarantors or any of their respective Subsidiaries in any Unencumbered Property
Subsidiary) to secure Secured Indebtedness of Subsidiaries of the Borrower
permitted by §8.1(h);

 

 115 

 

 

(vi)        rights of setoff or bankers’ liens upon deposits of cash in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business;

 

(vii)       Liens of Capitalized Leases;

 

(viii)      Liens securing obligations in the nature of the performance of bids,
trade contracts and leases (other than Indebtedness), statutory obligations,
surety bonds (other than bonds related to judgments or litigation), performance
bonds and other obligations of a like nature incurred in the ordinary course of
business; and

 

(ix)         Liens arising under any of the Loan Documents securing the
Obligations and the Hedge Obligations.

 

Notwithstanding anything in this Agreement to the contrary, (A)(i) no Subsidiary
of Borrower which directly or indirectly owns or leases an Unencumbered Pool
Asset (including, without limitation, an Unencumbered Property Subsidiary) shall
create or incur or suffer to be created or incurred or to exist any Lien other
than Liens contemplated in §§8.2(i), (iv), (vi) and (ix) and, solely with
respect to International Holdco, Global II Holdco and Global II International
Holdco, §8.2(v) above, and (ii) REIT shall not create or incur, nor suffer to be
created or incurred, nor permit to exist any Lien other than Liens contemplated
in §§8.2(i), (ii), (iii), (vi), and (ix); and (B) the Borrower shall not create
or incur, nor suffer to be created or incurred, nor permit to exist any Lien on
any legal, equitable or beneficial interest of the Borrower in any Subsidiary of
Borrower which directly or indirectly owns or leases an Unencumbered Pool Asset
(including, without limitation, an Unencumbered Property Subsidiary), including,
without limitation, any Distributions or rights to Distributions on account
thereof.

 

§8.3         Restrictions on Investments. Neither the Borrower will, nor will it
permit any Guarantor or any of its Subsidiaries to, make or permit to exist or
to remain outstanding any Investment except Investments:

 

(a)          in marketable direct or guaranteed obligations of the United States
of America that mature within one (1) year from the date of purchase by the
Borrower or its Subsidiary;

 

(b)          in marketable direct obligations of any of the following: Federal
Home Loan Mortgage Corporation, Student Loan Marketing Association, Federal Home
Loan Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;

 

(c)          in demand deposits, certificates of deposit, bankers acceptances
and time deposits of United States banks having total assets in excess of
$100,000,000.00;

 

(d)          in commercial paper assigned the highest rating by two (2) or more
national credit rating agencies and maturing not more than ninety (90) days from
the date of creation thereof;

 

 116 

 

 

(e)          in bonds or other obligations having a short term unsecured debt
rating of not less than A-1+ by S&P and P-1+ by Moody’s and having a long term
debt rating of not less than A by S&P and A1 by Moody’s issued by or by
authority of any state of the United States, any territory or possession of the
United States, including the Commonwealth of Puerto Rico and agencies thereof,
or any political subdivision of any of the foregoing;

 

(f)          in repurchase agreements having a term not greater than ninety (90)
days and fully secured by securities described in the foregoing §8.3(a), 8.3(b)
or 8.3(c) with banks described in the foregoing §8.3(c) or with financial
institutions or other corporations having total assets in excess of
$500,000,000.00;

 

(g)          in shares of so-called “money market funds” registered with the SEC
under the Investment Company Act of 1940 which maintain a level per-share value,
invest principally in investments described in the foregoing §§8.3(a) through
8.3(f) and have total assets in excess of $50,000,000.00;

 

(h)          consisting of the acquisition of fee or leasehold interests by the
Borrower or its Subsidiaries in (i) Real Estate which is developed as
single-tenant properties for office, retail and industrial uses located in the
United States of America or an Approved Foreign Country and businesses and
investments incidental thereto, and (ii) subject to the restrictions set forth
in this §8.3, the acquisition of Land Assets to be developed for the foregoing
purpose;

 

(i)          by the Borrower and its Wholly-Owned Subsidiaries in Subsidiaries
that are directly or indirectly one hundred percent (100%) owned by such Person
or jointly with the Borrower or its Wholly-Owned Subsidiaries;

 

(j)          in Land Assets, provided that the aggregate Investment therein
shall not exceed five percent (5%) of Consolidated Total Asset Value;

 

(k)          in (i) Mortgage Note Receivables secured by properties of the type
described in §8.3(h)(i) and (ii) mezzanine notes and other promissory notes
secured by properties of the type described in §8.3(h)(i) or Equity Interests of
Persons holding such properties, provided that the aggregate Investment under
this clause (k) shall not exceed ten percent (10%) of Consolidated Total Asset
Value;

 

(l)          in non-Wholly-Owned Subsidiaries and Unconsolidated Affiliates to
purchase properties of the type described in §8.3(h)(i), provided that the
aggregate Investment therein shall not exceed fifteen percent (15%) of
Consolidated Total Asset Value;

 

(m)          in Development Properties for properties of the type described in
§8.3(h)(i), provided that the aggregate construction and development budget for
Development Properties (including land) shall not exceed five percent (5%) of
Consolidated Total Asset Value;

 

(n)          consisting of advances to officers, directors and employees of
Borrower and Subsidiaries for travel, entertainment, relocation and analogous
ordinary business purposes;

 

 117 

 

 

(o)          in connection with a merger, consolidation or stock acquisition
pursuant to §8.4, (i) made in the ordinary course of business and subject to the
other investment limits contained in this §8.3, constituting all of the Equity
Interests of any Person the assets of which (other than immaterial assets)
constitute real property assets and which Investments do not constitute or
include the assumption of Indebtedness of such Person or a guarantee of
Indebtedness of such Person (in each case other than Non-Recourse Indebtedness)
or (ii) all of the Equity Interests in any other Person so long as (A) unless
the assets of such Person (other than immaterial assets) constitute real
property assets, Borrower shall have given the Agent and the Lenders at least 30
days’ prior written notice of such Investment; (B) immediately prior thereto,
and immediately thereafter and after giving effect thereto, no Default or Event
of Default has occurred or would result therefrom and (C) prior to consummating
such Investment, Borrower shall have delivered to the Agent for distribution to
each of the Lenders a Compliance Certificate, calculated on a pro forma basis
based on information then available to the Borrower, evidencing the continued
compliance by the Borrower and Guarantors with the terms and conditions of this
Agreement and the other Loan Documents, including, without limitation, the
financial covenants contained in §9, after giving effect to such Investment;

 

(p)          in readily marketable common shares, preferred shares or senior
notes issued by publicly traded companies (which Investments may be made through
mutual funds);

 

(q)          in other Cash Equivalents;

 

(r)          other short term liquid Investments approved in writing by the
Agent; and

 

(s)          guaranties of Indebtedness of Borrower, Guarantors or any of their
respective Subsidiaries permitted under §8.1 .

 

Notwithstanding the foregoing, in no event shall the aggregate value of the
holdings of the Borrower, any Guarantor and their Subsidiaries in the
Investments described in §8.3(k), (l) and (p) exceed twenty percent (20%) of
Consolidated Total Asset Value at any time.

 

For the purposes of this §8.3, the Investment of REIT or any of its Subsidiaries
in any non-Wholly-Owned Subsidiaries and Unconsolidated Affiliates will equal
(without duplication) the sum of (i) such Person’s pro rata share of Development
Property of their non-Wholly-Owned Subsidiaries and Unconsolidated Affiliates,
plus (ii) such Person’s pro rata share of their non-Wholly-Owned Subsidiaries
and Unconsolidated Affiliates’ Investment in Land Assets; plus (iii) such
Person’s pro rata share of any other Investments valued at the lower of GAAP
book value or market value.

 

 118 

 

 

§8.4         Merger, Consolidation. Other than with respect to or in connection
with any disposition permitted under §8.8, the Borrower will not nor will it
permit the Guarantors or any of their respective Subsidiaries to dissolve,
liquidate, dispose of (including, without limitation, by way of an LLC Division)
all or substantially all of its assets or business, merge, reorganize,
consolidate or enter into any other business combination to effect any asset
acquisition, stock acquisition or other acquisition individually or in a series
of transactions which may have a similar effect as any of the foregoing, in each
case without the prior written consent of the Agent and the Majority Lenders.
Notwithstanding the foregoing, so long as no Default or Event of Default has
occurred and is continuing immediately before and after giving effect thereto,
the following shall be permitted without the consent of the Agent or any Lender:
(i) the merger or consolidation of one or more of the Subsidiaries of the
Borrower with and into the Borrower (it being understood and agreed that in any
such event the Borrower, as applicable, will be the surviving Person), (ii) the
merger or consolidation of two or more Subsidiaries of the Borrower; provided
that no such merger or consolidation shall involve any Subsidiary Guarantor, an
Unencumbered Property Subsidiary or a Subsidiary that in either case directly or
indirectly owns an Unencumbered Pool Asset unless such Subsidiary Guarantor,
Unencumbered Property Subsidiary or other Subsidiary that in either case
directly or indirectly owns an Unencumbered Pool Asset, as applicable, will be
the surviving Person, (iii) the liquidation or dissolution of any Subsidiary of
the Borrower that does not own, directly or indirectly, any Unencumbered Pool
Assets so long as such Subsidiary is not a Guarantor (or if such Subsidiary is a
Guarantor, so long as the Borrower and such Subsidiary comply with the
provisions of §5.3), (iv) the merger or consolidation of a Subsidiary Guarantor
into (A) REIT or Borrower, provided that REIT or Borrower, as applicable, shall
be the continuing or surviving Person, (B) another Subsidiary Guarantor, or (C)
any other Person, directly or indirectly or as contemplated in §8.3(o), subject
to compliance with the terms of this Agreement and provided that, if it owns an
Unencumbered Pool Asset and is not the surviving entity, then Borrower has
complied with §7.20(e) to remove such Unencumbered Pool Asset from being
included in the calculation of the Unencumbered Pool Aggregate Asset Value; and
(v) the merger or consolidation, directly or indirectly or as contemplated in
§8.3(o), of REIT or Borrower with any other Person so long as (X) REIT or
Borrower, as applicable, shall be the continuing and surviving Person; (Y)
Borrower shall have given the Agent and the Lenders at least 30 days’ prior
written notice of such consolidation or merger; and (Z) Borrower shall have
delivered to the Agent for distribution to each of the Lenders a Compliance
Certificate, calculated on a pro forma basis based on information then available
to the Borrower, evidencing the continued compliance by the Borrower and
Guarantors with the terms and conditions of this Agreement and the other Loan
Documents, including, without limitation, the financial covenants contained in
§9, after giving effect to such consolidation or merger, together with any
documentation and information reasonably requested by the Lenders in connection
with “know your customer” laws or policies. Nothing in this §8.4 shall prohibit
the dissolution of a Subsidiary which has disposed of its assets in accordance
with this Agreement. A Subsidiary of the Borrower may sell all of its assets
(and may effectuate such sale by merger or consolidation with another Person,
with such other Person being the surviving entity) subject to compliance with
the terms of this Agreement (including, without limitation, §§5.3 and 8.8), and
after any such permitted sale, may dissolve.

 

§8.5         Sale and Leaseback. The Borrower and the Guarantors will not, and
will not permit their respective Subsidiaries, to enter into any arrangement,
directly or indirectly, whereby the Borrower, any Guarantor or any such
Subsidiary shall sell or transfer any Real Estate owned by it in order that then
or thereafter the Borrower or any such Subsidiary shall lease back such Real
Estate without the prior written consent of Agent, such consent not to be
unreasonably withheld.

 

 119 

 

 

§8.6         Compliance with Environmental Laws. The Borrower and the Guarantors
will, and will cause each of their respective Subsidiaries to, and, to the
extent permitted by the terms of the applicable Leases, will use reasonable
efforts to cause the Tenants of the Unencumbered Pool Assets to, comply in all
material respects (provided that the foregoing qualification shall not limit
other provisions of this Agreement) with (a) all Environmental Laws, and (b) all
licenses and permits required by applicable Environmental Laws for the conduct
of its business or the ownership, use or operation of its properties, except, in
each case under this §8.6, (i) with respect to any Real Estate that is not an
Unencumbered Pool Asset, where such non-compliance does not have and could not
reasonably be expected to have a Material Adverse Effect, and (ii) with respect
to any Unencumbered Pool Asset included in the calculation of Unencumbered Pool
Aggregate Asset Value where such non-compliance does not have and could not
reasonably be expected, when taken with other matters covered by §6.19 or this
§8.6, to result in liability, clean-up, remediation, containment, correction or
other costs to Borrower or any Guarantor or any of their respective Subsidiaries
individually or in the aggregate with other Unencumbered Pool Assets in excess
of $10,000,000.00 or materially adversely affect the operation of or ability to
use such property or the health and safety of the tenants or other occupants of
such property; provided, that Borrower shall diligently use commercially
reasonable efforts to pursue corrective, remedial and other actions required to
bring such Unencumbered Pool Asset into compliance with applicable Environmental
Laws. None of the Borrower nor any Guarantor will, nor will any of them permit
any of their respective Subsidiaries or any other Person to, do any of the
following: (a) use any of the Real Estate or any portion thereof as a facility
for the generation, handling, processing, storage or disposal of Hazardous
Substances, except for quantities of Hazardous Substances used in the ordinary
course of operating office, retail or industrial properties as permitted under
this Agreement and in material compliance with all applicable Environmental
Laws, (b) cause or permit to be located on any of the Real Estate any
underground tank or other underground storage receptacle for Hazardous
Substances except in compliance with applicable Environmental Laws, (c) generate
any Hazardous Substances on any of the Real Estate except in compliance with
applicable Environmental Laws, (d) conduct any activity at any Real Estate or
use any Real Estate in any manner that could reasonably be expected to cause a
Release of Hazardous Substances on, upon or into the Real Estate or any
surrounding properties or any threatened Release of Hazardous Substances which
could reasonably be expected to give rise to liability under CERCLA or any other
Environmental Law, or (e) directly or indirectly transport or arrange for the
transport of any Hazardous Substances (except in compliance with all applicable
Environmental Laws), except, in each case under this §8.6, (i) with respect to
any Real Estate that is not an Unencumbered Pool Asset, where any such use,
generation, conduct or other activity does not have and could not reasonably be
expected to have a Material Adverse Effect, and (ii) with respect to any
Unencumbered Pool Asset included in the calculation of Unencumbered Pool
Aggregate Asset Value where such use, generation, conduct or other activity does
not have and could not reasonably be expected, when taken with other matters
covered by §6.19 or this §8.6, to result in liability, clean-up, remediation,
containment, correction or other costs to Borrower or any Guarantor or any of
their respective Subsidiaries individually or in the aggregate with other
Unencumbered Pool Assets in excess of $10,000,000.00 or materially adversely
affect the operation of or ability to use such property or the health and safety
of the tenants or other occupants of such property; provided, that Borrower
shall diligently use commercially reasonable efforts to pursue corrective,
remedial and other actions required to bring such Unencumbered Pool Asset into
compliance with applicable Environmental Laws.

 

 120 

 

 

The Borrower and the Guarantors shall, and shall cause their respective
Subsidiaries to:

 

(i)          in the event of any change in applicable Environmental Laws
governing the assessment, release or removal of Hazardous Substances, take
reasonable action (including, without limitation, the conducting of engineering
tests at the sole expense of the Borrower) to confirm that no Hazardous
Substances which are the subject of such change in applicable Environmental Laws
were Released or disposed of on the Unencumbered Pool Assets in violation of
applicable Environmental Laws, except with respect to any issues which have been
previously remediated in compliance with applicable Environmental Laws; and

 

(ii)         if any Release or disposal of Hazardous Substances which any Person
may be legally obligated to contain, correct or otherwise remediate or which may
be reasonably likely otherwise to expose it to liability shall occur or shall
have occurred on the Unencumbered Pool Assets (including, without limitation,
any such Release or disposal occurring prior to the acquisition or leasing of
such Unencumbered Pool Asset by the Borrower or any Guarantor), the Borrower
shall, after obtaining knowledge thereof, cause the prompt containment and
removal of such Hazardous Substances and remediation of the Unencumbered Pool
Assets as required and in full compliance with all applicable Environmental
Laws; provided, that each of the Borrower and a Guarantor shall be deemed to be
in compliance with Environmental Laws for the purpose of this clause (ii) so
long as it or a responsible third party with sufficient financial resources is
taking reasonable action to remediate or manage any event of noncompliance to
the extent required under applicable Environmental Laws to the reasonable
satisfaction of the Agent and no action shall have been commenced or filed by
any enforcement agency. The Agent may engage its own Environmental Engineer to
review the environmental assessments and the compliance with the covenants
contained herein.

 

(iii)        At any time after an Event of Default shall have occurred
hereunder, the Agent may at its election (and will at the request of the
Majority Lenders) obtain such environmental assessments of any or all of the
Unencumbered Pool Assets prepared by an Environmental Engineer as may be
necessary or advisable for the purpose of evaluating or confirming (A) whether
any Hazardous Substances are present in the soil or water at or migrating to or
from any such Unencumbered Pool Asset in violation of applicable Environmental
Laws and (B) whether the use and operation of any such Unencumbered Pool Asset
complies with all applicable Environmental Laws to the extent required by the
Loan Documents. Additionally, at any time that the Agent or the Majority Lenders
shall have reasonable grounds to believe that a Release or threatened Release of
Hazardous Substances which any Person may be legally obligated to contain,
correct or otherwise remediate or which otherwise may be reasonably likely to
expose such Person to liability may have occurred, relating to any Unencumbered
Pool Asset, or that any of the Unencumbered Pool Assets is not in compliance
with applicable Environmental Laws to the extent required by the Loan Documents,
the Borrower shall promptly upon the request of the Agent obtain and deliver to
the Agent such environmental assessments of such Unencumbered Pool Asset
prepared by an Environmental Engineer as may be necessary or advisable for the
purpose of evaluating or confirming (A) whether any Hazardous Substances are
present in the soil or water at or migrating to or from such Unencumbered Pool
Asset in violation of applicable Environmental Laws and (B) whether the use and
operation of such Unencumbered Pool Asset comply with all applicable
Environmental Laws to the extent required by the Loan Documents. Environmental
assessments may include detailed visual inspections of such Unencumbered Pool
Asset including, without limitation, any and all storage areas, storage tanks,
drains, dry wells and leaching areas, and the taking of soil samples, as well as
such other investigations or analyses as are reasonably necessary or appropriate
for a determination of the compliance of such Unencumbered Pool Asset and the
use and operation thereof with all applicable Environmental Laws. All
environmental assessments contemplated by this §8.6 shall be at the sole cost
and expense of the Borrower.

 

 121 

 

 

§8.7         Distributions.

 

(a)          The Borrower shall not pay any Distribution (other than any
Distribution expressly permitted pursuant to the immediately following sentence)
to the partners, members or other owners of the Borrower, and REIT shall not pay
any Distribution (other than any Distribution expressly permitted pursuant to
the immediately following sentence) to its owners, to the extent that the
aggregate amount of such Distributions paid in any fiscal quarter, when added to
the aggregate amount of all other Distributions paid in the same fiscal quarter
and the preceding three (3) fiscal quarters, exceeds one hundred percent (100%)
of such Person’s Adjusted FFO for such period (calculated as of the last day of
the most recently ended fiscal quarter for the four quarter period ending on
such date of determination); provided, that for one fiscal quarter in each
calendar year, such amount may exceed one hundred percent (100%) of Adjusted FFO
but shall not exceed one hundred five percent (105%) of Adjusted FFO; and
provided, further, that the limitations contained in this §8.7(a) shall not
preclude the Borrower or REIT from making Distributions in an amount equal to
the minimum distributions required under the Code to maintain the REIT Status of
REIT and to avoid the payment of federal or state income or excise tax, in each
case, as evidenced by a certification of the principal financial officer or
accounting officer of REIT containing calculations in detail reasonably
satisfactory in form and substance to the Agent. Notwithstanding the foregoing,
so long as no Event of Default has occurred and is continuing or would result
therefrom, including an Event of Default related to any financial covenant set
forth in this Agreement, (i) Borrower and REIT may request the Majority Lenders’
consent to a Distribution that is not a Distribution permitted by the
immediately preceding sentence, which consent shall be granted or withheld in
the sole, but good faith, business judgment of the Majority Lenders, (ii)
Borrower and REIT may purchase, redeem or otherwise acquire Equity Interests
issued by it with the proceeds received from the substantially concurrent issue
(occurring in under thirty (30) days) of new Equity Interests, (iii) Borrower,
REIT and each Subsidiary may make payments in lieu of the issuance of fractional
shares representing insignificant interests in connection with the exercise of
warrants, options or other securities convertible into or exchangeable for
Equity Interests of REIT, Borrower or any Subsidiary, (iv) Borrower, REIT and
each Subsidiary may make non-cash Distributions in connection with the
implementation of or pursuant to any retirement, health, stock option and other
benefit plans, bonus plans, performance-based incentive plans, and other similar
forms of compensation for the benefit of the directors, officers and employees
of REIT, Borrower and the Subsidiaries, and (v) the REIT or the Borrower may,
and the Borrower may make dividends or distributions to the REIT to allow the
REIT to make, any (x) redemption or cash settlement payments and (y) any cash
interest payments, in each case, in accordance with the terms of any series of
convertible Indebtedness of the REIT or the Borrower which is issued by the REIT
or the Borrower and otherwise permitted hereunder (provided, for the avoidance
of doubt, that all obligations of REIT or Borrower with respect to such
convertible Indebtedness shall continue to constitute Indebtedness for purposes
of this Agreement until such convertible Indebtedness is converted to Equity
Interests, repaid or retired in accordance with the terms thereof). For purposes
of this §8.7(a), Distributions shall not include any Dividend Reinvestment
Proceeds.

 

 122 

 

 

(b)          Notwithstanding anything to the contrary contained in §8.7(a), at
any time REIT has obtained and is maintaining an Investment Grade Rating from at
least two (2) of the Rating Agencies, the limitation on Distributions set forth
in §8.7(a) shall not be applicable; provided, however, that except as expressly
set forth in §8.7(c), the Borrower shall not pay any Distribution to the
partners, members or other owners of the Borrower, and REIT shall not pay any
Distribution to its owners, if a Default or an Event of Default shall have
occurred and be continuing, or if a Default or an Event of Default would occur
as a result of making any such Distribution.

 

(c)          If a Default or Event of Default shall have occurred and be
continuing, the Borrower shall make no Distributions to its partners, members or
other owners, and REIT shall not pay any Distribution to its owners, other than
Distributions in an amount equal to the minimum distributions required under the
Code to maintain the REIT Status of REIT, as evidenced by a certification of the
principal financial or accounting officer of the Borrower containing
calculations in detail reasonably satisfactory in form and substance to the
Agent.

 

§8.8         Asset Sales. The Borrower will not, and will not permit the
Guarantors or their respective Subsidiaries to, sell, transfer or otherwise
dispose of any material asset other than (a) pursuant to a bona fide arm’s
length transaction, (b) sales, transfers or other dispositions of obsolete or
worn out property, whether now owned or hereafter acquired, (c) as permitted by
§8.4, (d) sales, transfers or other dispositions otherwise permitted by the Loan
Documents, (e) sales to the Borrower or any Guarantor, and (f) sales between
Subsidiaries of the Borrower that are not Subsidiary Guarantors and do not own,
directly or indirectly, any Unencumbered Pool Assets. In addition, neither the
Borrower, the Guarantors nor any respective Subsidiary thereof shall sell,
transfer, or otherwise dispose of any assets in a single or a series of related
transactions with an aggregate value greater than twenty percent (20%) of the
Consolidated Total Asset Value without the prior written approval of the
Majority Lenders, provided that Borrower, Guarantors or any of their
Subsidiaries may sell, transfer or otherwise dispose of such assets in an arm’s
length transaction, so long as (i) if such asset is an Unencumbered Pool Asset,
then Borrower shall have complied with §7.20(e) and (ii) Borrower and REIT will
remain in pro forma compliance with the covenants set forth in §8 and §9 after
giving effect to such transaction.

 

§8.9         Restriction on Prepayment of Indebtedness. The Borrower and the
Guarantors will not, and will not permit their respective Subsidiaries to,
(a) during the existence of any Default arising from Borrower’s failure to pay
any amounts due under the Loan Documents or any Event of Default, optionally
prepay, redeem, defease, purchase or otherwise retire the principal amount, in
whole or in part, of any Indebtedness other than the Obligations; provided, that
the foregoing shall not prohibit (x) the prepayment of Indebtedness which is
financed solely from the incurrence of Indebtedness which would otherwise be
permitted by the terms of §8.1; and (y) the prepayment, redemption, defeasance
or other retirement of the principal of Indebtedness secured by Real Estate
which is satisfied solely from the proceeds of a sale of the Real Estate
securing such Indebtedness; or (b) modify any document evidencing any
Indebtedness (other than the Obligations) to accelerate the maturity date or
required payments of principal of such Indebtedness during the existence of an
Event of Default.

 

 123 

 

 

§8.10       Reserved.

 

§8.11       Derivatives Contracts. Neither the Borrower, the Guarantors nor any
of their respective Subsidiaries shall contract, create, incur, assume or suffer
to exist any Derivatives Contracts except for Hedge Obligations and Derivatives
Contracts permitted pursuant to §8.1.

 

§8.12       Transactions with Affiliates. The Borrower shall not, and shall not
permit any Guarantor or Subsidiary of any of them to, permit to exist or enter
into, any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate (but not including
the Borrower or any Guarantor), except (i) transactions in connection with
Management Agreements or other property management agreements relating to Real
Estate other than the Unencumbered Pool Assets, (ii) transactions set forth on
Schedule 6.14 attached hereto, (iii) transactions in the ordinary course of
business pursuant to the reasonable requirements of the business of such Person
(including, for the avoidance of doubt, operating leases entered into between or
among the Borrower, any Guarantor and any Wholly-Owned Subsidiary of the
Borrower or such Guarantor) and upon fair and reasonable terms which are no less
favorable to such Person than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate, (iv) reasonable and
customary fees paid to, and indemnification arrangements with, members of the
board of directors (or similar governing body) of any of REIT, Borrower and
their respective Subsidiaries or the issuance of directors’ or nominees’
qualifying shares, (v) compensation and indemnification arrangements for
directors (or equivalent), officers and employees of the Advisor, REIT, Borrower
and their respective Subsidiaries, including retirement, health, option and
other benefit plans, bonuses, performance-based incentive plans, and other
similar forms of compensation, the granting of Equity Interests to the Advisor
and directors (or equivalent), officers and employees of the Advisor, REIT,
Borrower and their respective Subsidiaries in connection with the implementation
of any such arrangement, and the funding of any such arrangement, (vi)
transactions among Borrower and a Wholly-Owned Subsidiary of the Borrower
permitted under §§8.3 and 8.4, and transactions permitted under §8.7 and (vii)
transactions pursuant to the Advisory Agreement.

 

§8.13       Advisory Agreement. During the existence of any Default pursuant to
§12.1(b) or any Event of Default, without the prior written consent of the
Agent, the Borrower shall not permit or agree to any amendment, modification,
restatement or replacement of the Advisory Agreement which increases the amount
of advisory fees or other payments payable thereunder or is otherwise adverse to
the interests of the Agent or the Lenders.

 

§8.14       Changes to Organizational Documents. The Borrower shall not amend or
modify, or permit the amendment or modification of, the articles, bylaws,
limited liability company agreements or other formation or organizational
documents of the Borrower, any Guarantor or any Unencumbered Property Subsidiary
in a manner that would have a material adverse effect on the rights under the
Loan Documents of the Agent, the Lenders, any Issuing Lender and the Swing Loan
Lender, taken as a whole, without the prior written consent of the Agent, not to
be unreasonably withheld, conditioned or delayed.

 

 124 

 

 

§9.          FINANCIAL COVENANTS.

 

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue any Letter of Credit:

 

§9.1         Maximum Leverage Ratio. The Borrower will not at any time permit
the ratio of Consolidated Total Indebtedness to Consolidated Total Asset Value
(expressed as a percentage) to exceed sixty percent (60%); provided, however,
that the Borrower shall have the option, exercisable not more than three (3)
times prior to the latest Maturity Date hereunder by providing written notice
thereof to the Agent, to increase the foregoing limit to sixty-five percent
(65%) for the two (2) consecutive fiscal quarters following a Material
Acquisition (with the first such fiscal quarter being the same fiscal quarter in
which the assets acquired in such Material Acquisition are included in the
calculation of Consolidated Total Asset Value).

 

§9.2         Minimum Fixed Charge Coverage Ratio. The Borrower will not at any
time permit the ratio of Adjusted Consolidated EBITDA for the most recently
completed full fiscal quarter, annualized, to Consolidated Fixed Charges for the
most recently completed full fiscal quarter, annualized, to be less than 1.60 to
1.00.

 

§9.3         Maximum Unencumbered Leverage Ratio. The Borrower will not at any
time permit the ratio of Consolidated Total Unsecured Indebtedness to
Unencumbered Pool Aggregate Asset Value (expressed as a percentage) to exceed
sixty percent (60%).

 

§9.4         Unencumbered Debt Service Coverage Ratio. The Borrower will not at
any time permit the ratio of Unencumbered Net Operating Income for the most
recently completed full fiscal quarter, annualized, to Unencumbered Implied Debt
Service (expressed as a percentage) to be less than 1.55 to 1.0.

 

§9.5         Maximum Secured Leverage Ratio. The Borrower will not at any time
permit the ratio of Consolidated Total Secured Indebtedness to Consolidated
Total Asset Value (expressed as a percentage) to exceed forty-five percent
(45%).

 

§9.6         Maximum Secured Recourse Debt Ratio. The Borrower will not at any
time permit the ratio of Consolidated Total Secured Recourse Indebtedness to
Consolidated Total Asset Value (expressed as a percentage) to exceed fifteen
percent (15%).

 

§9.7         Minimum Consolidated Tangible Net Worth. The Borrower will not at
any time permit Consolidated Tangible Net Worth to be less than the sum of
(i) $1,582,434,400.00, plus (ii) eighty percent (80%) of the sum of any
additional Net Offering Proceeds after the date of this Agreement.

 

§10.         CLOSING CONDITIONS.

 

The obligation of the Lenders to make the Loans or issue the Letter(s) of Credit
shall be subject to the satisfaction of the following conditions precedent:

 

 125 

 

 

§10.1       Loan Documents. Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto and shall be in full
force and effect. The Agent shall have received a fully executed counterpart of
each such document, except that each Revolving Credit Lender shall have received
the fully-executed original of its Revolving Credit Note and each Term Loan
Lender shall have received the fully-executed original of its Term Loan Note.

 

§10.2       Certified Copies of Organizational Documents. The Agent shall have
received from the Borrower and each Guarantor a copy, certified as of a recent
date by the appropriate officer of each State (or equivalent jurisdiction of an
Approved Foreign Country) in which such Person is organized and (with respect to
any Guarantor that owns an Unencumbered Pool Asset) in which such Unencumbered
Pool Asset is located and a duly authorized officer, partner or member of such
Person, as applicable, to be true and complete, of the partnership agreement,
corporate charter or operating agreement and/or other organizational agreements
of the Borrower and each such Guarantor, as applicable, and its qualification to
do business, as applicable, as in effect on such date of certification.

 

§10.3       Resolutions. All action on the part of the Borrower and each
Guarantor, as applicable, necessary for the valid execution, delivery and
performance by such Person of this Agreement and the other Loan Documents to
which such Person is or is to become a party shall have been duly and
effectively taken, and evidence thereof reasonably satisfactory to the Agent
shall have been provided to the Agent.

 

§10.4       Incumbency Certificate; Authorized Signers. The Agent shall have
received from the Borrower and each Guarantor an incumbency certificate, dated
as of the Closing Date, signed by a duly authorized officer of such Person and
giving the name and bearing a specimen signature of each individual who shall be
authorized to sign, in the name and on behalf of such Person, each of the Loan
Documents to which such Person is or is to become a party. The Agent shall have
also received from the Borrower a certificate, dated as of the Closing Date,
signed by a duly authorized representative of the Borrower and giving the name
and specimen signature of each Authorized Officer who shall be authorized to
make Loan Requests, Letter of Credit Requests and Conversion/Continuation
Requests and to give notices and to take other action on behalf of the Borrower
under the Loan Documents.

 

§10.5       Opinion of Counsel. The Agent shall have received an opinion
addressed to the Lenders and the Agent and dated as of the Closing Date from
counsel to the Borrower and each Guarantor in form and substance reasonably
satisfactory to the Agent.

 

§10.6       Payment of Fees. The Borrower shall have paid to the Agent the fees
payable pursuant to §4.2.

 

§10.7       Performance; No Default. The Borrower and each Guarantor shall have
performed and complied with all terms and conditions herein required to be
performed or complied with by it on or prior to the Closing Date, and on the
Closing Date there shall exist no Default or Event of Default.

 

§10.8       Representations and Warranties. The representations and warranties
made by the Borrower and each Guarantor in the Loan Documents or otherwise made
by or on behalf of the Borrower, the Guarantors and their respective
Subsidiaries in connection therewith shall be true and correct in all material
respects on the Closing Date (although any representations and warranties which
expressly relate to a given date or period shall be required only to be true and
correct in all material respects as of the respective date or for the respective
period, as the case may be) (in each case, without duplication of any
materiality qualified contained therein).

 

 126 

 

 

§10.9       Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require.

 

§10.10     Eligible Real Estate Qualification Documents. The Eligible Real
Estate Qualification Documents for each Eligible Real Estate that is an
Unencumbered Pool Asset as of the Closing Date shall have been delivered to the
Agent at the Borrower’s expense and shall be in form and substance reasonably
satisfactory to the Agent (which for the purposes hereof with respect to the
initial Unencumbered Pool Assets set forth on Schedule 1.2 attached hereto shall
be deemed to be the “Eligible Real Estate Qualification Documents” delivered
pursuant to the Existing Credit Agreement and Agent hereby confirms its approval
of the same).

 

§10.11     Borrower Certifications. The Agent shall have received (i) a
Compliance Certificate, (ii) an Unencumbered Pool Certificate, and (iii) an
Unencumbered Pool Asset Certificate, dated as of the date of the Closing Date
demonstrating compliance with each of the covenants calculated therein as of the
most recent calendar quarter for which the Borrower has provided financial
statements under §6.4. In addition, the Agent shall have received an updated
Investment Grade Tenant Certificate, dated as of the Closing Date, with respect
to each “Investment Grade Tenant Certificate” delivered to the Agent pursuant to
the Existing Credit Agreement which is dated more than one (1) year prior to the
Closing Date.

 

§10.12     Consents. The Agent shall have received evidence reasonably
satisfactory to the Agent that all necessary stockholder, partner, member or
other consents required in connection with the consummation of the transactions
contemplated by this Agreement and the other Loan Documents have been obtained.

 

§10.13     Contribution Agreement. The Agent shall have received an executed
counterpart of the Contribution Agreement.

 

§10.14     KYC. The Borrower and each Guarantor shall have provided to the Agent
and the Lenders the documentation and other information requested by the Agent
or any Lender to comply with its “know your customer” requirements and to
confirm compliance with all applicable Sanctions Laws and Regulations, the
United States Foreign Corrupt Practices Act and other Applicable Law, and if the
Borrower qualifies as a “legal entity customer” within the meaning of the
Beneficial Ownership Regulation, the Borrower shall have provided to the Agent
(for further delivery by the Agent to the Lenders in accordance with its
customary practice) a Beneficial Ownership Certification for the Borrower; in
each case delivered at least five (5) Business Days prior to the Closing Date.

 

 127 

 

 

§10.15     Organizational Chart. The Agent shall have received a certified
organizational chart, in form reasonably acceptable to the Agent, for (i) REIT
and its Subsidiaries (provided that such organizational chart will not need to
detail investors in REIT unless such investors own, directly or indirectly, more
than twenty-five percent (25%) of REIT), and (ii) Advisor and its Subsidiaries.

 

§10.16     Other. The Agent shall have reviewed such other documents,
instruments, certificates, opinions, assurances, consents and approvals as the
Agent or the Agent’s Special Counsel may reasonably have requested.

 

§11.         CONDITIONS TO ALL BORROWINGS.

 

The obligations of the Lenders to make any Loan or issue any Letter of Credit,
whether on or after the Closing Date, shall also be subject to the satisfaction
of the following conditions precedent:

 

§11.1       Reserved.

 

§11.2       Representations True; No Default. Each of the representations and
warranties made by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries contained in this Agreement, the other Loan Documents or
in any document or instrument delivered pursuant to or in connection with this
Agreement shall be true and correct in all material respects as of the time of
the making of such Loan or the issuance of such Letter of Credit, with the same
effect as if made at and as of that time, except to the extent of changes
resulting from transactions permitted by the Loan Documents (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct only as of such
specified date), and no Default or Event of Default shall have occurred and be
continuing.

 

§11.3       Borrowing Documents. The Agent shall have received a fully completed
Loan Request for such Loan and the other documents and information as required
by §2.7, or a fully completed Letter of Credit Request required by §2.10, as
applicable.

 

§12.         EVENTS OF DEFAULT; ACCELERATION; ETC.

 

§12.1       Events of Default and Acceleration. If any of the following events
(subject to §12.2, “Events of Default” or, if the giving of notice or the lapse
of time or both is required, then, prior to such notice or lapse of time,
“Defaults”) shall occur:

 

(a)          the Borrower shall fail to pay any principal of the Loans when the
same shall become due and payable, whether by mandatory prepayment, at the
stated date of maturity or any accelerated date of maturity or at any other date
fixed for payment;

 

(b)          the Borrower shall fail to pay any interest on the Loans, any
reimbursement obligations with respect to the Letters of Credit or any fees or
other sums due hereunder or under any of the other Loan Documents when the same
shall become due and payable, whether by mandatory prepayment, at the stated
date of maturity or any accelerated date of maturity or at any other date fixed
for payment;

 

 128 

 

 

(c)          the Borrower shall fail to perform any term, covenant or agreement
contained in §9;

 

(d)          any of the Borrower, the Guarantors or any of their respective
Subsidiaries shall fail to perform any other term, covenant or agreement
contained herein or in any of the other Loan Documents which they are required
to perform (other than those specified in the other subsections or clauses of
this §12 or in the other Loan Documents);

 

(e)          any representation or warranty made by or on behalf of the
Borrower, the Guarantors or any of their respective Subsidiaries in this
Agreement or any other Loan Document, or any report, certificate, financial
statement, request for a Loan, Letter of Credit Request, or in any other
document or instrument delivered pursuant to or in connection with this
Agreement, any advance of a Loan, the issuance of any Letter of Credit or any of
the other Loan Documents shall prove to have been false in any material respect
upon the date when made or deemed to have been made or repeated;

 

(f)          the Borrower, any Guarantor or any of their Subsidiaries shall fail
to pay when due (including, without limitation, at maturity), or within any
applicable period of grace, any obligation for borrowed money or credit received
or other Indebtedness (including under any Derivatives Contract), or shall fail
to observe or perform any term, covenant or agreement contained in any agreement
by which it is bound, evidencing or securing any obligation for borrowed money
or credit received or other Indebtedness (including under any Derivatives
Contract) for such period of time as would permit (assuming the giving of
appropriate notice if required) the holder or holders thereof or of any
obligations issued thereunder to accelerate the maturity thereof or require the
prepayment, redemption, purchase, termination or other settlement thereof;
provided, however, that the events described in this §12.1(f) shall not
constitute an Event of Default unless such failure to perform, together with
other failures to perform as described in this §12.l(f), involves (i) any
Recourse Indebtedness singly or in the aggregate totaling in excess of
$25,000,000, or (ii) obligations for Non-Recourse Indebtedness singly or in the
aggregate totaling in excess of $100,000,000.00;

 

(g)          any of the Borrower, the Guarantors, or any of their respective
Subsidiaries, (i) shall make an assignment for the benefit of creditors, or
admit in writing its general inability to pay or generally fail to pay its debts
as they mature or become due, or shall petition or apply for the appointment of
a trustee or other custodian, liquidator, monitor, receiver, receiver-manager,
or similar official for it or any substantial part of its assets, (ii) shall
commence any case or other proceeding relating to it under any Insolvency Law of
any jurisdiction, now or hereafter in effect, or (iii) shall take any action to
authorize or in furtherance of any of the foregoing; provided that the events
described in this §12.1(g) as to any Subsidiary of the Borrower that is not a
Guarantor shall not constitute an Event of Default unless the value of the
assets of any such Subsidiary or Subsidiaries that is not a Guarantor
(calculated, to the extent applicable, consistent with the calculation of
Consolidated Total Asset Value) subject to an event or events described in
§12.1(g), 12.1(h) or 12.1(i) individually exceeds $5,000,000.00 (or, if the
Consolidated Tangible Net Worth equals or exceeds $750,000,000.00,
$15,000,000.00) or in the aggregate exceeds $10,000,000.00 (or, if the
Consolidated Tangible Net Worth equals or exceeds $750,000,000.00,
$30,000,000.00);

 

 129 

 

 

(h)          a petition or application shall be filed for the appointment of a
trustee or other custodian, liquidator, monitor, receiver, receiver-manager, or
similar official of any of the Borrower, the Guarantors, or any of their
respective Subsidiaries or any substantial part of the assets of any thereof, or
a case or other proceeding shall be commenced against any such Person under any
Insolvency Law of any jurisdiction, now or hereafter in effect, and any such
Person shall indicate its approval thereof, consent thereto or acquiescence
therein or such petition, application, case or proceeding shall not have been
dismissed within sixty (60) days following the filing or commencement thereof;
provided that the events described in this §12.1(h) as to any Subsidiary of the
Borrower that is not a Guarantor shall not constitute an Event of Default unless
the value of the assets of any such Subsidiary or Subsidiaries that is not a
Guarantor (calculated, to the extent applicable, consistent with the calculation
of Consolidated Total Asset Value) subject to an event or events described in
§12.1(g), 12.1(h) or 12.1(i) individually exceeds $5,000,000.00 (or if the
Consolidated Tangible Net Worth equals or exceeds $750,000,000.00,
$15,000,000.00) or in the aggregate exceeds $10,000,000.00 (or, if the
Consolidated Tangible Net Worth equals or exceeds $750,000,000.00,
$30,000,000.00);

 

(i)          a decree or order is entered appointing a trustee, custodian,
liquidator, receiver, monitor, receiver-manager, or similar official for any of
the Borrower, the Guarantors, or any of their respective Subsidiaries or
adjudicating any such Person, bankrupt or insolvent, or approving a petition in
any such case or other proceeding, or a decree or order for relief is entered in
respect of any such Person in an involuntary case under any Insolvency Law;
provided that the events described in this §12.1(i) as to any Subsidiary of the
Borrower that is not a Guarantor shall not constitute an Event of Default unless
the value of the assets of any such Subsidiary or Subsidiaries that is not a
Guarantor (calculated, to the extent applicable, consistent with the calculation
of Consolidated Total Asset Value) subject to an event or events described in
§12.1(g), 12.1(h) or 12.1(i) individually exceeds $5,000,000.00 (or, if the
Consolidated Tangible Net Worth equals or exceeds $750,000,000.00,
$15,000,000.00) or in the aggregate exceeds $10,000,000.00 (or, if the
Consolidated Tangible Net Worth equals or exceeds $750,000,000.00,
$30,000,000.00);

 

(j)          there shall remain in force, undischarged, unsatisfied and
unstayed, for more than thirty (30) days, whether or not consecutive, one (1) or
more uninsured or unbonded final judgments against the Borrower, any Guarantor
or any of their respective Subsidiaries that, either individually or in the
aggregate, exceed $35,000,000.00 per occurrence or during any twelve (12) month
period;

 

(k)          any of the Loan Documents or the Contribution Agreement shall be
disavowed, canceled, terminated, revoked or rescinded otherwise than in
accordance with the terms thereof or the express prior written agreement,
consent or approval of the Lenders, or any action at law, suit in equity or
other legal proceeding to disavow, cancel, revoke or rescind any of the Loan
Documents or the Contribution Agreement, or to contest or challenge the validity
or enforceability of any of the Loan Documents or the Contribution Agreement
shall be commenced by or on behalf of the Borrower or any of the Guarantors, or
any court or any other governmental or regulatory authority or agency of
competent jurisdiction shall make a determination, or issue a judgment, order,
decree or ruling, to the effect that any one or more of the Loan Documents or
the Contribution Agreement is illegal, invalid or unenforceable in accordance
with the terms thereof;

 

 130 

 

 

(l)          [reserved];

 

(m)          with respect to any Guaranteed Pension Plan, an ERISA Reportable
Event shall have occurred and the Majority Lenders shall have determined in
their reasonable discretion that such event reasonably could be expected to
result in liability of the Borrower, the Guarantors or any of their respective
Subsidiaries to the PBGC or such Guaranteed Pension Plan in an aggregate amount
exceeding $35,000,000.00 and (x) such event in the circumstances occurring
reasonably could constitute grounds for the termination of such Guaranteed
Pension Plan by the PBGC or for the appointment by the appropriate United States
District Court of a trustee to administer such Guaranteed Pension Plan; or (y) a
trustee shall have been appointed by the United States District Court to
administer such Plan; or (z) the PBGC shall have instituted proceedings to
terminate such Guaranteed Pension Plan;

 

(n)          [reserved];

 

(o)          any Guarantor denies that it has any liability or obligation under
the Guaranty or any other Loan Document, or shall notify the Agent or any of the
Lenders of such Guarantor’s intention to attempt to cancel or terminate the
Guaranty or any other Loan Document;

 

(p)          [reserved];

 

(q)          [reserved];

 

(r)          REIT shall fail to comply at any time with all requirements and
Applicable Laws necessary to maintain REIT Status and shall continue to receive
REIT Status;

 

(s)          REIT shall fail to comply, in any material respect, with any SEC
reporting requirements; or

 

(t)          any Change of Control shall occur;

 

then, and in any such event, the Agent may, and, upon the request of the
Majority Lenders, shall by notice in writing to the Borrower declare all amounts
owing with respect to this Agreement, the Notes, the Letters of Credit and the
other Loan Documents to be, and they shall thereupon forthwith become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by the Borrower; provided
that in the event any Event of Default specified in §§12.1(g), 12.1(h) or
12.1(i) shall occur with respect to the Borrower, REIT or any Subsidiary
Guarantor, all such amounts shall become immediately due and payable
automatically and without any requirement of presentment, demand, protest or
other notice of any kind from any of the Lenders or the Agent, the Borrower
hereby expressly waiving any right to notice of intent to accelerate and notice
of acceleration. Upon demand by the Agent or the Required Revolving Credit
Lenders in their absolute and sole discretion after the occurrence and during
the continuance of an Event of Default, and regardless of whether the conditions
precedent in this Agreement for a Revolving Credit Loan have been satisfied, the
Revolving Credit Lenders will cause a Revolving Credit Loan to be made in the
undrawn amount of all Letters of Credit. The proceeds of any such Revolving
Credit Loan will be pledged to and held by the Agent as security for any amounts
that become payable under the Letters of Credit and all other Obligations and
Hedge Obligations. In the alternative, if demanded by the Agent in its absolute
and sole discretion after the occurrence and during the continuance of an Event
of Default, the Borrower will deposit into the Collateral Account and pledge to
the Agent cash in an amount equal to the amount of all undrawn Letters of
Credit. Such amounts will be pledged to and held by the Agent for the benefit of
the Revolving Credit Lenders as security for any amounts that become payable
under the Letters of Credit and all other Obligations and Hedge Obligations.
Upon any draws under Letters of Credit, at the Agent’s sole discretion, the
Agent may apply any such amounts to the repayment of amounts drawn thereunder
and upon the expiration of the Letters of Credit any remaining amounts will be
applied to the payment of all other Obligations and Hedge Obligations or if
there are no outstanding Obligations and Hedge Obligations and the Revolving
Credit Lenders have no further obligation to make Revolving Credit Loans or
issue Letters of Credit or if such excess no longer exists, such proceeds
deposited by the Borrower will be released to the Borrower.

 

 131 

 

 

§12.2       Certain Cure Periods; Limitation of Cure Periods.

 

(a)          Notwithstanding anything contained in §12.1 to the contrary, (i) no
Event of Default shall exist hereunder upon the occurrence of any failure
described in §12.1(b) in the event that the Borrower cures such Default within
five (5) Business Days after the date such payment is due (or, with respect to
any payments other than interest on the Loans, any reimbursement obligations
with respect to the Letters of Credit or any fees due under the Loan Documents,
within five (5) Business Days after written notice thereof shall have been given
to the Borrower by the Agent), provided, however, that the Borrower shall not be
entitled to receive more than two (2) grace or cure periods in the aggregate
pursuant to this clause (i) in any period of 365 days ending on the date of any
such occurrence of Default, and provided further, that no such cure period shall
apply to any payments due upon the maturity of the Notes, (ii) no Event of
Default shall exist hereunder upon the occurrence of any failure described in
§12.1(d) in the event that the Borrower cures (or causes to be cured) such
Default within thirty (30) days following receipt of written notice of such
default, provided that the provisions of this clause (ii) shall not pertain to
defaults consisting of a failure to comply with §§7.4(c), 7.12, 7.18, 7.19,
7.20, 8.1, 8.2, 8.4, 8.7, or 8.8 or to any Default excluded from any provision
of cure of defaults contained in any other of the Loan Documents, (iii) no Event
of Default shall exist hereunder upon the occurrence of any failure described in
§12.1(s) in the event that the Borrower cures (or causes to be cured) such
failure within thirty (30) days of becoming aware of such failure; and (iv) no
Default or Event of Default shall exist hereunder upon the occurrence of any
failure described in §12.1(c) in the event that the Borrower cures (or causes to
be cured) such failure within five (5) Business Days following receipt of
written notice of such failure, provided that (A) the provisions of this clause
(iv) shall not pertain to defaults consisting of a failure to comply with §§9.2
or 9.7, and (B) upon the Agent becoming aware of any such failure which Borrower
is permitted to cure pursuant to this clause (iv), and during the existence
thereof, notwithstanding anything to the contrary contained in this Agreement,
Agent and the Lenders shall have no obligation hereunder to make any Loans or
issue any Letters of Credit, or to permit or consent to (1) any Commitment
Increase pursuant to §2.11, (2) any extension of the Revolving Credit Maturity
Date pursuant to §2.12, (3) any release of a Guarantor pursuant to §5.3 or (4)
any removal by Borrower of any Real Estate from the calculation of the
Unencumbered Pool Aggregate Asset Value pursuant to 7.20(e). In the event that
any Unencumbered Pool Asset shall fail to satisfy the requirements set forth in
§7.20(a)(i)-(iv) or (x), and such Real Estate asset has not otherwise been
included in the calculation of the Unencumbered Pool Aggregate Asset Value
pursuant to §7.20(b) notwithstanding such particular non-compliance, such
failure shall not constitute a Default or Event of Default if such Unencumbered
Pool Asset is removed from the calculation of the Unencumbered Pool Aggregate
Asset Value pursuant to §7.20(d).

 

 132 

 

 

(b)          In the event that there shall occur any Default that affects only
certain Unencumbered Pool Assets or the owner(s) thereof, then the Borrower may
elect to cure such Default (so long as no other Default or Event of Default
would arise as a result) by electing to have the Agent remove such Unencumbered
Pool Assets from the calculation of the Unencumbered Pool Aggregate Asset Value
and, to the extent required hereunder in connection with such removal, by
reducing the outstanding Loans and Letters of Credit or other Unsecured
Indebtedness of REIT and its Subsidiaries so that no Default exists under this
Agreement, in which event such removal and reduction shall be completed within
ten (10) Business Days after receipt of notice of such Default from the Agent or
the Majority Lenders.

 

§12.3       Termination of Commitments. If any one or more Events of Default
specified in §12.1(g), 12.1(h), or 12.1(i) shall occur, then immediately and
without any action on the part of the Agent or any Lender any unused portion of
the credit hereunder shall terminate and the Lenders shall be relieved of all
obligations to make Loans or issue Letters of Credit to the Borrower. If any
other Event of Default shall have occurred, the Agent may, and upon the election
of the Required Revolving Credit Lenders, shall, by notice to the Borrower
terminate the obligation to make Revolving Credit Loans to and issue Letters of
Credit for the Borrower. No termination under this §12.3 shall relieve the
Borrower or the Guarantors of their obligations to the Lenders arising under
this Agreement or the other Loan Documents.

 

§12.4       Remedies. In case any one or more Events of Default shall have
occurred and be continuing, and whether or not the Lenders shall have
accelerated the maturity of the Loans pursuant to §12.1, the Agent, on behalf of
the Lenders may, and upon the direction of the Majority Lenders, shall proceed
to protect and enforce their rights and remedies under this Agreement, the Notes
and/or any of the other Loan Documents by suit in equity, action at law or other
appropriate proceeding, including to the full extent permitted by Applicable Law
the specific performance of any covenant or agreement contained in this
Agreement and the other Loan Documents, the obtaining of the ex parte
appointment of a receiver, and, if any amount shall have become due, by
declaration or otherwise, the enforcement of the payment thereof. No remedy
herein conferred upon the Agent or the holder of any Note is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of law.
Notwithstanding the provisions of this Agreement providing that the Loans may be
evidenced by multiple Notes in favor of the Lenders, the Lenders acknowledge and
agree that only the Agent may exercise any remedies arising by reason of a
Default or Event of Default. If the Borrower or any Guarantor fails to perform
any agreement or covenant contained in this Agreement or any of the other Loan
Documents beyond any applicable period for notice and cure, the Agent may itself
perform, or cause to be performed, any agreement or covenant of such Person
contained in this Agreement or any of the other Loan Documents which such Person
shall fail to perform, and the out-of-pocket costs of such performance, together
with any reasonable expenses, including reasonable attorneys’ fees actually
incurred (including attorneys’ fees incurred in any appeal) by the Agent in
connection therewith, shall be payable by the Borrower upon demand and shall
constitute a part of the Obligations and shall if not paid within thirty (30)
days after demand bear interest at the Default Rate. In the event that all or
any portion of the Obligations is collected by or through an attorney-at-law,
the Borrower shall pay all costs of collection including, but not limited to,
reasonable attorney’s fees.

 

 133 

 

 

§12.5       Distribution of Proceeds. In the event that, following the
occurrence and during the continuance of any Event of Default, any monies are
received in connection with the enforcement of any of the Loan Documents, or
otherwise with respect to the realization upon any of the assets of the Borrower
or the Guarantors, such monies shall be distributed for application as follows:

 

(a)          First, to the payment of, or (as the case may be) the reimbursement
of the Agent for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid, incurred or sustained by
the Agent in connection with the collection of such monies by the Agent, for the
exercise, protection or enforcement by the Agent of all or any of the rights,
remedies, powers and privileges of the Agent or the Lenders under this Agreement
or any of the other Loan Documents or in support of any provision of adequate
indemnity to the Agent against any taxes or liens which by law shall have, or
may have, priority over the rights of the Agent or the Lenders to such monies;

 

(b)          Second, to all other Obligations and Hedge Obligations (including
any interest, expenses or other obligations incurred after the commencement of a
bankruptcy or other proceeding under any Insolvency Law) in such order or
preference as the Majority Lenders shall determine; provided, that (i) Swing
Loans shall be repaid first, (ii) distributions in respect of such other
Obligations shall include, on a pari passu basis, any Agent’s fee payable
pursuant to §4.2, (iii) in the event that any Lender is a Defaulting Lender,
payments to such Lender shall be governed by §2.13, and (iv) except as otherwise
provided in clause (iii), Obligations owing to the Lenders with respect to each
type of Obligation such as interest, principal, fees and expenses and Hedge
Obligations (but excluding the Swing Loans) shall be made among the Lenders and
Lender Hedge Providers, pro rata, and as between the Revolving Credit Loans and
Term Loans pro rata; and provided, further that the Majority Lenders may in
their discretion make proper allowance to take into account any Obligations not
then due and payable; and

 

(c)          Third, the excess, if any, shall be returned to the Borrower or to
such other Persons as are entitled thereto.

 

§12.6       Collateral Account.

 

(a)          As collateral security for the prompt payment in full when due of
all Letter of Credit Liabilities, Swing Loans and the other Obligations and
Hedge Obligations, the Borrower hereby pledges and grants to the Agent, for the
ratable benefit of the Agent and the Lenders as provided herein, a security
interest in all of its right, title and interest in and to the Collateral
Account and the balances from time to time in the Collateral Account (including
the investments and reinvestments therein provided for below). The balances from
time to time in the Collateral Account shall not constitute payment of any
Letter of Credit Liabilities or Swing Loans until applied by the Agent as
provided herein. Anything in this Agreement to the contrary notwithstanding,
funds held in the Collateral Account shall be subject to withdrawal only as
provided in this §12.6.

 

 134 

 

 

(b)          Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Agent in such Cash Equivalents as the Agent shall determine in
its sole discretion. All such investments and reinvestments shall be held in the
name of and be under the sole dominion and control of the Agent for the ratable
benefit of the Lenders. The Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Collateral Account and shall be deemed
to have exercised such care if such funds are accorded treatment substantially
equivalent to that which the Agent accords other funds deposited with the Agent,
it being understood that the Agent shall not have any responsibility for taking
any necessary steps to preserve rights against any parties with respect to any
funds held in the Collateral Account.

 

(c)          If a drawing pursuant to any Letter of Credit occurs on or prior to
the expiration date of such Letter of Credit, the Borrower and the Lenders
authorize the Agent to use the monies deposited in the Collateral Account to
make payment to the beneficiary with respect to such drawing or the payee with
respect to such presentment. If a Swing Loan is not refinanced as a Revolving
Credit Loan as provided in §2.5 above, then the Agent is authorized to use
monies deposited in the Collateral Account to make payment to the Swing Loan
Lender with respect to any participation not funded by a Defaulting Lender.

 

(d)          If an Event of Default exists, the Required Revolving Credit
Lenders may, in their discretion, at any time and from time to time, instruct
the Agent to liquidate any such investments and reinvestments and apply proceeds
thereof to the Obligations and Hedge Obligations in accordance with §12.5.

 

(e)          So long as no Default or Event of Default exists, and to the extent
amounts on deposit in the Collateral Account exceed the aggregate amount of the
Letter of Credit Liabilities then due and owing and the pro rata share of any
Letter of Credit Liabilities and Swing Loans of any Defaulting Lender after
giving effect to §2.13(c), the Agent shall, from time to time, at the request of
the Borrower, deliver to the Borrower within 10 Business Days after the Agent’s
receipt of such request from the Borrower, against receipt but without any
recourse, warranty or representation whatsoever, such of the balances in the
Collateral Account as exceed the aggregate amount of the Letter of Credit
Liabilities and Swing Loans at such time.

 

(f)          The Borrower shall pay to the Agent from time to time such fees as
the Agent normally charges for similar services in connection with the Agent’s
administration of the Collateral Account and investments and reinvestments of
funds therein. The Borrower authorizes the Agent to file such financing
statements as the Agent may reasonably require in order to perfect the Agent’s
security interest in the Collateral Account, and the Borrower shall promptly
upon demand execute and deliver to the Agent such other documents as the Agent
may reasonably request to evidence its security interest in the Collateral
Account.

 

 135 

 

 

§13.        SETOFF.

 

Regardless of the adequacy of any collateral, during the continuance of any
Event of Default under §12.1(a) or §12.1(b), including in connection with any
acceleration of the Obligations, any deposits (general or specific, time or
demand, provisional or final, regardless of currency, maturity, or the branch
where such deposits are held) or other sums credited by or due from any Lender
to the Borrower or the Guarantors and any securities or other property of the
Borrower or the Guarantors in the possession of such Lender may, without notice
to the Borrower or any Guarantor (any such notice being expressly waived by the
Borrower and each Guarantor) but with the prior written approval of the Agent,
be applied to or set off against the payment of Obligations and any and all
other liabilities, direct, or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, of the Borrower or the Guarantors to
such Lender. Each of the Lenders agrees with each other Lender that if such
Lender shall receive from the Borrower or a Guarantor, whether by voluntary
payment, exercise of the right of setoff, or otherwise, and shall retain and
apply to the payment of the Note or Notes held by such Lender (but excluding the
Swing Loan Note) any amount in excess of its ratable portion of the payments
received by all of the Lenders with respect to the Notes held by all of the
Lenders, such Lender will make such disposition and arrangements with the other
Lenders with respect to such excess, either by way of distribution, pro tanto
assignment of claims, subrogation or otherwise as shall result in each Lender
receiving in respect of the Notes held by it its proportionate payment as
contemplated by this Agreement; provided that if all or any part of such excess
payment is thereafter recovered from such Lender, such disposition and
arrangements shall be rescinded and the amount restored to the extent of such
recovery, but without interest. In the event that any Defaulting Lender shall
exercise any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of this Agreement and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (b) such Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

 

§14.        the Agent.

 

§14.1       Authorization. The Agent is authorized to take such action on behalf
of each of the Lenders and to exercise all such powers as are hereunder and
under any of the other Loan Documents and any related documents delegated to the
Agent, together with such powers as are reasonably incident thereto, provided
that no duties or responsibilities not expressly assumed herein or therein shall
be implied to have been assumed by the Agent. The obligations of the Agent
hereunder are primarily administrative in nature, and nothing contained in this
Agreement or any of the other Loan Documents shall be construed to constitute
the Agent as a trustee for any Lender or to create an agency or fiduciary
relationship. The Agent shall act as the contractual representative of the
Lenders hereunder, and notwithstanding the use of the term “Agent”, it is
understood and agreed that the Agent shall not have any fiduciary duties or
responsibilities to any Lender by reason of this Agreement or any other Loan
Document and is acting as an independent contractor, the duties and
responsibilities of which are limited to those expressly set forth in this
Agreement and the other Loan Documents. The Borrower and any other Person shall
be entitled to conclusively rely on a statement from the Agent that it has the
authority to act for and bind the Lenders pursuant to this Agreement and the
other Loan Documents.

 

 136 

 

 

§14.2       Employees and Agents. The Agent may exercise its powers and execute
its duties by or through employees or agents and shall be entitled to take, and
to rely on, advice of counsel concerning all matters pertaining to its rights
and duties under this Agreement and the other Loan Documents. The Agent may
utilize the services of such Persons as the Agent may reasonably determine, and
all reasonable and documented fees and out-of-pocket expenses of any such
Persons shall be paid by the Borrower.

 

§14.3       No Liability. Neither the Agent nor any of its shareholders,
directors, officers or employees nor any other Person assisting them in their
duties nor any agent, or employee thereof, shall be liable for (a) any waiver,
consent or approval given or any action taken, or omitted to be taken, in good
faith by it or them hereunder or under any of the other Loan Documents, or in
connection herewith or therewith, or be responsible for the consequences of any
oversight or error of judgment whatsoever, except that the Agent or such other
Person, as the case may be, shall be liable for losses due to its willful
misconduct or gross negligence as determined by a final non-appealable judgment
of a court of competent jurisdiction or (b) any action taken or not taken by the
Agent with the consent or at the request of the Majority Lenders, the Required
Term Loan Lenders or the Required Revolving Credit Lenders, as applicable. The
Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default, unless the Agent has received notice from a Lender
or the Borrower referring to the Loan Documents and describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default”.

 

§14.4       No Representations. The Agent shall not be responsible for the
execution or validity or enforceability of this Agreement, the Notes, any of the
other Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Borrower, the Guarantors or any of their respective Subsidiaries,
or be bound to ascertain or inquire as to the performance or observance of any
of the terms, conditions, covenants or agreements herein or in any of the other
Loan Documents. The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrower, the Guarantors or
any holder of any of the Notes shall have been duly authorized or is true,
accurate and complete. The Agent has not made nor does it now make any
representations or warranties, express or implied, nor does it assume any
liability to the Lenders, with respect to the creditworthiness or financial
condition of the Borrower, the Guarantors or any of their respective
Subsidiaries, or the value of any collateral or any other assets of the
Borrower, any Guarantor or any of their respective Subsidiaries. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender, based upon such information and
documents as it deems appropriate at the time, continue to make its own credit
analysis and decisions in taking or not taking action under this Agreement and
the other Loan Documents. The Agent’s Special Counsel has only represented the
Agent and KeyBank in connection with the Loan Documents and the only attorney
client relationship or duty of care is between the Agent’s Special Counsel and
the Agent or KeyBank. Each Lender has been independently represented by separate
counsel on all matters regarding the Loan Documents.

 

 137 

 

 

§14.5       Payments.

 

(a)          A payment by the Borrower or any Guarantor to the Agent hereunder
or under any of the other Loan Documents for the account of any Lender shall
constitute a payment to such Lender. The Agent agrees to distribute to each
Lender not later than one (1) Business Day after the Agent’s receipt of good
funds, determined in accordance with the Agent’s customary practices, such
Lender’s pro rata share of payments received by the Agent for the account of the
Lenders except as otherwise expressly provided herein or in any of the other
Loan Documents. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, each payment by the Borrower
hereunder shall be applied in accordance with §2.13(d).

 

(b)          If in the opinion of the Agent the distribution of any amount
received by it in such capacity hereunder, under the Notes or under any of the
other Loan Documents might involve it in liability, it may refrain from making
such distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court. In the event that the Agent shall
refrain from making any distribution of any amount received by it as provided in
this §14.5(b), the Agent shall endeavor to hold such amounts in an interest
bearing account and at such time as such amounts may be distributed to the
Lenders, the Agent shall distribute to each Lender, based on their respective
Commitment Percentages, its pro rata share of the interest or other earnings
from such deposited amount.

 

§14.6       Holders of Notes. Subject to the terms of §18, the Agent may deem
and treat the payee of any Note as the absolute owner or purchaser thereof for
all purposes hereof until it shall have been furnished in writing with a
different name by such payee or by a subsequent holder, assignee or transferee.

 

§14.7       Indemnity. The Lenders ratably agree hereby to indemnify and hold
harmless the Agent from and against any and all claims, actions and suits
(whether groundless or otherwise), losses, damages, costs, expenses (including
any expenses for which the Agent has not been reimbursed by the Borrower and the
Guarantors as required by §15), and liabilities of every nature and character
arising out of or related to this Agreement, the Notes, or any of the other Loan
Documents or the transactions contemplated or evidenced hereby or thereby, or
the Agent’s actions taken hereunder or thereunder, except to the extent that any
of the same shall be directly caused by the Agent’s willful misconduct or gross
negligence as determined by a final non-appealable judgment of a court of
competent jurisdiction. The agreements in this §14.7 shall survive the payment
of all amounts payable under the Loan Documents.

 

 138 

 

 

§14.8       The Agent as Lender. In its individual capacity, KeyBank shall have
the same obligations and the same rights, powers and privileges in respect to
its Commitment and the Loans made by it, and as the holder of any of the Notes
as it would have were it not also the Agent.

 

§14.9       Resignation. The Agent may resign at any time by giving thirty (30)
calendar days’ prior written notice thereof to the Lenders and the Borrower. Any
such resignation may at the Agent’s option also constitute the Agent’s
resignation as the Issuing Lender and the Swing Loan Lender. Upon any such
resignation, the Majority Lenders, subject to the terms of §18.1, shall have the
right to appoint as a successor Agent and, if applicable, Issuing Lender and
Swing Loan Lender, any Lender or any bank whose senior debt obligations are
rated not less than “A” or its equivalent by Moody’s or not less than “A” or its
equivalent by S&P and which has a net worth of not less than $500,000,000.00.
Unless a Default or Event of Default shall have occurred and be continuing, such
successor Agent and, if applicable, Issuing Lender and Swing Loan Lender, shall
be reasonably acceptable to the Borrower. If no successor Agent shall have been
appointed and shall have accepted such appointment within ten (10) days after
the retiring Agent’s giving of notice of resignation, then the retiring Agent
may, on behalf of the Lenders, appoint a successor Agent, which shall be any
Lender or any bank whose senior debt obligations are rated not less than “A2” or
its equivalent by Moody’s or not less than “A” or its equivalent by S&P and
which has a net worth of not less than $500,000,000.00. Upon the acceptance of
any appointment as the Agent and, if applicable, the Issuing Lender and the
Swing Loan Lender, hereunder by a successor Agent and, if applicable, Issuing
Lender and Swing Loan Lender, such successor Agent and, if applicable, Issuing
Lender and Swing Loan Lender, shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent and, if
applicable, Issuing Lender and Swing Loan Lender, and the retiring Agent and, if
applicable, Issuing Lender and Swing Loan Lender, shall be discharged from its
duties and obligations hereunder as the Agent and, if applicable, the Issuing
Lender and the Swing Loan Lender. After any retiring Agent’s resignation, the
provisions of this Agreement and the other Loan Documents shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as the Agent, the Issuing Lender and the Swing Loan
Lender. If the resigning Agent shall also resign as the Issuing Lender, such
successor Agent shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or shall make other
arrangements satisfactory to the current Issuing Lender, in either case, to
assume effectively the obligations of the current Agent with respect to such
Letters of Credit. Upon any change in the Agent under this Agreement, the
resigning Agent shall execute such assignments of and amendments to the Loan
Documents as may be necessary to substitute the successor Agent for the
resigning Agent.

 

 139 

 

 

§14.10     Duties in the Case of Enforcement. In case one or more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the Obligations shall have occurred, the Agent may and, if (a) so requested
by the Majority Lenders and (b) the Lenders have provided to the Agent such
additional indemnities and assurances in accordance with their respective
Commitment Percentages against expenses and liabilities as the Agent may
reasonably request, shall proceed to exercise all or any legal and equitable and
other rights or remedies as it may have; provided, however, that unless and
until the Agent shall have received such directions, the Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem to be in the best
interests of the Lenders. Without limiting the generality of the foregoing, if
the Agent reasonably determines payment is in the best interest of all the
Lenders, the Agent may without the approval of the Lenders pay taxes and
insurance premiums and spend money for maintenance, repairs or other expenses
which may be necessary to be incurred, and the Agent shall promptly thereafter
notify the Lenders of such action. Each Lender shall, within thirty (30) days of
request therefor, pay to the Agent its Commitment Percentage of the reasonable
costs incurred by the Agent in taking any such actions hereunder to the extent
that such costs shall not be promptly reimbursed to the Agent by the Borrower or
the Guarantors within such period. The Majority Lenders may direct the Agent in
writing as to the method and the extent of any such exercise, the Lenders hereby
agreeing to indemnify and hold the Agent harmless in accordance with their
respective Commitment Percentages from all liabilities incurred in respect of
all actions taken or omitted in accordance with such directions, provided that
the Agent need not comply with any such direction to the extent that the Agent
reasonably believes the Agent’s compliance with such direction to be unlawful in
any applicable jurisdiction or commercially unreasonable under the UCC as
enacted in any applicable jurisdiction.

 

§14.11     Bankruptcy. In the event a bankruptcy or other proceeding under any
Insolvency Law is commenced by or against the Borrower or any Guarantor with
respect to the Obligations, the Agent shall have the sole and exclusive right to
file and pursue a joint proof claim on behalf of all Lenders. Any votes with
respect to such claims or otherwise with respect to such proceedings shall be
subject to the vote of the Majority Lenders or all of the Lenders as required by
this Agreement. Each Lender irrevocably waives its right to file or pursue a
separate proof of claim in any such proceedings unless the Agent fails to file
such claim within thirty (30) days after receipt of written notice from the
Lenders requesting that the Agent file such proof of claim.

 

§14.12     Reliance by the Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by an Authorized Officer. The Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan or issuance of a Letter of Credit, that by its terms must be fulfilled to
the satisfaction of a Lender, the Agent (or Issuing Lender, as applicable) may
presume that such condition is satisfactory to such Lender unless the Agent (or
Issuing Lender, as applicable) shall have received notice to the contrary from
such Lender prior to the making of such Loan or issuance of such Letter of
Credit. The Agent may consult with legal counsel (who may be counsel for the
Borrower and/or the Guarantors), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

 140 

 

 

§14.13     Approvals. If consent is required for some action under this
Agreement, or except as otherwise provided herein an approval of the Lenders,
the Majority Lenders, the Required Term Loan Lenders or the Required Revolving
Credit Lenders is required or permitted under this Agreement, each Lender agrees
to give the Agent, within ten (10) Business Days of receipt of the request for
action from the Agent together with all reasonably requested information related
thereto (or such lesser period of time required by the terms of the Loan
Documents), notice in writing of approval or disapproval (collectively,
“Directions”) in respect of any action requested or proposed in writing pursuant
to the terms hereof. To the extent that any Lender does not approve any
recommendation of the Agent, such Lender shall in such notice to the Agent
describe the actions that would be acceptable to such Lender. If consent is
required for the requested action, any Lender’s failure to respond to a request
for Directions within the required time period shall be deemed to constitute a
Direction to take such requested action. In the event that any recommendation is
not approved by the requisite number of Lenders and a subsequent approval on the
same subject matter is requested by the Agent, then for the purposes of this
paragraph each Lender shall be required to respond to a request for Directions
within five (5) Business Days of receipt of such request. The Agent and each
Lender shall be entitled to assume that any officer of the other Lenders
delivering any notice, consent, certificate or other writing is authorized to
give such notice, consent, certificate or other writing unless the Agent and
such other Lenders have otherwise been notified in writing.

 

§14.14     The Borrower Not Beneficiary. Except for the provisions of §14.9
relating to the appointment of a successor Agent, the provisions of this §14 are
solely for the benefit of the Agent and the Lenders, may not be enforced by the
Borrower or any Guarantor, and except for the provisions of §14.9, may be
modified or waived without the approval or consent of the Borrower.

 

§14.15     Reliance on Hedge Provider. For purposes of applying payments
received in accordance with §§12.1, 12.5, 12.6 or any other provision of the
Loan Documents, the Agent shall be entitled to rely upon the trustee, paying
agent or other similar representative (each, a “Representative”) or, in the
absence of such a Representative, upon the holder of the Hedge Obligations for a
determination (which each holder of the Hedge Obligations agrees (or shall
agree) to provide upon request of the Agent) of the outstanding Hedge
Obligations owed to the holder thereof. Unless it has actual knowledge
(including by way of written notice from such holder) to the contrary, the
Agent, in acting hereunder, shall be entitled to assume that no Hedge
Obligations are outstanding.

 

 141 

 

 

§15.        EXPENSES.

 

The Borrower agrees to pay (a) the reasonable costs of producing and reproducing
this Agreement, the other Loan Documents and the other agreements and
instruments mentioned herein, (b) any Indemnified Taxes, (c) the reasonable
fees, expenses and disbursements of a single counsel to the Agent and Arrangers
and a single local counsel per jurisdiction to the Agent incurred in connection
with the preparation, administration, or interpretation of the Loan Documents
and other instruments mentioned herein, and amendments, modifications,
approvals, consents or waivers hereto or hereunder, (d) the reasonable and
documented out-of-pocket fees, costs, expenses and disbursements of the Agent
and the Arrangers incurred in connection with the syndication and/or
participation (by KeyBank) of the Loans, (e) all other reasonable and documented
out of pocket fees, expenses and disbursements of the Agent incurred by the
Agent in connection with the preparation, administration or interpretation of
the Loan Documents and other instruments mentioned herein, and amendments,
modifications, approvals, consents or waivers hereto or hereunder, the addition
or substitution of additional Unencumbered Pool Assets, the release of
Guarantors, the making of each advance hereunder, the issuance of Letters of
Credit, and the syndication of the Commitments pursuant to §18 (without
duplication of those items addressed in clause (d) above), (f) all out-of-pocket
expenses (including reasonable attorneys’ fees and costs, and fees and costs of
appraisers, engineers, investment bankers or other experts retained by the
Agent) incurred by any Lender or the Agent in connection with (i) the
enforcement of or preservation of rights under any of the Loan Documents against
the Borrower or the Guarantors or the administration thereof after the
occurrence of a Default or Event of Default and (ii) any litigation, proceeding
or dispute arising under the Loan Documents, provided, that, in connection with
the attorney’s fees and costs payable by Borrower under this clause (f),
Borrower shall only be obligated to pay for the reasonable attorney’s fees and
costs of a counsel to the Agent (which at the Agent’s discretion may include any
local counsel or any other counsel to the Agent which the Agent may retain) and
a single law firm for the Lenders taken as a whole (provided that in the event
of a conflict of interest with respect to counsel for the Lenders, Borrower
shall also pay the reasonable fees and costs of an additional single law firm
for such Lenders), (g) all reasonable out-of-pocket fees, expenses and
disbursements (including reasonable attorneys’ fees and costs) which may be
incurred by KeyBank in connection with the execution and delivery of this
Agreement and the other Loan Documents (without duplication of any of the items
listed above), and (h) all expenses relating to the use of Intralinks, SyndTrak
or any other similar system for the dissemination and sharing of documents and
information in connection with the Loans. The covenants of this §15 shall
survive the repayment of the Loans and the termination of the obligations of the
Lenders hereunder.

 

§16.        INDEMNIFICATION.

 

The Borrower agrees to indemnify and hold harmless the Agent, the Lenders and
each Arranger and each director, officer, employee, agent, attorney and
Affiliate thereof and Person who controls the Agent, or any Lender or any
Arranger against any and all claims, actions and suits, whether groundless or
otherwise, and from and against any and all liabilities, losses, damages and
expenses of every nature and character arising out of, resulting from or
relating to this Agreement or any of the other Loan Documents or the
transactions contemplated hereby and thereby including, without limitation, (a)
any and all claims for brokerage, leasing, finders or similar fees which may be
made relating to the Unencumbered Pool Assets, any other Real Estate or the
Loans, (b) any condition of the Unencumbered Pool Assets or other Real Estate,
(c) any actual or proposed use by the Borrower of the proceeds of any of the
Loans or Letters of Credit, (d) any actual or alleged infringement of any
patent, copyright, trademark, service mark or similar right of the Borrower, any
Guarantor or any of their respective Subsidiaries, (e) the Borrower and
Guarantors entering into or performing this Agreement or any of the other Loan
Documents, as applicable, (f) any actual or alleged violation of any law,
ordinance, code, order, rule, regulation, approval, consent, permit or license
relating to the Unencumbered Pool Assets or any other Real Estate, (g) with
respect to the Borrower, the Guarantors and their respective Subsidiaries and
their respective properties and assets, the violation of any applicable
Environmental Law, the Release or threatened Release of any Hazardous Substances
or any action, suit, proceeding or investigation brought or threatened with
respect to any Hazardous Substances (including, but not limited to, claims with
respect to wrongful death, personal injury, nuisance or damage to property), and
(h) any use of Intralinks, SyndTrak or any other system for the dissemination
and sharing of documents and information, in each case including, without
limitation, but subject to the succeeding sentence, the reasonable and
documented out-of-pocket fees and disbursements of counsel incurred in
connection with any such investigation, litigation or other proceeding;
provided, however, that the Borrower shall not be obligated under this §16 to
indemnify any Person for liabilities arising from such Person’s own gross
negligence or willful misconduct as determined in a final non-appealable
judgment by a court of competent jurisdiction. In litigation, or the preparation
therefor, the Lenders and the Agent shall be entitled to select a single law
firm as their own counsel and an additional single local counsel in each
applicable jurisdiction outside of the United States for all such parties (and,
to the extent reasonably necessary in the case of an actual or perceived
conflict of interest, one additional counsel) and, in addition to the foregoing
indemnity, the Borrower agrees to pay promptly the reasonable and documented
out-of-pocket fees and expenses of such counsel. No person indemnified hereunder
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby. If, and to the extent that the obligations of the Borrower under this
§16 are unenforceable for any reason, the Borrower hereby agree to make the
maximum contribution to the payment in satisfaction of such obligations which is
permissible under Applicable Law. The provisions of this §16 shall survive the
repayment of the Loans, the return of the Letters of Credit and the termination
of the obligations of the Lenders hereunder.

 

 142 

 

 

This §16 shall not apply with respect to Taxes other than any Taxes that
represent claims, losses, damages, etc. arising from any non-Tax claim.

 

§17.        SURVIVAL OF COVENANTS, ETC.

 

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries pursuant hereto or thereto shall be deemed to have been
relied upon by the Lenders and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Lenders of any of the Loans and issuance of any Letters of Credit, as herein
contemplated, and shall continue in full force and effect so long as any amount
due under this Agreement or the Notes or any of the other Loan Documents (other
than any indemnification obligations which survive the termination of this
Agreement and/or the full repayment of the Loans and any other amounts due under
this Agreement or the other Loan Documents) remains outstanding or any Letters
of Credit remain outstanding or any Lender has any obligation to make any Loans
or issue any Letters of Credit. The indemnification obligations of the Borrower
provided herein and in the other Loan Documents and the Borrower’s obligations
under §§4.8, 4.9 and 4.10 shall survive the full repayment of amounts due and
the termination of the obligations of the Lenders hereunder and thereunder to
the extent provided herein and therein. All statements contained in any
certificate delivered to any Lender or the Agent at any time by or on behalf of
the Borrower, any Guarantor or any of their respective Subsidiaries pursuant
hereto or in connection with the transactions contemplated hereby shall
constitute representations and warranties by such Person hereunder.

 

 143 

 

 

§18.        ASSIGNMENT AND PARTICIPATION.

 

§18.1       Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more banks or other entities (but not to any natural
person) all or a portion of its interests, rights and obligations under this
Agreement (including all or a portion of its Commitment Percentage and
Commitment and the same portion of the Loans at the time owing to it and the
Notes held by it); provided that (a) the Agent, the Issuing Lender and, so long
as no Default or Event of Default exists hereunder, the Borrower shall have each
given its prior written consent to such assignment, which consent shall not be
unreasonably withheld or delayed, and if the Borrower does not respond to any
such request for consent within ten (10) Business Days, the Borrower shall be
deemed to have consented (provided that no consent shall be required under this
clause (a) for any assignment to another Lender, to a Related Fund, to a lender
or an Affiliate of a Lender which controls, is controlled by or is under common
control with the assigning Lender or to a wholly-owned Subsidiary of such
Lender), (b) each such assignment shall be of a constant, and not a varying,
percentage of all the assigning Lender’s rights and obligations under this
Agreement with respect to the Revolving Credit Commitment in the event an
interest in the Revolving Credit Loans is assigned, or of a constant, and not a
varying, percentage of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Term Loans and the Term Loan Commitment, if
any, in the event an interest in the Term Loans is assigned, (c) the parties to
such assignment shall execute and deliver to the Agent, for recording in the
Register (as hereinafter defined) an assignment and acceptance agreement in the
form of Exhibit J attached hereto (an “Assignment and Acceptance Agreement”),
together with any Notes subject to such assignment, (d) in no event shall any
assignment be to any natural person or any Person controlling, controlled by or
under common control with, or which is not otherwise free from influence or
control by the Borrower or any Guarantor or be to a Defaulting Lender or an
Affiliate of a Defaulting Lender, (e) such assignee of a portion of the
Revolving Credit Loans shall have a net worth or unfunded commitment as of the
date of such assignment of not less than $100,000,000.00 (unless otherwise
approved by the Agent and, so long as no Default or Event of Default exists
hereunder, the Borrower), (f) such assignee shall acquire an interest in the
Loans of not less than $5,000,000.00 and integral multiples of $1,000,000.00 in
excess thereof (or if less, the remaining Loans of the assignor), unless waived
by the Agent, and so long as no Default or Event of Default exists hereunder,
the Borrower and (g) if such assignment is less than the assigning Lender’s
entire Commitment, the assigning Lender shall retain an interest in the Loans of
not less than $5,000,000.00 (unless otherwise approved by the Agent and, so long
as no Default or Event of Default exists hereunder, the Borrower). Upon
execution, delivery, acceptance and recording of such Assignment and Acceptance
Agreement, (i) the assignee thereunder shall be a party hereto and all other
Loan Documents executed by the Lenders and, to the extent provided in such
Assignment and Acceptance Agreement, have the rights and obligations of a Lender
hereunder (including the obligations in §4.3(g)), (ii) the assigning Lender
shall, upon payment to the Agent of the registration fee referred to in §18.2,
be released from its obligations under this Agreement arising after the
effective date of such assignment with respect to the assigned portion of its
interests, rights and obligations under this Agreement, and (iii) the Agent may
unilaterally amend Schedule 1.1 to reflect such assignment. In connection with
each assignment, the assignee shall represent and warrant to the Agent, the
assignor and each other Lender as to whether such assignee is controlling,
controlled by, under common control with or is not otherwise free from influence
or control by, the Borrower and/or any Guarantor and whether such assignee is a
Defaulting Lender or an Affiliate of a Defaulting Lender. In connection with any
assignment of rights and obligations of any Defaulting Lender, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or actions, including funding, with the consent
of the Borrower and the Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent or any Lender hereunder (and interest accrued thereon) and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swing Loans in accordance with its
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs. Notwithstanding the foregoing, if a Default exists hereunder, no
assignment pursuant to this §18.1 shall be to another real estate investment
trust which owns or operates real estate for occupancy by a single tenant for
office, retail or industrial uses and could reasonably be considered a
competitor of REIT or any Affiliate of such competitor of REIT (but, with
respect to any such Affiliate, solely to the extent such Person is recognizable
as an Affiliate of such competitor of REIT due to the appearance of the name of
such competitor of REIT in the name of such Affiliate) (a “Competitor REIT”);
provided, however, that the foregoing restriction shall cease to be effective
(i) immediately upon the occurrence and during the continuance of an Event of
Default pursuant to §12.1(g), (h) or (i), and (ii) at any time which is at least
sixty (60) days after any Event of Default has occurred and is continuing.

 

 144 

 

 

§18.2       Register. The Agent, acting for this purpose as a non-fiduciary
agent for Borrower, shall maintain on behalf of the Borrower a copy of each
assignment delivered to it and a register or similar list (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitment
Percentages of and principal amount of the Loans owing to the Lenders from time
to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Guarantors, the Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower and the Lenders at any reasonable time and from time
to time upon reasonable prior notice. Upon each such recordation, the assigning
Lender agrees to pay to the Agent a registration fee in the sum of $5,000.00.

 

§18.3       New Notes. Upon its receipt of an Assignment and Acceptance
Agreement executed by the parties to such assignment, together with each Note
subject to such assignment, the Agent shall record the information contained
therein in the Register. Within five (5) Business Days after receipt of notice
of such assignment from the Agent, the Borrower, at the applicable assignee’s
own expense, shall execute and deliver to the Agent, in exchange for each
surrendered original Note (or an indemnity agreement, as provided in §31), a new
Note to the order of such assignee in an amount equal to the amount assigned to
such assignee pursuant to such Assignment and Acceptance Agreement and, if the
assigning Lender has retained some portion of its obligations hereunder, a new
Note to the order of the assigning Lender in an amount equal to the amount
retained by it hereunder. Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Acceptance Agreement and
shall otherwise be in substantially the form of the assigned Notes. The
surrendered original Notes shall be canceled and returned to the Borrower (or
the Borrower shall receive an indemnity agreement, as provided in §31).

 

 145 

 

 

§18.4       Participations. Each Lender may, without the consent of Agent or
Borrower, sell participations to one or more Lenders or other entities (but not
to any natural person) in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents; provided that
(a) any such sale or participation shall not affect the rights and duties of the
selling Lender hereunder, (b) such participation shall not entitle such
participant to any rights or privileges under this Agreement or any Loan
Documents, including without limitation, rights granted to the Lenders under
§§4.3, 4.8, 4.9, 4.10 and 13, (c) such participation shall not entitle the
participant to the right to approve waivers, amendments or modifications,
(d) such participant shall have no direct rights against the Borrower, (e) such
sale is effected in accordance with all Applicable Laws, and (f) such
participant shall not be a Person controlling, controlled by or under common
control with, or which is not otherwise free from influence or control by the
Borrower and/or any Guarantor and shall not be a Defaulting Lender or an
Affiliate of a Defaulting Lender and, unless (X) an Event of Default has
occurred pursuant to §12.1(g), (h) or (i) and is continuing at the time such
participation is made, or (Y) any other Event of Default has occurred and has
continued for a period of sixty (60) days or more at the time such participation
is made, shall not be a Competitor REIT; provided, however, such Lender may
agree with the participant that it will not, without the consent of the
participant, agree to (i) increase, or extend the term or extend the time or
waive any requirement for the reduction or termination of, such Lender’s
Commitment, (ii) extend the date fixed for the payment of principal of or
interest on the Loans or portions thereof owing to such Lender (other than
pursuant to an extension of the Revolving Credit Maturity Date pursuant to
§2.12), (iii) reduce the amount of any such payment of principal, (iv) reduce
the rate at which interest is payable thereon or (v) release any Guarantor
(except as otherwise permitted under this Agreement). Any Lender which sells a
participation shall promptly notify the Agent of such sale and the identity of
the purchaser of such interest. Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any Commitments, Loans, or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.

 

 146 

 

 

§18.5       Pledge by Lender. Any Lender may at any time pledge all or any
portion of its interest and rights under this Agreement (including all or any
portion of its Note) to any of the twelve Federal Reserve Banks organized under
Section 4 of the Federal Reserve Act, 12 U.S.C. §341, any other central bank
having jurisdiction over such Lender, or to such other Person as the Agent may
approve to secure obligations of such Lender. No such pledge or the enforcement
thereof shall release the pledgor Lender from its obligations hereunder or under
any of the other Loan Documents.

 

§18.6       No Assignment by the Borrower. The Borrower shall not assign or
transfer any of its rights or obligations under this Agreement or the Loan
Documents without the prior written consent of each of the Lenders.

 

§18.7       Disclosure. The Borrower and the Guarantors each agree to promptly
cooperate with any Lender in connection with any proposed assignment or
participation of all or any portion of its Commitment. The Borrower and the
Guarantors each agree that any Lender may disclose information obtained by such
Lender pursuant to this Agreement to assignees or participants and potential
assignees or participants hereunder in accordance with standard banking
practices (provided such Persons are advised of the provisions of this §18.7).
The Agent and each Lender agrees for itself that it shall use reasonable efforts
in accordance with its customary procedures to hold confidential all non-public
information obtained from the Borrower or any Guarantor that has been identified
in writing as confidential by any of them, and shall use reasonable efforts in
accordance with its customary procedures to not disclose such information to any
other Person, it being understood and agreed that, notwithstanding the
foregoing, the Agent and/or a Lender may make (a) disclosures to its
participants (provided such Persons are advised of the provisions of this
§18.7), (b) disclosures to its directors, officers, employees, Affiliates,
accountants, appraisers, legal counsel and other professional advisors of the
Agent or such Lender (provided that such Persons who are not employees of the
Agent or such Lender are advised of the provision of this §18.7), (c)
disclosures customarily provided or reasonably required by any potential or
actual bona fide assignee, transferee or participant or their respective
directors, officers, employees, Affiliates, accountants, appraisers, legal
counsel and other professional advisors in connection with a potential or actual
assignment or transfer by such Lender of any Loans or any participations therein
(provided such Persons are advised of the provisions of this §18.7), (d)
disclosures to bank regulatory authorities or self-regulatory bodies with
jurisdiction over such Lender, or (e) disclosures required or requested by any
other Governmental Authority or representative thereof or pursuant to legal
process; provided that, unless specifically prohibited by Applicable Law or
court order, the Agent or the applicable Lender, as the case may be, shall
notify the Borrower of any request by any Governmental Authority or
representative thereof prior to disclosure by the Agent or such Lender (other
than any such request in connection with any examination or oversight of such
Lender by such Governmental Authority or other requests by regulators that are
not part of an examination) for disclosure of any such non-public information
prior to disclosure of such information. In addition, each Lender may make
disclosure of such information to any contractual counterparty in swap
agreements or such contractual counterparty’s professional advisors (so long as
such contractual counterparty or professional advisors agree to be bound by the
provisions of this §18.7). Notwithstanding the foregoing, neither the Agent nor
any Lender shall disclose such non-public information to a Competitor REIT in
connection with any such proposed assignment or participation unless (X) an
Event of Default has occurred pursuant to §12.1(g), (h) or (i) and is continuing
at the time such disclosure is made, or (Y) any other Event of Default has
occurred and has continued for a period of sixty (60) days or more at the time
such disclosure is made, or the Borrower has consented to such disclosure (or is
deemed to have consented pursuant to §18.1), and shall not disclose such
non-public information to a Competitor REIT for any other reason. In addition,
the Agent and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Agent and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents, and the Commitments. Non-public information shall not include any
information which is or subsequently becomes publicly available other than as a
result of a disclosure of such information by a Lender or the Agent, or prior to
the delivery to the Agent or such Lender, as the case may be, is within the
possession of the Agent or such Lender if such information is not known by the
Agent or such Lender to be subject to another confidentiality agreement with or
other obligations of secrecy to the Borrower or the Guarantors, is or becomes
available to Agent, any Lender or any of their Affiliates on a non-confidential
basis, or is disclosed with the prior approval of the Borrower or the
Guarantors. Nothing herein shall prohibit the disclosure of non-public
information to the extent necessary to enforce the Loan Documents.

 

 147 

 

 

§18.8       Mandatory Assignment. In the event the Borrower requests that
certain amendments, modifications or waivers be made to this Agreement or any of
the other Loan Documents which request requires approval of all of the Lenders
or all of the Lenders directly affected thereby or another group of requisite
Lenders and is approved by the Majority Lenders, but is either (x) expressly
disapproved by one or more of the Lenders, or (y) any such Lender fails to
respond to such request within thirty (30) days after Agent provides notice to
such Lender (which notice shall be delivered by Agent promptly upon request by
Borrower thereof) that such Lender shall be subject to the Non-Consenting Lender
provisions of this §18.9 if it fails to respond to such request within such
thirty (30) day period (any such non-consenting Lender shall hereafter be
referred to as the “Non-Consenting Lender”), then, within thirty (30) Business
Days after the Borrower’s receipt of notice of such disapproval, or such failure
to respond within the thirty (30) day period prescribed in clause (y) above, by
such Non-Consenting Lender, the Borrower shall have the right as to such
Non-Consenting Lender, to be exercised by delivery of written notice delivered
to the Agent and the Non-Consenting Lender within thirty (30) Business Days of
receipt of such notice, to elect to cause the Non-Consenting Lender to transfer
its Loans and Commitment. The Agent shall promptly notify the remaining Lenders
that each of such Lenders shall have the right, but not the obligation, to
acquire a portion of the Loans and Commitment, pro rata based upon their
relevant Commitment Percentages, of the Non-Consenting Lender (or if any of such
Lenders does not elect to purchase its pro rata share, then to such remaining
Lenders in such proportion as approved by the Agent). In the event that the
Lenders do not elect to acquire all of the Non-Consenting Lender’s Loans and
Commitment, then the Agent shall endeavor to find a new Lender or Lenders to
acquire such remaining Loans and Commitment. Upon any such purchase of the Loans
and Commitment of the Non-Consenting Lender, the Non-Consenting Lender’s
interests in the Obligations and its rights hereunder and under the Loan
Documents shall terminate at the date of purchase, and the Non-Consenting Lender
shall promptly execute and deliver any and all documents reasonably requested by
the Agent to surrender and transfer such interest, including, without
limitation, an Assignment and Acceptance Agreement and such Non-Consenting
Lender’s original Note. If such Non-Consenting Lender does not execute and
deliver to the Agent a duly completed Assignment and Acceptance Agreement and/or
such other documentation reasonably requested by the Agent to surrender and
transfer such interest to the purchaser or assignee thereof within a period of
time deemed reasonable by the Agent after the later of (i) the date on which
such purchaser or assignee executes and delivers such Assignment and Acceptance
Agreement and/or such other documentation and (ii) the date on which the
Non-Consenting Lender receives all payments required to be paid to it by this
§18.8, then such Non-Consenting Lender shall, to the extent permissible by
Applicable Law, be deemed to have executed and delivered such Assignment and
Acceptance Agreement and/or such other documentation as of such date and the
Borrower shall be entitled (but not obligated) to execute and deliver such
Assignment and Acceptance Agreement and/or such other documentation on behalf of
such Non-Consenting Lender. Notwithstanding anything in this §18.8 to the
contrary, any Lender or other Lender assignee acquiring some or all of the
assigned Loans and Commitment of the Non-Consenting Lender must consent to the
proposed amendment, modification or waiver. The purchase price for the
Non-Consenting Lender’s Loans and Commitment shall equal any and all amounts
outstanding and owed by the Borrower to the Non-Consenting Lender, including
principal and all accrued and unpaid interest or fees, plus any applicable
amounts payable pursuant to §4.7 which would be owed to such Non-Consenting
Lender if the Loans were to be repaid in full on the date of such purchase of
the Non-Consenting Lender’s Loans and Commitment (provided that the Borrower may
pay to such Non-Consenting Lender any interest, fees or other amounts (other
than principal) owing to such Non-Consenting Lender).

 

 148 

 

 

§18.9       Amendments to Loan Documents. Upon any such assignment, the Borrower
and the Guarantors shall, upon the request of the Agent, enter into such
documents as may be reasonably required by the Agent to modify the Loan
Documents to reflect such assignment.

 

§18.10     Titled Agents. The Titled Agents shall not have any additional rights
or obligations under the Loan Documents, except for those rights, if any, as a
Lender.

 

§19.        NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATIONS.

 

(a)          Each notice, demand, election or request provided for or permitted
to be given pursuant to this Agreement (hereinafter in this §19 referred to as
“Notice”) must be in writing and shall be deemed to have been properly given or
served by personal delivery or by sending same by overnight courier or by
depositing same in the United States Mail, postpaid and registered or certified,
return receipt requested, or as expressly permitted herein, by telecopy, and
addressed as follows:

 

If to the Agent or KeyBank:

KeyBank National Association
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio 44144
Attn: Rosemarie Borelli

Telecopy No.: (216) 357-6383

 

 149 

 

 

With a copy to:

 

KeyBank National Association

127 Public Square, 8th Floor

Cleveland, Ohio 44114

Attn: Sara Jo Smith

Telecopy No.: (216) 689-5970

 

and

Dentons US LLP
Suite 5300
303 Peachtree Street, N.E.
Atlanta, Georgia 30308
Attn: William F. Timmons, Esq.
Telecopy No.: (404) 527-4198

 

If to the Borrower:

Global Net Lease Operating Partnership, L.P.

405 Park Avenue

Third Floor

New York, New York 10022
Attn: General Counsel
Telecopy No.: (212) 421-5799

 

With a copy to:

Global Net Lease Operating Partnership, L.P.

405 Park Avenue

Third Floor

New York, New York 10022
Attn: Chief Financial Officer
Telecopy No.: (212) 421-5799

 

and

Proskauer Rose LLP

Eleven Times Square

New York, New York 10036
Attn: Andrew Bettwy, Esq.
Telecopy No.: (212) 969-3180;

 

 150 

 

 

if to any other Lender which is a party hereto, at the address for such Lender
set forth on Schedule 1.1 attached hereto, and to any Lender which may hereafter
become a party to this Agreement, at such address as may be designated by such
Lender. Each Notice shall be effective upon being personally delivered or upon
being sent by overnight courier or upon being deposited in the United States
Mail as aforesaid, or if transmitted by telecopy (if permitted hereunder), upon
being sent and confirmation of receipt. The time period in which a response to
such Notice must be given or any action taken with respect thereto (if any),
however, shall commence to run from the date of receipt if personally delivered
or sent by overnight courier, or if so deposited in the United States Mail, the
earlier of three (3) Business Days following such deposit or the date of receipt
as disclosed on the return receipt. Rejection or other refusal to accept or the
inability to deliver because of changed address for which no notice was given
shall be deemed to be receipt of the Notice sent. By giving at least fifteen
(15) days prior Notice thereof, the Borrower, a Lender or the Agent shall have
the right from time to time and at any time during the term of this Agreement to
change their respective addresses and each shall have the right to specify as
its address any other address within the United States of America.

 

(b)           Loan Documents and notices under the Loan Documents may, with
Agent’s approval, be transmitted and/or signed by facsimile and by signatures
delivered in “PDF” format by electronic mail. The effectiveness of any such
documents and signatures shall, subject to Applicable Law, have the same force
and effect as an original copy with manual signatures and shall be binding on
the Borrower, the Guarantors, Agent and Lenders. Agent may also require that any
such documents and signature delivered by facsimile or “PDF” format by
electronic mail be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver any such manually-signed
original shall not affect the effectiveness of any facsimile or “PDF” document
or signature.

 

(c)          Notices and other communications to the Agent, the Lenders and the
Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent (it being understood and agreed that Agent has
approved communications of the information described in §§7.4(a) and (b) being
provided at http://globalnetlease.com/), provided that the foregoing shall not
apply to notices to any Lender or Issuing Lender pursuant to §2 if such Lender
or Issuing Lender, as applicable, has notified the Agent that it is incapable of
receiving notices under such Section by electronic communication. The Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day for the recipient.

 

 151 

 

 

§20.        RELATIONSHIP.

 

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Borrower, any Guarantor or their respective Subsidiaries
arising out of or in connection with this Agreement or the other Loan Documents
or the transactions contemplated hereunder and thereunder, and the relationship
between each Lender and the Agent, and the Borrower is solely that of a lender
and borrower, and nothing contained herein or in any of the other Loan Documents
shall in any manner be construed as making the parties hereto partners, joint
venturers or any other relationship other than lender and borrower.

 

§21.        GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

 

THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN OR THEREIN, SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5- 1401, BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW YORK SITTING IN THE COUNTY OF NEW YORK
(INCLUDING ANY FEDERAL COURT SITTING THEREIN). THE BORROWER FURTHER ACCEPTS,
GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND
ANY RELATED APPELLATE COURT AND IRREVOCABLY (a) AGREES TO BE BOUND BY ANY
JUDGMENT RENDERED THEREBY WITH RESPECT TO THIS AGREEMENT AND ANY OF THE OTHER
LOAN DOCUMENTS AND (b) WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS
AN INCONVENIENT FORUM. THE BORROWER FURTHER AGREES THAT SERVICE OF PROCESS IN
ANY SUCH SUIT MAY BE MADE UPON THE BORROWER IN THE MANNER PROVIDED FOR NOTICES
IN §19. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER, ANY GUARANTOR OR ANY OF THEIR PROPERTIES IN THE COURTS OF ANY
JURISDICTION. THE BORROWER CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH
COURTS AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER
IN THE MANNER PROVIDED FOR NOTICES IN §19.

 

§22.        HEADINGS.

 

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

 

 152 

 

 

§23.        COUNTERPARTS.

 

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

 

§24.        ENTIRE AGREEMENT, ETC.

 

This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §4.16, §18.9 and §27.

 

§25.        WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

 

EACH OF THE BORROWER, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS. THE BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES
AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES. THE BORROWER (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE
AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §25. THE BORROWER ACKNOWLEDGES THAT
IT HAS HAD AN OPPORTUNITY TO REVIEW THIS §25 WITH LEGAL COUNSEL AND THAT THE
BORROWER AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.

 

 153 

 

 

§26.        DEALINGS WITH THE BORROWER AND THE GUARANTORS.

 

The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Borrower, the Guarantors and their respective Subsidiaries or any of
their Affiliates regardless of the capacity of the Agent or the Lender
hereunder. The Lenders acknowledge that, pursuant to such activities, KeyBank or
its Affiliates may receive information regarding such Persons (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Agent shall be under no obligation to provide
such information to them. Borrower acknowledges, on behalf of itself and its
Affiliates, that the Agent and each of the Lenders and their respective
Affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) in which Borrower and its Affiliates may
have conflicting interests regarding the transactions described herein and
otherwise. Neither the Agent nor any Lender will use confidential information
described in §18.7 obtained from Borrower by virtue of the transactions
contemplated hereby or its other relationships with Borrower and its Affiliates
in connection with the performance by the Agent or such Lender or their
respective Affiliates of services for other companies, and neither the Agent nor
any Lender nor their Affiliates will furnish any such information to other
companies. Borrower, on behalf of itself and its Affiliates, also acknowledges
that neither the Agent nor any Lender has any obligation to use in connection
with the transactions contemplated hereby, or to furnish to Borrower,
confidential information obtained from other companies. Borrower, on behalf of
itself and its Affiliates, further acknowledges that one or more of the Agent
and Lenders and their respective Affiliates may be a full service securities
firm and may from time to time effect transactions, for its own or its
Affiliates’ account or the account of customers, and hold positions in loans,
securities or options on loans or securities of Borrower and its Affiliates.

 

 154 

 

 

§27.        CONSENTS, AMENDMENTS, WAIVERS, ETC.

 

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrower or the Guarantors
of any terms of this Agreement or such other instrument or the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Majority Lenders; provided, however, that the
Agreement Regarding Fees may be amended or otherwise modified, or rights or
privileges thereunder waived, in a writing executed by the parties thereto only.
Notwithstanding the foregoing, none of the following may occur without the
written consent of each Lender directly affected thereby: (a) a reduction in the
rate of interest on the Notes; provided, however, that (A) only the consent of
the Majority Lenders shall be necessary to amend the definition of “Default
Rate”, to waive any obligation of the Borrower to pay interest at the Default
Rate or to retract the imposition of interest at the Default Rate, (B) only the
consent of the Majority Lenders shall be necessary to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or Letter of
Credit or to reduce any fee payable based on such financial covenant; and (C) in
circumstances other than as described in the preceding clauses (A) and (B), (1)
only the consent of the Term Loan Lenders shall be necessary to reduce the rate
of interest, including the Applicable Margin, on the Term Loans and the Term
Loan Notes and (2) only the consent of the Revolving Credit Lenders shall be
necessary to reduce the rate of interest, including the Applicable Margin, on
the Revolving Credit Loans and the Revolving Credit Notes; (b) an increase in
the amount of the Commitments of the Lenders (except as provided in §2.11 and
§18.1); (c) a forgiveness, reduction or waiver of the principal of any unpaid
Loan or any interest thereon (other than a reduction or waiver of default
interest) or fee payable under the Loan Documents; provided that only the
consent of the Term Loan Lenders or the Revolving Credit Lenders, as the case
may be, shall be necessary for any such amendment or waiver that on its face
only applies to the Term Loans or the Revolving Credit Loans and Revolving
Credit Commitments, respectively; (d) a change in the amount of any fee payable
to a Lender hereunder; provided that only the consent of the Revolving Credit
Lenders shall be necessary for any such amendment or waiver of the fees
described in §2.3; (e) the postponement of any date fixed for any payment of
principal of or interest on the Loan; provided that only the consent of the Term
Loan Lenders or the Revolving Credit Lenders, as the case may be, shall be
necessary for any such postponement that on its face only applies to the Term
Loans or the Revolving Credit Loans and Revolving Credit Commitments,
respectively; (f) an extension of the Term Loan Maturity Date or Revolving
Credit Maturity Date (except as provided in §2.12); (g) a change in the manner
of distribution of any payments to the Lenders or the Agent; (h) the release of
the Borrower or any Guarantor except as otherwise provided in this Agreement;
(i) an amendment of the definition of Majority Lenders, Required Revolving
Credit Lenders, Required Term Loan Lenders or of any requirement for consent by
all of the Lenders; (j) any modification to require a Revolving Credit Lender to
fund a pro rata share of a request for an advance of the Revolving Credit Loan
made by the Borrower other than based on its Revolving Credit Commitment
Percentage; (k) an amendment to this §27; or (l) an amendment of any provision
of this Agreement or the Loan Documents which requires the approval of all of
the Lenders, the Majority Lenders, Required Revolving Credit Lenders or the
Required Term Loan Lenders to require a lesser number of Lenders to approve such
action. The provisions of §14 may not be amended without the written consent of
the Agent. Any provision of this Agreement or the Loan Documents which requires
the approval of all of the Revolving Credit Lenders or the Required Revolving
Credit Lenders may not be amended or waived to require a lesser number of
Revolving Credit Lenders to approve such action without the written consent of
all of the Revolving Credit Lenders. Any provision of this Agreement or the Loan
Documents which requires the approval of all of the Term Loan Lenders or the
Required Term Loan Lenders may not be amended or waived to require a lesser
number of Term Loan Lenders to approve such action without the written consent
of all of the Term Loan Lenders. There shall be no amendment, modification or
waiver of any provision in the Loan Documents with respect to Swing Loans
without the consent of the Swing Loan Lender, nor any amendment, modification or
waiver of any provision in the Loan Documents with respect to Letters of Credit
without the consent of the Issuing Lender. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders, except that (x) the Commitment of any Defaulting Lender
may not be increased without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender. There
shall be no amendment, modification or waiver of any provision in the Loan
Documents which results in a modification of the conditions to funding with
respect to the Revolving Credit Commitment or the Term Loan Commitment without
the written consent of the Required Revolving Credit Lenders or the Required
Term Loan Lenders, respectively, nor any amendment, modification or waiver that
disproportionately affects the Revolving Credit Lenders or the Term Loan Lenders
without the approval of the Required Revolving Credit Lenders or the Required
Term Loan Lenders, respectively. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon. No
course of dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. No notice to or demand upon any of the Borrower or the
Guarantors shall entitle the Borrower or any Guarantor to other or further
notice or demand in similar or other circumstances.

 

 155 

 

 

§28.        SEVERABILITY.

 

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

 

§29.        TIME OF THE ESSENCE.

 

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower and the Guarantors under this Agreement and the other
Loan Documents.

 

§30.        NO UNWRITTEN AGREEMENTS.

 

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET FORTH
BELOW.

 

§31.        REPLACEMENT NOTES.

 

Upon receipt of evidence reasonably satisfactory to the Borrower of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory to the Borrower and the Borrower’s counsel or, in the case of any
such mutilation, upon surrender and cancellation of the applicable Note, the
Borrower will execute and deliver, in lieu thereof, a replacement Note,
identical in form and substance to the applicable Note and dated as of the date
of the applicable Note and upon such execution and delivery all references in
the Loan Documents to such Note shall be deemed to refer to such replacement
Note. All reasonable costs and expenses incurred by the Borrower in connection
with the foregoing, including reasonable attorneys’ fees, shall be paid by the
Lender that requested the replacement Note.

 

 156 

 

 

§32.        NO THIRD PARTIES BENEFITED.

 

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrower, the Guarantors, the Lenders,
the Agent, the Arrangers and their permitted successors and assigns, and no
other Person shall be a direct or indirect legal beneficiary of, or have any
direct or indirect cause of action or claim in connection with, this Agreement
or any of the other Loan Documents. All conditions to the performance of the
obligations of the Agent and the Lenders under this Agreement, including the
obligation to make Loans and issue Letters of Credit, are imposed solely and
exclusively for the benefit of the Agent and the Lenders and no other Person
shall have standing to require satisfaction of such conditions in accordance
with their terms or be entitled to assume that the Agent and the Lenders will
refuse to make Loans or issue Letters of Credit in the absence of strict
compliance with any or all thereof and no other Person shall, under any
circumstances, be deemed to be a beneficiary of such conditions, any and all of
which may be freely waived in whole or in part by the Agent and the Lenders at
any time if in their sole discretion they deem it desirable to do so. In
particular, the Agent and the Lenders make no representations and assume no
obligations as to third parties concerning the quality of any the construction
by the Borrower, the Guarantors or any of their respective Subsidiaries of any
development or the absence therefrom of defects.

 

§33.        PATRIOT ACT.

 

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and the Guarantors that, pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and the Guarantors, which information includes names and
addresses and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower and the Guarantors in accordance with the
Patriot Act.

 

§34.        ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL
INSTITUTIONS.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

b)       the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

 157 

 

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

§35.        AUTOMATIC ALTERNATIVE CURRENCY CONVERSION.

 

If an Automatic Alternative Currency Conversion Trigger shall occur, the amount
of all Outstanding Revolving Credit Loans, Term Loans and Letter of Credit
Liabilities denominated in an Alternative Currency shall, automatically and with
no further action required, be converted into the Dollar Equivalent of such
amounts, determined by the Agent on the basis of the Spot Rate determined on the
Automatic Alternative Currency Conversion Date, and on and after such date all
amounts accruing and owed to the Lenders in respect of such Outstanding
Revolving Credit Loans, Term Loans and Letter of Credit Liabilities denominated
in an Alternative Currency shall accrue and be payable in Dollars at the rate
otherwise applicable hereunder.

 

§36.        JUDGMENT CURRENCY.

 

For the purposes of obtaining judgment in any court if it is necessary to
convert a sum due from the Borrower hereunder or under any other Loan Document
in one Currency expressed to be payable herein (the “Specified Currency”) into
another Currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase the Specified
Currency with such other currency at the Agent’s main Cleveland, Ohio office on
the Business Day preceding that on which final, non-appealable judgment is
given. The obligations of the Borrower in respect of any sum due hereunder
shall, notwithstanding any judgment in a Currency other than the Specified
Currency, be discharged only to the extent that on the Business Day following
receipt by any Lender (including the Agent), as the case may be, of any sum
adjudged to be so due in such other Currency such Lender (including the Agent),
as the case may be, may in accordance with normal, reasonable banking procedures
purchase the Specified Currency with such other Currency. If the amount of the
Specified Currency so purchased is less than the sum originally due to such
Lender (including the Agent), as the case may be, in the Specified Currency, the
Borrower agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender (including the Agent), as the case may be, against such loss, and to pay
such additional amounts upon demand from Agent. All of the Borrower's
obligations under this §36 shall survive termination of this Agreement and
repayment of all other Obligations hereunder.

 

§37.        WAIVER OF CLAIMS.

 

Borrower for itself and the Guarantors acknowledges, represents and agrees that
Borrower and Guarantors as of the date hereof have no defenses, setoffs, claims,
counterclaims or causes of action of any kind or nature whatsoever with respect
to the “Loan Documents” (as defined in the Existing Credit Agreement and this
Agreement), the administration or funding of the “Loans” or the “Letters of
Credit” (as such terms are defined in the Existing Credit Agreement and this
Agreement), or with respect to any acts or omissions of Agent or any Lender, or
any past or present officers, agents or employees of Agent or any Lender
(whether under the Existing Credit Agreement, this Agreement or any of such
“Loan Documents”), and each of Borrower and Guarantors does hereby expressly
waive, release and relinquish any and all such defenses, setoffs, claims,
counterclaims and causes of action arising on or before the date hereof, if any.

 

 158 

 

 

§38.        CONSENT TO AMENDMENT AND RESTATEMENT; EFFECT OF AMENDMENT AND
RESTATEMENT.

 

Pursuant to §27 of the Existing Credit Agreement, KeyBank as the Agent under the
Existing Credit Agreement and each Lender hereby consents to the amendment and
restatement of the Existing Credit Agreement pursuant to the terms of this
Agreement and the amendment or amendment and restatement of the other “Loan
Documents” (as defined in the Existing Credit Agreement), and by execution
hereof the Lenders authorize the Agent to enter into such agreements. On the
Closing Date, the Existing Credit Agreement shall be amended and restated in its
entirety by this Agreement, and the Existing Credit Agreement, except as
specifically set forth herein, shall thereafter be of no further force and
effect and shall be deemed replaced and superseded in all respects by this
Agreement. The parties hereto acknowledge and agree that this Agreement does not
constitute a novation or termination of the “Obligations” under the Existing
Credit Agreement, which remain outstanding as of the Closing Date. All interest
and fees accrued and unpaid under the Existing Credit Agreement as of the date
of this Agreement shall be due and payable in the amount determined pursuant to
the Existing Credit Agreement for periods prior to the Closing Date on the next
payment date for such interest or fee set forth in this Agreement.

 

§39.        ACKNOWLEDGEMENT REGARDING ANY SUPPORTED QFCs.

 

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for a Derivatives Contract or any other agreement or instrument that
is a QFC (such support, “QFC Credit Support” and each such QFC a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

[Remainder of page intentionally left blank.]

 

 159 

 

 

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

 

  BORROWER:         GLOBAL NET LEASE OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership         By: GLOBAL NET LEASE,
INC., a Maryland corporation, its general partner     By: /s/ Christopher
Masterson     Name: Christopher Masterson     Title: CFO, Treasurer, and
Secretary

 

[Signatures continued on next page.]

 

  AGENT AND LENDERS:       KEYBANK NATIONAL ASSOCIATION, individually as a
Lender and as the Agent       By: /s/ Jonathan Bond   Name: Jonathan Bond  
Title: Assistant Vice President

 

[Signatures Continued on Next Page]

 

  CAPITAL ONE, NATIONAL ASSOCIATION, individually as a Lender and as a
Co-Syndication Agent       By: /s/ Peter Ilovic   Name: Peter Ilovic   Title:
Vice President

 

[Signatures Continued on Next Page]

 



First Amended and Restated Credit Agreement



  



 

 

 

  CITIZENS BANK, N.A., individually as a Lender and as a Co-Syndication Agent  
    By: /s/ Michelle M. Dawson   Name :  Michelle M. Dawson   Title: Vice
President

 

[Signatures Continued on Next Page]

  

  BMO HARRIS BANK, N.A., individually as a Lender and as a Co-Syndication Agent
      By: /s/ Lloyd Baron   Name:   Lloyd Baron   Title: Director

 

[Signatures Continued on Next Page]

 

  MIZUHO BANK, LTD., individually as a Lender and as a Co-Syndication Agent    
  By: /s/ Donna DeMagistris   Name:   Donna DeMagistris   Title: Authorized
Signatory

 

[Signatures Continued on Next Page]

 

First Amended and Restated Credit Agreement

 



 

 

 

  SUMITOMO MITSUI BANKING CORPORATION, individually as a Lender, as a
Co-Syndication Agent and as the Documentation Agent       By: /s/ Keith J.
Connolly   Name: Keith J. Connolly   Title: General Manager

 

[Signatures Continued on Next Page]

 

  BBVA USA, an Alabama banking corporation, individually as a Lender and as a
Co-Syndication Agent       By: /s/ Scott Childs   Name: Scott Childs   Title:
Senior Vice President

 

[Signatures Continued on Next Page]

 

  SOCIÉTÉ GÉNÉRALE         By: /s/ John Hogan   Name: John Hogan   Title:
Director

 

[Signatures Continued on Next Page]

 

  COMERICA BANK         By: /s/ Charles Weddell   Name: Charles Weddell   Title:
Vice President

 

[Signatures Continued on Next Page]

 

First Amended and Restated Credit Agreement

 



 

 

 

  SYNOVUS BANK       By: /s/ David Bowman   Name: David Bowman   Title: Director
- Corporate Banking

 

[Signatures Continued on Next Page]

 

  DEUTSCHE BANK AG NEW YORK BRANCH       By: /s/ Virginia Cosenza   Name:
Virginia Cosenza   Title: Vice President         By: /s/ Ming K Chu   Name: Ming
K Chu   Title: Director

 

[Signatures Continued on Next Page]

 

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH       By: /s/ Doreen Barr   Name:
Doreen Barr   Title: Authorized Signatory         By: /s/ Komal Shah   Name:
Komal Shah   Title: Authorized Signatory

 

First Amended and Restated Credit Agreement

 

 

 

 

EXHIBITS AND SCHEDULES

 

Exhibit A FORM OF JOINDER AGREEMENT     Exhibit B FORM OF TERM LOAN NOTE    
Exhibit C FORM OF REVOLVING CREDIT NOTE     Exhibit D FORM OF SWING LOAN NOTE  
  Exhibit E FORM OF REQUEST FOR REVOLVING CREDIT LOAN     Exhibit F FORM OF
LETTER OF CREDIT REQUEST     Exhibit G FORM OF LETTER OF CREDIT APPLICATION    
Exhibit H FORM OF UNENCUMBERED POOL CERTIFICATE     Exhibit I FORM OF COMPLIANCE
CERTIFICATE     Exhibit J FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT    
Exhibit K FORM OF UNENCUMBERED POOL ASSET CERTIFICATE     Exhibit L FORM OF U.S.
TAX COMPLIANCE CERTIFICATE     Schedule 1.1 LENDERS AND COMMITMENTS     Schedule
1.2 UNENCUMBERED POOL ASSETS     Schedule 1.3 ELIGIBLE REAL ESTATE QUALIFICATION
DOCUMENTS     Schedule 4.3 ACCOUNTS     Schedule 6.3 TITLE TO PROPERTIES    
Schedule 6.5 NO MATERIAL CHANGES     Schedule 6.7 PENDING LITIGATION    
Schedule 6.10 TAX STATUS AND TAXPAYER IDENTIFICATION NUMBER     Schedule 6.14
CERTAIN TRANSACTIONS     Schedule 6.20(a) SUBSIDIARIES OF REIT     Schedule
6.20(b) UNCONSOLIDATED AFFILIATES OF REIT AND ITS SUBSIDIARIES     Schedule 6.24
OTHER DEBT

 

 i

 

 

TABLE OF CONTENTS

 

      Page         §1. DEFINITIONS AND RULES OF INTERPRETATION 1           §1.1
Definitions 1           §1.2 Rules of Interpretation 45           §1.3
Currencies; Currency Equivalents 46         §2. THE CREDIT FACILITY 48          
§2.1 Revolving Credit Loans 48           §2.2 Commitment to Lend Term Loan 49  
        §2.3 Unused Fee; Facility Fee 50           §2.4 Reduction and
Termination of the Revolving Credit Commitments 51           §2.5 Swing Loan
Commitment 51           §2.6 Interest on Loans 54           §2.7 Requests for
Loans 55           §2.8 Funds for Loans 56           §2.9 Use of Proceeds 57    
      §2.10 Letters of Credit 57           §2.11 Increase in Total Commitment 61
          §2.12 Extension of Revolving Credit Maturity Date 64           §2.13
Defaulting Lenders 65           §2.14 Evidence of Debt 69         §3. REPAYMENT
OF THE LOANS 70           §3.1 Stated Maturity 70           §3.2 Mandatory
Prepayments 70           §3.3 Optional Prepayments 71           §3.4 Partial
Prepayments 71           §3.5 Effect of Prepayments 72         §4. CERTAIN
GENERAL PROVISIONS 72           §4.1 Conversion Options 72           §4.2 Fees
73           §4.3 Funds for Payments 74           §4.4 Computations 79          
§4.5 Suspension of LIBOR Rate Loans 79

 

 i

 

 

TABLE OF CONTENTS

(Continued)

      Page           §4.6 Illegality 79           §4.7 Additional Interest 80  
        §4.8 Additional Costs, Etc 80           §4.9 Capital Adequacy 82        
  §4.10 Breakage Costs 82           §4.11 Default Interest 82           §4.12
Certificate 82           §4.13 Limitation on Interest 83           §4.14 Certain
Provisions Relating to Increased Costs and Non-Funding Lenders 83          
§4.15 Delay in Requests 84           §4.16 Successor LIBOR Rate 84         §5.
UNSECURED OBLIGATIONS; GUARANTY 86           §5.1 Reserved 86           §5.2
Additional Guarantors 86           §5.3 Release of Subsidiary Guarantors 87    
    §6. REPRESENTATIONS AND WARRANTIES 88           §6.1 Corporate Authority,
Etc 88           §6.2 Governmental Approvals 89           §6.3 Title to
Properties 89           §6.4 Financial Statements 89           §6.5 No Material
Changes 90           §6.6 Franchises, Patents, Copyrights, Etc 90           §6.7
Litigation 90           §6.8 No Material Adverse Contracts, Etc 90          
§6.9 Compliance with Other Instruments, Laws, Etc 91           §6.10 Tax Status
91           §6.11 No Event of Default 91           §6.12 Investment Company Act
91           §6.13 Reserved 91           §6.14 Certain Transactions 92          
§6.15 Employee Benefit Plans 92           §6.16 Disclosure 92

 

 ii

 

 

TABLE OF CONTENTS

(Continued)

 

      Page           §6.17 Trade Name; Place of Business 93           §6.18
Regulations T, U and X 93           §6.19 Environmental Compliance 93          
§6.20 Subsidiaries; Organizational Structure 95           §6.21 Leases 95      
    §6.22 Property 96           §6.23 Brokers 96           §6.24 Other Debt 96  
        §6.25 Solvency 96           §6.26 No Bankruptcy Filing 96          
§6.27 No Fraudulent Intent 97           §6.28 Transaction in Best Interests of
the Borrower and Guarantors; Consideration 97           §6.29 Contribution
Agreement 97           §6.30 Representations and Warranties of Guarantors 97    
      §6.31 OFAC 98           §6.32 Unencumbered Pool Assets 98         §7.
AFFIRMATIVE COVENANTS 98           §7.1 Punctual Payment 98           §7.2
Maintenance of Office 98           §7.3 Records and Accounts 98           §7.4
Financial Statements, Certificates and Information 99           §7.5 Notices 103
          §7.6 Existence; Maintenance of Properties 104           §7.7 Insurance
105           §7.8 Taxes; Liens 105           §7.9 Inspection of Properties and
Books 106           §7.10 Compliance with Laws, Contracts, Licenses, and Permits
106           §7.11 Further Assurances 107           §7.12 Limiting Agreements
107           §7.13 Reserved 107           §7.14 Business Operations 107

 

 iii

 

 

TABLE OF CONTENTS

(Continued)

 

    Page           §7.15 Reserved 108           §7.16 Reserved 108          
§7.17 Ownership of Real Estate 108           §7.18 Distributions of Income to
the Borrower 108           §7.19 Plan Assets 109           §7.20 Unencumbered
Pool Assets 109           §7.21 Management 113           §7.22 Beneficial
Ownership 113           §7.23 Sanctions Laws and Regulations 113         §8.
NEGATIVE COVENANTS 113           §8.1 Restrictions on Indebtedness 113          
§8.2 Restrictions on Liens, Etc 115           §8.3 Restrictions on Investments
116           §8.4 Merger, Consolidation 119           §8.5 Sale and Leaseback
119           §8.6 Compliance with Environmental Laws 120           §8.7
Distributions 122           §8.8 Asset Sales 123           §8.9 Restriction on
Prepayment of Indebtedness 123           §8.10 Reserved 124           §8.11
Derivatives Contracts 124           §8.12 Transactions with Affiliates 124      
    §8.13 Advisory Agreement 124           §8.14 Changes to Organizational
Documents 124         §9. FINANCIAL COVENANTS 125           §9.1 Maximum
Leverage Ratio 125           §9.2 Maximum Fixed Charge Coverage Ratio 125      
    §9.3 Maximum Unencumbered Leverage Ratio 125           §9.4 Unencumbered
Debt Service Coverage Ratio 125           §9.5 Maximum Secured Leverage Ratio
125           §9.6 Maximum Secured Recourse Debt Ratio 125           §9.7
Minimum Consolidated Tangible Net Worth 125

 

 iv

 

 

TABLE OF CONTENTS

(Continued)

 

      Page         §10. CLOSING CONDITIONS 125           §10.1 Loan Documents
126           §10.2 Certified Copies of Organizational Documents 126          
§10.3 Resolutions 126           §10.4 Incumbency Certificate; Authorized Signers
126           §10.5 Opinion of Counsel 126           §10.6 Payment of Fees 126  
        §10.7 Performance; No Default 126           §10.8 Representations and
Warranties 126           §10.9 Proceedings and Documents 127           §10.10
Eligible Real Estate Qualification Documents 127           §10.11 Borrower
Certifications 127           §10.12 Consents 127           §10.13 Contribution
Agreement 127           §10.14 KYC 127           §10.15 Organizational Chart 128
          §10.16 Other 128         §11. CONDITIONS TO ALL BORROWINGS 128        
  §11.1 Reserved 128           §11.2 Representations True; No Default 128      
    §11.3 Borrowing Documents 128         §12. EVENTS OF DEFAULT; ACCELERATION;
ETC 128           §12.1 Events of Default and Acceleration 128           §12.2
Certain Cure Periods; Limitation of Cure Periods 132           §12.3 Termination
of Commitments 133           §12.4 Remedies 133           §12.5 Distribution of
Proceeds 134           §12.6 Collateral Account 134         §13. SETOFF 136    
    §14. THE AGENT 136           §14.1 Authorization 136           §14.2
Employees and Agents 137

 

 v

 

TABLE OF CONTENTS

(Continued)

      Page           §14.3 No Liability 137           §14.4 No Representations
137           §14.5 Payments 138           §14.6 Holders of Notes 138          
§14.7 Indemnity 138           §14.8 The Agent as Lender 139           §14.9
Resignation 139           §14.10 Duties in the Case of Enforcement 140          
§14.11 Bankruptcy 140           §14.12 Reliance by the Agent 140          
§14.13 Approvals 141           §14.14 The Borrower Not Beneficiary 141          
§14.15 Reliance on Hedge Provider 141         §15. EXPENSES 142         §16.
INDEMNIFICATION 142       §17. SURVIVAL OF COVENANTS, ETC 143       §18.
ASSIGNMENT AND PARTICIPATION 144           §18.1 Conditions to Assignment by
Lenders 144           §18.2 Register 145           §18.3 New Notes 145          
§18.4 Participations 146           §18.5 Pledge by Lender 147           §18.6 No
Assignment by the Borrower 147           §18.7 Disclosure 147           §18.8
Mandatory Assignment 148           §18.9 Amendments to Loan Documents 149      
    §18.10 Titled Agents 149         §19. NOTICES; EFFECTIVENESS; ELECTRONIC
COMMUNICATIONS 149       §20. RELATIONSHIP 152       §21. GOVERNING LAW; CONSENT
TO JURISDICTION AND SERVICE 152       §22. HEADINGS 152       §23. COUNTERPARTS
153

 

 vi

 

 

TABLE OF CONTENTS

(Continued)

    Page       §24. ENTIRE AGREEMENT, ETC 153       §25. WAIVER OF JURY TRIAL
AND CERTAIN DAMAGE CLAIMS 153       §26. DEALINGS WITH THE BORROWER AND THE
GUARANTORS 154       §27. CONSENTS, AMENDMENTS, WAIVERS, ETC. 155       §28.
SEVERABILITY 156       §29. TIME OF THE ESSENCE 156       §30. NO UNWRITTEN
AGREEMENTS 156       §31. REPLACEMENT NOTES 156       §32. NO THIRD PARTIES
BENEFITED 157       §33. PATRIOT ACT 157       §34. ACKNOWLEDGEMENT AND CONSENT
TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS 157       §35. AUTOMATIC ALTERNATIVE
CURRENCY CONVERSION 158       §36. JUDGMENT CURRENCY 158       §37. WAIVER OF
CLAIMS 158       §38. CONSENT TO AMENDMENT AND RESTATEMENT; EFFECT OF AMENDMENT
AND RESTATEMENT 159       §39. ACKNOWLEDGEMENT REGARDING ANY SUPPORTED QFCs 159

 

 vii

 

